   Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 1 of 282


                  UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA          )     18-249-2, -3, -4, -8
                                  )
       vs.                        )
                                  )
ABDUL IBRAHIM WEST                )
JAMAAL BLANDING                   )
JAMEEL HICKSON                    )
HANS GADSON                       )     Philadelphia, PA
                                  )     November 7, 2019
                   Defendant      )     9:00 a.m.


                              TRIAL
             BEFORE THE HONORABLE MICHAEL M. BAYLSON
                  UNITED STATES DISTRICT JUDGE

APPEARANCES:


For the Government:             EVERETT R. WITHERELL, ESQUIRE
                                TIMOTHY MULLIGAN STENGEL, ESQUIRE
                                ASSISTANT UNITED STATES ATTORNEYS
                                UNITED STATES ATTORNEY'S OFFICE
                                615 Chestnut Street, Suite 1250
                                Philadelphia, PA 19106
                                (215)861-8327
                                everett.witherell@usdoj.gov
                                timothy.stengel@usdoj.gov


For the Defendant West,         EDWARD C. MEEHAN, JR., ESQUIRE
                                LAW OFFICE OF EDWARD C. MEEHAN JR
                                211 North 13th Street, Suite 701
                                Philadelphia, PA 19107
                                (215)564-4173
                                edmeehan1420@aol.com




                  SHANNAN GAGLIARDI, RDR, CRR
                    OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, EASTERN DISTRICT OF PA
                 601 Market Street, Room 2609
                    Philadelphia, PA 19106
                         (267)299-7254
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 2 of 282




APPEARANCES CONT'D:


For Defendant Blanding,         EVAN T.L. HUGHES, ESQUIRE
                                THE HUGHES FIRM, LLC
                                1845 Walnut Street, Suite 932
                                Philadelphia, PA 19103
                                (215)454-6680
                                evan.hughes@hughesfirm.pro


For Defendant Hickson,          LUIS A. ORTIZ, ESQUIRE
                                121 South Broad Street, 18th Floor
                                Philadelphia, PA 19107
                                (215)858-3787
                                luisaortiz@comcast.net


For Defendant Gadson,           ROBERT E. GOLDMAN, ESQUIRE
                                ROBERT E. GOLDMAN, LLC
                                535 Hamilton Street, Suite 302
                                Allentown, PA 18101
                                (610)841-3876
                                reg@bobgoldmanlaw.com
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 3 of 282 3


1                                  I N D E X

2    For the Government:

3
     POLICE OFFICER GREG STEVENS
4    Cross by Mr. Hughes, 8
     Cross by Mr. Goldman, 23
5    Redirect by Mr. Witherell, 30
     Recross by Mr. Hughes, 36
6
     POLICE OFFICER WILLIAMS
7    Direct by Mr. Witherell, 41

8    POLICE OFFICER JASON YERGES
     Direct by Mr. Stengel, 46
9    Cross by Mr. Meehan, 57
     Cross by Mr. Hughes, 61
10   Cross by Mr. Ortiz, 61

11   JOHN RYAN KEEP
     Direct by Mr. Stengel, 73
12   Cross by Mr. Meehan, 84

13   DETECTIVE WILLIAM SCHLOSSER
     Direct by Mr. Witherell, 87
14   Cross by Mr. Meehan, 114
     Cross by Mr. Hughes, 117
15   Cross by Mr. Ortiz, 120
     Cross by Mr. Goldman, 121
16   Redirect by Mr. Witherell, 144
     Recross by Mr. Goldman, 146
17
     DONTEZ STEWART
18   Direct by Mr. Witherell, 162
     Cross by Mr. Meehan, 205
19   Cross by Mr. Hughes, 237
     Cross by Mr. Goldman, 239
20

21

22

23

24

25
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 4 of4282


1    EXHIBIT                            PAGE
     G-1106E                            55
2    G-602A                             75
     G-602B                             77
3    G-602C                             81
     G-602D                             83
4    G-1202                             95
     G-1210                             95
5    G-1225                             96
     G-1226                             96
6    G-1263                             97
     G-1267                             98
7    G-1269                             99
     G-1271                             99
8    G-1275                            101
     G-1276                            102
9    G-1277                            103
     G-1278                            103
10   G-1285                            103
     G-1281                            104
11   G-1283                            105
     G-1284                            105
12   G-1286                            106
     G-1287                            106
13   G-1288                            108
     G-958                             112
14   G-959                             144

15

16

17

18

19

20

21

22

23

24

25
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 5 of 282 5


1                          (Clerk opens court at 9:00 a.m.)

2               THE COURT:    All right.   Good morning, everyone.

3    Okay.   Can we go on the record, please?      All the defendants are

4    here and all defense counsel.

5               I want to supplement the statement I made under Rule

6    404(b) by a very short reference to Rule 403 because I am aware

7    of certain instances in which a judge can say that certain

8    relevant evidence should not be introduced because it's

9    outweighed by a danger of unfair prejudice, confusion,

10   misleading the jury, undue delay, wasting time, or needlessly

11   presenting cumulative evidence.       I don't think any of those

12   apply to the evidence that we talked about, whether it's

13   intrinsic or extrinsic, under 404(b).

14              Okay.   Next, I'm going to enter an order about this

15   today, but I've reviewed the Government's points for charge,

16   and they are generally very consistent with the Third Circuit

17   model jury instructions.

18              Now, I have not yet gotten any points for charge from

19   any defendant.     You're welcome to submit them, but I need them

20   by Tuesday morning at 9:00 a.m. if you want to submit anything.

21   And if you don't submit anything by then, I'll assume that you

22   are not going to submit points charge.       The only exception to

23   that would be any testimony that took place after 9:00 a.m. on

24   Tuesday.   Then, of course, you could admit something on that.

25              The last thing is that the deputy marshals advised me
             Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 6 of6282


1    that yesterday some of the people in the audience had turned on

2    their cell phones.    We have a rule here that a cell phone may

3    not be on except for counsel.     But for spectators, cell phones

4    may not be turned on.     And if the marshals have a reason that

5    somebody has turned on their cell phone, the marshals will

6    require that person to go back downstairs.       No spectator may

7    have their cell phone on.     They have to keep them off.      That's

8    the rule.

9                Okay.   Next, who is the next witness?

10               MR. WITHERELL:   We still have a witness on the stand,

11   Your Honor.

12               THE COURT:   Is he here?

13               MR. WITHERELL:   He should be.

14               THE COURT:   Bring him in.

15               Are you planning to call Mr. Brooks-Blanding?

16               MR. WITHERELL:   We are, Your Honor.

17               THE COURT:   When is that?

18               MR. WITHERELL:   Tomorrow.   I made arrangements with

19   the marshals.

20               THE COURT:   We'll discuss that later on.

21               How about Mr. Updegraff?

22               MR. WITHERELL:   We do plan on calling Mr. Updegraff.

23               THE COURT:   Today or tomorrow?

24               MR. WITHERELL:   On Tuesday.

25               THE COURT:   Well, we'll address that at the lunch
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 7 of 282 7


1    break.

2               MR. HUGHES:    Your Honor, just to keep this on your

3    radar, there's still the outstanding issue regarding the pole

4    camera that was in the interior.

5               THE COURT:    Yes.

6               MR. HUGHES:    I just want to keep that on the Court's

7    radar.

8               THE COURT:    We'll deal with that at the first recess.

9    Remind me.

10              MR. HUGHES:    Thank you, Your Honor.

11              THE COURT:    Is the jury here?

12              MR. STENGEL:    Your Honor, may I just make three quick

13   points?   We had to bring in a records custodian from Sprint.

14   He had already gotten on the plane yesterday by the time we

15   talked about the records.       He's here.   His name is Ryan Keep.

16   I don't know if we need to run his name by the jury.

17              There's also a representative from the North Carolina

18   Department of Motor Vehicles.      We had indicated a Major Robert

19   Sawyer on our witness list.      He was unable to make it on the

20   date that we would use him, so Captain Talaya -- I'll give you

21   her last name in a second.

22              THE COURT:    I don't have to tell the jury about these

23   witnesses.

24              MR. STENGEL:    There's one other FBI agent, James

25   Krieger, who we'll be calling today or tomorrow.
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 8 of8282
                              OFFICER STEVENS - CROSS

1               THE COURT:    Bring the jury in, please.

2                           (The jury enters the courtroom at 9:06

3                           a.m.)

4               THE COURT:    Okay.    Good morning, ladies and gentlemen

5    of the jury.    The witness who was on the stand yesterday

6    afternoon is still on the stand.

7               Please state your name for the record.

8               THE WITNESS:     Police Officer Greg Stevens.

9               THE COURT:    All right.    You're still under oath.

10              Proceed.    Cross-examination, right?

11              MR. WITHERELL:      Yes, Your Honor.

12              MR. MEEHAN:     I had just finished.

13              THE COURT:    That's right.

14              Mr. Hughes.

15              MR. HUGHES:     Thank you, Your Honor.

16                                     - - -

17                              CROSS-EXAMINATION

18                                     - - -

19   BY MR. HUGHES:

20        Q.    Good morning, Task Force Officer Stevens.

21        A.    Good morning.

22        Q.    Task Force Officer Stevens, you are a part of a

23   specialized group or a task force that involves Philadelphia

24   police officers who are working in concert with federal law

25   enforcement, correct?
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 9 of 282 9
                            OFFICER STEVENS - CROSS

1         A.   That is correct.

2         Q.   And you were selected for that important position

3    over five years ago, if I recall correctly?

4         A.   Yes.

5         Q.   And there is a vetting process that you went through

6    to get on that task force I would imagine?

7         A.   Yes.

8         Q.   Because the work that you do is extremely sensitive

9    and important, correct?

10        A.   That is correct.

11        Q.   Now, there was some testimony, a lot of testimony

12   yesterday, regarding confidential human sources.        I believe

13   Mr. Meehan referred to them as confidential informants.         It's

14   the same thing, correct?

15        A.   That is correct.

16        Q.   And just so the ladies and gentlemen of the jury are

17   clear, a confidential human source or CI, same thing, that is a

18   civilian that is working with law enforcement, correct?

19        A.   Yes.

20        Q.   Now, we were discussing -- or Mr. Meehan was asking

21   you yesterday about the use of confidential informant Blindside

22   and that confidential informant's controlled purchases, meaning

23   law enforcement monitored purchases that he had done with

24   Dontez Stewart.   Do you recall?

25        A.   Yes.
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 1010
                                                                          of 282
                              OFFICER STEVENS - CROSS

1         Q.     And there was an instance that Mr. Meehan had touched

2    on in which there was communication that Blindside had reported

3    to you that happened outside of the controlled delivery that he

4    reported to you.     Do you recall that?

5         A.     Yes.

6         Q.     Now, just jumping back to the way a CI works, I'm

7    going to table that for a second.        Confidential informants are

8    not law enforcement.      They're not sworn law enforcement, as we

9    stated, right?

10        A.     That is correct.

11        Q.     So you would agree with me that it is extremely

12   important that a confidential informant have a proven track

13   record of reliability, correct?

14        A.     Yes.

15        Q.     And that they have been proven and established to be

16   trustworthy; is that fair to say?

17        A.     Yes.

18        Q.     Additionally, it is important that what the

19   confidential informant does, especially in the context of a

20   controlled purchase, that that be monitored, documented, and

21   recorded, if possible, correct?

22        A.     That is correct.

23        Q.     And, in fact, the ladies and gentlemen of the jury

24   heard audio recordings from both Confidential Informant

25   Blindside making purchases from Dontez Stewart as well as, at
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 11 of 28211
                            OFFICER STEVENS - CROSS

1    the end, confidential informant code name Daisy Dukes make a

2    controlled purchase from Eric Brooks-Blanding, correct?

3         A.   That is correct.

4         Q.   Now, when did -- well, first, who identified Daisy

5    Dukes as a confidential informant?

6         A.   Who identified her?

7         Q.   Who found her?     How did you start working with Daisy

8    Dukes?

9              MR. WITHERELL:     Objection, Judge.

10             THE COURT:    Well, do you object?

11             MR. WITHERELL:     I do.

12             THE COURT:    Overruled.    You can answer.     Do you have

13   to reveal the names of the confidential informant to answer

14   that?

15             THE WITNESS:     No, Your Honor.

16             THE COURT:    Overrule the objection.

17             THE WITNESS:     During a narcotics transaction.

18   BY MR. HUGHES:

19        Q.   During a narcotics transaction.        Could you please

20   elaborate further?    When was the narcotics transaction?        With

21   whom was the narcotics transaction?

22        A.   With Eric Brooks-Blanding.

23        Q.   So Daisy Dukes, your confidential informant, was a

24   purchaser of narcotics, and you had observed her purchase

25   narcotics, not in the confidential informant setting, but as a
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 1212
                                                                          of 282
                              OFFICER STEVENS - CROSS

1    customer at some point in this investigation, correct?

2         A.     That is correct.     It's a common practice.      It

3    commonly happens.

4         Q.     Do you recall when -- so correct me if I'm wrong, but

5    what happened is you were watching Eric Brooks-Blanding, she

6    goes and buys drugs from him, you stop her, arrest her, or

7    basically -- correct?      You stop her, arrest her, take the

8    drugs?

9         A.     That is correct.

10        Q.     And then you -- I'll use the term "flip her."          You

11   basically get her to cooperate, right?

12        A.     That is correct.

13        Q.     What month and year did that occur?

14        A.     I don't recall.     It was during -- some time during

15   the year 2017.

16        Q.     In 2017.    Okay.   Now, for how long -- I'm sorry.

17   Strike that.

18               After you stop her, you catch her buying

19   methamphetamine, how much methamphetamine did she buy?

20        A.     On the time that she was stopped?

21        Q.     Yeah.

22        A.     Again, I don't recall what the exact amount was.

23   Approximately, I'm going to say might have been, like, an

24   eighth of an ounce.

25        Q.     Was it your opinion that she was buying that for
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 13 of 28213
                            OFFICER STEVENS - CROSS

1    personal use or for resale?

2         A.   Personal use.

3         Q.   From the time that you arrested her to the time that

4    you sent her in to do her first controlled delivery -- well,

5    how much time had passed from the time that you first -- from

6    when you arrested her to the time that you first used her in a

7    controlled delivery?

8         A.   Approximately a week or two.       There's a process.      We

9    just can't use someone that next day.       We have to, again, vet

10   that person to make sure that person's never been convicted of

11   perjury or theft by deception or anything like that where the

12   person wouldn't be trustworthy to law enforcement.         So we

13   vetted her.   At that point, once that process was over, she was

14   then authorized to be utilized as a confidential informant, and

15   at that point we started using her.

16        Q.   Let's talk more about this vetting process that

17   occurred over a two-week period.      Other than look up her

18   criminal abstract to see if she was guilty of crimen falsi or

19   crimes that would reflect on her honesty, her trait of honesty,

20   what other kind of vetting did you do?

21        A.   That's basically the vetting that we use, that past

22   criminal history, stuff like that, and then from there, you

23   know, our supervisors will allow us -- will make a

24   determination whether we can use that person or not.

25        Q.   So she received no specialized training?
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 1414
                                                                          of 282
                              OFFICER STEVENS - CROSS

1         A.     No.

2         Q.     Did you drug test her to make sure that she was off

3    the meth?

4         A.     That's not a practice that we do.

5         Q.     So you catch this woman buying methamphetamine, and

6    within two weeks she's on the team, if you will; fair to say?

7         A.     Yes.

8         Q.     Now, on one occasion, I believe it was the first

9    occasion in which you used her to purchase methamphetamine from

10   Eric Brooks-Blanding, there was a bit of an issue, wasn't

11   there?

12        A.     I don't recall.

13               THE COURT:    That's not a proper question.

14               MR. HUGHES:    I'll elaborate, Your Honor.

15   BY MR. HUGHES:

16        Q.     When you send her in to purchase methamphetamine on

17   January 11, 2018, you sent her in to buy a specific amount, a

18   predetermined amount, correct?

19        A.     Yes.

20        Q.     You gave her prerecorded buy money, right?

21        A.     Yes.

22        Q.     You searched her to make sure that she didn't have

23   any other cash or drugs on her, right?

24        A.     That is correct.

25        Q.     And you put a recording device on her, correct?
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 15 of 28215
                            OFFICER STEVENS - CROSS

1         A.   That is correct.

2         Q.   Then you sent her in to purchase methamphetamine, and

3    when I say "sent her in," you had her contact Eric

4    Brooks-Blanding, right?

5         A.   Yes.

6         Q.   A meet was arranged, correct?

7         A.   That is correct.

8         Q.   And I believe -- if the 302's indicated that she was

9    buying $2,000 worth of methamphetamine, would that be correct?

10        A.   If that's what it says, yes.

11        Q.   On that particular day, when she returned after

12   having met with Eric Brooks-Blanding, not Jamaal Blanding, but

13   Eric Brooks-Blanding, the amount of drugs that she returned

14   with was weighed, and it was not the amount that was expected,

15   was it?

16        A.   I don't recall the exact.

17        Q.   Do you recall that a phone call, after she came back

18   and met with you and other agents, that a phone call, a

19   controlled phone call, was made back to Eric Brooks-Blanding to

20   tell Eric Brooks-Blanding that the weight was off?         Do you

21   recall that?

22        A.   Yes, yes.

23        Q.   And in that phone call, she communicated that the bag

24   was light, if you will?

25        A.   Yes.
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 1616
                                                                          of 282
                              OFFICER STEVENS - CROSS

1         Q.     And it's fair to say that law enforcement believed

2    that the bag was light as well, right?

3         A.     Yes.

4         Q.     And then in that conversation, Eric Brooks-Blanding

5    had indicated that, no, the bag was actually heavy, right?

6         A.     That's correct.

7         Q.     And then you and brother officers on this task force

8    then searched Daisy Duke's car, right?         Right?

9         A.     Yes.

10        Q.     And you found about a half ounce of methamphetamine

11   that she had dipped out of the bag; isn't that right?

12        A.     It was found in her purse.      Whether she dipped it out

13   of the bag or whether it fell out of the plastic bag, we don't

14   know.

15               MR. HUGHES:    Could we display for the agent 72112,

16   USA 72112?

17               THE COURT:    Do you want the jury to see it?

18               MR. HUGHES:    Just the agent for now.

19               THE COURT:    Go ahead.

20   BY MR. HUGHES:

21        Q.     Please take a look at that.       Please focus on

22   11:00 p.m., page 3 and 4.

23               THE COURT:    What's the time you want him to look at?

24               MR. HUGHES:    It's 11:00 p.m., the entry of 11:00 p.m.

25               THE COURT:    Do you see that, Officer?
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 17 of 28217
                            OFFICER STEVENS - CROSS

1               THE WITNESS:    Yes.

2    BY MR. HUGHES:

3         Q.    This is an FBI 302 police report, correct?

4         A.    That is correct.

5         Q.    And this is a police report that you participated in

6    the production of?

7         A.    Yes.

8         Q.    And then at 11:00 p.m., there's an entry.         Do you see

9    that entry?

10        A.    Yes.

11        Q.    Does that refresh your recollection as to where the

12   missing methamphetamine was?

13        A.    Yes.

14              MR. HUGHES:    I ask that that that be displayed to the

15   jury.

16              THE COURT:    Go ahead.   Well, all right.     I'd really

17   rather do it once in the future, but go ahead.         Show it to the

18   jury.   Ask the next question.

19   BY MR. HUGHES:

20        Q.    You had indicated on cross-examination that it was in

21   her purse, it was on the front seat of her vehicle, and it was

22   56.9 grams?

23        A.    Yes.

24        Q.    A pretty big rock, right?

25        A.    Yes.
                Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 1818
                                                                           of 282
                               OFFICER STEVENS - CROSS

1          Q.     And this was, once again, on January 23, 2018.          Now,

2    despite this break in procedure and despite this confidential

3    informant stealing meth out of --

4                 MR. WITHERELL:     Objection.

5    BY MR. HUGHES:

6          Q.     -- the controlled delivery, you continued to use her,

7    did you not?

8                 MR. WITHERELL:     Objection.

9                 THE COURT:    Overruled.    Go ahead.

10                THE WITNESS:    There's no proof that she was stealing

11   it.   It could have been an accident, it fell out.           We had no

12   proof either way, so we continued to use her.           We've used her

13   in the past.      Each time, she was searched before the controlled

14   buy and she was searched again after the controlled buy, so was

15   her vehicle.      She knew that that was going to happen, and if

16   you're going to steal something and put it on your front seat

17   knowing police are going to search your vehicle anyway, it

18   could go either way.

19   BY MR. HUGHES:

20         Q.     So to you, the fact that she went and purchased this

21   methamphetamine and that she had a 56-gram rock of it sitting

22   on her front seat, that's not enough proof for you to be sure

23   that she took it.      Is that what you're telling us?

24         A.     That's what I'm telling you.       It could have easily

25   fell out.
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 19 of 28219
                            OFFICER STEVENS - CROSS

1         Q.   Fair enough.     But despite this, whether it be she

2    removed it or some kind of break in the controlled delivery,

3    your confidence in her and the task force's confidence in her

4    was not affected.    You continued to use her, correct?

5         A.   That is correct.

6         Q.   And you used her again in April of 2018, correct?

7         A.   Yes.

8         Q.   And in April of 2018, after making a controlled

9    narcotics purchase from Eric Brooks-Blanding and after the

10   recording equipment was removed and terminated, she relayed

11   some additional information to you that did not occur within

12   the specific time window of the controlled purchase, correct?

13   Do you remember that?

14             MR. WITHERELL:     Objection.

15             THE COURT:    Do you recall?     Is there an objection?

16             MR. WITHERELL:     There's an objection.      I don't know

17   what he's referring to.     The question is vague.

18   BY MR. HUGHES:

19        Q.   On April 6, after she did her controlled buy on that

20   date with Eric Brooks-Blanding and not while you were listening

21   to what was happening or not while what was being said with

22   Eric Brooks-Blanding was being recorded, she provided you with

23   some additional information.      Do you recall that?

24        A.   I don't recall what the specific information was, but

25   it's a common thing that we would debrief after a controlled
                 Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 2020
                                                                            of 282
                                OFFICER STEVENS - CROSS

1    buy.   We turn the recorder on, send the individual to the

2    target, and make the controlled buy.          Afterwards, they come

3    back, we shut the recorder off, and we'll interview the

4    confidential informant, you know, specific things, if they went

5    into somebody's house, in the car, did they see anything.              You

6    know, so there would have been additional information that

7    would have been provided.         I don't recall what it was.

8                  MR. HUGHES:    Please display 72116, page 3, top

9    paragraph, and please just display it to everyone.

10   BY MR. HUGHES:

11          Q.     Please take a look at that paragraph.

12                 THE COURT:    The jury should see it.

13                 MR. HUGHES:    That was my intention.      Display it to

14   everyone, the jury included.         And for the record, this is USA

15   72116, FBI 302 of April 6, 2018, documenting a controlled

16   purchase with Confidential Human Source S86090, identified as

17   Daisy Dukes.

18                 THE COURT:    Go ahead.

19   BY MR. HUGHES:

20          Q.     Do you see that paragraph, Agent?

21          A.     Yes, I do.

22          Q.     This states that a few days prior to the controlled

23   purchase -- I'm assuming that means to April 3 -- Eric

24   Brooks-Blanding advised her that his cousin was out in Cali.

25                 Do you see that?
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 21 of 28221
                            OFFICER STEVENS - CROSS

1         A.     Yes.

2         Q.     You would agree with me that this interaction was not

3    monitored by your task force, correct?

4         A.     Yes.

5         Q.     Did you not tell the confidential informant, Daisy

6    Dukes, not to have unsupervised interaction with the target,

7    Eric Brooks-Blanding?

8         A.     No.    Confidential informants have to communicate even

9    outside of the time that we make controlled buys.         It may be

10   weeks or a month that goes by between the time we make a

11   controlled buy utilizing the confidential informant and meeting

12   with that target.

13               So there's going to be phone calls.       The target's

14   going to call the confidential informant because the

15   confidential informant is basically a customer of that target

16   of that drug investigation.      They're going to say, hey, I have

17   new stuff in or I have this.      So there's going to be phone

18   calls.    There's going to be contact between both parties

19   outside of our control.

20        Q.     Did you investigate or check into whether or not she

21   was telling you the truth about this particular piece of

22   information?

23        A.     We just wrote down what she told us.

24        Q.     So as you sit here today, you don't know if she met

25   him and bought more meth, do you?
                 Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 2222
                                                                            of 282
                                OFFICER STEVENS - CROSS

1           A.     We just know that she had a conversation with him at

2    that point.

3           Q.     Did you ever drug test this woman?

4           A.     Again, that's not a common -- that's not what we do.

5           Q.     So as you sit here today, she could have been flying

6    high as a kite because she had seen Eric Brooks-Blanding two

7    days before when you're sending her in to go do this controlled

8    buy?

9                  MR. WITHERELL:     Objection.

10                 THE COURT:    Sustained.    It's argumentative.     Next

11   question.

12   BY MR. HUGHES:

13          Q.     So this confidential source, Daisy Dukes, is taking

14   methamphetamine -- methamphetamine is going missing out of the

15   bags that she is bringing back to you, right?

16          A.     Well, it didn't go missing.       We recovered it.     It was

17   on the seat in her vehicle.

18          Q.     She didn't give it to you, though, did she?

19          A.     No, she did not.     But she also knew it was light and

20   she called Eric Brooks-Blanding back to complain that it was

21   light, not knowing it must have fell out.

22          Q.     Because you told her to, right?

23          A.     Yes, we told her to.

24          Q.     And you continued to use this confidential human

25   source throughout this investigation despite that there had
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 23 of 28223
                            OFFICER STEVENS - CROSS

1    been issues with the weights of the drugs that she had

2    purchased and despite that she had been providing you

3    information that was outside of the controlled communications

4    that you were recording, correct?

5         A.   Yes, but that's common with every confidential

6    informant.

7              MR. HUGHES:     No further questions, Your Honor.

8              THE COURT:    Mr. Ortiz.

9              MR. ORTIZ:    I have no questions, Your Honor.

10             THE COURT:    Mr. Goldman.

11             MR. GOLDMAN:     Yes, Your Honor.

12                                    - - -

13                             CROSS-EXAMINATION

14                                    - - -

15   BY MR. GOLDMAN:

16        Q.   Good morning.

17        A.   Good morning.

18        Q.   Officer, trust me when I tell you this, this has

19   relevancy.   How old are you today?

20        A.   Forty-nine.

21        Q.   And just what month and year was it of your birth?

22   I'm sorry.

23             MR. WITHERELL:     Objection.

24             MR. GOLDMAN:     Trust me.     It has relevancy.

25             THE COURT:    What's the question?
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 2424
                                                                          of 282
                              OFFICER STEVENS - CROSS

1    BY MR. GOLDMAN:

2         Q.     Let me ask you this.      Okay.   You met with Dontez

3    Stewart in 2017.     When you met with him, how old were you?

4         A.     Forty-seven.

5         Q.     Thank you.    Now, let me ask you some questions about

6    this guy Stewart.     During the drug transaction that we heard

7    that he had with your cooperating individual, I heard a voice

8    in the car; was that correct?

9         A.     Yes.   He had a child in the car during the last

10   controlled purchase that I testified about with him.

11        Q.     So this guy Stewart brings, to somebody that he

12   thinks is a drug dealer purchasing a gun, his son to be in the

13   car with him; is that correct?

14        A.     That is correct.

15        Q.     And the son was, what, about three, four years old?

16        A.     He was young.    I don't know the age, but, yes, he was

17   small enough to be in a car seat.

18        Q.     In the report it says that Stewart had his three- or

19   four-year-old son in the car with him as well as a revolver in

20   the driver's side door; is that correct?

21        A.     That is correct.

22        Q.     So it's Stewart, a drug dealer that he believes, a

23   revolver, and his three-year-old boy?

24        A.     Yes.

25        Q.     Is there a time also that Stewart left and left his
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 25 of 28225
                            OFFICER STEVENS - CROSS

1    little boy in the sole accompaniment of the cooperating

2    individual?

3         A.    Yes.

4         Q.    How long did he leave his three-year-old boy with a

5    guy that he just sold a gun to and sold drugs to?         How long?

6         A.    A few minutes.    He left the confidential informant,

7    entered the vehicle.    Like the attorney said, the son was in

8    the car.   He got out of the car, went into the Dunkin' Donuts.

9    I believe he bought himself a coffee and went to the bathroom

10   and then got back in the vehicle.

11        Q.    You indicated that he was implicated in a shooting in

12   2016.   What shooting was that?

13        A.    I don't have the exact details of that shooting.

14        Q.    Just the name?

15        A.    I just know it occurred near Bridge Street.

16        Q.    That's all you know about it?

17        A.    Yes.

18        Q.    Just a couple other details I want to go through.

19              So you had eyes on Stewart and his car at least

20   during various times of his transactions with this cooperator,

21   correct?

22        A.    That's correct.

23        Q.    And one of the things that you observed was, so we

24   have it straight again because we've been hearing a lot,

25   there's this initial, you know, transaction that he has with
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 2626
                                                                          of 282
                              OFFICER STEVENS - CROSS

1    the cooperating individual dealing with drugs, correct?

2         A.     Yes.

3         Q.     And a gun at that point?

4         A.     Yes.

5         Q.     Then he leaves and he comes back with more drugs?

6         A.     No.    He came -- initially, he gave the cooperating

7    witness, the confidential informant, methamphetamines.           Then he

8    left, came back, and sold drugs and a gun a second time on that

9    same date.

10        Q.     So the only thing I want to know is, like, what you

11   know.   Did you see that, when he returned, it arrived at --

12   this vehicle, with Stewart in it, arrived at a Dunkin' Donuts?

13   Did you see that?

14        A.     Yes, yes.

15        Q.     And then the cooperator entered the target vehicle

16   with Stewart, correct?

17        A.     That's correct.

18        Q.     And then Stewart gets out of the car, opens up the

19   trunk of the car, and from there he takes a black bag out of

20   the trunk; is that correct?

21        A.     That's correct.

22        Q.     Then the cooperator gets out of the car, and you see

23   him leaving with the same black bag that came out of the trunk,

24   correct?

25        A.     That's correct.
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 27 of 28227
                            OFFICER STEVENS - CROSS

1         Q.   And when you recovered that black bag, it had

2    approximately 36 grams of suspected crack-cocaine and a silver

3    24-caliber handgun containing five rounds of ammunition.          Do I

4    have that right?

5         A.   Yes.

6         Q.   Where was his son at that time when that car came

7    back and the car left?     Did the son go for the ride with

8    Stewart to get the gun?

9         A.   I believe so.

10        Q.   If he didn't, he left him with the guy --

11        A.   No, he didn't leave him.       He did not leave him with

12   the cooperator.

13        Q.   So he took his son to get the gun and the drugs?

14        A.   Yes.

15        Q.   Now, just a few more things I'd like to talk about in

16   regards to Mr. Stewart.     I had a hard time hearing the tape, so

17   I just want to go over a few things.       I'll show you a

18   transcript.   I have it right in front of me, okay?        I paid 400

19   for this jawn, dog.

20             What's the jawn dog?

21        A.   I believe he was talking about the gun.

22        Q.   And he then states:      I just got this jawn.      I don't

23   need a revolver, the nine.

24        A.   No.    I think it was the opposite way.       I think he

25   said he needs the revolver.      If you could pull that up for
                Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 2828
                                                                           of 282
                               OFFICER STEVENS - CROSS

1    me...

2          Q.     I was given this by the Government.        It's Bates

3    numbered.

4                 THE COURT:    What's the question?

5                 MR. GOLDMAN:    I'm reading what the Government gave

6    me.

7                 THE COURT:    What's the question?

8    BY MR. GOLDMAN:

9          Q.     Excuse me for the language, but it's been heard

10   already and it's his words, okay?

11                I just gave a nigga 14 to the chest around Frankford

12   and Benner four nights ago.

13                And then the phone rings and he says:        Maybe five

14   nights ago.      I'm a dead ass fat bull.      I'm not playing.

15                Do you want to see the transcript or do you see it

16   there?

17         A.     Just have to blow it up for me a little bit.

18                MR. GOLDMAN:    May I approach, Your Honor?       It's

19   faster.

20                THE COURT:    Is that the conversation on the screen?

21                THE WITNESS:    It's small, Your Honor.      Again, the

22   defense attorney asked me how old I was, 49.           I'm having a

23   little trouble seeing it.

24   BY MR. GOLDMAN:

25         Q.     I have my glasses on.      Don't worry about that.
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 29 of 28229
                            OFFICER STEVENS - CROSS

1               The nine.    I just gave a nigga 14 to the chest around

2    Frankford and Benner four nights ago.

3               Did I read it correctly?

4         A.    Yes.

5         Q.    And then Stewart says:     Maybe five nights ago.      I'm

6    dead ass fat bull.     I'm not playing.

7               Did I read that correctly?

8         A.    Yes.

9               THE COURT:    Do you want the jury to see it?

10              MR. GOLDMAN:    No.   They can hear me, I think.

11              THE COURT:    All right.   Next question.

12   BY MR. GOLDMAN:

13        Q.    When we're talking about Stewart leaving the guy who

14   he believed was a drug dealer, Stewart says, you know, watch my

15   little man?

16        A.    Yes.

17        Q.    Then the cooperator says, how do you bag that shit

18   up, bro?   That's what I'm asking you.

19              And Stewart says:     I bag it up like you bag coke up.

20              Did I read that correctly?

21        A.    Yes.

22        Q.    And then there's small talk and he says:        Listen,

23   listen, I got that off a nigga I smoked.

24              Did I read that correctly?

25        A.    That's correct.
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 3030
                                                                          of 282
                             OFFICER STEVENS - REDIRECT

1         Q.     He's talking about the meth, is he not?

2         A.     He is.

3         Q.     And he says:    I bag it up like you bag up coke.

4                Correct?

5         A.     That's correct.

6         Q.     "I" referring to Stewart, correct?

7         A.     Yes.

8                MR. GOLDMAN:    Thank you very much.

9                Thank you, Your Honor.

10               THE COURT:    Redirect.

11               MR. WITHERELL:     Yes, Your Honor.    Your Honor, the

12   exhibits that Mr. Hughes placed in, what did we place them as?

13               MR. HUGHES:    72112 would be D-1.

14               THE TECHNICAL ASSISTANT:      You gave them to me as

15   Defendant 002, Defendant 003.

16               MR. HUGHES:    72112 will be cross-marked as Defense 2.

17                                     - - -

18                             REDIRECT EXAMINATION

19                                     - - -

20   BY MR. WITHERELL:

21        Q.     Officer Stevens, I just have a few questions.          You

22   had mentioned that as part of using confidential informants,

23   you don't keep constant monitoring of them, and they are often

24   contacted back with their supplier; is that correct?

25        A.     That's absolutely correct.
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 31 of 28231
                           OFFICER STEVENS - REDIRECT

1         Q.   And the reason for that being is that if you're a

2    user of methamphetamine and you're buying methamphetamine from

3    a supplier, if all of a sudden you're not talking to them for

4    months at a time, that seems odd?

5         A.   That is correct.

6         Q.   So when you arrest somebody -- and I'll use the term

7    that Mr. Hughes used -- and you flip somebody, they almost

8    require to keep communications with their supplier?

9         A.   Yes.   You have to keep -- otherwise, they won't want

10   to deal with them anymore.

11             MR. WITHERELL:     Could we bring up 002?      Can we just

12   go to that section -- it's in evidence, so we can bring it up.

13   Could we just go to that section where it talks about the

14   methamphetamine that's down on the car?        Thank you.

15   BY MR. WITHERELL:

16        Q.   Mr. Hughes indicated to you, he kept saying a big

17   rock of methamphetamine.     The 56.9 grams, that's not what was

18   found in the car, correct?

19        A.   No, I don't believe so.       I believe that's the total

20   amount that was recovered.

21        Q.   Right.    Because it says -- this is an FBI report that

22   is generated after the controlled purchase, correct?

23        A.   That's correct.

24        Q.   The suspected crystal methamphetamine was reweighed

25   revealing 56.9 grams.
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 3232
                                                                          of 282
                             OFFICER STEVENS - REDIRECT

1                So it's reweighed with the methamphetamine originally

2    brought to you by the confidential source, correct?

3         A.     That is correct.

4         Q.     Mr. Hughes said that this was a break in protocol.

5    Was there any break in protocol during this controlled

6    purchase?

7         A.     No.    Like I testified to earlier, we searched the

8    confidential informant before the buy.         This wasn't the

9    confidential informant's first buy.        The confidential informant

10   was searched.      The vehicle was searched.     The confidential

11   informant knew that after the buy, same thing was going to

12   happen, just like the previous buys that we used her for.

13               Again, she turned over what she turned over.         It was

14   lighter than what we would pay for, so we had her complain to

15   the target, Eric Brooks-Blanding.

16               While we then searched her car, we found some on her

17   seat, the front seat of the car.        I didn't find it.     Task Force

18   Officer Yerges found it.       I don't know exactly where it was,

19   but it was on the front seat, according to this report.

20        Q.     And all of this is documented in Federal Bureau of

21   Investigation reports?

22        A.     Yes.

23        Q.     Everything there is documented, printed, turned over

24   to defense?

25        A.     Yes.
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 33 of 28233
                           OFFICER STEVENS - REDIRECT

1         Q.   You mentioned again that when a confidential source

2    is sent out to make a purchase from a target, they are searched

3    before and after, correct?

4         A.   That is correct.

5         Q.   And that's to make sure that they had no drugs on

6    them prior, correct?

7         A.   That is correct.

8         Q.   And this CI had no drugs on her prior to being sent

9    out to Eric Brooks-Blanding, correct?

10        A.   That is correct.

11        Q.   So when she returned, whether or not it was in the

12   car or what she had given you, all that methamphetamine came

13   from --

14             MR. GOLDMAN:     Objection.    Leading.

15   BY MR. WITHERELL:

16        Q.   -- came from Eric Brooks-Blanding?

17             MR. GOLDMAN:     He's leading totally in that, Your

18   Honor.

19             THE COURT:    Overruled.

20   BY MR. WITHERELL:

21        Q.   Came from Eric Brooks-Blanding, correct?

22        A.   Yes.

23             MR. WITHERELL:     Now, let's go to 003.      Could you go

24   to that section that Mr. Hughes brought up?

25   BY MR. WITHERELL:
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 3434
                                                                          of 282
                             OFFICER STEVENS - REDIRECT

1         Q.     Mr. Hughes brought up a non-recorded conversation

2    that Daisy Duke had with Eric Brooks-Blanding.          Remember him

3    bringing that up on cross-examination?

4         A.     Yes, I do.

5         Q.     And in that portion, he asked you whether or not the

6    confidential source told you that his cousin was in California

7    buying methamphetamine; is that correct?

8         A.     That's correct.

9         Q.     Do you know who his cousin is?

10        A.     Jamaal Blanding.

11        Q.     The defendant here?

12        A.     Yes.

13        Q.     Now, that wasn't recorded, correct?

14        A.     That conversation between those two, no.

15        Q.     And he asked you if you ever investigated that.          My

16   question to you is, besides the controlled buys, have you been

17   involved in an investigation into Original Block Hustlers and

18   their transportation of narcotics from California to

19   Philadelphia?

20        A.     Yes.

21        Q.     That investigation is why we're here today?

22        A.     That's correct.

23        Q.     The confidential source, is she made aware of this

24   investigation or is she just told to buy narcotics from Eric

25   Brooks-Blanding?
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 35 of 28235
                           OFFICER STEVENS - REDIRECT

1         A.     She's just instructed to do the buy from Eric

2    Brooks-Blanding.

3         Q.     She has no idea about the FBI investigation into the

4    Original Block Hustlers and their transportation of drugs from

5    California to Philadelphia?

6         A.     That's correct.

7         Q.     But she told you --

8                MR. GOLDMAN:    Objection, Your Honor.     This is

9    leading.    It's like speeches.

10               THE COURT:    I will overrule the objection.

11   BY MR. WITHERELL:

12        Q.     But she told you that Eric Brooks-Blanding said that

13   his cousin, Jamaal Blanding, was in California to purchase

14   methamphetamine?

15               MR. HUGHES:    Objection.   That's not what it says on

16   the page.

17               THE COURT:    Just a minute.   It's redirect.

18               What's your response to the question?

19               THE WITNESS:    She indicated her cousin was in

20   California -- or his cousin was in California.

21               THE COURT:    Next question.

22   BY MR. WITHERELL:

23        Q.     And then she said that he had recently picked up a

24   pound of crystal from his people in North Philly?

25        A.     Yes.
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 3636
                                                                          of 282
                             OFFICER STEVENS - RECROSS

1                MR. WITHERELL:     I have no further questions.

2                THE COURT:    Any recross?

3                MR. HUGHES:    Yes, Your Honor.

4                THE COURT:    All right.

5                MR. HUGHES:    You can keep that same exhibit up for

6    just a second.

7                                      - - -

8                              RECROSS EXAMINATION

9                                      - - -

10   BY MR. HUGHES:

11        Q.     And this is D-3.     This document states:      The CHS also

12   stated that a few days prior to the controlled narcotics

13   purchase, Brooks-Blanding advised him/her that his cousin was

14   out in California for a few days.

15               You would agree with me it doesn't say purchasing

16   methamphetamine.     It just says he was out in Cali for a few

17   days?

18        A.     That's what I testified to.

19        Q.     Comma, and that he, meaning Eric Brooks-Blanding,

20   recently picked up a pound of crystal meth from his people in

21   North Philly?

22        A.     That's correct.

23        Q.     Now, you had Daisy Dukes purchasing from Eric

24   Brooks-Blanding for some time; fair to say?

25        A.     Yes.
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 37 of 28237
                           OFFICER STEVENS - RECROSS

1           Q.    Never not once did you observe Eric Brooks-Blanding

2    meet up with Jamaal Blanding to pick up drugs.         Did you ever

3    see that?

4           A.    We have information that they met.

5           Q.    Did you ever observe or see in the context -- or

6    actually ever, my client provide Eric Brooks-Blanding drugs?

7           A.    No, never seen that.

8           Q.    Not once during any of these heavily observed

9    controlled deliveries, where you must have eight or more agents

10   following people around working in concert, did he ever come on

11   frame?

12                THE COURT:    He meaning your client?

13                MR. HUGHES:   My client, yes, Your Honor.

14   BY MR. HUGHES:

15          Q.    Did he ever come into the picture?      Did you ever see

16   him?

17          A.    Not during the controlled buys from Eric

18   Brooks-Blanding.

19          Q.    In fact, Eric Brooks-Blanding's buying drugs from

20   other people, isn't he?      Right?

21          A.    I don't know.   I don't know where Eric

22   Brooks-Blanding is buying drugs from other than what he

23   indicated.

24                MR. HUGHES:   Please pull up D-4 and let's take a look

25   at D-4.     And if we could zoom in on 2:48 p.m., page 2, and that
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 3838
                                                                          of 282
                             OFFICER STEVENS - RECROSS

1    can be displayed to everyone.

2    BY MR. HUGHES:

3         Q.     On this day, which is April 11, 2018, you had Daisy

4    Dukes call Eric Brooks-Blanding, and ultimately he went and

5    sourced it from someone named Daniel Kaisinger?

6                THE COURT:    This was not brought up on redirect.

7                MR. WITHERELL:     No, Your Honor.

8                THE COURT:    The recross is limited to what is brought

9    up on redirect.

10   BY MR. HUGHES:

11        Q.     That is true.    He was buying drugs from other people,

12   correct?

13               MR. WITHERELL:     Objection.

14               THE COURT:    Who is he?

15               MR. HUGHES:    Eric Brooks-Blanding.

16   BY MR. HUGHES:

17        Q.     You observed him source methamphetamine from --

18               THE COURT:    What's the answer to that?

19               THE WITNESS:    I don't know who Eric Brooks-Blanding

20   was buying drugs from.

21   BY MR. HUGHES:

22        Q.     Follow me.    You had Daisy Dukes call Eric

23   Brooks-Blanding.     The calls are recorded.      You have visual

24   surveillance of her.      You also have visual surveillance of Eric

25   Brooks-Blanding at the other end of the deal, right?
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 39 of 28239
                           OFFICER STEVENS - RECROSS

1               THE COURT:    You already brought this up on cross.

2    The recross is limited to what was brought out on redirect.

3               MR. HUGHES:    I'm nearly finished, Your Honor.       It is

4    directly relevant.

5               THE COURT:    Ask another question.     Limit it to what

6    came out on redirect.

7    BY MR. HUGHES:

8         Q.    At no time -- I'm sorry.      Strike that.

9               MR. HUGHES:    If we could go back to three?

10              THE COURT:    Is this related to something that was

11   brought out?

12              MR. HUGHES:    Directly related, Your Honor, yes.

13              THE COURT:    Go ahead.

14              MR. HUGHES:    I'm sorry, no.    D-2.   And if we could

15   zoom out, or rather than just 11:00 p.m., go to 10:52 p.m. to

16   11:04 p.m.   And that can be displayed.

17              THE COURT:    I don't recall.

18              MR. HUGHES:    This is what Mr. Witherell redirected

19   him on exactly.

20              THE COURT:    Limit it to that.     Go ahead.

21   BY MR. HUGHES:

22        Q.    So what happened here was you sent Daisy Dukes to buy

23   something, around 56 to around 60 grams of methamphetamine,

24   correct?   $2,000 worth?

25        A.    Yes.
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 4040
                                                                          of 282
                             OFFICER STEVENS - RECROSS

1         Q.     Mr. Witherell had pointed out that 56 grams was

2    actually the total amount, not the missing amount, and indeed,

3    if you look at the bottom of 10:52, at the last line, it says:

4    The crystal methamphetamine was weighed revealing only

5    40 grams.

6                So just to be clear for the jury, the total amount

7    that she purchased with $2,000 of the task force money was

8    56.9 grams, and she turned over initially only 40 grams,

9    correct?

10        A.     That's correct.

11        Q.     So we're talking about 26.9 grams that were

12   unaccounted for and then recovered from her seat?

13        A.     That would be 16.

14        Q.     I'm sorry, 16.     16, correct?

15        A.     Yes.

16               MR. HUGHES:    No further questions.      Thank you.

17               THE COURT:    Okay.   That completes your testimony.

18               THE WITNESS:    Thank you, Your Honor.

19                           (Witness excused.)

20               THE COURT:    Next witness, please.

21               While we're waiting, ladies and gentlemen of the jury

22   and counsel, we're going to adjourn at 3:30 today.           So 3:30 is

23   the adjournment time today.

24               MR. WITHERELL:     Officer Carol Williams, Your Honor.

25               THE COURT:    Okay.   Let me just say one other thing
           Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 41 of 28241
                              OFFICER WILLIAMS - DIRECT

1    for people who are seated in the spectator section that your

2    cell phones must remain off while you're in the courtroom.

3                 Okay.    Please come up to the witness stand.

4                 THE CLERK:    Please raise your right hand.

5                             (Witness sworn.)

6                 THE CLERK:    Thank you.    Please state your full name

7    and spell your last name for the record.

8                 THE WITNESS:     Police Officer Caroline Williams,

9    W-I-L-L-I-A-M-S, Badge No. 2933.

10                THE COURT:    All right.    Have a seat.     Keep your voice

11   up.     Speak right in the microphone, please.

12                                       - - -

13                               DIRECT EXAMINATION

14                                       - - -

15   BY MR. WITHERELL:

16           Q.   Good morning, Officer Williams.        How are you today?

17           A.   Good morning.

18           Q.   Officer Williams, you just told us you work for the

19   Philadelphia Police Department; is that correct?

20           A.   That's correct.

21           Q.   Tell the members of the jury how long you've worked

22   with the Philadelphia Police Department.

23           A.   I've been an officer for 24 years.

24           Q.   Right now are you assigned to any particular unit?

25           A.   Yes.    It's called the Intensive Drug Investigation
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 4242
                                                                          of 282
                             OFFICER WILLIAMS - DIRECT

1    Squad.

2         Q.     What do you do as part of the Intensive Drug

3    Investigation Squad?

4         A.     Long-term narcotic investigations.

5         Q.     Did you become involved into an investigation

6    involving controlled buys from one Dontez Stewart in the summer

7    of 2017?

8         A.     Yes, that's correct.

9         Q.     Specifically, I'd like to refer your attention to

10   June 6, 2017.      We've just heard testimony from Officer Stevens

11   concerning that, but I want to talk to you specifically about

12   your role in that, okay?

13        A.     Yes.

14        Q.     I want to draw your attention to around 7:00 p.m.

15   Where were you in connection with the controlled purchase done

16   by a confidential source and an individual known as Dontez

17   Stewart?

18        A.     That particular day I was in -- working in a backup

19   surveillance capacity assisting Officer Stevens and his squad.

20        Q.     When you say "backup surveillance," what was your

21   responsibility here?

22        A.     My responsibility was to monitor the police radio and

23   follow out the target of the investigation.

24        Q.     And that target would be Mr. Dontez Stewart?

25        A.     Yes.
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 43 of 28243
                           OFFICER WILLIAMS - DIRECT

1         Q.     Did you see Mr. Dontez Stewart arrive on Torresdale

2    Avenue and meet with the confidential source around 7:00 p.m.?

3         A.     Yes, I did.

4         Q.     At some point Mr. Stewart leaves and the confidential

5    source stays, correct?

6         A.     That's correct.

7         Q.     When Mr. Stewart leaves, what is your job?

8         A.     My job is to follow Mr. Stewart to the destination,

9    whatever destination he stopped at.

10        Q.     You're looking to see where he's going to get drugs?

11        A.     That is correct.

12        Q.     Tell us what you observed.

13        A.     At that time, we follow Mr. Stewart to the 3200 block

14   of Sydenham Street, and upon arriving at the 3200 block of

15   Sydenham Street, Mr. Stewart parked his vehicle and exited.              As

16   he exited the vehicle, he went into a property in the 3200

17   block of Sydenham Street.

18        Q.     Would that be 3234 North Sydenham Street?

19        A.     I later found out that that was the address.

20        Q.     When you saw him at that address, tell us what the

21   scene looked like.    Who was around?

22        A.     It was a group of unidentified black males.        They

23   were standing on the west side of the street down towards the

24   dead end.

25        Q.     What did Mr. Stewart do when he got there?
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 4444
                                                                          of 282
                             OFFICER WILLIAMS - DIRECT

1         A.     Mr. Stewart exited his vehicle and entered the

2    property.    After a short while later, Mr. Stewart exited the

3    property and left the area.       As I remained under surveillance

4    at that location, I observed a heavy-set black male, who was

5    later identified as the gentleman sitting beside counsel in the

6    black suit, white shirt.

7                THE COURT:    Identifying the defendant, Abdul West.

8    Go ahead.

9                THE WITNESS:    Correct.    Exit the property also and

10   join the males that were on the corner.

11   BY MR. WITHERELL:

12        Q.     So Mr. Stewart goes in the house, he comes out, he's

13   followed shortly thereafter by Mr. West?

14        A.     That's correct.

15        Q.     And other males are on the property talking?

16        A.     They're outside, yes.

17        Q.     How many people would you say are outside the

18   Sydenham Street address at this point?

19        A.     I want to say maybe six to eight.

20        Q.     Mr. Stewart leaves?

21        A.     Mr. Stewart left the area, yes.

22        Q.     Where does he go?

23        A.     He was followed back to Torresdale Avenue.

24               MR. WITHERELL:     I have no further questions.

25               THE COURT:    Cross-examine.
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 45 of 28245
                           OFFICER WILLIAMS - DIRECT

1              Mr. Meehan.

2              MR. MEEHAN:     Yes.

3              THE COURT:    Any questions?

4              MR. MEEHAN:     No.

5              THE COURT:    Mr. Hughes.

6              MR. HUGHES:     No, Your Honor.

7              THE COURT:    Mr. Ortiz.

8              MR. ORTIZ:    No questions, Your Honor.

9              THE COURT:    Mr. Goldman.

10             MR. HUGHES:     No, Your Honor.

11             THE COURT:    You may step down.

12             THE WITNESS:     Thank you, Your Honor.

13                         (Witness excused.)

14             MR. STENGEL:     Commonwealth calls Officer Jason Yerges

15   to the stand.

16             THE COURT:    All right.    Come up to the witness stand,

17   please.

18             THE CLERK:    Please raise your right hand.

19                         (Witness sworn.)

20             THE CLERK:    Thank you.    Please state your full name

21   and spell your last name for the record.

22             THE WITNESS:     Jason Yerges, Y-E-R-G-E-S.

23             THE COURT:    Have a seat.     Please keep your voice up.

24             THE WITNESS:     Thank you.

25                                    - - -
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 4646
                                                                          of 282
                              OFFICER YERGES - DIRECT

1                               DIRECT EXAMINATION

2                                      - - -

3    BY MR. STENGEL:

4         Q.     Good morning, Mr. Yerges.

5         A.     Good morning, Counselor.

6         Q.     How are you doing?

7         A.     Very good.    How are you?

8         Q.     Fine.   Thank you.

9                What do you do for a living?

10        A.     I'm a police officer for the City of Philadelphia.

11   I'm also assigned as a task force officer with the FBI.

12        Q.     What is a task force officer?

13        A.     We're a member of Safe Streets Violent Drug Gang

14   Squad.    Primarily we investigate violence in and around

15   Philadelphia relating to the drug trade.

16        Q.     How long have you been a police officer?

17        A.     Ten years.

18        Q.     How long have you been on the task force?

19        A.     Four and a half years.

20        Q.     As a task force officer, what are some of your

21   responsibilities?     What sort of stuff do you do?

22        A.     We'll initiate investigations.       We'll gather

23   information through sources in the community, through

24   confidential sources, tip lines.        We will utilize confidential

25   informants to make purchases.       We'll make undercover purchases
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 47 of 28247
                            OFFICER YERGES - DIRECT

1    at times, conduct surveillance, do search warrants on phones,

2    residences, social media.     We will arrest people, testify in

3    court, as I'm doing today.

4         Q.   Investigate drugs, yeah?

5         A.   Correct.

6         Q.   So as a task force officer with the FBI, did you

7    participate in an investigation of the Original Block Hustlers?

8         A.   Yes.

9         Q.   Also known as OBH, yeah?

10        A.   That is correct.

11        Q.   Let me draw your attention to August 17, 2017.          Were

12   you working that day?

13        A.   I was.

14        Q.   Did you participate in a surveillance operation?

15        A.   I did.

16        Q.   Were you working with other law enforcement officers

17   and agents that day?

18        A.   Yes.

19        Q.   Prior to going out with a group, do you meet

20   beforehand?

21        A.   Sometimes, yes.

22        Q.   And do you know what you're looking for when you go

23   out for surveillance?

24        A.   We'll have some sort of brief in most instances, yes.

25        Q.   And who is the subject or subjects of your
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 4848
                                                                          of 282
                              OFFICER YERGES - DIRECT

1    surveillance that day?

2         A.     Occupants in and around an area in North

3    Philadelphia.      The exact address was 3234 North Sydenham,

4    S-Y-D-E-N-H-A-M, Street, again, in Philadelphia.

5         Q.     What was your role in that surveillance operation?

6         A.     Conducting a physical surveillance of that location.

7         Q.     I'd like to show you what's been marked as Government

8    Exhibit 2045.

9                MR. STENGEL:    Your Honor, this is just a clip from

10   the pole camera at Sydenham Street.

11   BY MR. STENGEL:

12        Q.     Does this still shot fairly and accurately

13   represent -- do you recognize this block?

14        A.     It's the 3200 block of North Sydenham Street.

15        Q.     Does this fairly and accurately represent the block

16   around the time that you were doing the surveillance?

17        A.     Yes.

18        Q.     Can you see in this shot in front of you where you

19   were?

20        A.     Yes.   If you look at the very top of this image,

21   you'll see there's a chain link fence and a parking lot on the

22   other side.

23        Q.     Is this the chain link fence you're talking about

24   here?

25        A.     Up above there, yes.
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 49 of 28249
                            OFFICER YERGES - DIRECT

1         Q.     Above this trailer that's behind this truck?

2         A.     Correct.

3         Q.     And then behind that is a parking lot?

4         A.     That is correct.

5         Q.     You're in that parking lot?

6         A.     That is correct.

7         Q.     You're looking out towards the camera; is that

8    correct?

9         A.     Yes, correct.

10        Q.     Looks like a nice sunny day in this image.        What was

11   it like on August 17, 2017?

12        A.     Again, it was daytime, no clouds that I recall.         It

13   was sunny.

14        Q.     Do you remember approximately when you got to that

15   position?

16        A.     It was in the afternoon hours.      Sometime after lunch.

17        Q.     And approximately how long did you stay?

18        A.     I would think no more than two, two and a half hours.

19        Q.     So drawing your attention to approximately 1:14 in

20   the afternoon, could you please tell the jury what you saw from

21   that position adjacent to Sydenham Street?

22        A.     I recall, as I looked north through the fence, a

23   white Jeep Cherokee, newer model, come down and park at the

24   bottom of the block.    I recall seeing the driver, who I know

25   now is Abdul West, the defendant seated there next to his
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 5050
                                                                          of 282
                              OFFICER YERGES - DIRECT

1    attorney, Mr. Meehan, next to the truck talking to an

2    unidentified black male, an adult, in what I deemed to be

3    Muslim garb, briefly.      After that brief conversation, Mr. West

4    then drove out of my view off the block eastbound towards

5    15th Street.

6         Q.     So when you say he parked at the bottom of the block,

7    the top or bottom of the screen?

8         A.     It would be kind of on the right there.         See where

9    the white car is where your pen is?

10        Q.     Sure.

11        A.     In that area.

12        Q.     Did you see -- I'm sorry.      At the end you testified

13   that Mr. West left the block?

14        A.     Correct.

15        Q.     Did you see him again that day?

16        A.     Yes.

17        Q.     When?

18        A.     Later in the day I had seen some other individuals

19   come and go from the location of 3234 North Sydenham Street,

20   one of these people being Dontez Stewart, an alleged

21   co-conspirator.

22               At that time, I saw Mr. West return again in the

23   white Jeep, park in pretty much the same location.           Two

24   unidentified black males came out of the 3234 North Sydenham

25   address.    One of those males took a bag of some sort out of the
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 51 of 28251
                            OFFICER YERGES - DIRECT

1    back of the Jeep, and Mr. West and the other two males that I

2    don't know who they are went into 3234 North Sydenham with the

3    bag.   And about five minutes later, I saw Dontez Stewart leave

4    the 3234 North Sydenham address, get into a black Nissan sedan,

5    and leave that location out of my view.

6           Q.   Were you aware of that black Nissan sedan prior to

7    seeing him arrive?

8           A.   Yes.

9           Q.   How were you aware of that black Nissan sedan?

10          A.   It was a vehicle I had seen him operate previously,

11   and it was a vehicle that I had seen him operate previously

12   that day.

13          Q.   So then Dontez Stewart pulled onto the block, if I

14   understand you correctly, in that black Nissan?

15          A.   Correct.

16          Q.   Did he park his car?

17          A.   He parked his car up the block, in the middle of the

18   block.

19          Q.   What happened after he parked his car?

20          A.   Saw him get out of the driver's seat.       I believe he

21   was looking at his phone for a little bit.        Two males came out

22   of 3234 North Sydenham Street.

23          Q.   Let me stop you there.    Did you recognize those

24   males?

25          A.   Yes.   One of the males was Malik West.      The other
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 5252
                                                                          of 282
                              OFFICER YERGES - DIRECT

1    male was Haneef Stokes.

2         Q.     Did you see these three men interact?

3         A.     If I remember correctly, they were on the east side

4    of the street talking to one another.         Mr. Stewart handed Malik

5    West something, and then I saw Malik West counting money in his

6    hand.   After that, all three of those males went into 3234

7    North Sydenham Street for maybe 15, 20 minutes.

8         Q.     And at that time was Mr. West there?

9         A.     No.

10        Q.     When did Mr. West arrive?      I apologize.     Was

11   Mr. Abdul West there at the time?

12        A.     No.

13        Q.     When did Mr. Abdul West arrive?

14        A.     Later maybe -- I'm not sure of the time frame.          It

15   was in the next maybe 45 minutes.

16        Q.     When he arrived, where did he go?

17        A.     Again, he parked.     Two males came out of the

18   location, 3234 North Sydenham.        One of the males grabbed a bag

19   of some sort out of the back of the Jeep, and all three went

20   into the location.

21        Q.     At that time, Dontez Stewart was still in the house,

22   correct?

23        A.     He was in the house.

24        Q.     Who did you see walk out first?

25        A.     Oh, I saw Dontez Stewart leave maybe five minutes
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 53 of 28253
                            OFFICER YERGES - DIRECT

1    after the Defendant Abdul West and the other two unidentified

2    males entered that location.

3           Q.   And was that the end of your surveillance that day?

4           A.   Yes.

5           Q.   Drawing your attention to November 20, 2017, were you

6    again conducting surveillance as part of the FBI's

7    investigation into the Original Block Hustlers?

8           A.   That's correct.

9           Q.   Who or what was the target of the surveillance that

10   day?

11          A.   The alleged co-conspirator, Richard Chase Hoover.

12          Q.   What did you know about Mr. Hoover at the time?

13          A.   At that time, I hadn't seen a picture.       I didn't know

14   much more than that he was alleged to be a truck driver

15   operating a red Volvo tractor truck.

16          Q.   Did you see that red Volvo tractor truck that day?

17          A.   Yes.

18          Q.   Where?

19          A.   It was in a parking lot in an industrial area of

20   South Philadelphia, the 3600 block of South Lawrence Street

21   near, if you're familiar with the stadium area of South

22   Philadelphia.

23          Q.   What did you see happen in that truck lot?

24          A.   When I arrived, I parked in the southeast corner of

25   the lot.    Diagonally in the northwest corner of the lot, I
                 Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 5454
                                                                            of 282
                                OFFICER YERGES - DIRECT

1    observed a tractor truck back into the gravel parking lot.              I

2    observed a white Chevy tinted-out SUV park immediately in the

3    front of that tractor truck with its passenger side facing the

4    front grille.        I observed a male, which I later identified as

5    alleged co-conspirator Richard Chase Hoover, exit that driver's

6    seat of that truck, of the SUV, go to the passenger's side of

7    the red Volvo commercial truck, and proceed to unload items.                I

8    saw a --

9           Q.     Let me stop you right there.       Did you document any of

10   this in any way?

11          A.     I took a video and some photos, which I provided to

12   the case agent.

13                 MR. STENGEL:    Permission to show the witness what's

14   been marked as Government Exhibit 1106E?

15                 THE COURT:    Yes.

16   BY MR. STENGEL:

17          Q.     Tell me when that pops up on the screen in front of

18   you.

19          A.     Yes.

20          Q.     Do you recognize that?

21          A.     I do.

22                 MR. STENGEL:    Go to the next page, please.

23   BY MR. STENGEL:

24          Q.     Do you recognize that?

25          A.     Yes, I do.
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 55 of 28255
                            OFFICER YERGES - DIRECT

1              MR. STENGEL:     Next page.

2    BY MR. STENGEL:

3         Q.   What are these?     What are we looking at?

4         A.   They're images from my location toward the front of

5    the truck and Richard Chase Hoover in between that vehicle and

6    the white Chevy Suburban I mentioned.

7         Q.   You took these photos?

8         A.   I did.

9              MR. STENGEL:     Your Honor, move to admit Government

10   1106E, please.

11             THE COURT:    Admitted.

12                         (Exhibit G-1106E admitted into evidence.)

13             MR. STENGEL:     Can we go back to the first page,

14   please, Special Agent Becker?

15   BY MR. STENGEL:

16        Q.   So here we see -- what's this on the right-hand side?

17        A.   That's the red Volvo tractor truck.

18        Q.   What is this on the left-hand side?

19        A.   The white Chevy SUV that I mentioned previously.

20        Q.   Who is this in between them?

21        A.   Later identified as the alleged co-conspirator

22   Richard Chase Hoover.

23             MR. STENGEL:     Special Agent Becker, can you please go

24   to the next page?

25   BY MR. STENGEL:
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 5656
                                                                          of 282
                              OFFICER YERGES - DIRECT

1         Q.     Same thing?

2         A.     That's correct.

3         Q.     What's happening now with Richard Chase Hoover?

4         A.     He's taking a black bag from the far side of that red

5    truck where the passenger's side would be and placed it into

6    the rear passenger's side of the white Chevy.

7                MR. STENGEL:    Go to the next page, Special Agent

8    Becker.

9    BY MR. STENGEL:

10        Q.     Again, same thing?

11        A.     Correct.

12               MR. STENGEL:    Next page, please, Special Agent

13   Becker.

14   BY MR. STENGEL:

15        Q.     Looks pretty similar to the second photo we saw?

16        A.     Yes.

17               MR. STENGEL:    Next page, please.

18   BY MR. STENGEL:

19        Q.     Okay.   What do we see here?

20        A.     That's just the same action.       It's a black bag.     It

21   appears to be square or rectangular in shape, and he's leaning

22   back carrying it chest high toward the white car.

23               MR. STENGEL:    Next page, please, Special Agent

24   Becker.    We're good with that exhibit.       Thank you.

25   BY MR. STENGEL:
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 57 of 28257
                            OFFICER YERGES - CROSS

1         Q.   The remainder of those pictures, they all show the

2    same scene, correct?

3         A.   Yes.

4              MR. STENGEL:     No further questions, Your Honor.

5              THE COURT:    Cross-examine Mr. Meehan.

6              MR. MEEHAN:     Thank you.

7                                     - - -

8                              CROSS-EXAMINATION

9                                     - - -

10   BY MR. MEEHAN:

11        Q.   Officer, good morning.

12        A.   Good morning.

13        Q.   So between August 17 of 2017 and November 20 of 2017,

14   how often were you at that little hiding spot that you guys had

15   at the end of Sydenham?

16        A.   Several times.     I don't recall specifically.

17        Q.   Well, five, ten, fifteen?

18        A.   Probably about five.

19        Q.   Okay.    And I'm guessing that you're only talking

20   about the 17th because nothing of significance happened on the

21   other days?

22        A.   Not that I recall.

23        Q.   Well, you would have written it down and talked to

24   the guys that are handling the case I'm guessing, right?

25        A.   Yes, sir.
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 5858
                                                                          of 282
                               OFFICER YERGES - CROSS

1         Q.     That's what you do for a living?

2         A.     Yes, sir.

3         Q.     So when you go out there and you're in --

4                MR. MEEHAN:    Can we bring that photo up?       Is that

5    possible?    Thank you.    I appreciate that.

6                MR. STENGEL:    It's 2045.

7                MR. MEEHAN:    Judge, can I walk over here?

8                THE COURT:    Yes.

9                MR. MEEHAN:    Thank you.

10   BY MR. MEEHAN:

11        Q.     Officer Yerges, I'm pretty tall, so you can see me.

12        A.     Yes, sir.

13        Q.     So you're back by these trees back here; is that

14   right?

15        A.     They're vines, yes.

16        Q.     Okay.    I'm guessing you're sort of squirreled away so

17   you're not obvious because you don't want to stand out as being

18   some stalker out there, right?

19        A.     Yes.    I was just in a vehicle.

20        Q.     Oh, you're in a vehicle?

21        A.     Correct.

22        Q.     And I'm guessing maybe, like, tinted glass or

23   something like that so nobody can see?

24        A.     Yes.    That vehicle did have some tint on the side.

25        Q.     Did you use any type of video or anything like that
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 59 of 28259
                            OFFICER YERGES - CROSS

1    to memorialize what you were watching out there?

2         A.    Not that I recall, no.

3         Q.    Well, come on.    I know it's going back two years, but

4    this is a reasonably big case.      You would remember if you used

5    a video, right?

6         A.    Yes.    I didn't --

7         Q.    I mean, you would have turned it over to team USA,

8    right?

9               THE COURT:    He says he doesn't recall doing that.

10              MR. MEEHAN:    Thanks, Judge.

11   BY MR. MEEHAN:

12        Q.    So you didn't use video.      You went out there five,

13   six, seven times.     You saw something on the 17th of August,

14   correct?

15        A.    Correct.

16        Q.    Okay.    The extent that you saw Mr. West was he's

17   there, he gets in a car, he leaves, he comes back how much?              An

18   hour, two hours later?

19        A.    Maybe an hour.

20        Q.    Two hours later?

21        A.    I don't recall specifically.      It was still that

22   afternoon.   It was within probably a two-hour timeframe.

23        Q.    I think you said you were out there for, like, two

24   and a half hours?

25        A.    Yes.    I believe I was out there maybe two, two and a
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 6060
                                                                          of 282
                               OFFICER YERGES - CROSS

1    half hours total.

2         Q.     Okay.   When he comes back, he seemingly walks back

3    into 3234.    Somebody comes to the back of the car, picks up a

4    bag, and takes it into the house?

5         A.     That's correct.

6         Q.     Okay.   So you can't see what's in the bag?

7         A.     No.

8         Q.     And Dontez Stewart had been there for a period of

9    time, correct?

10        A.     He had come and then left and then come back before

11   your client came back and went in the house.

12        Q.     And then shortly after Mr. West shows up, Mr. Stewart

13   leaves again?

14        A.     Correct.

15        Q.     Like how much time?

16        A.     About five minutes.

17        Q.     Okay.   And he gets into his car and he drives off?

18        A.     That's correct.

19               MR. MEEHAN:    Okay.   Thank you.

20               THE COURT:    Mr. Hughes.

21               MR. HUGHES:    Yes, Your Honor.

22                                      - - -

23                              CROSS-EXAMINATION

24                                      - - -

25   BY MR. HUGHES:
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 61 of 28261
                            OFFICER YERGES - CROSS

1         Q.    Good morning, Officer Yerges.

2         A.    Good morning.

3         Q.    Officer Yerges, you were working in concert with

4    Gregory Stevens and other task force officers when Daisy Dukes

5    was arrested.    When I say Daisy Dukes, I mean the code name --

6                MR. STENGEL:    Objection, Your Honor, outside the

7    scope.

8                THE COURT:    Well, that's correct.    There's nothing on

9    direct about Daisy Dukes.      All he testified to was the

10   surveillance.

11               MR. HUGHES:    He was mentioned by Gregory Stevens.

12               THE COURT:    Sorry.   We have rules here.

13               MR. HUGHES:    I understand, Your Honor.     No questions

14   then.

15               THE COURT:    You can recall this witness if you want.

16               Mr. Ortiz.

17               MR. ORTIZ:    Very briefly, Your Honor.

18                                      - - -

19                              CROSS-EXAMINATION

20                                      - - -

21   BY MR. ORTIZ:

22        Q.     Good morning, Officer.

23        A.     Good morning.

24        Q.     I know we've done a case before.      I'm going to be

25   quick.    I just have a few questions.
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 6262
                                                                          of 282
                               OFFICER YERGES - CROSS

1                You already stated that you had been observing

2    Sydenham from that location in the car, correct?

3         A.     That's correct.

4         Q.     You observed that at least five times that you can

5    recall?

6         A.     I would estimate about five.

7         Q.     And you didn't take any video or pictures to show the

8    jury today, correct?

9         A.     No.

10        Q.     But you were able to note a lot of different people

11   that you saw that you named as alleged co-conspirators at that

12   location, correct?

13        A.     Several, yes.

14        Q.     You mentioned Mr. Hoover, correct?

15        A.     Correct.    Not at Sydenham.

16        Q.     Not at Sydenham, but you recall seeing him in your

17   testimony?

18        A.     That's correct.

19        Q.     You recall seeing, I believe, Malik West?

20        A.     That's correct.

21        Q.     Abdul West?

22        A.     Yes.

23        Q.     Dontez Stewart?

24        A.     Correct.

25        Q.     And you made observations that you can recall at
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 63 of 28263
                            OFFICER YERGES - CROSS

1    least five times at Sydenham, correct?

2         A.   Yes.

3         Q.   And you did not mention Mr. Hickson, correct?

4         A.   Correct.

5         Q.   Now, despite those five times, you've made no

6    notation that Mr. Hickson was ever seen in those groups even on

7    those occasions, correct?

8         A.   Correct.

9         Q.   And I just want to take you to the other part of your

10   testimony.   It was when you were observing the truck depot down

11   by the stadiums.

12        A.   Yes.

13        Q.   Is that the first time you were down there to observe

14   the truck?

15        A.   It was.

16        Q.   You indicated that you took some video, correct?

17        A.   Yes.

18        Q.   And I think you took some photos?

19        A.   Yes.

20        Q.   When you made your observations, you saw Mr. Hoover

21   get out of the truck, correct?

22        A.   I don't remember seeing him get out of the red truck.

23   By the time I set up, he was pulling up in the lot.          He was

24   pulling up in the white GMC or the white Chevy truck.

25        Q.   So at that point you just saw him pulling up in the
                 Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 6464
                                                                            of 282
                                 OFFICER YERGES - CROSS

1    car?

2           A.     I saw him get out of the driver's seat, yes.

3           Q.     Do you see the truck arrive?

4           A.     The white?

5           Q.     The red Volvo.

6           A.     I didn't observe that.

7           Q.     Did anyone else observe that?

8           A.     To my knowledge, the officers that I was in constant

9    radio communication with, Officer John Krewer observed that

10   truck arrive, I believe.

11          Q.     So there was some observation of the truck arriving,

12   correct?

13          A.     Yes.

14          Q.     And then what Mr. Hoover did, correct?

15          A.     Correct.

16          Q.     And what you saw was him take a black bag out of the

17   truck and put it in the white Trailblazer?

18          A.     Yes.   I saw two black bags and one white plastic bag.

19          Q.     That's all you saw him take out of the truck?

20          A.     Yes.

21          Q.     Then he placed that in the Trailblazer?

22          A.     That is correct.

23          Q.     You did not arrest Mr. Hoover then?

24          A.     No.

25          Q.     So you were not able to observe what was in any of
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 65 of 28265


1    those bags, correct?

2         A.   That's correct.

3         Q.   You haven't seized any narcotics related to those

4    bags, correct?

5         A.   Not that I'm aware.

6         Q.   So you can't state with any reasonable degree of

7    certainty what was actually in each one of those bags, correct?

8         A.   Correct.

9              MR. ORTIZ:    I have no further questions.

10             MR. GOLDMAN:     No questions, Your Honor.

11             THE COURT:    Redirect.

12             MR. STENGEL:     No, thank you.

13             THE COURT:    Thank you, Officer.

14                         (Witness excused.)

15             THE COURT:    Next witness, please.

16             MR. WITHERELL:     Your Honor, before we call the next

17   witness, there's something I need to speak with the Court

18   about.

19             THE COURT:    Well, all right.     Is the next witness the

20   long witness we discussed?

21             MR. WITHERELL:     No.   It's another witness.      But

22   before I call this witness, I need to speak to the Court about

23   something.

24             THE COURT:    All right.    Ladies and gentlemen, we'll

25   take our mid-morning break at this time for ten minutes.
              Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 6666
                                                                         of 282


1    Please keep an open mind.       Please don't discuss the case.

2                           (The jury exits the courtroom at 10:22

3                           a.m.)

4                MR. WITHERELL:     I'd rather do this at sidebar, Your

5    Honor.

6                           (Sidebar discussion as follows:)

7                MR. WITHERELL:     Your Honor, this morning I was

8    informed by the marshals that when Dontez Stewart was brought

9    over, he informed them that he got a threat last night via mail

10   last night.    That's the only information I have.       I know Dontez

11   Stewart is here, but prior to him being called, this is

12   something that I have to look into, if he received a threat

13   that's connected in any way to any of these defendants.

14               THE COURT:   Well, who did he say this to, one of the

15   marshals?

16               MR. WITHERELL:     One of the marshals.

17               MR. STENGEL:   Jim Toland.

18               THE COURT:   Bring him up.

19               MR. GOLDMAN:   I couldn't hear from here.

20               MR. ORTIZ:   Dontez Stewart got a threat.

21               THE COURT:   State your name for the record.

22               THE MARSHAL:   James Toland, T-O-L-A-N-D.

23               THE COURT:   Tell us what you heard.      Did you have a

24   communication with Dontez Stewart this morning?

25               THE MARSHAL:   I did not.    I had a communication with
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 67 of 28267


1    my partner, who is in the back, who is with Dontez Stewart

2    right now.

3               THE COURT:   Is he here in the courtroom?

4               THE MARSHAL:    He is.

5               THE COURT:   Have him come up too.      Thank you.

6               Deputy marshal, state your name, please.

7               THE MARSHAL:    Kevin Williams.

8               THE COURT:   I understand you had a communication with

9    Dontez Stewart this morning.

10              THE MARSHAL:    Yes.   He received two letters in the

11   mail.   The one letter he said he got through the mail

12   yesterday.   It was a threat.     He said both letters have

13   handwriting.   He received this early.      This one came in the

14   mail yesterday, and the letter in detail threatens his life,

15   his family's life, and his child's life.

16              THE COURT:   All right.    The first one has a return

17   address, C. Salley, 104 Hawk Creek Lane, Clayton, Delaware

18   19938, and it says a postmark, it's hard to read, looks like 18

19   October.   I'm not positive about that.

20              MR. WITHERELL:    Judge, I'm aware --

21              THE COURT:   Have you read these?

22              MR. WITHERELL:    No, I've not.     I'm aware that C.

23   Salley is otherwise known as Dark Lo, who is the individual who

24   has been in the courtroom for the last few days.         Where I'm

25   sitting now, I can't see if he's here right now, but I am aware
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 6868
                                                                          of 282


1    of that individual being a person, otherwise known as Dark Lo,

2    who has been here throughout the trial.

3                THE COURT:    All right.    It's a two-page handwritten

4    letter.    I'm not going to read it right now.

5                MR. WITHERELL:     I would like to read it, Your Honor.

6                THE COURT:    I'll give it to you.     Let me identify the

7    other one.

8                The second one return says Ron Harvey, 110 South 60th

9    Street, Philadelphia, PA.       This bears a postmark, looks like

10   November 4, 2019, and this is also a two-page handwritten

11   letter.    I'm not going to read it right now.        I'll give it to

12   Mr. Witherell.

13               What did Mr. Stewart say to you?       He gave you these?

14               THE MARSHAL:    He just informed me as soon as we came

15   upstairs that he received correspondence through the mail, and

16   it was threats to his life, his baby's mom, and his kid's life.

17   And he said that he wanted to inform the AUSA before he got on

18   the stand and his attorney.       So I told him I would try to make

19   that happen.

20               THE COURT:    Is he your next witness?

21               MR. WITHERELL:     No, he's not, Judge.

22               THE COURT:    You have another witness?

23               MR. WITHERELL:     There is another witness here.

24               THE COURT:    Who is that witness?

25               MR. WITHERELL:     Detective Schlosser.
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 69 of 28269


1               THE COURT:   All right.    Well, look, I take this as a

2    serious situation, but I don't intend to interfere with how the

3    Government wants to deal with these letters.

4               MR. WITHERELL:    The thing is, Judge, I'm just getting

5    this now, so I just need a moment.

6               THE COURT:   Let's take a -- do you want to have a

7    recess so you can discuss it with the agents?

8               MR. WITHERELL:    If you don't mind.

9               THE COURT:   We'll take a ten-minute recess.

10              MR. WITHERELL:    I might need a little more than ten

11   minutes, Judge.    I haven't read them yet.

12              THE COURT:   Here's the thing.      As I said, I take this

13   seriously, and I think the Government should do what it thinks

14   should be done.    But I don't want it to hold up the trial.         I

15   haven't heard anything that Dontez Stewart is not going to

16   testify.

17              MR. WITHERELL:    I haven't heard that either, Judge,

18   but I haven't talked to him.      I don't know what these say.       I

19   just need a little time to do this, and then I'll come back to

20   the Court and tell you what my plan is.

21              THE COURT:   Okay.    All right.    Ten minutes.    Thank

22   you.

23                         (End of sidebar discussion.)

24              THE COURT:   Ten-minute recess.

25                         (Recess taken from a.m. 10:43 a.m. to 10:55
            Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 7070
                                                                       of 282


1                         a.m.)

2                         (Sidebar discussion as follows:)

3              THE COURT:    Mr. Stengel, thanks for coming down.        I'd

4    like to proceed with the trial, and you have one witness before

5    Mr. Stewart?

6              MR. STENGEL:    We have two.

7              THE COURT:    Can we proceed with them?     You can handle

8    them yourself, unless you want Mr. Witherell down here as well.

9              MR. STENGEL:    Mr. Witherell will be down.      I also

10   have a cell phone record person I could put on.       I haven't

11   prepared to do the other witness.

12             THE COURT:    Is he coming down shortly?

13             MR. STENGEL:    Yeah.

14             THE COURT:    And then if you're not ready to call

15   Dontez Stewart, I'll take a luncheon recess early.

16             MR. STENGEL:    I believe we know who sent the letter.

17   He's actually sitting in the courtroom right there.

18             THE COURT:    That's up to you, but I don't want it to

19   delay the trial.

20             MR. STENGEL:    Understood.

21             MR. GOLDMAN:    One thing, Your Honor, we all obviously

22   asked Mr. Witherell, you're not going to bring this letter out

23   during the testimony.

24             THE COURT:    I assume not.    I can't imagine.

25             MR. GOLDMAN:    Exactly.   Witherell said, oh, yes, I
           Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 71 of 28271


1    am.     We need to take that up.

2                 THE COURT:    We can get started on the testimony

3    before we get to that.

4                 MR. GOLDMAN:     He's got to be instructed not to bring

5    that out.

6                 THE COURT:    I'll instruct him not to bring it out

7    before the lunch break.        That's as far as I'm going to go.         I

8    want to have a brief statement about the pole camera and the

9    apartment house.       We're going to do that right now.        Please

10   bring out the defendants.         We'll do that.    You'll call the

11   telephone man.      Keep in contact with Everett.        So he'll be down

12   here in ten minutes.

13                Who is the other witness he has to handle?

14                MR. STENGEL:     Schlosser.

15                            (End of sidebar discussion.)

16                            (Recess taken from 10:56 a.m. to 10:58

17                            a.m.)

18                            (Sidebar discussion as follows:)

19                THE COURT:    Okay.    Mr. Witherell and Mr. Stengel are

20   here now with all defense counsel.          So we're going to have two

21   witnesses.      One is a telephone records person and the other is

22   Officer Schlosser.

23                MR. WITHERELL:      Yes, Task Force Officer Schlosser.

24                THE COURT:    Now, as I understand it, Government's

25   next witness after that was going to be Dontez Stewart.             If the
              Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 7272
                                                                         of 282


1    Government would like, in view of the letters, I will take an

2    early lunch break, and you'll have an hour to do whatever you

3    need to do.    And then I want to resume the trial, and then if

4    you're ready to call Mr. Stewart.       If not, we'll have to go

5    with other witnesses, okay?

6                MR. WITHERELL:    Okay, Your Honor.

7                THE COURT:   Where is Brooks-Blanding?      He's in

8    custody also?

9                MR. WITHERELL:    He is in custody, Judge.      My plan was

10   to call him tomorrow.

11               THE COURT:   I'm not going to adjourn.      Do you think

12   you're going to call Dontez Stewart?

13               MR. STENGEL:   We have plenty of witnesses to line up

14   today.

15               THE COURT:   To last until 3:30?

16               MR. STENGEL:   Oh, yeah.

17               THE COURT:   All right.    We'll take the early lunch

18   break.    You're in agreement?    That's what you requested, right,

19   rather than calling Dontez Stewart right away?

20               MR. WITHERELL:    That's correct, Your Honor.      I'd just

21   like to put on the record, we're just getting this now.

22   There's a bunch of information me and Mr. Stengel are dealing

23   with.    There are serious safety concerns I have to deal with.

24   There are things me and Mr. Stengel have to look into.          I

25   appreciate you giving an early lunch break, Judge.          I'll leave
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 73 of 28273
                                KEEP - DIRECT

1    it at that for now.     I'll see what I can do.

2                          (End of sidebar discussion.)

3               THE COURT:   Okay.     Bring the jury in, please.

4                          (The jury enters the courtroom at 11:00

5                          a.m.)

6               THE COURT:   Ladies and gentlemen of the jury, I

7    regret the delay.    We have been dealing with some other legal

8    issues, but we're ready to resume.         The next witness is on the

9    witness stand.

10              Please swear the witness.

11              THE CLERK:   Please raise your right hand.

12                         (Witness sworn.)

13              THE CLERK:   Thank you.     Please state your full name

14   and spell your last name for the record.

15              THE WITNESS:    Yes.    My name is John Ryan Keep,

16   K-E-E-P.

17                                     - - -

18                             DIRECT EXAMINATION

19                                     - - -

20   BY MR. STENGEL:

21        Q.    Good morning, Mr. Keep.        How are you today?

22        A.    I'm doing fine.    How are you?

23        Q.    Good.   Thank you.

24              Where do you work?

25        A.    Sprint.
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 7474
                                                                          of 282
                                   KEEP - DIRECT

1         Q.     Telecom company?

2         A.     That's correct, cell phones.

3         Q.     What do you do for Sprint?

4         A.     I'm a records custodian.

5         Q.     What's a records custodian?

6         A.     I provide records based on legal demands, and then I

7    testify to those records.

8         Q.     When you say "legal demands," what are you referring?

9         A.     When I say legal demand, I mean a search warrant,

10   court order, or subpoena.

11        Q.     What sorts of things do you provide in response to

12   subpoenas or search warrants or court orders?

13        A.     The typical information that we provide is subscriber

14   information, that is, the name and address on an account.            Also

15   the call detail records.       That's incoming/outgoing phone calls

16   and the text message data, not the content of the message, but

17   what time a message was sent and to what number.

18        Q.     You're familiar with how these records are kept at

19   Sprint?

20        A.     I am.

21        Q.     You're able to testify as to whether a phone record

22   from Sprint is what we say it is?

23        A.     Yes.

24               MR. STENGEL:    Your Honor, permission to approach the

25   witness with what's been marked as Government Exhibit 602A?
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 75 of 28275
                                KEEP - DIRECT

1              THE COURT:    Yes.

2    BY MR. STENGEL:

3         Q.   Mr. Keep, can you just take a quick look at that and

4    let me know, generally, what it looks like?

5         A.   This is one of our response letters that includes

6    subscriber information.

7         Q.   Okay.    And is that -- that is from Sprint?

8         A.   That is.

9              MR. STENGEL:     Your Honor, I move to admit 602A.

10             THE COURT:    Admitted.

11                         (Exhibit G-602A admitted into evidence.)

12   BY MR. STENGEL:

13        Q.   Do you see that in front of you, Mr. Keep?

14        A.   I do.

15        Q.   And, Mr. Keep, if you could, you said it's a return

16   letter, so the front page of this appears to be just like you

17   described it.   It's a letter, correct?

18        A.   That's right.

19             MR. STENGEL:     Special Agent Becker, can you please go

20   to the second page?

21   BY MR. STENGEL:

22        Q.   Okay.    What do we see here?

23        A.   This is the beginning of the actual records that

24   includes response information.      This is the subscriber

25   information for the account.
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 7676
                                                                          of 282
                                   KEEP - DIRECT

1         Q.     Perfect.    And who is the subscriber on this account?

2         A.     The name listed is Richard Hoover.

3         Q.     And what is the phone number associated with the

4    account?

5         A.     That is -- actually, can I see just above where this

6    has been cropped?      The subject telephone number is, again,

7    above that just a little higher.        It is (702)305-6012.

8         Q.     Perfect.    Thank you.    I'm showing you what has been

9    marked as Government Exhibit 602B.        Do you recognize that

10   document?

11        A.     I do.

12        Q.     And what is it?

13        A.     This is a set of call detail records for telephone

14   number (702)305-6012.

15        Q.     The same number that was just referenced in

16   Government Exhibit 602A, correct?

17        A.     That's right.

18        Q.     Are those records records from Sprint?

19        A.     They are.

20        Q.     Are they made and kept in the regular course of the

21   regularly conducted business activity of Sprint?

22        A.     Yes.

23        Q.     Are they the business's regular practice to make

24   those records?

25        A.     Yes.
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 77 of 28277
                                KEEP - DIRECT

1         Q.   Are they made or transported by a person with

2    knowledge of the information in the records?

3         A.   Yes.

4         Q.   And are they made at or near the time of the act,

5    event, condition, or -- are they made at the time the

6    information occurs?

7         A.   Yes.

8         Q.   And are they trustworthy, otherwise trustworthy?

9         A.   They are.

10             MR. STENGEL:     Your Honor, I move to admit Government

11   602B as a business record.

12             THE COURT:    Without objection.      Admitted.

13                         (Exhibit G-602B admitted into evidence.)

14   BY MR. STENGEL:

15        Q.   To make our record clean, the questions I just asked

16   you, going back to 602A, that was made and kept in the regular

17   course of business?

18        A.   Yes.

19        Q.   And that was of the regularly conducted business

20   activity, correct?

21        A.   Yes.

22        Q.   And it was made or transmitted by a person with

23   knowledge of the events?

24        A.   Yes.

25        Q.   And it was made at or near the time of the act,
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 7878
                                                                          of 282
                                   KEEP - DIRECT

1    event, condition, opinion, or diagnosis in the record?

2         A.     Yes.

3         Q.     And it's otherwise trustworthy, yes?

4         A.     Yes.

5         Q.     Thank you.

6                MR. STENGEL:    Now, if you could, please, Special

7    Agent Becker, please pull up Government Exhibit 602B.           Special

8    Agent Becker, if you could just zoom in to sort of a chunk at

9    the top.

10   BY MR. STENGEL:

11        Q.     You're familiar with the information contained on

12   these records, Mr. Keep?

13        A.     I am.

14        Q.     Can you please describe for the jury just generally

15   what we see here?

16        A.     Yes.    So if we look at the top, you'll see call

17   records for PTN.      It's (702)305-6012.     That's just the label

18   header on this document.

19               Following that, if you look at the actual columns, we

20   have "calling underscore NBR."        That's the phone number that

21   places the phone call.      The next column is "called underscore

22   NBR."   That's the phone number that received the phone call.

23               The next column is "dialed digits."        That's the phone

24   number that's typed into the calling handset to place the phone

25   call.   After that is "mobile role."       We have -- it indicates if
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 79 of 28279
                                KEEP - DIRECT

1    that was outgoing, incoming, or a routed call.

2               The next two columns are the start and end date.

3    That is when the phone call started, and that is going to be

4    local to the switch that processed the phone call.         End date is

5    when it ended.

6               After that is duration.      That's how long the phone

7    call lasts.   That's listed in seconds.

8               The next column is call type.       That indicates if it

9    was a text detail.    That means a text message.       Voice means

10   voice phone call.    SWAT also means voice phone call.        That's

11   just a backup switch whenever our systems are overloaded.

12              After that we have NEID.      That stands for network

13   element ID.   That's just a numerical value for the switch that

14   processed the call.    When I say switch, think of a switchboard

15   where somebody's making physical connections.         It's just

16   digital and very fast.

17              The last two columns are the first cell and last

18   cell.   That's the cell tower that the call starts on, and the

19   last cell is the cell tower that was used when the call ended.

20        Q.    So if I just walk through maybe like the third or

21   fourth one down it looks like -- scratch that.

22              In essence, you can tell what numbers this phone

23   account is calling and what numbers it's receiving calls from,

24   correct?

25        A.    That's right.
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 8080
                                                                          of 282
                                   KEEP - DIRECT

1         Q.     And on the far right, that area where we talk about

2    cell site or cell tower location, with the proper coding,

3    you're able to tell where this device was at a given time,

4    correct?

5         A.     That's right.

6         Q.     With this information?

7         A.     That's correct.

8                THE COURT:    You said where it is.      You mean within a

9    certain range depending on where the cell tower is.

10               THE WITNESS:    It will tell you what tower it's

11   connected to, and our towers have a limited range.

12               THE COURT:    Does it tell you how far it is from the

13   tower or no?

14               THE WITNESS:    It doesn't.    It will tell you the tower

15   that it's connected to and the direction from that tower.

16               MR. STENGEL:    Thank you, Your Honor.

17   BY MR. STENGEL:

18        Q.     Showing you what has been marked as Government

19   Exhibit 602C, take a look at that for me.         What does that look

20   like?

21        A.     This is subscriber information similar to 602A, just

22   for a different number.

23        Q.     Okay.   And that record is made at and kept in the

24   course of the regularly conducted business activity of Sprint,

25   correct?
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 81 of 28281
                                KEEP - DIRECT

1         A.   Yes.

2         Q.   And it's Sprint's regular practice to make it?

3         A.   Yes.

4         Q.   And it's made or transmitted by a person with

5    knowledge of the information contained within, correct?

6         A.   Yes.

7         Q.   And it's made at or near the time of the events that

8    it's recording, correct?

9         A.   Yes.

10        Q.   It's otherwise trustworthy?

11        A.   That's right, yes.

12             MR. STENGEL:     Your Honor, I would move to admit

13   Government Exhibit 602C as a business record of Sprint.

14             THE COURT:    Without objection.      Admitted.

15                         (Exhibit G-602C admitted into evidence.)

16             MR. STENGEL:     Can you please publish that to the

17   jury?

18   BY MR. STENGEL:

19        Q.   Do you see that in front of you?

20        A.   I do.

21             MR. STENGEL:     Special Agent Becker, could you please

22   go to the second page and zoom in on the subject number at the

23   top, please?

24   BY MR. STENGEL:

25        Q.   Mr. Keep, do you see that blown up in front of you?
                Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 8282
                                                                           of 282
                                    KEEP - DIRECT

1          A.     I do.

2          Q.     What phone number is this record associated with?

3          A.     This is for telephone number (856)655-3893.

4                 MR. STENGEL:    Okay.   And could you please scroll

5    down, Special Agent Becker?

6    BY MR. STENGEL:

7          Q.     And do you see an individual associated with this

8    number?

9          A.     Yes.

10         Q.     Who is that?

11         A.     The name listed is Dontez Stewart.

12         Q.     I'm showing you what's been marked as Government

13   Exhibit 602D.       Take a look at that, please.

14         A.     I see this.

15         Q.     Could you please tell us or tell the jurors what that

16   is?

17         A.     These are call detail records for telephone

18   number (856)655-3893.

19         Q.     So the number that we just saw associated with a

20   Dontez Stewart, correct?

21         A.     That's right.

22         Q.     This is, in essence, the same type of record as we

23   saw in 602B, correct?

24         A.     That's right.

25         Q.     So fair to say that it's made and kept in the course
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 83 of 28283
                                KEEP - DIRECT

1    of the regularly conducted business activity of Sprint?

2         A.   Yes.

3         Q.   And that it is Sprint's regular practice to make this

4    record?

5         A.   Yes.

6         Q.   And that it is made or transmitted by a person with

7    knowledge of the information contained therein?

8         A.   Yes.

9         Q.   And that it is made at or near the time of the act,

10   event, or other information reflected in the record, correct?

11        A.   Yes.

12        Q.   And it's otherwise trustworthy?

13        A.   Yes.

14             MR. STENGEL:     Special Agent Becker, can you please

15   pull up 602D?

16             Your Honor, I move to admit Government Exhibit 602D

17   as a business record.

18             THE COURT:    Admitted.

19                         (Exhibit G-602D admitted into evidence.)

20             MR. STENGEL:     Thank you.

21   BY MR. STENGEL:

22        Q.   In essence, this is the same information we just saw

23   for 602B, correct?

24        A.   That's right.

25        Q.   So you're able to tell the numbers that Dontez
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 8484
                                                                          of 282
                                    KEEP - CROSS

1    Stewart is calling or receiving calls from, correct?

2         A.     That's right.

3         Q.     And you're able to tell the location of the device

4    associated with this number or the general location of the

5    device associated with this number during those calls?

6         A.     That's right.

7         Q.     Do you still have the big one in front of you, the

8    call detail?

9         A.     I do.

10        Q.     Can you just -- are you able to tell from that record

11   the time period that this record covered?

12        A.     Yes.    This was provided from June 22, 2017 through

13   September 19, 2018.

14        Q.     Okay.    I'm going to ask you to do the same exact

15   thing for 602B, please.

16        A.     602B was provided for June 22, 2017 through

17   October 19, 2018.

18               MR. STENGEL:    Mr. Keep, I have no further questions.

19   Thank you very much.

20               THE COURT:    Cross-examination.

21               Mr. Meehan.

22               MR. MEEHAN:    Actually, just one question.

23                                     - - -

24                              CROSS-EXAMINATION

25                                     - - -
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 85 of 28285
                                 KEEP - CROSS

1    BY MR. MEEHAN:

2         Q.     Good morning.

3         A.     Hello.

4         Q.     So the last two columns, the last two columns, am I

5    correct that this number, looking at this one call, 20628,

6    indicates a particular cell tower; is that correct?

7         A.     That's right.

8         Q.     That's where the call starts?

9         A.     That's correct.

10        Q.     And then 30587 is the cell tower when the call

11   finishes?

12        A.     That's right.

13        Q.     So sometimes you have a person that really likes to

14   talk on the phone and it's a very long conversation and you go

15   through a number of different cell towers.

16               Now, I know that can't be represented on there, but

17   is the information accessible?

18        A.     It isn't.    Only the initial tower and the final

19   tower.    Any tower connected in between is not recorded.

20        Q.     Okay.    All right.   Thank you.

21               THE COURT:    Anyone else?

22               MR. HUGHES:    No questions, Your Honor.

23               MR. ORTIZ:    No questions, Judge.

24               MR. GOLDMAN:    No, Your Honor.

25               THE COURT:    Does Sprint have its own cell towers?
            Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 8686
                                                                       of 282
                                 KEEP - CROSS

1              THE WITNESS:   Yes.

2              THE COURT:   So they're different than what other

3    competitors might have; is that correct?

4              THE WITNESS:   There are certain agreements where

5    companies will share towers, but for the most part we have our

6    own towers.

7              THE COURT:   Some you share but mostly they're yours?

8              THE WITNESS:   That's correct.

9              THE COURT:   Redirect.

10             MR. STENGEL:   No, Your Honor.

11             THE COURT:   Thank you very much.

12             THE WITNESS:   Thank you, Your Honor.

13                        (Witness excused.)

14             THE COURT:   Call the next witness, please.

15             MR. WITHERELL:    I call Task Force Officer Schlosser

16   to the stand.

17             THE CLERK:   Please raise your right hand.

18                        (Witness sworn.)

19             THE CLERK:   Thank you.    Please state your full name

20   and spell your last name for the record.

21             THE WITNESS:   Sure.   It's Detective William

22   Schlosser, S-C-H-L-O-S-S-E-R.

23             THE COURT:   Keep your voice up.     Speak right in the

24   microphone.

25             Please proceed.
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 87 of 28287
                           OFFICER SCHLOSSER - DIRECT

1              THE WITNESS:     Sure, Your Honor.

2                                     - - -

3                             DIRECT EXAMINATION

4                                     - - -

5    BY MR. WITHERELL:

6         Q.   Officer Schlosser, please tell the members of the

7    jury where you work.

8         A.   I work in the FBI task force.        I'm a detective with

9    the Philadelphia Police Department.

10        Q.   How long have you been a detective for?

11        A.   Seven years.

12        Q.   How long have you been with the task force?

13        A.   Three.    Almost three years.

14        Q.   And with law enforcement in general?

15        A.   Just about to finish my 20th year.

16        Q.   I want to talk to you about part of your involvement

17   in the investigation of a drug trafficking organization known

18   as Original Block Hustlers, or OBH.

19             Were you part of that investigation?

20        A.   Yes, I was.

21        Q.   As part of that investigation, you did several

22   things, correct?

23        A.   Yes.

24        Q.   I'm just going to through them a little bit.          You did

25   some observations during a controlled buy with Dontez Stewart?
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 8888
                                                                          of 282
                             OFFICER SCHLOSSER - DIRECT

1         A.     I did.

2         Q.     You did some -- you were present during the search of

3    certain vehicles that belonged to Mr. West?

4         A.     Yes, I was.

5         Q.     And you were present during some observations made

6    during several trips from California to Philadelphia by Richard

7    Chase Hoover that we heard testimony about from Special Agent

8    Simpson; is that correct?

9         A.     Yes, it is.

10        Q.     All right.    I'm just going to do it chronologically.

11   I want to draw your attention to June 22 of 2017.           Are you

12   aware if Task Force Officer Gregory Stevens was doing a

13   controlled purchase with a confidential informant and the

14   target of that investigation, Mr. Dontez Stewart?

15        A.     Yes.

16        Q.     What was your role in this controlled purchase?

17        A.     I was conducting surveillance on that day.

18        Q.     Were you present when the target, Dontez Stewart, and

19   the confidential informant first met on that date?

20        A.     No.

21        Q.     What was your job, to follow Mr. Stewart?

22        A.     Yes.

23        Q.     Okay.    I want to draw your attention then to around

24   6:50 p.m. on that day, June 22, 2017.         Tell us about how you

25   came to observe Mr. Stewart and what he did.
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 89 of 28289
                           OFFICER SCHLOSSER - DIRECT

1         A.    Well, we followed the black Altima that Mr. Stewart

2    was operating that day down to the address of 444 North

3    3rd Street, and he parked in an almost empty lot at that point

4    on the west side of 3rd Street that day.

5         Q.    This is after he had originally met with the

6    confidential informant?

7         A.    Correct.

8         Q.    You were following him to see where he was getting

9    his source of supply?

10        A.    We were trying.

11        Q.    Tell us what you saw.

12        A.    A short time after I arrived there and set up on the

13   Nissan, which was parked at that location, there was no

14   movement initially.     A white Jeep Grand Cherokee arrived at the

15   location also.   That vehicle pulled into the same lot in front

16   of 444 North 3rd Street.     The Nissan was parked south, as I

17   said, on the west side of 3rd Street.

18              THE COURT:    You said Nissan.    Same as the Altima?

19              THE WITNESS:    Correct, sir.

20              THE COURT:    Go ahead.

21              THE WITNESS:    The Jeep Cherokee had come in and

22   parked in a spot facing north a short distance away from the

23   Nissan.   There really weren't any other cars around at the

24   time.

25              I was on the opposite side of 3rd Street making
            Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 9090
                                                                       of 282
                          OFFICER SCHLOSSER - DIRECT

1    observations at that time.     I observed Dontez Stewart exit the

2    driver's seat of the black Nissan Altima.       He walked north

3    across the lot and approached the passenger's side door of the

4    Jeep Grand Cherokee.     He opened the door and kind of stood

5    inside of it.    He leaned into the vehicle.     I was kind of

6    looking at his back.     I couldn't see specifically what he was

7    doing, but it looked like he might have been doing something on

8    the front seat of that vehicle.

9                After a brief period of time, he stepped back out,

10   closed the door, and appeared to reach down into the front of

11   his pants, not a pocket, like down behind his belt buckle and

12   down into his pants.     He then walked south towards the rear of

13   the vehicle.

14               At that time I observed the driver's side door of the

15   Grand Cherokee open, and a male started to walk also south

16   towards the rear of the vehicle.     At that time the two males

17   were behind the car, and I could see that it was Mr. West

18   standing behind Mr. Stewart also behind that white Grand

19   Cherokee.    He was the operator that day.

20               MR. WITHERELL:   May the record reflect that the

21   witness has indicated the defendant?

22               THE COURT:   Do you see Mr. West in the courtroom?

23               THE WITNESS:   I do.   Black suit and tie.

24               THE COURT:   Indicating Mr. West.

25   BY MR. WITHERELL:
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 91 of 28291
                           OFFICER SCHLOSSER - DIRECT

1         Q.   Do you know what's at that location?

2         A.   I know there's a recording studio there, Batcave

3    Studios, yes.

4         Q.   They had a conversation.       What happened next?

5         A.   Mr. West walked towards the front, eventually entered

6    the front door or the main doors to 444 North 3rd.         Mr. Stewart

7    returned to the black Nissan Altima and left the area.          We then

8    followed him from that location back to the area of, like,

9    Bridge or Granite and Torresdale.

10        Q.   Is that where he met up with the CI for the second

11   time to exchange narcotics?

12        A.   Yes.

13        Q.   That white Jeep that you saw Mr. West drive, you've

14   seen that later?

15        A.   I've seen that multiple times, yes, sir.

16        Q.   That's got a PA registration of JYD-0709?

17        A.   Yes.

18        Q.   Were you involved in any other controlled purchases

19   with Dontez Stewart?

20        A.   Yes, I was.

21        Q.   I want to draw your attention to October 19 of 2017.

22   Were you involved in that particular controlled purchase with

23   Mr. Dontez Stewart?

24        A.   I was.

25        Q.   What were your roles in that particular one?
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 9292
                                                                          of 282
                             OFFICER SCHLOSSER - DIRECT

1         A.     They were essentially the same as the previous

2    occasion we just discussed.       I was backup surveillance officer

3    during the controlled purchase.

4         Q.     And tell me about your observation of Mr. Dontez

5    Stewart that day.

6         A.     Once again, after he made an initial meet with the

7    CHS, we followed his vehicle down into the North Philadelphia

8    area.   He eventually stopped on the 3400 block of North Smedley

9    Street, parked his vehicle on the east side of the block.            I

10   pulled onto the block and parked my vehicle a short distance

11   north on the west side of the street.

12        Q.     And what occurred when you saw Mr. Stewart's vehicle

13   parked?

14        A.     He actually got out of the driver's side of the

15   vehicle and walked across the street just for a few minutes and

16   then returned to the vehicle and got back into the driver's

17   side door.

18        Q.     Did he ever meet with anybody else?

19        A.     He did.

20        Q.     Drawing your attention to around 5:15 p.m. on that

21   day, tell us what you saw.

22        A.     I observed a tall black male.       He's actually in the

23   courtroom right now with the white shirt and glasses on,

24   Mr. Gadson.     He came --

25               THE COURT:    White shirt?
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 93 of 28293
                           OFFICER SCHLOSSER - DIRECT

1              THE WITNESS:     Correct, sir.

2              THE COURT:    Indicating the defendant, Mr. Gadson.

3              Go ahead.

4              THE WITNESS:     He came from the west side of the

5    block, crossed into the middle of the street, was looking north

6    initially, wearing a black sweatshirt, gold emblem on the

7    front, brown boots.    He crossed over and entered the

8    passenger's side door of the black Nissan that Mr. Stewart was

9    in, closed the door, and remained in the car for a few minutes.

10             MR. WITHERELL:     Just one moment, Your Honor.

11   BY MR. WITHERELL:

12        Q.   You said that he then returned back to meet with the

13   CI after meeting with Defendant Gadson; is that correct?

14        A.   Well, that's what happened.       Initially, he was in the

15   car, the passenger's side door opened, Mr. Gadson exited the

16   vehicle, crossed to the west side, and that's when the Nissan

17   left the location.    Yes, we did follow it back to the original

18   meet location, which was, I believe, at 6300 Oxford that day.

19        Q.   As part of your investigation, you were aware of a

20   search warrant conducted at a location on Sydenham Street 3234?

21        A.   I'm aware there was one, sir, yes, correct.

22        Q.   As part of your investigation into that, are you

23   aware that two vehicles belonging to Mr. West were impounded

24   and brought to a police impound lot?

25        A.   Yes.
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 9494
                                                                          of 282
                             OFFICER SCHLOSSER - DIRECT

1         Q.     Was search warrants conducted on those two vehicles

2    shortly after the search of the Sydenham Street residence on

3    September 15, 2018?

4         A.     Yes, they were.

5         Q.     Were you present for that?

6         A.     I was.

7                MR. WITHERELL:     Can we have 1202, please?

8                THE COURT:    What's the date of that, please?

9                MR. WITHERELL:     September 15, 2017.     I'm sorry.    I

10   said '18.

11               THE COURT:    Yes.

12   BY MR. WITHERELL:

13        Q.     I'm showing what's been marked as Government 1202.

14   Do you recognize what that is?

15        A.     Yes.   It's the Jeep Grand Cherokee with the JYD-0709

16   Pennsylvania registration.

17        Q.     Are these photographs that you took?

18        A.     Yes, I believe they are.

19        Q.     Does this fairly and accurately show what the Jeep

20   looked like on the date of September 15, 2017, when you

21   conducted that -- when members of the Philadelphia Police

22   Department conducted that search?

23        A.     Yes, sir.

24               MR. WITHERELL:     I'd like to move 1202 into evidence,

25   Your Honor.
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 95 of 28295
                           OFFICER SCHLOSSER - DIRECT

1              THE COURT:    Admitted.

2                          (Exhibit G-1202 admitted into evidence.)

3              MR. WITHERELL:     Let's pull up 1210.

4    BY MR. WITHERELL:

5         Q.   What are we looking at in 1210?

6         A.   I'm still looking at the same picture right now, sir.

7         Q.   What are we looking at in 1210?

8         A.   This is the blue Chevy Impala that was also impounded

9    on September 11.

10        Q.   Same question.     Does it look the same way it did on

11   September 15, 2017, in that photo?

12        A.   Yes, sir.

13             MR. WITHERELL:     Publish that to the jury, Your Honor,

14   move it into evidence?

15             THE COURT:    Admitted.

16                         (Exhibit G-1210 admitted into evidence.)

17   BY MR. WITHERELL:

18        Q.   Both those vehicles were searched at the same time at

19   the same location?

20        A.   Yes, sir.

21        Q.   I just want to go over very briefly some things that

22   were found in those vehicles.

23             MR. WITHERELL:     Could we put up Government 1225,

24   please?

25   BY MR. WITHERELL:
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 9696
                                                                          of 282
                             OFFICER SCHLOSSER - DIRECT

1         Q.     Do you recognize what that is?

2         A.     Yes.    It's a bank statement from the Police and Fire

3    Federal Credit Union in the name of Abdul West, 3234 Sydenham

4    Street.

5         Q.     That was recovered in the search of the two vehicles?

6         A.     Yes, sir.

7                MR. WITHERELL:     Your Honor, publish that to the jury?

8                THE COURT:    Admitted, yes.

9                            (Exhibit G-1225 admitted into evidence.)

10   BY MR. WITHERELL:

11        Q.     I'm going to ask you to look at Government 1226.          Do

12   you know what that is?

13        A.     Yeah.   It's a receipt, it looks like, for some sort

14   of repairs to a vehicle.

15        Q.     Was that found in the vehicles during the search on

16   September 15, 2018?

17        A.     Yes.

18               MR. WITHERELL:     Your Honor, I'd like to move that

19   into evidence.

20               THE COURT:    Yes, yes, yes.    Sorry.

21                           (Exhibit G-1226 admitted into evidence.)

22               MR. WITHERELL:     Can we have that published to the

23   jury?

24   BY MR. WITHERELL:

25        Q.     Tell us what we're looking at here.
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 97 of 28297
                           OFFICER SCHLOSSER - DIRECT

1         A.    The receipt?

2         Q.    Yes.

3         A.    It's an Express Auto Center repair, it appears to

4    say, for one tire, I believe that's what it says, for $80, but

5    it's signed by Jamaal Blanding.

6         Q.    Signed by who?

7         A.    Jamaal Blanding.

8               MR. WITHERELL:    Could we just focus on the blue

9    portion?

10   BY MR. WITHERELL:

11        Q.    Let's look at some -- were any photos recovered from

12   the Chevy Impala?

13        A.    Yes.

14              MR. WITHERELL:    1263, please.

15   BY MR. WITHERELL:

16        Q.    Is this one of the photos that was recovered?

17        A.    Yes, it is.

18              MR. WITHERELL:    Your Honor, I'd like to move that

19   into evidence.

20              THE COURT:    Admitted.

21                         (Exhibit G-1263 admitted into evidence.)

22   BY MR. WITHERELL:

23        Q.    Do you recognize anybody in those photographs?

24        A.    Yes, Abdul West and Malik West.

25        Q.    Abdul West being the defendant that you identified
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 9898
                                                                          of 282
                             OFFICER SCHLOSSER - DIRECT

1    earlier?

2         A.     Correct, in the black suit.

3         Q.     They're outside of the Sydenham Street residence

4    we've been talking about?

5         A.     It appears that way, yes, sir.

6                MR. WITHERELL:     1267, please.

7    BY MR. WITHERELL:

8         Q.     Do you recognize what that is?

9         A.     Yes.

10        Q.     Is that another photograph recovered from the Impala?

11        A.     Yes, it is.

12               MR. WITHERELL:     I'd like to move that into evidence

13   at this time, Your Honor.

14               THE COURT:    Admitted.

15                           (Exhibit G-1267 admitted into evidence.)

16   BY MR. WITHERELL:

17        Q.     Do you know who those two individuals depicted in

18   that photo found in the Impala are?

19        A.     Mr. Boyer, Mr. Hoover, yes.

20        Q.     Two alleged conspirators in this case?

21        A.     Correct.

22               MR. WITHERELL:     1269, please.

23   BY MR. WITHERELL:

24        Q.     This is another photo that was found in the Impala?

25        A.     Yes, sir.
        Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 99 of 28299
                           OFFICER SCHLOSSER - DIRECT

1              MR. WITHERELL:     Your Honor, I'd like to move that

2    into evidence.

3              THE COURT:    Admitted.

4                          (Exhibit G-1269 admitted into evidence.)

5    BY MR. WITHERELL:

6         Q.   Do you recognize anybody in that photograph?

7              MR. WITHERELL:     Could we zoom in on it a little bit?

8              THE WITNESS:     Mr. West is sitting directly in the

9    front sitting down with the blue jeans on.        I recognize him.

10             MR. WITHERELL:     Could we put up 1271, please?

11   BY MR. WITHERELL:

12        Q.   Do you recognize that?

13        A.   Yes, sir.

14        Q.   What do you recognize that to be?

15        A.   3234 Sydenham Street, Mr. West and Malik and some

16   other members of -- alleged members of OBH sitting on the steps

17   of the house.

18        Q.   That was a photo that was found inside the Chevy

19   Impala?

20        A.   Yes, sir.

21             MR. WITHERELL:     I'd like to admit that into evidence,

22   Your Honor.

23             THE COURT:    Admitted.

24                         (Exhibit G-1271 admitted into evidence.)

25             MR. STENGEL:     Publish to the jury.
                                                                        100
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 100 of 282
                             OFFICER SCHLOSSER - DIRECT

1    BY MR. WITHERELL:

2         Q.      Detective, on that date, September 15, 2017, you

3    found some mail, you found some photographs.          Find anything

4    else on that day in the Jeep and the Chevy Impala?

5         A.      It may have been clothing, but other than that, maybe

6    a few electronic devices, like a hard drive, stuff like that,

7    not anything other than the paperwork and the photos.

8         Q.      You are aware in this case later on an individual by

9    the name of Eric Brooks-Blanding was arrested by members of the

10   Federal Bureau of Investigation?

11        A.      Yes.

12        Q.      Were you provided with certain information that he

13   had provided to law enforcement?

14        A.      Yes.

15        Q.      As a result of that, did you apply for another search

16   warrant to search these two vehicles?

17        A.      Separate search warrants, sir, but, yes, one for each

18   vehicle.

19        Q.      Let's talk about the Impala.      Did you search that

20   again on November 8, 2018?

21        A.      I did.

22        Q.      Just briefly tell the members of the jury, after you

23   requested a search warrant from a state judge, was it granted?

24        A.      It was.

25        Q.      Tell us briefly about the search of that Chevy
                                                                       101
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 101 of 282
                          OFFICER SCHLOSSER - DIRECT

1    Impala.

2         A.   We received information that there may have been a

3    hidden compartment in the dashboard of that vehicle.         That's

4    why we reapplied for a search warrant and obtained it.         Myself,

5    Special Agents Simpson and Becker, along with Bernadette Casey,

6    went down to the auto pound and executed that warrant on

7    November 8.

8              We found a hidden compartment inside the dashboard on

9    the passenger's side of the Impala.      Recovered from that at the

10   time was a box of clear sandwich bags, a digital scale, and

11   batteries.    We also recovered a clear zip-lock bag containing

12   bulk crack-cocaine, a black plastic bag.       Inside that bag were

13   smaller -- total of six smaller clear knotted bags, all with

14   white powder, believed to be powder cocaine at the time.         And

15   we also found, like, a Beats headphone container.        When we

16   unzipped that, there was another clear bag containing bulk

17   crack-cocaine.

18             MR. WITHERELL:    1275, please.

19   BY MR. WITHERELL:

20        Q.   Do you recognize what that is?

21        A.   Yes.   It's the Chevy Impala that we searched on

22   November 8.

23             MR. WITHERELL:    Your Honor, I'd like to move that

24   into evidence.

25             THE COURT:    Admitted.
                                                                        102
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 102 of 282
                             OFFICER SCHLOSSER - DIRECT

1                            (Exhibit G-1275 admitted into evidence.)

2                 MR. WITHERELL:    Shown to the jury.

3    BY MR. WITHERELL:

4         Q.      Same Impala that was searched on September 15, 2017.

5    You have some new information.         You're going to search it

6    again?

7         A.      Yes.   It was in our custody the whole time, sir.

8         Q.      It never left the custody of law enforcement?

9         A.      No.    It was in the police lot the whole time.

10                MR. WITHERELL:    1276, please.

11   BY MR. WITHERELL:

12        Q.      What are we looking at here?

13        A.      A photo being taken of the driver's side door of the

14   same vehicle.

15                MR. WITHERELL:    Publish, Your Honor, move into

16   evidence?

17                THE COURT:   Yes.

18                           (Exhibit G-1276 admitted into evidence.)

19                MR. WITHERELL:    1277.

20   BY MR. WITHERELL:

21        Q.      What are we looking at here?

22        A.      The front of the same vehicle minus a windshield.

23        Q.      Why is a windshield missing at this point?

24        A.      We needed to break it to get into the compartment.

25                MR. WITHERELL:    Move that into evidence, Your Honor?
                                                                       103
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 103 of 282
                          OFFICER SCHLOSSER - DIRECT

1               THE COURT:   Admitted.

2                          (Exhibit G-1277 admitted into evidence.)

3               MR. WITHERELL:   1278.

4    BY MR. WITHERELL:

5         Q.    What are we looking at here?

6         A.    It's just a closeup of the dashboard through the

7    windshield.

8               MR. WITHERELL:   Move into evidence, Your Honor.

9               THE COURT:   Admitted.

10                         (Exhibit G-1278 admitted into evidence.)

11              MR. WITHERELL:   Publish.

12              1279.   You know what, let's do 1285.

13   BY MR. WITHERELL:

14        Q.    I'm showing you what's been marked as Government

15   1285.   What does that look like to you?

16        A.    If you look closely, you can actually see the yellow

17   inside the opening on the dashboard, which is the box

18   containing the clear sandwich bags.      That's like a view from

19   the passenger's seat into what should be probably like an air

20   bag compartment.

21              MR. WITHERELL:   Move it into evidence, Your Honor?

22              THE COURT:   Admitted.

23                         (Exhibit G-1285 admitted into evidence.)

24              MR. WITHERELL:   Publish, please.

25   BY MR. WITHERELL:
                                                                        104
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 104 of 282
                             OFFICER SCHLOSSER - DIRECT

1         Q.      So obviously where an air bag should be there was no

2    air bag?

3         A.      Correct, sir.

4                 MR. WITHERELL:    1281.

5    BY MR. WITHERELL:

6         Q.      What are we looking at here?

7         A.      That's a picture of the black plastic bag and the

8    smaller knotted clear baggies that were inside of it, all

9    containing what we believed to be powder cocaine at the time.

10                MR. WITHERELL:    Move it into evidence, Your Honor.

11                THE COURT:    Yes.

12                            (Exhibit G-1281 admitted into evidence.)

13                MR. WITHERELL:    Publish to the jury.

14   BY MR. WITHERELL:

15        Q.      I just want to be clear.      You said that was in a

16   black plastic bag, correct?

17        A.      Yes, sir.

18                MR. WITHERELL:    1282.

19   BY MR. WITHERELL:

20        Q.      What are we looking at here?

21        A.      That's the headphone container I mentioned, the Beats

22   container.     Once opened, the clear bag containing what appears

23   to be bulk crack-cocaine.

24                MR. WITHERELL:    Move it into evidence, Your Honor.

25                THE COURT:    Admitted.
                                                                       105
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 105 of 282
                          OFFICER SCHLOSSER - DIRECT

1                          (Exhibit G-1282 admitted into evidence.)

2              MR. WITHERELL:    Publish to the jury.

3              1283.

4    BY MR. WITHERELL:

5         Q.   What are we looking at here?

6         A.   That's a digital scale that I mentioned, and the bag

7    on the right is also bulk cocaine in a clear bag, clear

8    zip-lock bag.

9              MR. WITHERELL:    Move it in, Your Honor?

10             THE COURT:    Yes.

11                         (Exhibit G-1283 admitted into evidence.)

12             MR. WITHERELL:    Publish to the jury.

13             1284.

14   BY MR. WITHERELL:

15        Q.   What are we looking at here?

16        A.   That's that yellow box containing the clear sandwich

17   bags, and that zip-lock bag of crack is probably the one we

18   just looked at in the same picture as well.

19             MR. WITHERELL:    Move that into evidence, Your Honor?

20             THE COURT:    Yes.

21                         (Exhibit G-1284 admitted into evidence.)

22             MR. WITHERELL:    Show it to the jury.

23             1286.

24   BY MR. WITHERELL:

25        Q.   Do you know what we're looking at here?
                                                                        106
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 106 of 282
                             OFFICER SCHLOSSER - DIRECT

1         A.      Just looks like all the narcotics packaged after we

2    recovered it, yes, sir.

3                 MR. WITHERELL:    Moved in, shown to the jury.

4                 THE COURT:    Yes.

5                 MR. WITHERELL:    Thank you, Judge.

6                             (Exhibit G-1286 admitted into evidence.)

7                 MR. WITHERELL:    1287.

8    BY MR. WITHERELL:

9         Q.      Do you know what this is?

10        A.      Yes, sir.    It's a property receipt for the narcotics

11   that I prepared after we got back to our office.

12        Q.      And the property receipt number is 3371491?

13        A.      3371491, yes, sir.

14                MR. WITHERELL:    Move that into evidence, Your Honor?

15                THE COURT:    Yes.

16                            (Exhibit G-1287 admitted into evidence.)

17                MR. WITHERELL:    Publish to the jury?

18                THE COURT:    Yes.

19                MR. WITHERELL:    Your Honor, I'm just going to read

20   another portion of a stipulation that's been entered into by

21   all parties.     With respect to Government -- put up Exhibit 205,

22   please.

23                With respect to Exhibit 205, Yogita Patel, forensic

24   scientist assigned to the Philadelphia Police Department's

25   chemistry laboratory in Philadelphia, Pennsylvania, would
                                                                       107
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 107 of 282
                          OFFICER SCHLOSSER - DIRECT

1    testify that she conducted a laboratory analysis of items

2    submitted under Laboratory Report No. 18-16439, Property

3    Receipt No. 3371491, and after a laboratory analysis made the

4    following determination:    All items below were seized during

5    the search of a Chevy Impala with Pennsylvania registration

6    KFC-0427 on November 8, 2018.

7              Item 1B, which consists of six clear knotted plastic

8    bags, which contained a white chunky powder, was tested and

9    determined to be cocaine, a Schedule II controlled substance.

10   The total weight of the substance in item 1B is approximately

11   371.830 grams.

12             Item 2A, which consisted of a large clear zip-lock

13   bag, which contained an off-white chunky substance, was tested

14   and determined to be cocaine base, a Schedule II controlled

15   substance.   The total weight of the substance in item 2A is

16   approximately 110.830 grams.

17             Item 2B, which consists of a double clear knotted

18   plastic bag, which contained off-white chunky substance, was

19   tested and determined to be cocaine base, a Schedule II

20   controlled substance.    The total weight of the substance in

21   item 2B is approximately 58.325 grams.

22   BY MR. WITHERELL:

23        Q.   You had mentioned previously that on October 19,

24   2017, you had watched as Dontez Stewart left the confidential

25   informant and had -- withdrawn.      I forgot about something.
                                                                        108
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 108 of 282
                             OFFICER SCHLOSSER - DIRECT

1                 The Jeep, you searched the Jeep as well on a

2    different date?

3         A.      Yeah, December 11.

4                 THE COURT:    December 11 of?

5                 THE WITNESS:    2018, Your Honor.

6                 MR. WITHERELL:    I apologize.    Could we put up 1288,

7    please?

8    BY MR. WITHERELL:

9         Q.      I'm showing you a series of four photographs.

10                MR. WITHERELL:    Can we scroll down, Special Agent?        I

11   just would like the witness to review all four.

12   BY MR. WITHERELL:

13        Q.      Do you recognize the photos I've shown you?

14        A.      Yes.

15        Q.      Are those photos taken from the Jeep that you spoke

16   about in December of 2018?

17        A.      Yes.

18        Q.      And, again, did you request an additional state

19   search warrant to search that vehicle?

20        A.      Yes, I did.

21                MR. WITHERELL:    I'm going to move those into

22   evidence, Your Honor, 1288.

23                THE COURT:    Admitted.

24                           (Exhibit G-1288 admitted into evidence.)

25                MR. WITHERELL:    Publish it to the jury.
                                                                       109
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 109 of 282
                          OFFICER SCHLOSSER - DIRECT

1    BY MR. WITHERELL:

2         Q.   Tell us what we're looking at here.

3         A.   Yeah.   It's the same Jeep Cherokee that we were

4    looking at in the previous pictures in September of 2017.          It's

5    down at the police impound lot, 3408 Penrose Ferry Road, where

6    the Impala was kept as well in our custody since the time it

7    was taken on September 11, 2017.

8              MR. WITHERELL:    Next photograph.

9    BY MR. WITHERELL:

10        Q.   This is just a back view of that?

11        A.   Yes, and the tag.

12             MR. WITHERELL:    Let's go down one more.

13   BY MR. WITHERELL:

14        Q.   What are we looking at here?

15        A.   This was a compartment I located behind the

16   instrument panel behind the steering wheel in the driver's seat

17   of the car.

18        Q.   In the middle of the photograph there appears to be

19   something.    What are we looking at?

20        A.   A black Glock handgun.

21             MR. WITHERELL:    Next photo, please.

22   BY MR. WITHERELL:

23        Q.   This is the next photograph.       Are we looking at the

24   same handgun?

25        A.   Yeah.   It's a picture of the same gun, sir.
                                                                        110
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 110 of 282
                             OFFICER SCHLOSSER - DIRECT

1                 MR. WITHERELL:    Let's go down.

2    BY MR. WITHERELL:

3         Q.      What are we looking at here?

4         A.      A .40-caliber Glock handgun.      That's the gun that was

5    recovered from the dashboard of the vehicle and a magazine

6    loaded with live rounds.

7         Q.      You said live rounds, correct?

8         A.      Correct, sir.    14, I believe.

9                 MR. WITHERELL:    Scroll down one more.

10   BY MR. WITHERELL:

11        Q.      What's this?

12        A.      It looks like some sort of an ATM receipt or

13   something or a receipt from the Police and Fire Federal Credit

14   Union in the name Abdul West from 5/23/17.

15                MR. WITHERELL:    Your Honor, with the Court's

16   permission, I'm going to present a firearm to the witness.

17   I've been informed by both Special Agent Becker and Special

18   Agent Simpson that it has been made safe.          I've also been

19   informed by members of your staff that it's been made safe.

20                THE COURT:   Yes.

21                MR. WITHERELL:    This is marked as Government 5001.

22   BY MR. WITHERELL:

23        Q.      I'm going to give this to you and ask you if you

24   recognize what this is, okay?

25        A.      Sure.   Yeah, this is the gun that was recovered from
                                                                       111
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 111 of 282
                          OFFICER SCHLOSSER - DIRECT

1    the dashboard of the Jeep, the .40-caliber Glock 22, with

2    Serial No. 8AKG592 and two magazines.

3         Q.   The bullets have been removed; is that correct?

4         A.   Correct, sir.

5              MR. WITHERELL:    Your Honor, with the Court's

6    permission, I'm going to publish this to the jury.

7              THE COURT:    Yes.

8    BY MR. WITHERELL:

9         Q.   We had just spoke about, before we got into the

10   vehicles again and your later searches in November and December

11   of 2018, I want to just briefly go back to that controlled buy

12   that you were working on October 19, 2017.

13             You had identified Hans Gadson as an individual

14   Dontez Stewart met with after he met with the confidential

15   source the first time and then when he went back to see the

16   confidential source, correct?

17        A.   Yes, sir.

18        Q.   I want to show you, just the witness, Government

19   Exhibit 958.   Have you seen this photograph before?

20        A.   Yes.

21        Q.   Do you recognize who is in that photograph?

22        A.   Yes, Mr. Gadson.

23        Q.   Is Mr. Gadson wearing anything in particular?

24        A.   Yeah, a black hooded sweatshirt with yellow or gold

25   writing across the front, brown boots.
                                                                        112
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 112 of 282
                             OFFICER SCHLOSSER - DIRECT

1         Q.      Do you recognize that clothing?

2         A.      Yeah.   The boots and the hoodie certainly looks

3    similar to what I observed on October 17, I believe it was.

4         Q.      October 2017?

5         A.      Or October 19, yes, sir.

6         Q.      It's October 19, 2017.     Do you know where that

7    photograph came from?

8         A.      I'm not a hundred percent sure where the photo came

9    from, sir, to be honest.

10                MR. WITHERELL:    Okay.   I'm going to offer that in

11   subject to connection, Your Honor.

12                THE COURT:   Admitted.

13                           (Exhibit G-958 admitted into evidence.)

14   BY MR. WITHERELL:

15        Q.      Besides the searches of the vehicles as well as the

16   controlled purchase, did you have any other surveillance done

17   in connection with this case?

18        A.      Yes.

19        Q.      Specifically in regards to Defendant Gadson, did

20   there come a time when you saw Mr. Gadson at 2323 Race Street?

21        A.      Yeah, the Edgewater apartment complex.

22        Q.      I want to draw your attention to March 4, 2018.

23   We've heard Special Agent Becker describe earlier concerning

24   certain trips done by alleged co-conspirator Richard Chase

25   Hoover.
                                                                       113
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 113 of 282
                          OFFICER SCHLOSSER - DIRECT

1                Were you aware that on that date FBI investigators

2    were monitoring Hoover's return to Philadelphia?

3         A.     Yes.

4         Q.     And what was your role in that investigation on that

5    date?

6         A.     I had set up surveillance at the apartment complex at

7    2323 Race Street.   I was right out front.

8         Q.     Approximately what time did you get there?

9         A.     I don't remember exactly how long or exactly when I

10   got there, but we were there for a couple of hours.

11        Q.     I want to draw your attention to around 9:55 p.m.

12   Did there come a time when you saw a dark Acura sedan with

13   Florida registration approach that apartment?

14        A.     Yes.

15        Q.     Tell the members of the jury where you were and the

16   circumstances of your surveillance and seeing that car

17   approach.

18        A.     When the vehicle approached, it pulled up near the

19   main entrance or the front doors to the apartment complex.          I

20   was backed into a parking spot, I would say maybe, like,

21   25 feet from that location, maybe a little bit offset to the

22   right.    I watched the vehicle pull up out front, and I saw

23   Mr. Gadson exit the rear of that vehicle.

24        Q.     And to your knowledge, at that time had Mr. Hoover

25   already entered that apartment?
                                                                        114
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 114 of 282
                             DETECTIVE SCHLOSSER - CROSS

1         A.      Yes.

2         Q.      You were not surveilling Mr. Hoover; that wasn't your

3    responsibility?

4         A.      No.

5                 MR. WITHERELL:    No further questions of this witness.

6                 THE COURT:   Cross-examine.

7                                       - - -

8                                CROSS-EXAMINATION

9                                       - - -

10   BY MR. MEEHAN:

11        Q.      Detective.

12        A.      How you doing, sir?

13        Q.      I'm well.    Good morning.

14                June 22, 2017.

15        A.      Yes, sir.

16        Q.      You're making surveillance of Mr. Dontez Stewart,

17   correct?

18        A.      Yes, sir.

19        Q.      Mr. Stewart ends up making a sale of crack-cocaine to

20   a confidential informant; is that correct?

21        A.      Yes.

22        Q.      Not meth.    Not heroin.   Crack-cocaine, correct?

23        A.      Correct.

24        Q.      October 19 of 2017, Mr. Stewart again makes a sale to

25   a confidential informant, correct?
                                                                       115
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 115 of 282
                          DETECTIVE SCHLOSSER - CROSS

1         A.    Yes.

2         Q.    Same confidential informant?

3         A.    Correct.

4         Q.    Again, crack-cocaine, correct?

5         A.    Yes.

6         Q.    Not meth?    Not heroin?

7         A.    No.

8         Q.    The Impala, the blue Impala, what I'm getting was

9    that as a result of information that you got from somebody

10   else, the blue Impala had been in the police lot for quite some

11   time, and you had already taken other information from the car,

12   correct?

13        A.    Yes.

14        Q.    The photographs, I think, were some of the items and

15   then some clothing also, right?

16        A.    Paperwork, yes, stuff like that.

17        Q.    Exactly.    But then someone gave you some additional

18   information and said, hey, there's a stash spot inside the

19   vehicle.   You guys go with the search warrant.       They search it

20   again, correct?

21        A.    Yes.

22        Q.    And you recover crack-cocaine, correct?

23        A.    Crack and powder cocaine.

24        Q.    I mean in bulk form, correct?

25        A.    Yes.
                                                                        116
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 116 of 282
                             DETECTIVE SCHLOSSER - CROSS

1         Q.      Not meth?    Not heroin?

2         A.      No.

3         Q.      Also, on the property receipt, it indicated Daryl

4    Baker's name as well as Mr. West's name, correct?

5         A.      Yes.

6         Q.      And then on December 11 of 2018, you searched the

7    Jeep?

8         A.      Yes, sir.

9         Q.      The Jeep that you talked about earlier in your direct

10   examination as being registered to Mr. West, correct?

11        A.      Both cars were, sir, as far as I remember.

12        Q.      Thank you.

13        A.      Yes.

14        Q.      And you recover a firearm again.       I'm sort of picking

15   up that it's a result of additional information that somebody

16   else had given, correct?

17        A.      Yes, sir.

18        Q.      However, based on other information and surveillance,

19   while the gun may have been found in Mr. West's registered

20   vehicle, he was not charged with the firearm, correct?

21        A.      No.

22        Q.      Okay.   Somebody else was?

23        A.      I don't know that anybody was charged with the

24   firearm, sir.

25        Q.      But not Mr. West?
                                                                       117
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 117 of 282
                          DETECTIVE SCHLOSSER - CROSS

1         A.    No.

2         Q.    And when you searched that spot, no meth or heroin

3    was found in that vehicle either, correct?

4         A.    No.   The only thing recovered from that car was a

5    phone, some paperwork, and the firearm.

6         Q.    The ATM receipt?

7         A.    Correct.

8         Q.    From the Philadelphia Police and Fire Credit Union?

9         A.    Yes, sir.

10        Q.    All right.    Thank you.

11        A.    You're welcome.

12              THE COURT:    Mr. Hughes.

13              Ladies and gentlemen of the jury, we'll adjourn by

14   1:00.   Even if a witness is not done, we'll adjourn at 1:00 for

15   a lunch break for one hour.

16              Wait a minute.    I'm sorry.   I had my clock wrong.

17   We'll keep going until -- I was mistaken.       We'll take a lunch

18   break when this witness is completed go ahead.

19              MR. HUGHES:   Thank you, Your Honor.

20                                   - - -

21                            CROSS-EXAMINATION

22                                   - - -

23   BY MR. HUGHES:

24        Q.    Detective, you were involved in this investigation

25   from the time that the -- both the Jeep and the Impala were
                                                                        118
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 118 of 282
                             DETECTIVE SCHLOSSER - CROSS

1    seized?

2         A.      Yes.

3         Q.      Through the subsequent searches of these vehicles,

4    correct?

5         A.      Yes, sir.

6         Q.      And you participated in the obtaining of two search

7    warrants for these vehicles, correct?

8         A.      I did.

9         Q.      September 15, 2017, does that sound correct to you as

10   to when you obtained and executed the warrants?

11        A.      I did not obtain the warrants on the 15th of

12   September, sir.       They were obtained by Detective Peters.

13        Q.      But you participated in the execution of those

14   warrants?

15        A.      I did.

16        Q.      And it is correct that when you conducted the search,

17   you did a fingerprint examination as well as swabbed these

18   vehicles and their surfaces for DNA evidence, correct?

19        A.      That was done, but not by me, sir.       Yes, that was

20   done by the Crime Scene Unit.

21        Q.      Okay.    You were involved in this investigation?

22        A.      I was present when it happened, yes.

23        Q.      As you sit here today, you know that no DNA evidence

24   or fingerprint evidence was ever matched to any of these

25   defendants, correct?
                                                                       119
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 119 of 282
                          DETECTIVE SCHLOSSER - CROSS

1         A.     That may be true, sir.     I don't know.

2         Q.     So you didn't follow up with the fruits of your labor

3    with these DNA and fingerprint collections that you did?

4         A.     I told you the Crime Scene Unit did them, sir.

5         Q.     That your team did?

6         A.     Yes.   No.   I don't remember seeing specifically who

7    the fingerprints came back to.

8         Q.     Now, lastly, there was a receipt with what looked

9    like a signature for Jamaal Blanding?

10        A.     Yes.

11        Q.     That receipt was recovered from where?

12        A.     The initial search on September 15, 2017.

13        Q.     Of which vehicle?

14        A.     I don't recall which vehicle.

15        Q.     But you do recall that it was not secreted inside of

16   any compartment.    It was just in one of these vehicles?

17        A.     Yes, the passenger compartment in one of the

18   vehicles.

19        Q.     One of the vehicles.    Okay.   Thank you.

20        A.     You're welcome.

21               MR. HUGHES:    No further questions.    Thank you, Your

22   Honor.

23               THE COURT:    Mr. Ortiz.

24                                    - - -

25                              CROSS-EXAMINATION
                                                                        120
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 120 of 282
                             DETECTIVE SCHLOSSER - CROSS

1                                       - - -

2    BY MR. ORTIZ:

3         Q.      Good morning.

4         A.      How you doing, sir?

5         Q.      Technically.

6                 I have very few questions for you.

7         A.      Sure.

8         Q.      I just want to ask you a couple.

9                 You've talked about numerous observations that you

10   made in relation to this case, correct?

11        A.      Yes.

12        Q.      And the people that you saw, correct?

13        A.      Yes.

14        Q.      And it's correct, as of right now, you have not

15   mentioned my client, Mr. Hickson, correct?

16        A.      Correct.

17        Q.      And to the best of your recollection, you've never

18   seen him with Dontez Stewart, correct?

19        A.      Correct.

20        Q.      And then you told me that you observed this Race

21   Street address, correct?

22        A.      Yes.

23        Q.      And at that address you saw Mr. Hoover, correct?

24        A.      Yes.

25        Q.      And who else did you see there, if anybody?
                                                                       121
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 121 of 282
                          DETECTIVE SCHLOSSER - CROSS

1         A.   Mr. Gadson.

2         Q.   Yes.    And to the best of your knowledge, you never

3    saw Mr. Hickson there either, correct?

4         A.   I don't recall seeing him there, personally, no.

5              MR. ORTIZ:    Thank you.

6              THE COURT:    Mr. Goldman.

7                                    - - -

8                             CROSS-EXAMINATION

9                                    - - -

10   BY MR. GOLDMAN:

11        Q.   Detective, good morning.

12        A.   Good morning.

13        Q.   I represent Mr. Gadson.

14        A.   Yes, sir.

15        Q.   Detective, when did you start working -- you said

16   three years ago, but, specifically, when did you start working

17   with the task force?

18        A.   I believe it was end of February.

19        Q.   Of 2017?

20        A.   Yes, sir.

21        Q.   How soon after that did you start working on this

22   investigation that we're here for?

23        A.   I started in the beginning of the investigation, sir.

24   I was there when it started.

25        Q.   So you're pretty much assigned to this investigation?
                                                                          122
                 Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 122 of 282
                               DETECTIVE SCHLOSSER - CROSS

1    This is your job with the FBI?          You're an active guy on this

2    one?

3           A.      I'm active in the squad, but we have multiple

4    investigations going at the same time.

5           Q.      How many other investigations were you involved with

6    between February of 2017 and October 19, 2017?             How many?

7           A.      I'm not sure exactly.     There's a couple federal and

8    we do a lot of city stuff as well.

9           Q.      Approximately how many?

10          A.      Twenty maybe.    Maybe more.

11          Q.      How many of them, if you could, and I don't want you

12   to be exact, deal with African American males?

13          A.      I'm sorry?

14          Q.      How many of them deal with African American males of

15   those 20?

16          A.      I have no idea.

17          Q.      Give me an estimate.     You worked the cases.      I

18   didn't.

19                  THE COURT:   Do you know the race of the people?

20                  THE WITNESS:    Yeah.   There's always different races,

21   though, during the course of an investigation.

22   BY MR. GOLDMAN:

23          Q.      My client's an African American, and you'll see where

24   I'm going on this later.

25                  MR. WITHERELL:    Objection.
                                                                       123
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 123 of 282
                          DETECTIVE SCHLOSSER - CROSS

1    BY MR. GOLDMAN:

2         Q.   How many African American male cases did you work on

3    since you've been in the task force?

4         A.   I have no idea, sir.     I mean, we work on cases that

5    involve everybody.

6         Q.   Are they 50 percent of your caseload or more than

7    that?

8         A.   I would say probably more.

9         Q.   75 percent?

10        A.   I'm not sure if it's that high, but it could be.          I

11   have no idea.

12        Q.   So it's more than 50, perhaps up to 75.        Now, of

13   that, this task force that you're working with is dealing with

14   groups of individuals, correct?

15        A.   We try to, yes.

16        Q.   So you take those 50 percent of the cases and there's

17   multiple suspects in all those cases which consist, in your

18   mind, looking at them and investigating them, that are African

19   Americans, correct?

20        A.   It could be.

21        Q.   Well, it was.

22        A.   I just tried to explain to you some of these are city

23   investigations that don't involve groups.

24        Q.   I was once a prosecutor, so I'm just going to ask you

25   a couple of things.
                                                                        124
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 124 of 282
                             DETECTIVE SCHLOSSER - CROSS

1         A.      Sure.

2         Q.      So you get assigned to a task force, and you're there

3    to help out.     You need to get educated on the investigation,

4    don't you?

5         A.      Yeah.    If it's already ongoing, sure.

6         Q.      Right.   So they're showing you photographs of who the

7    suspects are, right?

8         A.      Sometimes.

9         Q.      Yeah, because if you're on surveillance, you want to

10   know, you know, are you seeing people that are suspects in this

11   investigation, correct?

12        A.      If they're suspects, yes.

13        Q.      Right.   And you're taking a look at it, right?

14        A.      Yes.

15        Q.      So if you're on surveillance, okay, that's the guy,

16   and you make note of that, correct?

17        A.      Try to, sure.

18        Q.      All right.   Now, on October 19, 2017, you say you see

19   a black male.       You said it's my client?

20        A.      It was your client.

21        Q.      What did his pants look like?

22        A.      I believe they were just dark jeans.        I don't

23   remember exactly.

24        Q.      Where were you parked?     How far away from where my

25   client was?
                                                                       125
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 125 of 282
                          DETECTIVE SCHLOSSER - CROSS

1           A.   I was north and on the west side of the street in a

2    parking space.

3           Q.   How about in feet, how far?

4           A.   I don't know.    Maybe four car lengths or so, roughly.

5           Q.   You're only four car lengths away from who you say

6    was my client?

7           A.   Yes.

8           Q.   All right.   And put me in the position.     Is that your

9    car right there?

10          A.   Sure.

11          Q.   Put me where you saw Mr. Gadson.

12               THE COURT:   So you mean four car lengths?

13               THE WITNESS:    Further than this distance a little

14   bit.

15   BY MR. GOLDMAN:

16          Q.   Walking in which direction?

17          A.   Initially, you came into the street and looked north

18   because it's a one-way south street and then crossed the

19   street.

20          Q.   So I'm Mr. Gadson.    I'm looking at you, right?

21          A.   Right.

22          Q.   You're getting a look at my front?

23          A.   Correct.

24          Q.   Then I'm Mr. Gadson and I turn, right?

25          A.   Correct.
                                                                        126
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 126 of 282
                             DETECTIVE SCHLOSSER - CROSS

1         Q.      And I'm walking?

2         A.      Yeah.   You walk across the street to a vehicle.

3         Q.      You're seeing the left side of my body?

4         A.      Yes, and now your back.

5         Q.      Now my back, right?     And then how much further am I

6    going to get to that car?

7         A.      I think you're already too far, but that's as far as

8    I would probably.

9         Q.      So the jury can see now how close supposedly my

10   client, Mr. Gadson, was to you.        What time of the day was it?

11        A.      I believe 5:00 at night.

12        Q.      Still light out?

13        A.      Yes.

14        Q.      Still light out?

15        A.      Yes.

16        Q.      Do you see any holes in his knees of the pants?         Do

17   you know what designer jeans are that people wear that have

18   enormous holes in their knees?        Did you see that?

19        A.      I don't remember, sir.     It was over two and a half

20   years ago.

21        Q.      How about white writing on the left side of his

22   sleeve as he's walking past you, did you see that?

23        A.      No.    I noticed the gold on the front, as I told you.

24        Q.      Now I'm Gadson.    I'm walking next to you.      If you

25   were this close to him, you would be able to see big white
                                                                       127
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 127 of 282
                          DETECTIVE SCHLOSSER - CROSS

1    writing on my left side, wouldn't you?

2         A.     I'm sure I could.    Maybe I didn't focus on that.

3         Q.     And then as I turn my back, you'd be able to see if I

4    had about a 10-inch "M" on my back.        You'd be able to see that,

5    wouldn't you?

6         A.     Yes, probably.

7         Q.     Probably.    And as I'm coming by my left side, as I'm

8    approaching you in the front, if I had a large "M" on my shirt,

9    as I make the turn, you would be able to see that "M" also,

10   right?

11        A.     Possibly.

12        Q.     All right.    Now, let's go into a little thing here.

13   Having received about a half a million documents, this is the

14   only entry I received in regards to this allegation --

15               THE COURT:    You can't testify.    That will be

16   stricken.    That will be stricken.    The jury will ignore that

17   comment.

18               What's your next question?

19   BY MR. GOLDMAN:

20        Q.     The only document I received --

21               THE COURT:    You can't start the question out like

22   that, Mr. Goldman.

23   BY MR. GOLDMAN:

24        Q.     I have a document --

25               MR. WITHERELL:    Objection.
                                                                        128
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 128 of 282
                             DETECTIVE SCHLOSSER - CROSS

1                 MR. GOLDMAN:    To "I have a document"?

2                 THE COURT:   Do you want to show the witness the

3    document?

4                 MR. GOLDMAN:    No.   I'm going to ask him first.

5                 THE COURT:   What's the question?

6    BY MR. GOLDMAN:

7         Q.      I have a document --

8                 THE COURT:   Start out with a question.

9    BY MR. GOLDMAN:

10        Q.      Isn't it correct that the only thing that you wrote

11   in regards to what you saw at 5:15 p.m. on October 19 is the

12   following:     A black male wearing a black hooded sweatshirt with

13   gold writing and brown boots gets into the target vehicle.

14        A.      That's from one of the reports, yes.        I didn't

15   prepare it, though, if that's what you're asking.

16        Q.      Where is your reports?     I didn't see any.

17        A.      I didn't make any reports.

18        Q.      Everybody's name that you identified or others

19   identified -- Stewart, et cetera -- their names are in this.

20   Gadson's name isn't on the surveillance report.

21        A.      I didn't know who he was at the time.

22                THE COURT:   Do you want to look at the document?

23                THE WITNESS:    I've seen it in the past, Your Honor.

24   I know what it is.

25                THE COURT:   All right.
                                                                       129
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 129 of 282
                          DETECTIVE SCHLOSSER - CROSS

1    BY MR. GOLDMAN:

2         Q.     You agree with me, being 20 years in law enforcement,

3    seven years as a detective, now being with the federal

4    government task force, it's the obligation of somebody who

5    makes observations of somebody that might be a suspect to write

6    that down, to record it, to memorialize, right?

7         A.     It was recorded, sir.

8         Q.     To everything that you saw, correct?

9         A.     Yes.

10        Q.     Right.   And if at a later point in time you discover

11   something that's important or material, it's your obligation to

12   document it, correct?

13        A.     Sure.

14        Q.     So that somebody like me doesn't do what I'm doing

15   now, right?

16               THE COURT:   No, no.   Don't answer that.

17               Next question.

18   BY MR. GOLDMAN:

19        Q.     When did you get this epiphany that the person --

20               THE COURT:   That's argumentative.    Ask a factual

21   question.

22   BY MR. GOLDMAN:

23        Q.     When did you all of a sudden say to yourself this is

24   Gadson?

25               THE COURT:   That will be stricken.     He didn't say it
                                                                        130
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 130 of 282
                             DETECTIVE SCHLOSSER - CROSS

1    was all of a sudden.      Just ask another question.

2    BY MR. GOLDMAN:

3         Q.      You said you didn't know who it was at the time?

4         A.      It was the first time I saw him that day.

5         Q.      You ever watch pole cameras in this case?

6         A.      Did I?

7         Q.      Yeah.

8         A.      Sometimes, occasionally.

9         Q.      So let's see if I can do this.       So between the time

10   that you started on this case somewhere in June of 2017 until

11   October 19 of 2017, you saw nothing that you suspect that my

12   client did that was illegal in regards to this case, correct?

13        A.      No, not at all.    He met with Dontez Stewart and --

14        Q.      Up until the 19th.

15        A.      Oh, prior to that meeting?

16        Q.      Yeah.

17        A.      No, I didn't know who he was at the time.

18        Q.      So when is it that all of a sudden -- first of all,

19   can I have your handwritten notes where you recorded what your

20   observations were?      Did you do any?

21                THE COURT:   First establish if he has any.

22   BY MR. GOLDMAN:

23        Q.      Did you do any handwritten notes, as a surveillance

24   officer, to write down, you know, somebody that you might be

25   testifying against in court, what you saw and when?           Did you do
                                                                       131
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 131 of 282
                          DETECTIVE SCHLOSSER - CROSS

1    that?

2         A.    Personally, no.    I was putting the information out

3    over radio.

4         Q.    Okay.   Where is that radio transmission?

5               MR. WITHERELL:     Objection, Your Honor.

6               MR. GOLDMAN:   We didn't receive it, Your Honor.

7               THE COURT:   You can ask him if he knows where it is.

8    BY MR. GOLDMAN:

9         Q.    Do you know where it is?

10        A.    I don't know that that's even recorded.

11        Q.    Okay.   How about since you were so close -- and

12   you're surveillance and you're the FBI for the United States,

13   attached, correct?

14        A.    I'm a detective that works for the FBI.

15        Q.    As a surveillance agent, I assume the FBI has

16   cameras?

17              THE COURT:   No.   You can't assume.     Ask him

18   questions.

19   BY MR. GOLDMAN:

20        Q.    Is it correct that the FBI has cameras?

21        A.    What kind of cameras?

22        Q.    Any kind of camera.

23              THE COURT:   We know they have cameras.      What is the

24   next question?

25   BY MR. GOLDMAN:
                                                                        132
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 132 of 282
                             DETECTIVE SCHLOSSER - CROSS

1         Q.      Why didn't you take a picture of him?

2         A.      I didn't have a camera.

3         Q.      Why didn't you take a camera with you?

4         A.      I don't know.    I don't use a regular --

5         Q.      Do you know what I have in my hand?

6         A.      Looks like an iPhone 11.

7         Q.      It's a camera with a telephone on it.

8         A.      Yes, sir.

9         Q.      Do you have an iPhone or any kind of phone with a

10   camera on it?

11        A.      I do.

12        Q.      Take any pictures?

13        A.      Nope.

14        Q.      So we don't have anything but your recollection now

15   of what you saw that day, correct?

16        A.      Correct.

17        Q.      And you took no notes about that, correct?

18        A.      Correct.

19        Q.      Did you ever then -- can I have a police report where

20   I can find out now at what date, what month, what year you

21   realized that the person you saw back in October was Hans

22   Gadson?

23        A.      No, but it was before March 4 because I recognized

24   him that day as well.

25        Q.      When did you recognize him?
                                                                       133
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 133 of 282
                          DETECTIVE SCHLOSSER - CROSS

1           A.   I don't remember, specifically.     We were looking

2    through social media, stuff like that.       He was identified.

3           Q.   Did the guy have a hood up when he walked past you?

4           A.   No.

5           Q.   So he wasn't trying to hide his identity, whoever it

6    was?

7           A.   No.

8           Q.   So you continued in this investigation through

9    October, November, December, January, February, and all during

10   that time, you never saw any photograph of Gadson?

11          A.   I don't remember specifically when I saw the

12   photograph of him that I recognized, sir.       Like I said, we were

13   going through new material all the time.

14          Q.   I'm just looking for guidance.     How far after this

15   date, when you made this observation, did you have this

16   formation in your mind that this was my client?

17               MR. WITHERELL:   Objection.

18               THE COURT:    Overruled.

19               THE WITNESS:   I don't remember the exact date.

20   BY MR. GOLDMAN:

21          Q.   What month?

22          A.   I don't remember.

23          Q.   What year?

24          A.   It was either between then and March.      It was between

25   the date --
                                                                        134
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 134 of 282
                             DETECTIVE SCHLOSSER - CROSS

1                 THE COURT:    2017 and 2018?

2                 THE WITNESS:    Correct, sir.

3    BY MR. GOLDMAN:

4         Q.      That's five months.

5         A.      Okay.

6         Q.      That's five months, and the best you can say is it

7    might have been on the day that I saw my Gadson, my client, in

8    March of 2017, and by the way, you're surveillance that day?

9         A.      March of 2018?

10        Q.      Yeah, 2018.    And you guys are actually out doing

11   surveillance of what you think is a shipment coming back from

12   California of drugs; is that correct?

13        A.      Yes, sir.

14        Q.      I assume on that date somebody must hand you a camera

15   or you must ask for a camera so you can follow this big

16   shipment of drugs from out west?

17                THE COURT:    That's argumentative.     He said he didn't

18   have a camera.

19                MR. GOLDMAN:    No, he didn't say it on March.

20   BY MR. GOLDMAN:

21        Q.      Did you have one on March?

22        A.      No.

23        Q.      Did you have your cell phone with you?

24        A.      I did.

25        Q.      What was my client wearing that day?
                                                                       135
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 135 of 282
                          DETECTIVE SCHLOSSER - CROSS

1         A.     I don't remember.

2         Q.     Did you record anything about what he was wearing

3    that day?

4         A.     Not that I recall.

5                MR. GOLDMAN:   Can you throw up the picture of

6    Mr. Gadson that he used before?

7    BY MR. GOLDMAN:

8         Q.     This is my client in a hooded sweatshirt.       Would you

9    agree with me that --

10               THE COURT:   What exhibit number is this?

11               MR. GOLDMAN:   958.

12   BY MR. GOLDMAN:

13        Q.     Would you agree with me that young black males, it's

14   not a rarity to see them with hooded sweatshirts and jeans,

15   given the fashion of the times?

16               MR. WITHERELL:   Objection.

17               MR. GOLDMAN:   Why is that objectionable?

18               THE COURT:   Overruled.   You can answer.

19               THE WITNESS:   I would say that I see everybody

20   wearing hooded sweatshirts and jeans, sir.

21               MR. GOLDMAN:   Thank you.

22   BY MR. GOLDMAN:

23        Q.     And how about -- these might be Timberlands or these

24   might be brown boots, but that's also part of the fashion

25   statement, is it, that goes with the jeans and goes with the
                                                                        136
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 136 of 282
                             DETECTIVE SCHLOSSER - CROSS

1    hooded sweatshirts?       It's those kinds of boots, right?

2         A.      It's certainly common.

3         Q.      You could probably go down Market Street right now

4    and find 10, 15 people wearing the same thing?

5         A.      Perhaps.

6         Q.      Perhaps more, correct?

7         A.      Could.    Maybe.

8         Q.      Take a look at his left knee.      We all know fashion

9    jeans.    That's an enormous exposure of a knee on the left side

10   of his body, which is facing you as he approaches you and as he

11   goes by you, correct?

12        A.      If they were the same jeans he was wearing.

13        Q.      Well, we'll find out from the Government when they

14   contend this picture was taken, but if they contend that this

15   was taken on that date, that's something you would notice as a

16   20-year law enforcement officer because it's something more

17   descriptive of the jeans, is it not?

18        A.      If that's the case, no, I didn't notice it, sir.

19        Q.      Okay.    But that is something you would notice, would

20   you not?

21        A.      Apparently not.

22        Q.      It's something that, if you notice it, you're going

23   to take it down, right?

24        A.      Perhaps.

25        Q.      And you would think you would notice something like
                                                                       137
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 137 of 282
                          DETECTIVE SCHLOSSER - CROSS

1    that, would you not?

2                THE COURT:   That's argumentative.    Mr. Goldman, these

3    questions are getting argumentative.

4    BY MR. GOLDMAN:

5         Q.     Now, let's take a look at the white writing on this

6    sleeve.    This is a fashion line called [unintelligible].       It

7    comes down the entire both sides of this hooded sweatshirt.             If

8    the Government contends that he was wearing this outfit on that

9    day, see how large the writing is, at least part of it, going

10   up from his --

11        A.     His elbow, yeah, I can see it, sir.

12        Q.     That's something you certainly would notice, would

13   you not?

14        A.     Perhaps.   I don't recall seeing it.

15        Q.     Do you see -- this is a grainy picture that we have

16   on the screen.      In the left part of his --

17               THE COURT:   Wait, wait.   That is stricken.     It's up

18   to the jury to decide whether they can see the picture or not.

19   The jury will disregard that comment.       Please, just ask

20   questions.

21   BY MR. GOLDMAN:

22        Q.     Okay.   Take a look at what I'm circling here in the

23   left breast area.

24               THE COURT:   Left shoulder.

25   BY MR. GOLDMAN:
                                                                        138
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 138 of 282
                             DETECTIVE SCHLOSSER - CROSS

1         Q.      Breast area.    When I was growing up, it would be like

2    a sports letter size on that part of the sweater.           Do you see

3    that?

4         A.      Can I see it?

5         Q.      Yes.

6         A.      Yes.

7         Q.      That's something you would notice, would you not?

8         A.      Sir, I told you what I noticed.       You keep asking me

9    the stuff I didn't notice.       I told you what I did notice.

10        Q.      I'm saying to you, if I'm here --

11                THE COURT:   Mr. Goldman, that's repetitive.        You

12   already went through that with the witness.          Now ask a

13   different question.

14   BY MR. GOLDMAN:

15        Q.      If I had that size on my outfit right now and I come

16   towards you and I make a turn, that's something that you would

17   notice, would you not?

18        A.      It's something I could notice.       It's apparently

19   something I didn't notice.

20        Q.      Or you have the wrong guy, right?

21                MR. WITHERELL:    Objection, Judge.

22                THE COURT:   Objection sustained.

23   BY MR. GOLDMAN:

24        Q.      A law enforcement officer has the obligation, when he

25   then learns more about a prior report or an event, to document
                                                                       139
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 139 of 282
                          DETECTIVE SCHLOSSER - CROSS

1    it in paperwork, correct?

2              MR. WITHERELL:      Objection.

3              THE COURT:    He's already testified about that.

4              MR. GOLDMAN:    That it's an obligation?

5              THE COURT:    You already asked him that.

6              MR. GOLDMAN:    I didn't ask him if it was an

7    obligation.

8              THE COURT:    No.   Next question.

9    BY MR. GOLDMAN:

10        Q.   The indictment in this case, the first superseding

11   indictment in this case --

12             THE COURT:    That's not a proper area.      Nothing on his

13   direct about that.

14   BY MR. GOLDMAN:

15        Q.   Are you aware that there's no mention in three

16   indictments that Gadson was at this event?

17             MR. WITHERELL:      Objection.

18             THE COURT:    Don't answer that.     The jury will

19   disregard that question.

20   BY MR. WITHERELL:

21        Q.   What's the date that you advised the Government of

22   this?

23        A.   I don't know.

24        Q.   Did you advise the Government of it?

25        A.   Of course.
                                                                        140
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 140 of 282
                             DETECTIVE SCHLOSSER - CROSS

1         Q.      How recently did you advise the Government of it?

2         A.      The Government knew before we came to trial.

3         Q.      This is now November.     This is two years.     So the

4    Government knew maybe a couple weeks ago that you made this

5    observation?

6                 MR. WITHERELL:    Objection.    That's not true.

7                 THE COURT:   What is your best recollection when you

8    made that statement to one of the FBI agents or one of the

9    attorneys?

10                THE WITNESS:    Last week.    We spoke about it last

11   week.

12   BY MR. GOLDMAN:

13        Q.      Two years after this observation you tell the

14   Government that Hans Gadson is the guy that you saw get into

15   Stewart's car; is that correct?

16        A.      I told him that was the same guy, yes, that I saw

17   that day.

18        Q.      Two years later.    Now, let's get off the fact of

19   whether or not this was Gadson.        The guy that you saw get into

20   the car, getting back to him, he didn't have his hood on, so

21   you could see his face.       You saw him go up to the car and get

22   right into the car, correct?

23        A.      Correct, the passenger's side door.

24        Q.      Then he's in there for a few minutes, and this

25   person, whoever he is, then exited the car?
                                                                       141
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 141 of 282
                          DETECTIVE SCHLOSSER - CROSS

1         A.     Your client, yes.

2         Q.     I said "this person."

3         A.     I know you did.    I'm not saying that, though.

4                THE COURT:    He's saying it's your client.     That's

5    been his testimony.

6    BY MR. GOLDMAN:

7         Q.     As of two weeks ago?

8                MR. WITHERELL:    Objection.

9                THE COURT:    Sustained.   Next question.

10   BY MR. GOLDMAN:

11        Q.     Detective?

12        A.     Yeah.

13        Q.     Would you agree with me that the person, because we

14   have a difference of opinion here --

15               THE COURT:    No, no.   That's stricken.

16               MR. GOLDMAN:    I'm not going to say it's Gadson.

17               THE COURT:    That will be stricken.    What's the next

18   question?

19   BY MR. MEEHAN:

20        Q.     The individual who got into that car did not go to

21   the trunk and put anything in that car, correct?

22        A.     The Nissan?

23        Q.     Yes.

24        A.     No.

25        Q.     And then when he got out of that car, he didn't put
                                                                          142
                 Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 142 of 282
                               DETECTIVE SCHLOSSER - CROSS

1    anything into the trunk of the car, correct?            He, the person,

2    the black male with the hooded sweatshirt.

3           A.      Mr. Gadson.    No, he didn't put anything into the

4    trunk of the car.

5           Q.      The individual didn't put anything in the back of the

6    car.   Got it.      Then the car drove off without Stewart getting

7    out of the car and putting anything into the trunk of the car,

8    correct?

9           A.      Not that I observed.

10          Q.      So if that car came to the scene, went back to the

11   cooperating individual, and then Stewart got out, got a gun,

12   and got drugs and a bag --

13                  THE COURT:    That's argumentative.     Don't answer.

14   That will be stricken.         Next question.

15                  Ladies and gentlemen, when I say something is

16   stricken, you must ignore it.          It's not proper.

17                  Next question.

18   BY MR. GOLDMAN:

19          Q.      You have no evidence or any facts whatsoever, do you,

20   Detective, that this individual was responsible for putting

21   anything in that trunk of the car, correct?

22          A.      Not that I know of.

23          Q.      And you have no evidence that the person who got into

24   the car did anything nefarious or criminal inside that car,

25   correct?
                                                                       143
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 143 of 282
                          DETECTIVE SCHLOSSER - CROSS

1           A.   All I saw was entering the car and exiting the car,

2    sir.

3           Q.   This individual who you said there were no

4    photographs went to the other apartment, Water Street?

5           A.   Race Street.

6           Q.   You didn't see that person carrying any bags into the

7    place or out of the place, correct?

8           A.   No, not that I recall.

9           Q.   The first incident that we've talked about, about

10   your ability to recall what somebody looks like, was in

11   daylight.    The one that took place on Race Street, was that in

12   daylight also?

13          A.   No.   It was later in the night.

14          Q.   More difficult to see the individual at the Race

15   Street one to make an identification than the one that took

16   place October 19, 2017, correct?

17          A.   It was certainly darker, if that's what you're

18   asking, yes.

19          Q.   And no video?

20          A.   No.

21          Q.   No photographs?

22          A.   No.

23               MR. GOLDMAN:    I think that's enough.    Thank you.

24               THE COURT:   Redirect.

25               MR. WITHERELL:    I just want to clear something up.
                                                                        144
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 144 of 282
                            OFFICER SCHLOSSER - REDIRECT

1                 First off, can we put up 959?

2                                       - - -

3                               REDIRECT EXAMINATION

4                                       - - -

5    BY MR. WITHERELL:

6         Q.      Do you recognize this photograph, the person in the

7    photograph?

8         A.      Mr. Gadson.

9         Q.      I'm going to move this in subject to connection, but

10   the FBI has been looking at Instagram photos for many people in

11   regards to this case, correct?

12        A.      Yes.

13        Q.      The clothing that you were saying you recognized on

14   October 19, 2017, was it the big jacket?

15        A.      It's the black hoodie underneath the jacket.

16        Q.      Thank you.

17                MR. WITHERELL:    Can I put this in subject to

18   connection, Your Honor?

19                THE COURT:    Yes, admitted.

20                           (Exhibit G-959 admitted into evidence.)

21   BY MR. WITHERELL:

22        Q.      So you recognize --

23        A.      The big old emblem on the front of a black hooded

24   sweatshirt.

25        Q.      So when Mr. Goldman is talking about this or the
                                                                       145
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 145 of 282
                         OFFICER SCHLOSSER - REDIRECT

1    stripe, that's not what your testimony was that you recognized

2    on October 19, 2017, as seeing when that individual met with

3    Dontez Stewart, correct?

4         A.     No, I did not see that.

5         Q.     You also had mentioned that two weeks ago you finally

6    told somebody that Hans Gadson was a person.        Were you

7    referring to speaking to me for the first time?

8         A.     Correct.   He asked about the Government.      I assumed

9    he meant you.      I'm sorry.

10        Q.     Did you and the federal agents working this case,

11   since that time of October 19, 2017, identify Hans Gadson as a

12   possible member of the Original Block Hustlers?

13        A.     Yes.

14        Q.     It wasn't, like, two weeks ago --

15               MR. GOLDMAN:   He did not testify to that, Your Honor.

16               THE COURT:   This is becoming argumentative.       Just ask

17   a factual question.

18   BY MR. WITHERELL:

19        Q.     It wasn't two weeks ago that you finally --

20               MR. GOLDMAN:   Objection, Your Honor.     He's telling

21   him to change his testimony now.

22               THE COURT:   Overruled and the comment will be

23   stricken.

24   BY MR. WITHERELL:

25        Q.     Two weeks ago, was that the first time you realized
                                                                        146
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 146 of 282
                             OFFICER SCHLOSSER - RECROSS

1    that that was Mr. Hans Gadson on October 19, 2017?

2         A.      No.

3         Q.      You and the members of the Federal Bureau of

4    Investigation --

5                 THE COURT:   Just ask him.

6    BY MR. WITHERELL:

7         Q.      You and members of the Federal Bureau of

8    Investigation, since October 19, 2017, had identified

9    Mr. Gadson, correct?

10        A.      He's identified by March.      So, yes, before that, he

11   was identified.

12                MR. WITHERELL:    Thank you.    I have no further

13   questions.

14                                      - - -

15                             RECROSS EXAMINATION

16                                      - - -

17   BY MR. GOLDMAN:

18        Q.      What was the date?

19                THE COURT:   What date?

20   BY MR. GOLDMAN:

21        Q.      He stood up to now say that you told these guys this

22   earlier.     When did you tell them?

23        A.      I don't recall when we exactly established who

24   Mr. Gadson's identity was.

25        Q.      What year did you tell the agents or the prosecutors?
                                                                       147
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 147 of 282


1         A.     Sir, it appears in a March 4th document from 2018.

2    It had to have been before that.      I don't know specifically

3    when.

4         Q.     That's the best you can do?

5         A.     Yes.

6         Q.     How do we know that it happened then?

7                THE COURT:   No.   That's not proper.    Any other

8    questions?

9                MR. GOLDMAN:   No.

10               THE COURT:   All right.   Thank you.

11               THE WITNESS:   You're welcome, Your Honor.

12               THE COURT:   Just stay where you are because we're

13   going to adjourn court for this afternoon.

14               Ladies and gentlemen, we're going to take a luncheon

15   recess now for one hour.       Please be back at 12:25.    Please

16   remember, don't discuss the case with anyone.        Have a nice

17   lunch.    And once again, we're going to adjourn at 3:30.

18   Everyone remain seated while the jury leaves the room.

19                         (The jury exits the courtroom at 12:22

20                         p.m.)

21               THE COURT:   All right.   The jury has left.     I now

22   want to bring up the issue about the pole camera that was

23   discussed yesterday, and I directed that the FBI should prepare

24   a 302, which was done, dated November 6, 2019, which was

25   yesterday.    And I believe all defense counsel have received
                                                                      148
             Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 148 of 282


1    that.

2               So, Mr. Hughes, did you want to lead off in making

3    any kind of motion or statement?

4               MR. HUGHES:    Yes, Your Honor.    The fact that this is

5    a pole camera would require the Government to use a warrant for

6    its placement.   It was placed in the interior of an apartment

7    building pointed at the front door of an apartment.         This was

8    not -- the video was not provided -- excuse me.         It was not

9    identified as pole camera footage.

10              When the Government informed counsel that there was

11   pole camera footage in this case, I made a request for all of

12   that pole camera footage on February 6, 2019.        On May 23, 2019,

13   pole camera footage was provided in response to my request.

14   The camera footage in question is not stored with that camera

15   footage.

16              The only mention and the only piece of evidence with

17   respect to this camera footage are very brief snippets of video

18   without any 302.    The only document that we have is the

19   document Your Honor ordered be produced yesterday.         This video

20   would have been the subject of suppression litigation had this

21   video been identified as pole camera footage.

22              Under Carpenter, a warrant would be required to

23   conduct this type of surveillance.       This is not security camera

24   footage.   All defense counsel, I believe, were under the

25   impression that it was security camera footage.         Hence, no
                                                                       149
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 149 of 282


1    litigation surrounding it.     We would ask that this pole camera

2    footage not be admitted.

3              Additionally, Your Honor, it begs other questions as

4    to were temporary pole cameras placed in other residences.

5    This pole camera was used in concert with anticipatory warrants

6    on, I believe, three or four residences.       Counsel would like to

7    know if they placed these temporary pole cameras in all of the

8    locations in which anticipatory warrants were obtained.

9              THE COURT:    Mr. Witherell, Mr. Stengel, response,

10   please.

11             MR. WITHERELL:    Your Honor, first, I'd like to

12   correct some factual things.     It's not pointed at one -- it's

13   not pointed directly at one apartment door.       It's in a public

14   hallway of a building, which the building management gave

15   consent to the FBI, not only to place up that pole camera but,

16   in anticipation of a possible search, was working closely with

17   the FBI for that anticipatory search warrant.        That pole camera

18   was placed up the day before the anticipatory search warrant.

19   Those clips were provided to defense in initial discovery.          I

20   do agree it was not marked as a pole camera video.

21             Your Honor, my understanding of the law is that, upon

22   it being in a place accessed to the public, there is no

23   suppression issue, especially when it's not placed directly on

24   one room but down a hallway.

25             I also believe that the fact that the FBI garnered
                                                                     150
            Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 150 of 282


1    consent from the building management that they would be allowed

2    to put up that pole camera.     More importantly, I don't believe

3    Mr. Blanding has any standing to challenge that, that pole

4    camera video.

5              THE COURT:    I assume Mr. Hughes is making that motion

6    on behalf of all defendants, and they would join in.

7              MR. HUGHES:    Yes, Your Honor.

8              MR. WITHERELL:    Judge, I don't believe any of the

9    defendants here would have standing to challenge that video.

10             THE COURT:    Okay.   All right.   I'm prepared to rule

11   on this as follows:    The leading case, I believe, is United

12   States versus Correa in the Third Circuit, 643 F.3d 187.         It's

13   a Third Circuit opinion, 2011, which held that there's no

14   expectation of privacy in a common area in an apartment house

15   where many people can come -- guests, delivery people, repair

16   workers, postal carriers, custodians.

17             And I don't think there's any evidence that this was

18   in any way -- would be any way subject to Carpenter versus

19   United States, where the Supreme Court held that the

20   Constitution generally requires that police obtain a warrant

21   before searching cell site location information.

22             Now, having said that, several defense counsels have

23   investigators.   They're welcome to go out and look at this or

24   talk to the woman who is identified as the property manager who

25   met with the FBI and, according to the 302, gave consent to
                                                                       151
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 151 of 282


1    have a pole camera on a common area in a hallway of the seventh

2    floor of this building.

3                So I'm not going to grant any motion or take any

4    action, and I believe that this was really not prejudicial

5    given the overall context of the case.        That's my ruling.

6                Now I'd like to see counsel at sidebar before we

7    adjourn.

8                MR. HUGHES:    Your Honor, if that is your ruling, if

9    the camera was placed the day before, then we were not provided

10   with the video footage for all that time.        We were given about

11   a minute.

12               THE COURT:    You're welcome to talk to Government

13   counsel.

14               MR. STENGEL:    Your Honor, I'm happy to make a

15   representation about that.        This camera was one that was shut

16   on and off.

17               THE COURT:    Like a motion-activated camera?

18               MR. STENGEL:    For specific use by an agent by remote

19   control.

20               MR. HUGHES:    Your Honor, that is a more sophisticated

21   type of --

22               THE COURT:    Okay.    I've ruled on your motion.   You're

23   welcome to have more discussions.        You're welcome to have your

24   investigators go and take a look at this.        You're welcome to

25   introduce evidence that you think the jury should note.         Now
                                                                        152
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 152 of 282


1    I'll see counsel at sidebar.

2                            (Sidebar discussion as follows:)

3                 THE COURT:   This has to do with the letters that were

4    shown to us at the recess this morning.         First of all, I think

5    it's very important -- I mean, counsel are welcome to discuss

6    this with your clients, but I don't think anything should be

7    said in any kind of public way about this.

8                 The second thing is that I want to proceed with the

9    trial, I said that before, but if the Government deems this is

10   worthy of an investigation, that's their privilege.           But I do

11   not think, respectfully, you, Mr. Witherell, you, Mr. Stengel,

12   have to do it.     You have over a hundred assistants.        I saw

13   Mr. McSwain was here this morning.

14                If it's going to be investigated, it should be done

15   by people not involved with this case so the case can proceed

16   this afternoon, and we'll have a full day tomorrow.           That's all

17   I want to say.

18                MR. WITHERELL:    I don't think we have to stop the

19   trial, Judge.     There are certain aspects of security that I

20   need to look into.      I'd like to bring the marshals in, if

21   possible, to speak to them.        We have identified, Judge, that

22   there were two letters.       Only one of them is a threatening

23   letter.    Mr. Dontez Stewart actually brought two to show that

24   he believed the one that was written, to show that the

25   handwriting is the same.       He knows who the writer of the
                                                                       153
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 153 of 282


1    threatening letter --

2               MR. MEEHAN:    I thought they looked the same too.

3               MR. WITHERELL:    The individual who wrote the letter

4    has been present, is present in the courtroom, has been the

5    whole time, identified certain other people that were going to

6    be in the front row of the courtroom, identified that they

7    would be watching, that they would take the information, spread

8    it out amongst other people.     They mentioned Mr. Stewart's

9    girlfriend.   They mentioned stabbings if he goes to jail, that

10   they hope he does not get stabbed.      I don't want to misquote

11   the record.

12              Judge, I don't know what the marshals want to do.

13   I'm not requesting it at this time, but I know the Court has

14   the discretion and the power to clear the courtroom.         I know

15   the marshals have the ability to do that.       It is your

16   discretion.   I'm not saying I request it.      I think it's

17   something the Court should look at.

18              What we do know, Judge, is that an individual who has

19   stated he's going to be here has been here with individuals he

20   stated are going to be watching.

21              MR. GOLDMAN:    Everybody goes through metal detectors

22   and goes through searches.     You can't close the courtroom to

23   the public.

24              THE COURT:    We had a brief discussion about these

25   letters.   Mr. Witherell has said that his knowledge, one of the
                                                                       154
              Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 154 of 282


1    individuals who wrote the letter is in the courtroom and was

2    observing things.

3                THE MARSHAL:    Okay.

4                THE COURT:    Now, we judges in this courthouse rely on

5    the marshals for courtroom security, so I don't want to make

6    any directions about it.      But if the marshals want to change

7    the seating rules or limit the total number of people who come

8    in here in view of this or require all spectators to be in the

9    back two rows, you know, I would approve that without any

10   further questioning.

11               THE MARSHAL:    We already have that established, sir.

12               THE COURT:    Look, I'm not prepared to say that --

13   assuming Mr. Witherell is right, that an individual who wrote

14   the letter is in the courtroom, that I'm going to ban that

15   individual from attending here.

16               THE MARSHAL:    Absolutely.

17               THE COURT:    Unless is that letter the letter that

18   makes a threat?

19               MR. WITHERELL:    Written by the same person, Your

20   Honor.   Dontez Stewart brought two letters to say one is

21   written by the individual under his real name.          He said I know

22   these are the same people who wrote this letter.          Handwriting

23   is the same.

24               MR. HUGHES:    Your Honor, we would ask for a

25   handwriting expert to make that determination.
                                                                       155
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 155 of 282


1               MR. WITHERELL:    I haven't had time to fully think

2    about that request, Your Honor.

3               THE COURT:   Well, I would be -- look, I don't want

4    to -- let me put it in a positive way.       I want the trial to

5    continue on schedule.    Now, I'll leave it up to you whether you

6    want to call Mr. Stewart when we come back at 1:15 or not, if

7    you assure me, if you don't call him, you have witnesses who

8    can fill the day until 3:30, and I will insist that we do that.

9               But tomorrow morning you've got to call Mr. Stewart

10   or Mr. Brooks-Blanding.     We've got to move into these

11   cooperating witnesses, one or the other or both of them, maybe

12   one in the morning, one in the afternoon.       That will give you

13   the overnight to talk to Mr. Stewart and to do anything else.

14   Now, if you think this man is responsible then --

15              MR. WITHERELL:    I do.

16              THE COURT:   -- you should talk to the FBI or the

17   marshals about arresting him.     If you think you have probable

18   cause that he sent a threatening letter to a witness, you may

19   have grounds to arrest him.     I'm not going to direct it.      I'm

20   not a law enforcement officer.       I'm just a judge.

21              MR. WITHERELL:    I understand.

22              THE COURT:   So I'm giving you this.      We've got 45

23   minutes left to make this decision, and it may be in your best

24   interest to have Mr. Stewart testify and get it done with this

25   morning.
                                                                     156
            Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 156 of 282


1                MR. WITHERELL:   I understand, Your Honor.

2                THE COURT:   I think you ought to think about that as

3    an option.    I don't know if he'll be done by 3:30, but, if not,

4    continue tomorrow morning.       That's all I have to say.

5                         (End of sidebar discussion.)

6                MR. GOLDMAN:   Judge, we need to take up that one

7    thing before he does testify.       He wants to put in the threat in

8    evidence.

9                THE COURT:   I didn't hear that.

10               MR. GOLDMAN:   You said they can't.    You decided we

11   need to be heard on that.     If there's any chance that's coming

12   in, we need to make a record.

13               THE COURT:   Well, first let me find out if they're

14   going to call Dontez Stewart.

15               MR. GOLDMAN:   He just told me they are.

16               THE COURT:   They are?

17               MR. GOLDMAN:   Yes.    I just asked him.

18               THE COURT:   We can mention it.

19               MR. GOLDMAN:   After our lunch break we'll talk about

20   it?

21               THE COURT:   Yeah, but I want to do it at sidebar.

22                        (Whereupon a luncheon recess is taken.)

23               THE COURT:   Okay.    Counsel, come to sidebar, please.

24                        (Sidebar discussion as follows:)

25               THE COURT:   First let me inquire who the next witness
                                                                       157
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 157 of 282


1    is going to be.

2              MR. WITHERELL:    Dontez Stewart, Your Honor.

3              THE COURT:    I presume that will take the rest of the

4    afternoon.

5              MR. WITHERELL:    We have two civilian witnesses.

6    We're going to send them home just because we think so too.

7              THE COURT:    Before I get back to that, who follows

8    Dontez Stewart?   Are you going to have Mr. Brooks-Blanding?

9              MR. WITHERELL:    Mr. Brooks-Blanding tomorrow.

10             THE COURT:    Who else tomorrow?     How many other

11   witnesses do you have?

12             MR. STENGEL:    I can run through the whole list for

13   you.

14             MR. WITHERELL:    I'm sorry, Judge.     I didn't bring it

15   to sidebar.

16             MR. STENGEL:    Your Honor, we are going to, after

17   Dontez Stewart, the plan is to go to Special Agent Becker to

18   talk about some social media and rap videos.

19             THE COURT:    And show the photographs and all?

20             MR. STENGEL:    Some photographs and videos.

21             THE COURT:    Have defense counsel seen the edited rap

22   videos?

23             MR. STENGEL:    They wanted us to play the whole thing.

24             MR. WITHERELL:    One of them they want us to play the

25   whole thing.   The other one I have edited the version.        I can
                                                                     158
            Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 158 of 282


1    show that to them.

2              THE COURT:   If they don't object, I don't have to see

3    it, but if there's a dispute, I need to see.

4              MR. WITHERELL:    We'll have that done right after

5    Dontez Stewart testifies.

6              MR. STENGEL:    We have a number of civilian witnesses,

7    including an out-of-town person, who we might put on even first

8    before Mr. Brooks-Blanding.     So we would go Becker; Task Force

9    Officer Krieger; Shawn McGann, who is the security guard at

10   1 Brown; Denise Kelly, who is the property manager at 2323 Race

11   Street; Talaya Vaughn, who is a captain with the North Carolina

12   State Police; back to Becker to talk about the early trips;

13   Agent Chlebowski to talk about some surveillance on trip four;

14   Special Agent Coleman to talk about surveillance and introduce

15   photographs he took; Diane Green, the property manager at One

16   Water Street Apartments; Special Agent Krieger, who will talk

17   about some surveillance, I believe.      Special Agent Krieger

18   actually manned the pole cam at One Water Street; then back to

19   Special Agent Becker; then Kevin Lewis and Simpson.        We're

20   talking about arrests.    Kevin Lewis arrested Abdul West.

21   Simpson arrested Mr. Blanding and someone else who is escaping

22   me right now, Mr. Hickson maybe; and Bill Shute from the FBI,

23   who is the CAST expert; and Randy Updegraff, who is our drug

24   trafficking expert.

25             THE COURT:   He's the last witness?
                                                                       159
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 159 of 282


1              MR. STENGEL:    Yes.

2              THE COURT:    How long will his direct be?

3              MR. STENGEL:    Randy will be a while.

4              THE COURT:    Based on how this is going, I had some

5    hopes you may conclude your testimony by Friday.

6              MR. WITHERELL:    That's not going to happen, Judge.

7              THE COURT:    I can see you're probably going to need

8    Monday.

9              MR. STENGEL:    Tuesday.

10             THE COURT:    I think you're going to be done Monday.

11             MR. STENGEL:    We're not sitting.

12             THE COURT:    Excuse me, Tuesday.     I'm going to direct

13   defense counsel to present any evidence you want Tuesday

14   afternoon and continuing to Wednesday, if you're going to

15   present anything.   I'm not asking you to tell me.       But my

16   position on directed verdicts is to allow you to state the

17   reasons, but I don't have argument.      So that will not take --

18   but I will have an opportunity for directed verdicts.         Then we

19   will go right into the defense testimony.

20             Now, however long the defense testimony takes, we'll

21   then go to a charge conference, but I can tell you, having read

22   the Government's points for charge, I think they're basically

23   all sound.   If you have any other points, as I said this

24   morning and in an order, you should have your contrary points

25   in by Tuesday morning so I can see them, unless they relate to
                                                                       160
              Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 160 of 282


1    testimony that comes in after on Tuesday.

2                And if that happens, likely we can have arguments and

3    charge on Wednesday depending on things.         But I'll give --

4    obviously, the defendants can have whatever time they need to

5    present their testimony, but if it doesn't take very long,

6    we're going to move right into the final arguments and charge.

7    I'll give each defense counsel at least an hour for your

8    closing remarks, if you want that long.

9                MR. WITHERELL:    Your Honor, I'd like to bring up a

10   point.

11               THE COURT:   I have one more thing to bring up.        This

12   relates to the threat issue.       Okay.   I do not believe that the

13   jury should hear anything about the threat letters that Dontez

14   Stewart received.     That's my ruling.     Because I don't think you

15   have any evidence that you can trace them to any one of the

16   defendants.    So that's my ruling.

17               MR. WITHERELL:    I understand your ruling, Judge.

18               THE COURT:   So until and unless you can trace them to

19   one of the defendants, I'm going to order you not to ask

20   anything about that.

21               MR. WITHERELL:    On that same note, I'm going to make

22   an application to the Court not to close the courtroom, but two

23   individuals, an individual by the name of Charles Salley, who's

24   been in the courtroom the entire time, and Robert Walker.

25               THE COURT:   You want them excluded?
                                                                       161
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 161 of 282


1               MR. WITHERELL:    I do.

2               THE COURT:    Have the marshal come up.

3               The Government's made a request that an individual

4    who wrote one of the letters -- what's his name?

5               MR. WITHERELL:    Charles Salley.

6               THE COURT:    That he be excluded from the courtroom.

7               MR. WITHERELL:    And Robert Walker.

8               THE COURT:    Who is Robert Walker?

9               MR. WITHERELL:    He's identified in the letter as

10   someone by the name of Cheese.       He is someone we identified as

11   Cheese.   He's identified in the letter written by Charles

12   Salley, identifies himself and two other individuals sitting in

13   the front watching Stewart.     He uses pseudo names.      One name we

14   have identified.

15              THE COURT:    Is it your request they be excluded from

16   the trial from now on or just while Stewart's testifying?

17              MR. WITHERELL:    While any cooperator testifies.

18              THE COURT:    Any defense counsel object to that?

19              MR. ORTIZ:    I have no position on that.

20              MR. HUGHES:    No position.

21              THE COURT:    I'll order that.    Do you know who they

22   are?

23              THE MARSHAL:    Charles Salley we do and Robert Walker

24   we can get a picture and make sure that happens.

25              MR. WITHERELL:    The agents have a photo of them.
                                                                        162
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 162 of 282
                                   STEWART - DIRECT

1                 THE COURT:   Have the defendants come in.

2                            (The jury enters the courtroom at 1:33

3                            p.m.)

4                 THE COURT:   Ladies and gentlemen of the jury, we're

5    ready to proceed.      The next witness is on the witness stand.

6                 Please swear the witness.

7                 THE CLERK:   Please raise your right hand.

8                            (Witness sworn.)

9                 THE CLERK:   Thank you.    Please state your full name

10   and spell your last name for the record.

11                THE WITNESS:    Dontez Stewart.

12                THE COURT:   Mr. Stewart, please move closer to the

13   microphone and keep your voice up.

14                THE WITNESS:    Dontez Stewart.

15                THE COURT:   Even closer in, if you can.

16                THE WITNESS:    Dontez Stewart.

17                THE COURT:   That's better.     Thank you.    Go ahead.

18                THE WITNESS:    Last name Stewart, S-T-E-W-A-R-T.

19                                      - - -

20                               DIRECT EXAMINATION

21                                      - - -

22   BY MR. WITHERELL:

23        Q.      Would you mind spelling your first name for me?

24        A.      Dontez, D-O-N-T-E-Z.

25        Q.      T-E-Z?
                                                                       163
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 163 of 282
                              STEWART - DIRECT

1         A.   Yes.

2         Q.   What do people call you?

3         A.   They call me Taz.

4         Q.   Mr. Stewart, how old are you?

5         A.   Thirty-two.

6         Q.   Today I want to talk to you about your involvement in

7    an organization known as OBH.     Do you know what OBH stands for?

8         A.   Original Block Hustlers.

9         Q.   I wonder if you can do me a favor.        Do you mind

10   pulling down just a little bit your collar.       What's on your

11   neck?

12        A.   OBH.

13        Q.   A tattoo?

14        A.   Yes.

15        Q.   I want to talk to you again about -- withdrawn.

16             What is OBH?

17        A.   OBH is a neighborhood organization.

18        Q.   When you say "organization," what do you mean by

19   that?

20        A.   It's a rap group.

21        Q.   Do they do anything else besides rap?

22        A.   They do plenty of things.

23        Q.   Like what?

24        A.   Sell drugs, a lot of criminal activities.

25        Q.   I want to talk to you a little bit about your
                                                                        164
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 164 of 282
                                   STEWART - DIRECT

1    involvement there, but I want to first talk about how we got

2    here.   In November of 2017, were you arrested in connection

3    with the murder of Robert Johnson?

4         A.      Yes.

5         Q.      We're going to get into that in a little bit.         That

6    wasn't your first contact with the criminal justice system?

7         A.      No.

8         Q.      In 2004, you were convicted of aggravated assault and

9    firearms offenses; is that correct?

10        A.      Yes.

11        Q.      Do you remember what you got on that case?

12        A.      Eleven and a half to 23 with 20 years of probation.

13        Q.      In February 2006, were you convicted of other

14   firearms offenses in PA?

15        A.      Yes.

16        Q.      What did you get for those?

17        A.      Revoked the 20-year probation and three to six.

18        Q.      2011 were you convicted of narcotics-related

19   offenses?

20        A.      Yes.

21        Q.      Do you remember what you got in that?

22        A.      I don't remember.

23        Q.      Okay.   After you were arrested in connection with the

24   murder of Robert Johnson, you were indicted by a federal grand

25   jury for your role in a conspiracy with other members of OBH;
                                                                       165
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 165 of 282
                              STEWART - DIRECT

1    is that correct?

2         A.   Correct.

3         Q.   That included Abdul West?

4         A.   Correct.

5         Q.   Jameel Hickson?

6         A.   Correct.

7         Q.   Jamaal Blanding?

8         A.   Correct.

9         Q.   Hans Gadson?

10        A.   Correct.

11        Q.   Daryl Baker?

12        A.   Correct.

13        Q.   Amir Boyer?

14        A.   Correct.

15        Q.   Dennis Harmon?

16        A.   Correct.

17        Q.   Richard Chase Hoover?

18        A.   Correct.

19        Q.   In September of this year, not too long ago, were you

20   on trial for the murder of Robert Johnson?

21        A.   Yes.

22             THE COURT:    That was in state court?

23             MR. WITHERELL:    Correct, in state court.       I

24   apologize.

25   BY MR. WITHERELL:
                                                                        166
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 166 of 282
                                   STEWART - DIRECT

1         Q.      Did that trial ever complete or finish?

2         A.      No.

3         Q.      You pled guilty?

4         A.      Yes.

5         Q.      Do you want to tell the members of the jury what you

6    pled guilty to?

7         A.      I pled guilty to third-degree murder but except also

8    to cooperate.

9         Q.      That was an open plea?

10        A.      Yes.

11        Q.      Has that state judge promised you what you're going

12   to get in that state sentence for Robert Johnson's murder?

13        A.      No.

14        Q.      After you pled guilty in September of 2017, did you

15   and your attorney meet with members from my office as well as

16   Special Agent Becker concerning your possible cooperation in

17   this particular case?

18        A.      Yes.

19        Q.      And on October 17, 2019, did you sign a cooperation

20   plea agreement with the federal government and plead guilty to

21   that conspiracy to deal narcotics with other members of the

22   Original Block Hustlers?

23        A.      Yes.

24        Q.      You also pled guilty to several substantive counts of

25   dealing crack-cocaine?
                                                                       167
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 167 of 282
                              STEWART - DIRECT

1           A.   Yes.

2           Q.   You also pled guilty to possession of a firearm as a

3    convicted felon, correct?

4           A.   Correct.

5           Q.   You have not been sentenced on those charges?

6           A.   No.

7           Q.   Do you know the maximum penalty that you face right

8    now?

9           A.   360 to life.

10          Q.   Do you know who is going to sentence you on your

11   sentencing date?

12          A.   Judge Baylson.

13          Q.   Has anyone promised you what Judge Baylson is going

14   to give you at the end of this?

15          A.   No, because I've been in here.

16          Q.   As part of your plea agreement with the Government,

17   have you agreed that Judge Baylson's allowed to -- withdrawn.

18               Even though you've pled guilty in state court to the

19   murder of Robert Johnson, the state court judge is going to

20   sentence you on that, as part of your plea agreement, you agree

21   that Judge Baylson can consider that murder as relevant conduct

22   when sentencing you on this case; is that correct?

23          A.   Correct.

24          Q.   Do you know what your responsibilities are with that

25   cooperation agreement with the Government?
                                                                        168
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 168 of 282
                                   STEWART - DIRECT

1         A.      Cooperate, tell the truth, nothing but the truth.

2         Q.      As part of that plea agreement, have you also agreed

3    to be truthful and honest concerning the murder of Andre Moore

4    in 2016?

5         A.      Yes.

6         Q.      You've recently been arraigned on that in state

7    court; is that correct?

8         A.      Correct.

9         Q.      I want to make one thing clear from the start.         The

10   murder of Andre Moore, does that have anything to do with any

11   of the individuals you see in the courtroom here today?

12        A.      No.

13                THE COURT:   How do you spell the last name?

14                MR. WITHERELL:    Moore, M-O-O-R-E.

15   BY MR. WITHERELL:

16        Q.      I want to draw your attention to around 2015 into

17   2016.   When did you get out of jail in 2015, if you remember?

18        A.      I don't remember.

19        Q.      Did there come a time when you sought out Abdul West

20   for any particular reason?

21        A.      Around 2015?

22        Q.      2015 to 2016.

23        A.      His name was ringing in the city, you know.         Just his

24   music was, you know, doing good and, you know, he was the man

25   to be around.
                                                                       169
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 169 of 282
                              STEWART - DIRECT

1         Q.   The man to be around?

2         A.   Yeah.

3         Q.   At that time, when you got out of jail, were you

4    selling narcotics?

5         A.   Not in the beginning when I first got out.         Not in

6    the beginning.

7         Q.   What happened?

8         A.   I was going to school, All-State.

9         Q.   When did that end?

10        A.   2016.

11        Q.   And did you finish that schooling?

12        A.   No, I didn't finish.

13        Q.   At some point did you start selling narcotics for,

14   not OBH, but for a guy you know as Baby?

15        A.   Yeah.

16        Q.   When was that?

17        A.   Into '15, beginning of '16.

18        Q.   What kind of narcotics were you selling for Baby?

19        A.   Crack.

20        Q.   Where were you selling it?

21        A.   Everywhere in the city, North Philly, Frankford, a

22   little bit of South Philly.

23        Q.   Did there come a time when you stopped selling for

24   Baby and started selling for Abdul West?

25        A.   Yeah.
                                                                         170
                Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 170 of 282
                                    STEWART - DIRECT

1          Q.      Let's talk about that.     When does that start?

2          A.      Mid-2016, beginning of 2017.

3          Q.      How do you approach Mr. West or why do you approach

4    Mr. West?

5          A.      I approached Mr. West because he had the product.

6          Q.      When you say "product," what are you referring to?

7          A.      He had the coke.

8          Q.      How did you know that?

9          A.      Through sources.

10         Q.      How did you first approach Mr. West in hopes of

11   becoming a seller for him?

12         A.      I had -- through a third party.

13         Q.      Who is that?

14         A.      Dark Lo.

15         Q.      Do you know what his real name is?

16         A.      Charles Salley.

17         Q.      Tell us how that happened.

18                 THE COURT:   Charles -- what's the last name?

19                 THE WITNESS:    Salley.

20                 MR. WITHERELL:    Salley, Your Honor, Charles Salley,

21   S-A-L-L-E-Y.

22   BY MR. WITHERELL:

23         Q.      Tell us your first interactions with Mr. West in that

24   time period you're talking about, 2016.          Where did you have to

25   go?   How did you meet up with him?
                                                                       171
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 171 of 282
                              STEWART - DIRECT

1         A.    Met him at the Mansion.

2         Q.    What's the Mansion?

3         A.    A house on around Sydenham.

4         Q.    How did you know to go there?

5         A.    That's where I was pointed to by Dark Lo.        That's

6    where everybody was chilling.

7         Q.    That's where everybody was chilling you say?

8         A.    Yeah.

9         Q.    Describe the Mansion to me.      What does it look like?

10        A.    Just a regular house.

11        Q.    Do you remember the first day you went to the

12   Mansion?

13        A.    Yeah.

14        Q.    Tell me about it.    Who was there?

15        A.    Everybody was there.

16        Q.    How many people?

17        A.    Probably, like, ten to twenty people.

18        Q.    You said that OBH, it's a rap group also involved in

19   criminal activity.    Does any rapping happen at the Mansion?

20        A.    Yeah.

21        Q.    What is the Mansion used for?

22        A.    Used for stashing drugs, chilling.

23        Q.    First time you went to the Mansion you said there

24   were a lot of people there?

25        A.    Yeah.
                                                                        172
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 172 of 282
                                   STEWART - DIRECT

1         Q.      What were they doing?

2         A.      Smoking, playing games, and doing transactions.

3         Q.      What do you mean by "transactions"?

4         A.      Drug transactions, money transactions.

5         Q.      Ever see any weapons at the Mansion?

6         A.      Yeah.

7         Q.      Tell me about that.

8         A.      Everybody had weapons on them.

9         Q.      Everybody had weapons on them?

10        A.      Everybody.

11        Q.      Can you explain that to the jury?       How many people

12   would be at the Mansion at various times?

13        A.      It would be, like, numerous.      Like, a lot of people.

14   Like, ten, fifteen.       And everybody be in there playing a game,

15   smoking, passing work off, coke, weed.

16        Q.      When you first got to the Mansion, were you provided

17   with narcotics right away?

18        A.      No.

19        Q.      Why not?   What had to happen?

20        A.      I had to work my way in that trust circle.

21        Q.      Say that again, please.

22        A.      I said I had to work my way in the trust circle.

23        Q.      What did you have to do?

24        A.      I couldn't go right to Abdul West, so I had to go

25   through Dark Lo.      Dark Lo told me to wait, and I went above his
                                                                       173
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 173 of 282
                              STEWART - DIRECT

1    head and seeked out Abdul West myself.

2         Q.     What do you mean by that?    Why did you have to wait?

3    What did you have to wait for?

4         A.     Because I wasn't known to them that well.

5         Q.     So what were you supposed to do to get known to them?

6         A.     Just be around.

7         Q.     Just be around?

8         A.     Yeah.

9         Q.     The first time you went to the Mansion, how many days

10   in a row did you go to the Mansion?

11        A.     Probably every other day.

12        Q.     What would you do when you went there?

13        A.     Sit down, chill.

14        Q.     What were you hoping -- did you like sitting down and

15   chilling?

16        A.     No, not really.

17        Q.     Why not?

18        A.     It's too many people in there.     I don't really know

19   them.

20        Q.     So on those several -- every other day going to the

21   Mansion, were you provided with any narcotics to sell?

22        A.     No, not in the beginning.

23        Q.     Tell us how that changed.

24        A.     I approached Abdul West myself.

25        Q.     What did you say to him?
                                                                        174
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 174 of 282
                                   STEWART - DIRECT

1         A.      I told him I needed some coke.       I'm trying to get

2    some work.

3         Q.      And his response to you was what?

4         A.      Alright, I got you.

5         Q.      Say that again?

6         A.      Alright, I got you.

7         Q.      Do you remember around what time this happened?

8         A.      No, I don't.

9         Q.      Not time like on a clock.      Like date.    Is this in

10   2016?   2015?

11        A.      '16.

12        Q.      When did you get that tattoo on your neck?

13        A.      2016.

14        Q.      Around what time, do you know?

15        A.      Like around May.

16        Q.      Why did you get it?

17        A.      Just to show them that, you know, I was a part of

18   what they're a part of.

19        Q.      When you say "they're apart of," just to be clear,

20   you're not a rapper, sir?

21        A.      I don't rap, no.

22        Q.      You're not a music producer?

23        A.      Not at all.

24        Q.      Are you involved in any legitimate business with the

25   Original Block Hustlers?
                                                                       175
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 175 of 282
                              STEWART - DIRECT

1         A.     No.

2         Q.     What was your business with Original Block Hustlers?

3         A.     Sell coke and be on call.

4         Q.     Let's talk about some people that may have been at

5    the Mansion.      You ever see someone you know as Shaddi at the

6    Mansion?

7         A.     Yeah.

8         Q.     What's his real name, if you know?

9         A.     Daryl Baker.

10        Q.     Did he have a specific role in Original Block

11   Hustlers?

12        A.     He was like -- probably like a lieutenant.

13        Q.     A lieutenant?

14        A.     Uh-huh.

15        Q.     What makes you say that?

16        A.     Because he stayed there and he handled all the

17   business when Abdul West wasn't there.

18               MR. GOLDMAN:    Could he keep his voice up, Your Honor?

19               THE COURT:   Yes.   Talk a little closer to the

20   microphone.    Move your chair up.    Thank you.    Try to keep your

21   voice up.

22   BY MR. WITHERELL:

23        Q.     Say that last part again.

24        A.     What you say?

25        Q.     You said Daryl Baker was like a lieutenant?
                                                                        176
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 176 of 282
                                   STEWART - DIRECT

1         A.      Yeah.

2         Q.      What makes you say that?

3         A.      He carried out the -- when Abdul West wasn't there,

4    he would carry out, you know, the business-wise, like, dealing

5    with the coke, the crack, the money that was being transferred

6    from the outside, from the streets to, you know.

7         Q.      Would you see money transactions occur at the

8    Mansion?

9         A.      I had seen it before.

10        Q.      And Daryl Baker, you said he was involved in

11   narcotics transactions.       Did you see that as well?

12        A.      Yeah.

13        Q.      What did he do?

14        A.      He would pass coke to the street runners in bags,

15   count money up.

16        Q.      What are street runners?

17        A.      Corner boys.

18        Q.      Corner boys?

19        A.      Yeah, pack boys.

20        Q.      What are their jobs?

21        A.      They get drugs from the Mansion, you know, Abdul

22   West.   If not him, Shaddi.

23        Q.      How about someone by the name that goes by Khazi?

24   Ever see him at the Mansion?

25                MR. HUGHES:    Objection.    Leading.
                                                                       177
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 177 of 282
                              STEWART - DIRECT

1               THE COURT:   How do you spell that?

2               MR. WITHERELL:   K-H-A-Z.

3    BY MR. WITHERELL:

4         Q.    You ever see someone you know as Khazi at the

5    Mansion?

6         A.    Yeah.

7         Q.    Do you know what Khazi's real name is?

8         A.    Jamaal.

9         Q.    Do you see Jamaal in the courtroom here today?

10        A.    Yeah.

11        Q.    Do you want to point him out and identify an article

12   of clothing he's wearing?

13        A.    Light-skinned with the blue suit on.

14              THE COURT:   Indicating Defendant Jamaal Blanding.

15   BY MR. WITHERELL:

16        Q.    Can you just tell me where Abdul West is sitting?

17        A.    Sitting at the table with the black suit on.

18              THE COURT:   Indicating Defendant Abdul West.

19   BY MR. WITHERELL:

20        Q.    What was Khazi's role in OBH?

21        A.    Honestly, he was just around.      I don't know.

22        Q.    How about someone you know as Melliano, or OG?        Do

23   you know that person?

24        A.    I don't know him.    I seen him a few times.

25        Q.    Where did you see him?
                                                                        178
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 178 of 282
                                   STEWART - DIRECT

1         A.      At the Mansion, at the Lounge.

2         Q.      Where is the Lounge?

3         A.      North Philly.    24th Street somewhere.

4         Q.      How many times did you say you saw -- do you know

5    what OG's or Melliano's real name is?

6         A.      Jamaal[sic].

7         Q.      Do you see him in the courtroom here today?

8         A.      Yeah.

9         Q.      Do you mind identifying an article of clothing he's

10   wearing?

11        A.      Light skin, brown suit.

12                THE COURT:   Indicating Defendant Hickson.

13   BY MR. WITHERELL:

14        Q.      Did you know an individual that went by the name No

15   Brakes Bras?

16        A.      Yeah.

17        Q.      Do you know what his real name is?

18        A.      Han.

19        Q.      Han?

20        A.      Yeah.

21        Q.      Do you see him in the courtroom here today?

22        A.      Yeah.

23        Q.      Do you want to tell the judge and the jury where he's

24   sitting?

25        A.      He's sitting to the far right with the glasses on,
                                                                       179
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 179 of 282
                              STEWART - DIRECT

1    white shirt.

2               THE COURT:    Indicating Defendant Gadson.

3    BY MR. WITHERELL:

4         Q.    You mentioned you seeing narcotics at the Mansion.

5    Can you tell us what you saw and what quantities and how often

6    you'd see it there?

7         A.    I would see bricks of coke there, weed there.

8         Q.    Do you know an individual by the name of Mullaz?

9         A.    Yeah.

10        Q.    What's his real name?

11        A.    I don't remember.

12        Q.    What did you used to call him?

13        A.    Mulla.

14        Q.    What was his role in the organization?

15        A.    He sell clothes, sell weed.

16        Q.    What kind of clothes would he sell?

17        A.    OBH clothing.

18        Q.    Now, you said that you first started selling for

19   Abdul West in 2016.     Do you mind telling the jury how this

20   worked?   Did you have to pay for it?     How much of it were you

21   getting in the beginning?

22        A.    In the beginning I would get fronted work, get

23   fronted, like, an ounce of coke.      Sell that.    Knock that off.

24   Come back, hand Ab the money.     If he ain't around, hand No

25   Brake Bras the money, hook back up with either/or, a lot of
                                                                        180
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 180 of 282
                                   STEWART - DIRECT

1    times No Brake Bras, if I can't get in contact with Abdul West.

2         Q.      So when you say "coke," are you referring to powder

3    cocaine or crack-cocaine?

4         A.      Crack.

5         Q.      How much crack were you moving for Abdul West in,

6    let's say, a week?

7         A.      Probably like 2 ounces.

8         Q.      Every week since 2016?

9         A.      Yeah.

10        Q.      How would you get it?     Would you just have to show up

11   at the Mansion?       Were there rules involved in this?

12        A.      Yeah.    I would call Abdul West and meet him at the

13   Mansion.     If I couldn't get there to the Mansion, I'll meet

14   Bras at another location, the condos on 18th and Tioga.

15        Q.      You would meet Bras at the condos at 18th and Tioga?

16        A.      Yeah.

17        Q.      Did you ever call Bras directly to get crack-cocaine?

18        A.      Yeah.

19        Q.      But the rules, not the rules -- did you have to call

20   Abdul West first?

21        A.      All the time.

22        Q.      Tell me why.

23        A.      It had to be ran through him first.

24        Q.      If he wasn't around, he would send you to somebody

25   else?
                                                                       181
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 181 of 282
                              STEWART - DIRECT

1           A.    No.   He would send me to Bras.

2           Q.    So you're moving 2 ounces a week.    How many times

3    would you say you got them from Abdul West as opposed to Hans

4    Gadson?     How many times would West give you crack-cocaine as

5    opposed to No Brakes Bras?

6           A.    Abdul West, he would give it to me whenever he was

7    around.

8           Q.    West would give it to you every time he was

9    available?

10          A.    Yeah.

11          Q.    Can you guess how many times you got it from Bras?

12                MR. MEEHAN:    I'm going to object, Judge.    I don't

13   think we're supposed to be guessing.

14   BY MR. WITHERELL:

15          Q.    Can you estimate?

16                MR. MEEHAN:    I don't think we're supposed to be

17   estimating either.

18                THE COURT:    Do you object?

19                MR. MEEHAN:    Yes.

20                THE COURT:    Overruled.

21                THE WITNESS:    I would get the coke from Ab whenever I

22   would call him and he's available around at the Mansion on

23   Sydenham Street.     If he around, drive up there and get it from

24   him.   If he wasn't around, he would give it to Bras, and I'll

25   meet Bras on probably a block away from that area.
                                                                        182
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 182 of 282
                                   STEWART - DIRECT

1    BY MR. WITHERELL:

2         Q.      Which area, the condos or the Mansion?

3         A.      The Mansion.

4         Q.      So from 2016 you're selling 2 ounces of crack-cocaine

5    for Abdul West and you got it from either him or Bras?

6         A.      Yeah.

7         Q.      Where would you -- you said before that you got

8    fronted it.     Just tell the jury what you mean.        What does it

9    mean to be fronted narcotics?

10        A.      A front is I'll give you this, and when you're done,

11   bring it back.       You know, bring the money back when you're done

12   the product.

13        Q.      So you'd get the narcotics for free.        Your job was to

14   sell them and bring back money?

15        A.      Right.

16        Q.      How much would you sell the 2 ounces a week for?

17        A.      I would bag it all up, chop it all up.

18        Q.      And do what with it?

19        A.      And sell it around the Northeast/Frankford area.

20        Q.      And how much would you make -- how much would you

21   sell it for?

22        A.      Off an ounce, I would bag up anywhere from 2,500 to

23   3,500 off an ounce and bring back to Abdul West or No Brakes

24   Bras a thousand dollars.

25        Q.      So how much were you making off of it?
                                                                       183
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 183 of 282
                              STEWART - DIRECT

1         A.   I was making, like, three grand.

2         Q.   And you were getting -- were you getting 2 ounces a

3    week, like, on a certain day, or did you go back multiple times

4    a week to get that 2 ounces?

5         A.   I go back whenever as needed, whenever I needed it.

6    If I run out Thursday, I have Thursday or Thursday night.          If I

7    had an ounce and I knew I was going to sell out before Friday,

8    I would call before Friday so I won't have to keep running back

9    and forth.

10        Q.   Now, this 2 ounces a week, when you had to make

11   payment for the narcotics that you were given, who would you

12   make payments to?

13        A.   Whoever I would meet with.

14        Q.   Who would that be?

15        A.   Abdul West or Bras.

16        Q.   Those were the two people?

17        A.   Right.

18        Q.   Give money to anybody else in the organization?

19        A.   No.

20        Q.   Now, let's talk about -- this continued up until your

21   arrests in November of 2017?

22        A.   Correct.

23        Q.   Let's talk about October 13, 2017.        Did there come a

24   time when you were contacted by Abdul West?

25        A.   Yeah.
                                                                        184
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 184 of 282
                                   STEWART - DIRECT

1         Q.      How did he get in contact with you?

2         A.      He called on the phone.

3         Q.      And what did he say to you?

4         A.      He said he needed me to do something for him.         He

5    gave me an address and told me to come to this address.            I put

6    it in my iPhone and I followed the location and met him on a

7    little block.

8         Q.      Do you know what street that was?

9         A.      Marvine Street.

10        Q.      Do you remember what time you were contacted by Abdul

11   West?

12        A.      6:00, 7:00 p.m.

13        Q.      6:00 or 7:00 on October 13, 2017?

14        A.      Right.

15        Q.      Was it normal for West to call you and tell you he

16   needed you to do something?

17        A.      No.

18        Q.      Had he ever done that before?

19        A.      No.

20        Q.      Did you meet with Mr. West?

21        A.      Yeah.

22        Q.      It was on Marvine Street?

23        A.      Yeah.

24        Q.      Do you remember what time you got there?

25        A.      Probably I think it was 8:00ish.
                                                                       185
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 185 of 282
                              STEWART - DIRECT

1         Q.    What car were you driving?

2         A.    Black Nissan Altima.

3         Q.    When you got there, tell the members of the jury what

4    you saw.

5         A.    It was Abdul West, Shaddi sitting in a black

6    Challenger with some other dudes outside the car talking with

7    them.   Activity going on on the block.

8         Q.    What did you do?

9         A.    I got out the car and I approached they vehicle.

10        Q.    Did you have a weapon on you at that time?

11        A.    Yeah.

12        Q.    Was it common for you to have a gun?

13        A.    Yeah.

14        Q.    Common for a lot of the people at the Mansion to have

15   weapons?

16        A.    Yeah.

17        Q.    When you got -- did you actually have a conversation

18   with Abdul West and you said Shaddi was also there?

19        A.    Yeah.

20        Q.    Who was sitting in the driver's seat of the black

21   Challenger?

22        A.    Abdul West was in the driver's seat.       Shaddi was in

23   the passenger's seat.

24        Q.    Tell us about the conversation you had with him.

25        A.    I approached the car, and Abdul West said he needed
                                                                        186
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 186 of 282
                                   STEWART - DIRECT

1    me to kill somebody.      So I'm asking him, all right, and Abdul

2    West and Shaddi was going through, you know, plans on how for

3    me to carry out the hit.

4         Q.      What do you mean they were going through plans?

5         A.      Abdul West, he wanted me to shoot him in the head.

6    Shaddi told him, no, I'm going to have him somewhere with me,

7    and you just come up and just, you know, shoot him up.

8         Q.      So you guys were discussing about planning to murder

9    somebody.     Did they tell you who this person was?

10        A.      They was discussing the plan on the murder.         I just

11   was listening, waiting.

12        Q.      What were they saying to each other?

13        A.      At one point Abdul West said do it this way.         Shaddi

14   ain't agree, and Shaddi said do it that way.          I guess Abdul

15   West ain't agree.      Then Abdul West told me to give me my

16   phone -- give him my phone and he DM'd the guy who they was

17   targeting.

18        Q.      Did they tell you who the person was?

19        A.      Yeah.

20        Q.      What did they say?

21        A.      They said -- he asked me did I know who Robbie was.

22   I told him no.       I told Abdul West no.    He was, like, he be in

23   the Mansion with us.      He showed me a picture of him, and I'm

24   like, yeah, I know him.       He told me he needed me to, you know,

25   kill him, shoot him in his head.        I said, how am I going to do
                                                                       187
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 187 of 282
                              STEWART - DIRECT

1    that?   I don't even know the guy.     And he said he was going to

2    set it up to where I'm going to act like I'm getting some --

3    making a drug transaction off of him, getting some meth.

4         Q.    So what did he do, Mr. West?      How did he set up that

5    drug transaction?

6         A.    He DM'd him off the phone.

7         Q.    What phone?

8         A.    Off my phone.

9         Q.    Do you have an Instagram account?

10        A.    No, I ain't got one.

11        Q.    How did he do it?

12        A.    My baby mom had got one.

13        Q.    So he took your phone and did what?

14        A.    He logged in and -- I don't use Instagram, so I

15   wouldn't know how to.     But he got my phone and logged in, used

16   my phone to DM the target, which was Robbie Johnson.

17        Q.    Had you met Robbie prior to that?

18        A.    I seen him around the studio one time.       That's it.

19        Q.    What studio?

20        A.    444.

21        Q.    What's that?

22        A.    The Batcave.

23        Q.    Have you been there before?

24        A.    A few times.

25        Q.    We'll come back to that in a moment.       Do you remember
                                                                         188
                Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 188 of 282
                                    STEWART - DIRECT

1    the Instagram account that was used on the phone to DM Robbie

2    Johnson?

3          A.      Like TT underscore 26 or 27.

4          Q.      TT?

5          A.      Yeah.

6          Q.      I'm not going to ask you, but is that in reference to

7    your baby mama?

8          A.      Yeah.

9          Q.      What happened then?

10         A.      He connect with him, and Abdul West was texting as if

11   it was me.      And he text him saying, what's up?        This is Taz.

12   I'm trying to link up with you to get some glass.            And Robbie

13   Johnson responded back and we connected.           I got his phone

14   number.

15         Q.      Did you agree that you were going to kill Robbie

16   Johnson?

17         A.      Yeah.

18         Q.      Why would you do that?

19         A.      Abdul West told me to.

20         Q.      If you said no, what did you think would happen?

21         A.      Probably got me killed.      I don't know.

22         Q.      If you said no, do you think he'd give you any more

23   narcotics to sell?

24         A.      Yeah.   He would cut me off if I would have told him

25   no.
                                                                       189
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 189 of 282
                              STEWART - DIRECT

1         Q.   Mr. West never had asked you to do that prior to that

2    date?

3         A.   No.

4         Q.   So after they told you to kill Robbie, you agreed,

5    where did you go?

6         A.   I got in my car, I drove to my apartment, swapped out

7    weapons of mine, and I drove down Bridge Street.

8         Q.   What do you mean you swapped out weapons of yours?

9         A.   I had a -- I forget what kind of weapon I had when I

10   pulled up to meet with Abdul West.      I had like a .380 or

11   something.

12        Q.   Talking about a gun?

13        A.   Yeah.

14        Q.   You went and got a different one?

15        A.   Right.

16        Q.   So when you switched out your gun, did you have any

17   more conversations with Robbie?

18        A.   Yeah.    I had texted him and then I told him that I

19   needed some work, which was meth, glass.

20        Q.   And did he tell you where he was, what he was doing?

21        A.   He said he was getting dressed, ready to go out.

22        Q.   Did he tell you where he was going?

23        A.   Vanity Grand.

24        Q.   What is Vanity Grand?

25        A.   It's a club.
                                                                        190
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 190 of 282
                                   STEWART - DIRECT

1         Q.      Strip club?

2         A.      Gentleman's club.

3         Q.      And did you make further plans to meet with him later

4    on to conduct this drug transaction?

5         A.      Yeah.

6         Q.      Tell us about that.

7         A.      I wound up calling him off another phone and told him

8    that I needed some glass, and he told me -- no.           I told him to

9    meet me around Bridge and Torresdale area, and he directed me

10   to meet him on 4000 Benner Street.

11        Q.      I want to go back, Mr. Stewart.       I forgot something.

12   Back when you were meeting with Mr. West and Mr. Baker on

13   Marvine, did they indicate that, if you had performed this

14   homicide, that you would benefit from it in any way?

15        A.      Yeah.   He said he had me.

16        Q.      What did Ab tell you?

17        A.      He said, I got you.

18        Q.      What did you take "I got you" to mean?

19        A.      I took it as he was going to pay me in money.         Yeah,

20   money.    I got you.

21        Q.      Let's go back.    You made some arrangements to meet up

22   with Robbie Johnson on Benner Street; is that correct?

23        A.      Correct.

24        Q.      Approximately what time -- Benner and what, if you

25   remember?
                                                                       191
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 191 of 282
                              STEWART - DIRECT

1         A.    I don't remember.

2         Q.    Tell us what happened.

3         A.    First time I met up with him, I met him on 4000

4    Benner on the side of the Dollar Tree.       I got out my Nissan,

5    jumped in his Nissan, and he had the meth.       He gave it to me.

6    And the original mission was for me to, you know, kill him

7    right there.   I didn't kill him right there because there was

8    people outside the car sitting on the step.

9         Q.    There were too many people around?

10        A.    Yeah.

11        Q.    So what did you do?

12        A.    I got back in the car and I Facetimed Abdul West and

13   I told him, damn, it didn't go down.      He got a little upset.

14   He was saying some words.

15        Q.    What kind of words was he saying?

16        A.    Oh, man, you fucking up.     I got to call my folks and

17   tell them you ain't do what I asked you to do.        So he was mad.

18   So I told him don't worry about it.      I'm going to call him

19   back.   I'm going to link back up with him.

20        Q.    Do you have any idea why Abdul West wanted Robbie

21   Johnson killed?

22        A.    He said he was playing both sides of the fence.

23        Q.    Who said that?

24        A.    Abdul West.

25        Q.    He was playing both sides?
                                                                        192
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 192 of 282
                                   STEWART - DIRECT

1         A.      Yeah.

2         Q.      What did that mean to you?

3         A.      He was dealing with Abdul West and he was dealing

4    with an enemy of his also.

5         Q.      Enemy of Abdul West?

6         A.      Yeah.

7         Q.      Do you know that person who he's talking about?         When

8    you say "enemy," do you have a particular person in mind, a

9    street name or anything?

10        A.      Yeah.   I forget the guy's name.

11        Q.      Okay.   So after you talk to Abdul West and tell him

12   that you had not killed Robbie Johnson, you told him that you'd

13   take care of it.      Was that the words you used?

14        A.      Yeah.

15        Q.      What did you do?

16        A.      I drove back around Bridge and Torresdale and I sat

17   in my car looking at the meth I had, not knowing what it was,

18   and I had -- I was trying to plan on how can I get him back out

19   and, you know, complete the job, the mission.          So I was just

20   sitting in my car trying to figure out how can I, you know,

21   make things right between, you know.

22        Q.      Make things right between what?

23        A.      Abdul West because he sounded a little upset when I

24   talked to him, when I told him I didn't do it.

25        Q.      When you said you were looking at the meth and you
                                                                       193
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 193 of 282
                              STEWART - DIRECT

1    didn't know what it was, when you were dealing with Abdul West,

2    the drugs you were provided were what?

3         A.   With crack and weed.

4         Q.   Did other people in the organization have different

5    roles to play in what drugs were being sold?

6         A.   Yeah.

7         Q.   Let's talk about you're sitting in your car, you're

8    looking at the meth, you really don't know what it is?

9         A.   No.

10        Q.   What do you do to make things right for Abdul West?

11        A.   I had wound up texting Robbie.       He was at the club,

12   Vanity Grand, and it was, like, probably an hour or so later.

13   And I made it seem like I sold out.      I'm out of everything.         I

14   need more.   And he said -- Robbie Johnson said when he's on his

15   way out -- Vanity Grand closed around 2:00, 3:00 -- he said

16   he'd meet me right back there.     And when he let me know that, I

17   had time to prepare a plan on how I can ambush him.         So what I

18   did was I had called somebody else that I knew, another OBH

19   member.

20        Q.   What's his name?

21        A.   Berto.

22        Q.   What's his street name?

23        A.   OBH Berto.

24        Q.   OBH Berto?

25        A.   Yeah.
                                                                        194
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 194 of 282
                                   STEWART - DIRECT

1         Q.      He's a drug dealer in OBH?

2         A.      Artist, rapper.

3         Q.      How did you get in contact with OBH Berto?

4         A.      He was -- he was around -- he was around the area,

5    and I had his number from previous dealings with him.

6         Q.      When you called him, what did you say?

7         A.      I said I got -- I said I need to meet up with you.

8    Where you at?       He gave me his location, which was not too far

9    from where I was parked at around Granite Street around Bridge,

10   Bridge and Granite.      And I went around where he was at and got

11   in the car and I said -- I asked him was he down for a 187, and

12   he said yeah.       And I showed him a picture.     I said Ab, he want

13   me to smoke the bull.

14        Q.      You said a couple things there I just want to take.

15   You said "down for a 187."       Could you tell them what 187 means?

16        A.      187 is a homicide that the West Coast use, LA.

17        Q.      You said "smoke."     What did you mean by that?

18        A.      Smoke, kill, smoke him, kill him.

19        Q.      You said "bull."    What does that mean?

20        A.      Who?

21        Q.      You said bull.    You're gonna smoke the bull.       I'm

22   saying it wrong.      I'm not from Philadelphia.      Bull, is that a

23   term for a person?

24        A.      Yeah, like, bull, dude.

25        Q.      Does OBH Berto agree to help you?
                                                                       195
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 195 of 282
                              STEWART - DIRECT

1           A.    Absolutely.

2           Q.    You said absolutely.    What do you mean by that?

3           A.    He was down.    He was like, all right, come on, we

4    out.   But I was giving him the rundown on how it was going to

5    go down.     I said I'm going to meet up with him, and I'm going

6    to get in the car.      I'm going the exchange money and drugs, but

7    you're going to walk up and hit him in his head.        But wait

8    until I get out the car first.

9           Q.    Tell us what happened.

10          A.    Around that night I gave Berto a 9 SIG Sauer.

11          Q.    Say that again.    You gave him a what?

12          A.    9 SIG Sauer.

13          Q.    That's a gun?

14          A.    Yeah.   And I let him out at the corner of Benner

15   Street and Robbie was already -- was he parked?        Robbie was

16   already -- he was already parked out there.       And I had parked

17   my car, jumped in his car, in Robbie car, and he had the meth.

18   He put it on the armrest.       And I was like -- I made it seem

19   like I forgot some money in the car, so I got out the car.          And

20   I seen Berto at the corner and I gave him, like, a little

21   signal.     I went in my car, waited for the -- I rolled my back

22   window down a little bit and waited for the shots to ring off,

23   and I heard, like, ten, fourteen shots.       Berto came, ran to the

24   passenger door, opened it, he got in, I drove off.

25          Q.    What did Berto do with the gun?
                                                                        196
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 196 of 282
                                   STEWART - DIRECT

1         A.      I had got it off of him when he got in the car.         When

2    I dropped him off, I had gave it to him and I told him to put

3    it up because I didn't want to drive that early morning with a

4    smoking gun on me, so I told him to hold it.

5         Q.      Do you know what he did with it?

6         A.      He put it in a shoebox, put some Styrofoam in it, and

7    he had put it up.

8         Q.      What do you mean "put it up"?      What does that mean?

9         A.      He had put it -- he stashed it in whoever house he

10   was at when I dropped him off.        I think it was his girlfriend.

11   I don't know.     It was somebody's house.      I think it was his

12   girlfriend house, though.

13        Q.      After you were done, you informed Abdul West what had

14   happened?

15        A.      Yeah.

16        Q.      How did you do that?

17        A.      I texted him.

18        Q.      What did you text him?

19        A.      Touchdown.

20        Q.      After that, did you get in contact with Abdul West

21   concerning how you were going to get paid for the murder of

22   Robbie Johnson?

23        A.      Yeah.   He had Facetimed me earlier that morning and

24   he told me to go to -- he gave me a location.          I met up with

25   Bras, got some coke, some crack from Bras, and I met up with --
                                                                       197
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 197 of 282
                              STEWART - DIRECT

1    I went to another location on Marvine Street and got some weed.

2         Q.     Do you remember approximately -- I know it was a

3    while ago.    So October 14, you agree with me that Robbie

4    Johnson was murdered on October 14 at around 3:30 in the

5    morning?

6         A.     Yeah, around that time.

7         Q.     When do you start collecting these narcotics as

8    payment for the murder of Robbie Johnson?

9         A.     Probably within the next day, within the 48 hours

10   span.

11        Q.     Where do you go first, get the marijuana you spoke

12   about or get the crack from Bras?

13        A.     I got the crack from Bras first.

14        Q.     Where did you have to go to get that?

15        A.     Somewhere out North Philly.     I ain't familiar with

16   the block.    I just got the address and just put it in my phone

17   and used the map.

18        Q.     It was somewhere in North Philadelphia?

19        A.     Yeah.

20        Q.     Did Abdul West tell you how much Bras was supposed to

21   give you?

22        A.     No.   It was like -- it wasn't a set amount on what I

23   was supposed to get.

24        Q.     So what happened?   Tell me about it.     What does Abdul

25   West tell you?      How do you know to go to Bras?
                                                                        198
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 198 of 282
                                   STEWART - DIRECT

1         A.      Abdul West, he Facetimed me, like, go link up with

2    Bras.   He got something for you.       So I go -- I call Bras, see

3    where he was at, gave me the address, go out there, and I meet

4    Bras and I get some coke, some crack off him.          He ain't know

5    what it was for, though.

6         Q.      He didn't know what it was for?

7         A.      He ain't know what it was for.

8         Q.      I'm trying to get it right.      You're saying Bras had

9    no idea what it was for?

10        A.      Right.

11        Q.      Did you have a conversation with him?        Tell us about

12   that.

13        A.      When I got outside the house where Bras was at, I

14   walked in, and he was like, you know, he was, like, shocked.

15   Like, what's up?      And he went to go get the crack and he was,

16   you know, like, asking, like, basically, like, damn, what's up?

17   What's this for?      You know, I just brushed him off.

18        Q.      Do you know how much crack it was?

19        A.      I think it was supposed to be, like, four and a half.

20   It was probably, like, three and a half ounces.

21        Q.      Say that one more time.

22        A.      It was supposed to be four and a half, but it was,

23   like, three and a half ounces, something like that.

24        Q.      Where did you bring the crack to?

25        A.      I took it to -- I kept it in my car.
                                                                       199
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 199 of 282
                              STEWART - DIRECT

1         Q.   How did you know to go back to Marvine Street to get

2    paid for the marijuana?

3         A.   Abdul West texted me and told me to go through there

4    and pick something up.

5         Q.   Approximately when was this?

6         A.   It was the same day.

7         Q.   So you went back to -- is that the same place you met

8    with Abdul West and Shaddi to discuss the murder?

9         A.   Yeah.

10        Q.   What was there?

11        A.   Couple dudes on the block that was out there

12   trapping, selling drugs.

13        Q.   Trapping's a word for selling drugs?

14        A.   Yeah.

15        Q.   When you get there, do you see Abdul West there?

16        A.   No.

17        Q.   Do you get out of your car?

18        A.   Yeah.

19        Q.   What kind of car are you driving, by the way?

20        A.   Nissan.

21        Q.   Black Nissan?

22        A.   Yeah.

23        Q.   Were you worried at that point about anything?

24        A.   I was skeptical.     I'm running around the city.      I was

25   a little skeptical.
                                                                        200
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 200 of 282
                                   STEWART - DIRECT

1         Q.      What are you skeptical about?

2         A.      The double-cross.     I'm thinking, you know, I'm

3    running here picking this up, going there picking that up.

4    Maybe motherfucker try and shoot me next.          I don't know.

5         Q.      When you got to that place back to Marvine, where did

6    you go?    Who did you meet with?

7         A.      Some fat bull, Snook.

8         Q.      Some fat bull, so some fat dude called Snook?

9         A.      Yeah.

10        Q.      Where did you meet with him?

11        A.      On Marvine Street on the porch.

12        Q.      What did he give you?

13        A.      He gave me a trash bag with weed in it.

14        Q.      What did you do with that?

15        A.      I put it in my trunk and I went to Bridge Street with

16   the crack and the weed.       It was some girl house I knew, and I

17   went in the basement.       But before I did that, I had got -- I

18   had retrieved the gun that I gave Berto and I had all that with

19   me -- the gun, the crack, and the trash bag -- and I went in

20   some girl house that I was alright with and I stashed the gun

21   in the ceiling.      Then I started bagging up the coke and the

22   weed.

23        Q.      What were you going to do with the coke and the weed?

24        A.      I was going to sell it.

25        Q.      How much money was the weed and the coke you had?
                                                                       201
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 201 of 282
                              STEWART - DIRECT

1    How much did that -- how much was that, not in weight, but in

2    monetary value?     How much was it worth?

3           A.   It's probably 7,000, 10,000, all in street volume,

4    bagged up, seven to 10,000.

5           Q.   So you got the gun back.    At some point you're

6    arrested for the murder of Robert Johnson.       Do you remember

7    when that was?

8           A.   November 2.

9           Q.   Did you have that gun on you?

10          A.   Yeah.

11          Q.   What were you doing with that gun that day?

12          A.   I was getting it back so I can take it to Abdul West

13   so I can swap out and get a whole new other gun.

14          Q.   You were going to bring it to Abdul West to swap out?

15          A.   Yeah.

16          Q.   Does that commonly happen?

17          A.   Yeah.

18          Q.   Why did you want to swap it out?

19          A.   Because I needed a new gun.     I couldn't run around

20   with a gun that had a murder on it.

21               MR. WITHERELL:   One moment, Your Honor, I'm not done

22   yet.

23               THE COURT:    Yes.

24                         (Conferring.)

25   BY MR. WITHERELL:
                                                                        202
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 202 of 282
                                   STEWART - DIRECT

1         Q.      Mr. Gadson, you said you'd meet up with him on Tioga.

2    Would you meet him anywhere else?

3         A.      What you say?

4         Q.      We're going to come back to that.

5                 You mentioned that you break down the narcotics given

6    to you by West and you'd sell them to various people?

7         A.      Right.

8         Q.      If you were contacted and needed more than just a

9    small amount, you needed an ounce or more, would you sell that

10   to the individuals who would request it?

11        A.      Yeah.

12        Q.      And if you didn't have it on you, if you didn't have

13   the narcotics on you, what would you have to do?

14        A.      I would call Abdul West and get fronted whatever the

15   order was that was needed, and if he couldn't supply me, he'd

16   send me to Bras.

17        Q.      Let's talk about that for a little bit.        I want to

18   play a few things for you.

19                MR. WITHERELL:    Special Agent, I'm going to ask you

20   to put on 2003.       It's already been admitted into evidence.       I'm

21   going to ask you to fast forward to the second clip.

22   BY MR. WITHERELL:

23        Q.      Mr. Stewart, I'm going to ask you if you recognize

24   any voices on this.

25                            (The audio recording is played for the
                                                                       203
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 203 of 282
                              STEWART - DIRECT

1                          jury.)

2    BY MR. WITHERELL:

3         Q.   Do you recognize people's voices in there?

4         A.   Yeah.   That's me.

5         Q.   The person at the studio, who are you referring to?

6         A.   Abdul West.

7         Q.   What were you going to the studio for?

8         A.   For that ounce.

9              MR. WITHERELL:    Special Agent, I'm going to ask you

10   to play 2005 and fast forward to four minutes, please.

11                         (The audio recording is played for the

12                         jury.)

13   BY MR. WITHERELL:

14        Q.   I played the wrong section, but do you recognize who

15   that voice is?

16        A.   Yeah.   That's fat bull.

17        Q.   Who is the person that fat bull is talking to?

18        A.   He's talking to me.

19        Q.   Do you remember on 10/19/2017 selling meth and a gun

20   and crack-cocaine to fat bull?

21        A.   Yeah.

22        Q.   Where did you get the meth from?

23        A.   I got it off of Robbie.

24        Q.   In that particular one you were observed going to

25   Smedley Street.   Who would you meet up with in Smedley Street?
                                                                        204
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 204 of 282
                                   STEWART - DIRECT

1         A.      Bras.

2         Q.      On October 17, 2019, the Mansion had been searched by

3    law enforcement; is that correct?

4         A.      Yeah.

5         Q.      How did you know that?

6         A.      Through Dark Lo, through Ab, through a couple

7    members.

8         Q.      After the Mansion got hit, where else would the

9    organization sell narcotics that you are aware of?

10        A.      18th and Tioga.

11        Q.      That's the condos?

12        A.      The condos.

13        Q.      Who had that spot?     Whose organization was that?

14        A.      Bras.

15        Q.      Where else?

16        A.      Meet on Smedley Street still.      One time at the

17   Lounge.    Everything else was on Smedley Street.

18                MR. WITHERELL:    One second, Your Honor.

19                           (Conferring.)

20   BY MR. WITHERELL:

21        Q.      You mentioned your nickname, Taz.       Does everyone in

22   OBH know your nickname is Taz?

23        A.      Yeah.

24        Q.      If I say the words "Trendsetta Shady," do you know

25   what that means?
                                                                       205
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 205 of 282
                               STEWART - CROSS

1         A.   What it means?    That's a name.

2         Q.   Are you aware of a rap done by Abdul West called

3    Trendsetta Shady?

4         A.   Yeah.

5         Q.   Is that about you?

6         A.   It ain't about me.     My name mentioned in it.

7         Q.   Your name is mentioned in it in what context?

8         A.   I don't know the lyrics, the rap lyrics.         You know, I

9    was locked up when it came out, so word for word, I can't sit

10   here and rap it to you all because I ain't no rapper.         I was

11   locked up when that came out.

12             MR. WITHERELL:    I have no further questions.

13             THE COURT:    Cross-examine, Mr. Meehan.

14                                   - - -

15                            CROSS-EXAMINATION

16                                   - - -

17   BY MR. MEEHAN:

18        Q.   Mr. Stewart, good afternoon.

19        A.   Good afternoon.

20        Q.   How you doing?

21        A.   All right.

22        Q.   You worked, I mean, you were sort of an independent

23   contractor; is that correct?

24        A.   Correct.

25        Q.   As you indicated to Mr. Witherell, you would be
                                                                        206
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 206 of 282
                                   STEWART - CROSS

1    fronted a certain amount of product, you would bag it up for

2    yourself, and you would sell it to the customer base that you

3    had developed, correct?

4         A.      Correct.

5         Q.      And you had developed your own customer base over a

6    period of time, correct?

7         A.      Correct.

8         Q.      Okay.   You were able to get better product and more

9    product through Mr. West than this other gentleman Baby that

10   you had initially been doing some work for; is that correct?

11        A.      Correct.

12        Q.      And the product that you dealt with was

13   crack-cocaine; is that right?

14        A.      Correct.

15        Q.      Did you also sell some weed?

16        A.      Yeah.

17        Q.      Okay.   For how long a period of time would you say

18   that you were selling those two products for Mr. West?

19        A.      A year and a half.

20        Q.      Okay.   And Robbie Johnson, you had met him one time I

21   think you said?

22        A.      I seen him one time and I physically actually had met

23   him one time also.

24        Q.      When was that?

25        A.      When I first seen him was in the studio, 444 Batcave.
                                                                       207
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 207 of 282
                               STEWART - CROSS

1    I seen him down there.     I didn't speak, didn't say nothing to

2    him or nothing.     Then I met him when I did the drug transaction

3    when he gave me the meth.     He fronted me the meth.

4         Q.    Okay.    Did he even know who you were?

5         A.    Yeah.    He knew who I was from seeing me around.

6         Q.    How?

7         A.    From seeing me around the Mansion or in the studio.

8    He knew who I was.

9         Q.    When had he seen you at the Mansion?

10        A.    Probably -- I don't know.     Many seen me at the

11   Mansion.   I mean, people be there.

12        Q.    Well, do you remember specifically when the two of

13   you were in each other's company?

14        A.    The night he got killed.

15        Q.    Well, sure, that night, but other than that, I mean,

16   is that the only time?

17        A.    No.

18        Q.    By the way, it was you that killed him?

19        A.    No, I didn't kill him.

20        Q.    Well, not personally, but you got Berto to do it,

21   right?

22        A.    Right.

23        Q.    And by the way, you had known Mr. West for how long

24   before he asked you to do that?

25        A.    Since 2010.
                                                                        208
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 208 of 282
                                   STEWART - CROSS

1         Q.      Since 2010?

2         A.      Yeah.

3         Q.      You had known Mr. West?

4         A.      Yeah.

5         Q.      Okay.    But you really didn't start working for him

6    until 2016, right?

7         A.      Yeah.

8         Q.      I mean, how much time did you spend with Mr. West

9    between 2010 and 2016?

10        A.      Not that much because I got locked up.

11        Q.      Like barely at all?

12        A.      Right.

13        Q.      I mean, so in 2016, when in 2016 do you start doing

14   some work for Mr. West?

15        A.      I don't know a specific date and time.

16        Q.      How about a month?     How about a season?

17        A.      I don't know that either because I smoke too much

18   weed to recap on what day, what time.

19        Q.      Now, you know, it's kind of funny because when

20   Mr. Witherell was asking you questions about dates and times, I

21   never heard you once say that I don't remember anything because

22   I smoke too much weed, agreed?

23        A.      Agree.

24        Q.      Okay.    So when I asked you a question, I mean, not

25   even three or four minutes into my cross-examination, you come
                                                                       209
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 209 of 282
                               STEWART - CROSS

1    up with I'm not sure exactly when it happened because I smoke

2    too much weed.

3              MR. WITHERELL:    Objection.

4              THE COURT:    Well, that's not a question.       What's the

5    next question?

6    BY MR. MEEHAN:

7         Q.   So, seriously, a month, a season, when do you think

8    you first started doing some work for Mr. West in 2016?

9         A.   Springtime.

10        Q.   Springtime?

11        A.   Yeah.

12        Q.   Okay.    Well, I mean, the springtime was sort of a

13   time when you got yourself into some trouble also, right?

14   Springtime 2016?

15             THE COURT:    What do you mean by "trouble"?

16   BY MR. MEEHAN:

17        Q.   You did the shooting in June, correct?

18        A.   Correct.

19        Q.   Okay.    The shooting that you had -- well, you waived

20   your preliminary hearing for the other day, correct?

21        A.   Correct.

22        Q.   That was the shooting involving -- of Mr. Moore, the

23   murder of Mr. Moore, correct?

24        A.   Correct.

25        Q.   So did you start doing work for Mr. West before the
                                                                        210
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 210 of 282
                                   STEWART - CROSS

1    murder or after the murder?

2         A.      The work as far as what?

3         Q.      As far as doing work for Mr. West.

4         A.      Buying drugs off of him?      Getting drugs off of him?

5         Q.      Yes.

6         A.      That's the same time I was dealing with him.

7         Q.      Okay.    So June of 2016 is roughly the time when you

8    start getting drugs from Mr. West, correct?

9         A.      Correct.

10        Q.      Okay.    Now, you had been hanging out at the Mansion a

11   little before then to sort of gain his trust, correct?

12        A.      Yeah.

13        Q.      And at some point you say you go up to him

14   personally, you let him know that you want to have some work,

15   right?

16        A.      Right.

17        Q.      Okay.    He starts fronting you some product, and you

18   make a go at it, right?

19        A.      Right.

20        Q.      And, again, based on your prior experience, you knew

21   where to make the hustle work for you, right?

22        A.      Right.

23        Q.      So you start turning over, what, about 2 ounces a

24   week you said?

25        A.      Right.
                                                                       211
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 211 of 282
                               STEWART - CROSS

1           Q.   And, again, we're talking 2 ounces of crack-cocaine,

2    correct?

3           A.   Correct.

4           Q.   Maybe a little marijuana on the side?

5           A.   Correct.

6           Q.   You say at some point -- by the way, you say that a

7    lot of people hang around the Mansion, and then other people

8    hanging around some of the other locations after the Mansion

9    got the search warrant in September of 2017.        There's a lot of

10   people hanging around, correct?

11          A.   Correct.

12          Q.   And a lot of these people had been there, been

13   associated with Mr. West for some time, correct?

14          A.   Correct.

15          Q.   You were sort of one of the newer people, correct?

16          A.   Correct.

17          Q.   And yet he comes to you about doing the murder?

18          A.   Correct.

19          Q.   Why would that be?   Any idea?

20          A.   I don't know.

21          Q.   I mean, he hadn't mentioned anything to you before

22   then about doing any shootings or anything, had he?

23          A.   No.

24          Q.   Had you maybe been bragging about the body that you

25   had?
                                                                        212
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 212 of 282
                                   STEWART - CROSS

1         A.      Correct, yeah.

2         Q.      So you had been bragging?

3         A.      About the Andre Moore body?

4         Q.      Yeah.

5         A.      No.

6         Q.      Oh.   I mean, the reason you did it is because

7    Mr. Moore had shot your brother, correct?

8         A.      Correct.

9         Q.      I mean, that was sort of a -- I mean, there's a

10   certain amount of honor about going after him, right?

11                MR. WITHERELL:    Objection.

12                THE COURT:   Overruled.

13   BY MR. MEEHAN:

14        Q.      There's a certain amount of honor about getting back

15   at Mr. Moore for shooting your brother, correct?

16        A.      Correct.

17        Q.      All right.   You were proud of it?

18        A.      (No response.)

19        Q.      Come on.   Admit it.    You're under oath.     You were

20   proud of the fact that you killed Mr. Moore because he shot

21   your brother.

22        A.      I wasn't proud of it.     We're street guys.     So eye for

23   an eye.

24        Q.      So in keeping with the credo of an eye for an eye,

25   you were pretty proud of yourself for gunning the guy down that
                                                                       213
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 213 of 282
                               STEWART - CROSS

1    shot your brother?

2         A.     I don't think nobody be proud of killing somebody.

3         Q.     Seriously?    Come on.   You were pretty proud of

4    yourself.

5                THE COURT:    You've asked him three times.

6                MR. MEEHAN:    I'll move on, Judge.

7    BY MR. MEEHAN:

8         Q.     Okay.    So let me go back to my question.     Why would

9    it be that out of nowhere, seemingly nowhere, Mr. West would

10   come to one of the newest guys on the crew and say I want you

11   to shoot somebody?

12        A.     To this day, I still don't know why.

13        Q.     Pardon me?

14        A.     To this day, I still don't know why he would come to

15   me out of all people.

16        Q.     Shocking?

17        A.     Shocking.

18        Q.     And did you say to him, listen, I'm not about that

19   shit?

20        A.     I ain't say that.

21        Q.     Right.   You did it.     Why not?

22        A.     Because I wanted to keep my line open with him as far

23   as me getting fronted drugs from him.

24        Q.     You were making him money.     You were making him

25   money, correct?
                                                                        214
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 214 of 282
                                   STEWART - CROSS

1         A.      Correct.

2         Q.      All right.    In fact, I'm willing to bet you were

3    probably one of the best sellers that he had.

4                 THE COURT:    Wait just a minute.     Rephrase the

5    question.

6                 MR. MEEHAN:    Rephrase what question, Judge?

7                 THE COURT:    The one you just asked.     You can't say

8    "I'm willing to bet."

9    BY MR. MEEHAN:

10        Q.      Okay.   You were probably one of the best salesman

11   that he had?

12        A.      I don't know.

13        Q.      You really don't know what other people were selling?

14        A.      I mean, I wasn't -- I would get my crack from him and

15   go my way and do my business, sell my crack and my weed to my

16   clientele around my stomping grounds.

17        Q.      Okay.   So you weren't surprised when out of the blue

18   he says I want you to take care of somebody for me?

19        A.      Yeah, I was surprised because I'm, like, why he

20   asking me?

21        Q.      Well, did you say that to him?

22        A.      No, I didn't say that to him.

23        Q.      Okay.   Did you talk to anybody about it?

24        A.      Yeah.

25        Q.      Who?
                                                                       215
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 215 of 282
                               STEWART - CROSS

1           A.   Berto.

2           Q.   Berto.   When did you talk to Berto about it?        By the

3    way, what's Berto's real name?

4           A.   Berto.

5           Q.   You don't know his name?

6           A.   Berto.

7           Q.   Do you know a last name?

8           A.   No.

9           Q.   Do you know where Berto lives?

10          A.   No.

11          Q.   So this is a guy that you're going to talk to about

12   helping you do a murder, and you don't know his last name and

13   you don't know where he lives?

14          A.   Right.

15          Q.   Do you know his cell phone number?

16          A.   Not anymore.

17          Q.   Well, what did it used to be?

18               MR. WITHERELL:   Objection.

19   BY MR. MEEHAN:

20          Q.   It wasn't that long ago.     It was less than two years

21   ago.

22          A.   Yeah.    I don't remember.   I ain't good with

23   remembering cell phone numbers.

24          Q.   You're pretty good with numbers, though.       You

25   remember that you were selling 2 ounces a week.        You remember
                                                                        216
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 216 of 282
                                   STEWART - CROSS

1    that, don't you?

2         A.      Yeah.

3         Q.      You remember how much the front money was.         You knew

4    it was a thousand dollars for an ounce.

5         A.      Yeah.

6         Q.      You remember, I think maybe it was actually even the

7    judge who asked you about how much you were making out of that,

8    and you remembered 25 to 3,500.

9         A.      Yeah.

10        Q.      You're pretty good with numbers when you want to be.

11        A.      Yeah.

12        Q.      You just don't remember his cell number because you

13   don't want to.       Come on.   What was Berto's last name?

14                THE COURT:   Rephrase.

15   BY MR. MEEHAN:

16        Q.      What was Berto's last name?

17                MR. WITHERELL:     Objection.

18                THE WITNESS:    I don't know.

19                THE COURT:   It's repetitive.     He said he doesn't

20   know.

21   BY MR. MEEHAN:

22        Q.      Where did Berto live?

23        A.      I don't know.

24                THE COURT:   He answered those questions.

25   BY MR. MEEHAN:
                                                                       217
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 217 of 282
                               STEWART - CROSS

1           Q.   Where did he hang out?    Do you know where Berto hung

2    out?

3           A.   He hung out where I was selling drugs at.

4           Q.   Can you narrow that to a block or two?

5           A.   Bridge and Torresdale, Torresdale and Ditman,

6    Glenloch Street.    Do you want a block?     Glenloch Street.

7           Q.   Okay.   What block of Glenloch, 2800?

8           A.   Oh, I definitely don't know that.

9           Q.   Well, you were there every day, weren't you?

10          A.   Yeah.

11          Q.   You don't remember what block of Glenloch it was?

12          A.   No.

13          Q.   So when you sat down with the guys from team USA, did

14   you go through and pick out a photograph of Berto?

15          A.   Yeah.

16          Q.   And you showed that to them?

17          A.   Yeah.

18          Q.   Okay.   And what name was it under?

19          A.   Alberto.

20          Q.   Alberto what?

21          A.   I didn't see no last name.

22          Q.   Has he been arrested?

23          A.   I don't know.

24          Q.   Did you ask?

25          A.   No.
                                                                        218
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 218 of 282
                                   STEWART - CROSS

1         Q.      Did you care?

2         A.      No.

3         Q.      Well, thank you.    So out of the blue, Mr. West asks

4    you to shoot somebody that you've seen once in your life?

5         A.      Right.

6         Q.      And then what he does is he gets on your phone,

7    right?    He gets on your phone and sends an Instagram; is that

8    right?

9         A.      A DM.

10        Q.      Pardon me?

11        A.      Direct message.

12        Q.      Okay.    Direct message?

13        A.      Right.

14        Q.      Okay.    And he sent a message that looked like it was

15   from you?

16        A.      Correct.

17        Q.      And had you ever sent a direct message to Mr. Johnson

18   before?

19        A.      No.   I don't got Instagram.     I don't know how to

20   activate it, work it, use it.

21        Q.      Did you know his cell phone number?

22        A.      I got it after the text message was -- I mean, not

23   the text message, the DM was complete.

24        Q.      Okay.    That was the first time you ever had any

25   contact with him other than seeing him once at the studio?
                                                                       219
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 219 of 282
                               STEWART - CROSS

1           A.   Yeah.

2           Q.   What was the message?    What was the message?

3           A.   Abdul West, he text him.

4           Q.   Right.    But he texted him as if it was coming from

5    you.

6           A.   Right.

7           Q.   What did it say?

8           A.   I don't know.    Something about -- I don't know exact

9    words because --

10          Q.   Well, it was on your phone?

11          A.   Right.

12          Q.   You didn't take a look to see what the message was?

13          A.   It said something like:    Yo, this Taz.    I'm trying to

14   link up with you.

15          Q.   Okay.    And then what happened after that?     Did he get

16   back to you?

17          A.   Yeah.    He respond back on the DM.

18          Q.   What did you say then?

19          A.   Abdul West text him and said I'm trying to link up, I

20   need some glass.

21          Q.   So that was Mr. West who did that?      It wasn't you?

22          A.   Yeah, it was Mr. West.    It wasn't me.

23          Q.   Oh, okay.    And how do we know that it was Mr. West

24   and not you?

25               MR. WITHERELL:    Objection.
                                                                        220
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 220 of 282
                                   STEWART - CROSS

1                 THE WITNESS:    Because he used my phone.      Told me let

2    me see your phone, and I gave it to him.

3                 THE COURT:    Overruled.

4                 THE WITNESS:    He DM'd Robbie Johnson.

5    BY MR. MEEHAN:

6         Q.      Oh, okay.    So Robbie Johnson text messages or gets

7    back to your phone and then you guys set up a meet; is that

8    right?

9         A.      Correct.

10        Q.      Okay.   And you go to the meet with a gun; is that

11   correct?

12        A.      To meet with who?

13        Q.      To meet with Robbie Johnson.

14        A.      Correct.

15        Q.      Okay.   And where is Mr. West and Mr. Baker when that

16   happens?

17        A.      I don't know where they was at.

18        Q.      Okay.   So where did you go meet him?

19        A.      Meet who?

20        Q.      Mr. Robbie Johnson?

21        A.      4000 Benner Street -- Road.

22        Q.      Okay.   And who set up that location?

23        A.      Robbie Johnson.

24        Q.      Okay.   So you go to his location?

25        A.      Correct.
                                                                       221
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 221 of 282
                               STEWART - CROSS

1           Q.   All right.   And nothing happens?

2           A.   Just a drug transaction.

3           Q.   So it was just a drug transaction?

4           A.   Correct.

5           Q.   So it was as if you were just getting drugs from

6    Mr. Johnson to go sell meth on your own, correct?

7           A.   Incorrect.

8           Q.   Oh, because you actually sort of bragged to a

9    confidential informant that the meth that you sold to him was

10   one that you just got off a guy that you shot, correct?

11          A.   Correct.

12          Q.   Okay.   All right.   So what did you do with the rest

13   of the glass that you got from Mr. Robbie Johnson?

14          A.   I sold it to the CI.

15          Q.   All of it?

16          A.   Yep.

17          Q.   How much was it?

18          A.   An eight ball.

19          Q.   You're not even sure, are you?

20          A.   Nope.

21          Q.   Okay.   So when you're sending messages back and forth

22   about Robbie Johnson for the meth, how much are you asking him

23   for?

24          A.   An eight ball or a quarter.

25          Q.   So that's what you asked Robbie Johnson for?
                                                                        222
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 222 of 282
                                   STEWART - CROSS

1         A.      Either/or.

2         Q.      I thought it was Mr. West who did that?

3         A.      I didn't -- you switching the words up.

4         Q.      I just asked you twice how much you asked Mr. Johnson

5    for, and you're the one who thought about it for a second and

6    then said an eight ball.

7                 MR. WITHERELL:    Objection, Judge.

8                 THE COURT:    Overruled.

9                 MR. MEEHAN:    Excuse me.    It's cross-examination.

10                THE COURT:    Overruled.

11   BY MR. MEEHAN:

12        Q.      You asked Robbie Johnson for an eight ball.         It

13   wasn't Mr. West.      It was you.

14                THE COURT:    That's two questions.

15   BY MR. MEEHAN:

16        Q.      Okay.   You asked personally.     Over the direct

17   message, you asked for an eight ball, didn't you?

18        A.      The direct message, I didn't do no direct message

19   because I don't know how to use the Instagram.           So what

20   happened was Abdul West sent the direct message out.

21        Q.      You're going to stick with that one, huh?        Okay.   So

22   what happens is, after you send the direct message to

23   Mr. Robbie Johnson, you go meet in the 4000 Benner Street.

24   Then you get cold feet, don't you?

25        A.      No, because I didn't send the direct message.
                                                                       223
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 223 of 282
                               STEWART - CROSS

1         Q.   I'm sorry?

2         A.   No, because I didn't send the direct message.

3         Q.   Now that we brought it to your attention, you don't

4    want to admit that it was you who sent the direct message?

5              THE COURT:    That's argumentative.

6              MR. MEEHAN:    I withdraw it, Judge.

7    BY MR. MEEHAN:

8         Q.   So what happens is you go and meet him at 4000 Benner

9    Street, and you say you don't do it because there's too many

10   people around, correct?

11        A.   Correct.

12        Q.   Okay.   What time of day was it?

13        A.   Nighttime.

14        Q.   What time?

15        A.   9:00, 10:00.    9:00, 10:00.

16        Q.   How many people were around?

17        A.   Like two, three people.

18        Q.   You're in a car, right?

19        A.   Correct.

20        Q.   And, what, they're just standing there?

21        A.   No.    They're sitting on the steps.

22        Q.   So you're in a car and he's in a car?

23        A.   I'm in his car.

24        Q.   Okay.   So you couldn't move the car just, like, a

25   block away?
                                                                        224
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 224 of 282
                                   STEWART - CROSS

1         A.      No, because my car was parked directly behind his car

2    and it still was on.

3         Q.      So it was impossible to just move up a little bit

4    away from the people that were sitting there; is that what I'm

5    guessing you're saying?

6         A.      Yeah.    There was cars in front of us.

7         Q.      So the car couldn't move?

8         A.      No.

9         Q.      Okay.    So what happens is you decide at that point

10   I'm not going to do this?

11        A.      Correct.

12        Q.      Okay.    And you decide to get somebody else to do it?

13        A.      Correct.

14        Q.      Berto?

15        A.      Correct.

16        Q.      And how long had you known Berto at that point?

17        A.      Probably, like, a year.

18        Q.      A year?

19        A.      Yeah.

20        Q.      So you had known him since 2016?

21        A.      Correct.

22        Q.      And you still didn't know his full name?

23        A.      No.

24        Q.      And you still didn't know where he lived?

25        A.      Nope.
                                                                       225
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 225 of 282
                               STEWART - CROSS

1         Q.   And you just knew that he hung out in your area?

2         A.   Yeah.

3         Q.   Did you know of Berto ever doing a shooting before

4    this?

5         A.   No.

6         Q.   Did you know of Berto even having a gun before this?

7         A.   Yeah.

8         Q.   So you knew he had a gun?

9         A.   Yeah.

10        Q.   Okay.    So you just figure, hey, I'll call Berto and

11   see if he's down for a 187?

12        A.   Yeah.

13        Q.   What made you think of that?

14        A.   I don't know.

15        Q.   Well, come on.    There had to be some game plan there,

16   Mr. Stewart.    I mean, you're calling somebody that you've known

17   for a year whose full name you don't know, who you don't even

18   know where he lives, and you decide to say to the guy off the

19   cuff, hey, are you down for a 187?

20        A.   Yeah.

21        Q.   Oh, okay.    So you say to him are you down for a 187,

22   and he says, thank God, he says yeah, I think that would be a

23   good day's work?

24        A.   Yeah.

25        Q.   Okay.    So Mr. Berto decides to get together with you
                                                                        226
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 226 of 282
                                   STEWART - CROSS

1    when?

2         A.      I met up with him that same night after I left

3    Robbie.

4         Q.      Okay.   Where do you go after you leave -- by the way,

5    did you give Mr. Johnson any money?

6         A.      No.

7         Q.      So he was just fronting it to you?

8         A.      Yeah.

9         Q.      Okay.   And, again, he was fronting you how much?

10        A.      Eight ball or a quarter.

11        Q.      Still can't remember, huh?

12        A.      Yeah.

13        Q.      Okay.   Numbers are tough.     After he gives you the

14   eight ball or the quarter, you go and meet Berto where?

15        A.      When I get the eight ball or the quarter, I went to

16   Glenloch Street, and I was examining the product and I was

17   trying to come up with a plan on how can I re-meet up with

18   Robbie but not be so suspicious.        And that's when I thought let

19   me call Berto and see what he was doing.          And it so happened he

20   was in the area.      I said, where you at?     I went to go meet up

21   with him.     And I said, yo, Ab want me to do a hit for him, but

22   the dude he want me to shoot is amongst the --

23        Q.      Say this again?

24        A.      I said the dude Ab want me to shoot is amongst OBH,

25   so this is what I'm going to do.        Is you down for a 187?      He
                                                                       227
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 227 of 282
                               STEWART - CROSS

1    said yeah, and I told him, all right, look, I showed him a

2    picture.   I said, look, I'm going to make a drug transaction

3    with him, but you're going to come out the woodwork and you're

4    going to shoot him.     But wait till I get out of the car.

5         Q.    So this is basically just a drug robbery, right?

6         A.    A robbery?

7         Q.    Yeah.    You're going to steal the drugs also, right?

8         A.    The drugs stay in the car.     It's a hit.    No robbery.

9         Q.    So you didn't take any drugs from him?       You set up

10   another deal, didn't you?

11        A.    Yeah.    I was telling him I need some more.

12        Q.    Right.    You were setting up another deal.      So you had

13   him bring more drugs, right?

14        A.    Right.

15        Q.    So it was a robbery.    You took the product?

16        A.    No.

17        Q.    Oh, okay.    And what you did is you get into the car,

18   you act like you're going to buy more from him, and then you

19   have Berto come up and shoot him, right?

20        A.    Right.

21        Q.    Okay.    And that is just something that you set up

22   without Mr. West having anything to do with?

23        A.    What you mean by that?

24        Q.    Well, I mean, how long were you in custody before you

25   came up with the second story?
                                                                        228
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 228 of 282
                                   STEWART - CROSS

1                 MR. WITHERELL:    Objection.

2    BY MR. MEEHAN:

3         Q.      No.   How long were you in custody before you came up

4    with the second story?

5                 THE COURT:    Wait a minute.    You'll have to take the

6    "second story" out of your question.

7                 MR. MEEHAN:    Understood, Judge.

8    BY MR. MEEHAN:

9         Q.      So you initially gave a different statement to the

10   police, right?

11        A.      What you mean by that, different statement?

12        Q.      Well, you didn't say that Mr. West initially had

13   anything to do with this, did you?

14        A.      I don't understand what you're saying.

15        Q.      Okay.    You were arrested when?

16                THE COURT:    Arrested for the murder of Robert

17   Johnson?

18   BY MR. MEEHAN:

19        Q.      Actually, let's get into that.       You initially get

20   arrested for the gun, right?

21        A.      Right.

22        Q.      You get arrested for the gun in November 2017?

23        A.      Right.

24        Q.      I got to ask you something.      Why did you want to get

25   the gun back from Berto if you knew that it had a body on it?
                                                                       229
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 229 of 282
                               STEWART - CROSS

1         A.    Because I was trying to swap out and get another

2    weapon.

3         Q.    Right.    But why would you want to have a gun that has

4    a body on it in your possession?

5               THE COURT:    When you say it "has a body on it," you

6    mean used for a murder?

7               MR. MEEHAN:    Sure.   That it had been used for a

8    murder.

9    BY MR. MEEHAN:

10        Q.    Berto has the gun, right?     Berto has the gun,

11   correct?

12        A.    Correct.

13        Q.    Okay.    Berto is not you.   He doesn't live with you.

14   He lives somewhere else that you don't know where, correct?

15        A.    Correct.

16        Q.    But what you do is you tell Berto I want the gun

17   back?

18        A.    Correct.

19        Q.    Even though you know that the best way for you to get

20   arrested on the case at this point is to get arrested with the

21   gun, correct?

22        A.    Uh-huh.

23        Q.    You have to say yes or no.

24        A.    Correct.

25        Q.    So what happens is lo and behold who gets arrested
                                                                        230
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 230 of 282
                                   STEWART - CROSS

1    with the gun?

2         A.      I do.

3         Q.      You do.    And by the way, when you get arrested with

4    the gun, you don't tell them that it was Berto's gun, do you?

5         A.      No.

6         Q.      You tell them that it was your gun, correct?

7         A.      I ain't tell them it was nobody's gun.

8         Q.      Okay.   You're right.    But you get arrested with the

9    gun in Philadelphia, correct?

10        A.      Correct.

11        Q.      And lo and behold they do ballistics to test and

12   guess what happens?       The ballistics at the shooting scene for

13   Robbie Johnson come back to the gun that just so happens to be

14   in your possession?

15        A.      Correct.

16        Q.      Despite your best plans of having Berto do the actual

17   murder himself.      That's bad luck, isn't it?

18        A.      I'd say so.

19        Q.      Yeah.   So where was it that you got the gun back from

20   Berto?

21        A.      Where was it that I got the gun back from Berto?

22        Q.      Sure.   You had to go to his house to get the gun

23   back, right?

24        A.      No.   I went to where I picked him up at the night of

25   the murder, whoever house he was at.         I think it was his
                                                                       231
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 231 of 282
                               STEWART - CROSS

1    girlfriend house.

2         Q.   Where was that?     What street was that on?

3         A.   Around the corner from Glenloch Street.

4         Q.   Okay.    Everything's right near each other?

5         A.   Right.

6         Q.   What number -- how did you get in touch with him?

7              THE COURT:    With whom?

8    BY MR. MEEHAN:

9         Q.   With Berto.    How did you get in touch with Berto?

10        A.   I had his phone number.

11        Q.   That you don't remember now?

12        A.   Yeah.

13        Q.   Okay.    So you get in touch --

14             THE COURT:    Could I just ask a question?

15             Did you see Berto shoot Robert Johnson?        Could you

16   see that happen?

17             THE WITNESS:    Yeah, I seen it.

18             THE COURT:    Does Berto then get back into your car?

19             THE WITNESS:    He jumped in the passenger's side of my

20   Nissan.

21             THE COURT:    Go ahead.

22             MR. MEEHAN:    Thank you.

23   BY MR. MEEHAN:

24        Q.   When you got arrested, did they search your car?

25        A.   No.
                                                                          232
                 Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 232 of 282
                                     STEWART - CROSS

1           Q.      Do you know?

2           A.      Yeah.

3           Q.      Did they check to see if there was gunshot residue on

4    the passenger's side of your car?

5           A.      No.

6           Q.      The police have your car in custody?

7           A.      No.

8           Q.      Okay.    All right.   So Berto has the gun, correct?

9           A.      For a split -- for like a night.

10          Q.      Right.   So when he gets in the car, why don't you ask

11   him for the gun then?

12          A.      I did get the gun from him when he got in the car.

13          Q.      I thought you said you got it from him later?

14          A.      No.   That's what you said.

15          Q.      But you didn't disagree with me?

16                  THE COURT:    Don't answer that.     That's argumentative.

17                  MR. MEEHAN:    That's fine.

18                  THE COURT:    Rephrase the question.

19   BY MR. MEEHAN:

20          Q.      You got it from him right away?

21          A.      Correct.

22          Q.      And then when were you planning on swapping the gun

23   out?

24          A.      Whenever one became available.

25          Q.      Well, when was the shooting?
                                                                       233
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 233 of 282
                               STEWART - CROSS

1               THE COURT:    You mean what time?

2    BY MR. MEEHAN:

3         Q.    Yeah.   What day?

4               THE COURT:    Wait, wait, wait.    Do you want the week

5    or the date or the time or all?

6               MR. MEEHAN:    All of them, although I don't think I'll

7    get any.

8               THE COURT:    Ask one at a time.

9    BY MR. MEEHAN:

10        Q.    What was the date of the shooting?

11              THE COURT:    You mean the calendar date?

12              MR. MEEHAN:    Yes, the calendar date, Judge.

13              THE WITNESS:    October 14.

14   BY MR. MEEHAN:

15        Q.    So you get arrested November 2 is it?

16        A.    Yeah.

17        Q.    Okay.   So, what, sixteen, eighteen days later you

18   still have the gun?

19        A.    After I get arrested or before I get arrested?

20        Q.    No.   You get arrested with the gun?

21        A.    Yeah.

22        Q.    So during the eighteen days you hadn't gotten rid of

23   the gun?

24        A.    No.

25        Q.    Well, actually, you said that you put it up at your
                                                                        234
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 234 of 282
                                   STEWART - CROSS

1    girlfriend's, didn't you?

2         A.      No.   I put it up at a friend's house of mine.

3         Q.      Right.    But then you got it back again.

4         A.      No.   I gave Berto the gun.

5         Q.      You gave Berto the gun, right?

6         A.      Right.    I got it back from him when I got the drugs,

7    and I had stashed the gun in a friend house of mine after I got

8    the drugs and I bagged the drugs up.

9         Q.      And during all that time, you didn't get a chance to

10   swap the gun out?

11        A.      I was waiting.

12        Q.      Waiting for what?

13        A.      The call, yo, I got one for you, come on.

14        Q.      Waiting for a call from who?

15        A.      Abdul West.

16        Q.      That call never happened?

17        A.      No, it never happened.

18        Q.      But you talked to him how often between October 14

19   and November 2?       Daily?

20        A.      Yeah.    I was trying to see what's up with another

21   weapon.

22        Q.      So it was just sitting at Berto's girlfriend's house?

23        A.      No.   It was sitting at a friend house of mine in the

24   basement.

25        Q.      And then for some reason you ended up wanting the gun
                                                                       235
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 235 of 282
                               STEWART - CROSS

1    again?

2         A.     I was retrieving the gun to go swap out.

3         Q.     Right.    But that's not what you did when you got

4    arrested.    You were arrested just running into a house,

5    correct?

6         A.     No.

7         Q.     Okay.    How did you get arrested then with the gun?

8         A.     The gun was inside the house.

9         Q.     Well, okay.    Whose house?

10        A.     A friend of mine.

11        Q.     Okay.    And how did the gun get there?

12        A.     I put it there.

13        Q.     Right.    Why did you put it there?

14        A.     Because I didn't want Berto to have it, and I wanted

15   to have it so, whenever I got the phone call saying I'm ready

16   for you to swap out guns, I can just go right there and get it.

17        Q.     Why did you ever move it from the girlfriend's drop

18   ceiling?

19        A.     Why didn't I move it?    Because she ain't know it was

20   there.

21        Q.     If she didn't know it was there, it wouldn't bother

22   her, would it?

23        A.     Right.

24               THE COURT:    Two questions.

25   BY MR. MEEHAN:
                                                                          236
                 Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 236 of 282
                                     STEWART - CROSS

1           Q.      So you end up retrieving the gun for basically no

2    reason at all?

3           A.      No.   I was going to swap out.

4           Q.      But you never swapped it out, sir?

5           A.      Yeah.    I didn't have a chance to swap it out.

6           Q.      Okay.    You were afraid that if you didn't do the

7    shooting that Mr. West would cut you out of OBH; is that

8    correct?

9           A.      Not cut me out of OBH, but stop fronting me work.

10          Q.      Okay.    Stop fronting you work because that was money?

11          A.      Right.

12          Q.      It wasn't that you were afraid that he was going to

13   injure you?

14          A.      I don't know.

15          Q.      Well, in your statement -- you remember giving a

16   statement, correct, back on October 2?           "Smith agreed to do

17   this because he was afraid, if he said no, West would cut him

18   off from the crack-cocaine."

19                  Correct?

20          A.      Incorrect.    Who the hell is Smith?

21          Q.      No, sir.    "Stewart agreed to do this because he was

22   afraid, if he said no, West would cut him off from the

23   crack-cocaine."         That's your statement that you gave to the

24   FBI.

25                  MR. WITHERELL:    Objection, Judge.     That's a 302 made
                                                                       237
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 237 of 282
                               STEWART - CROSS

1    by an FBI agent, not a statement.

2    BY MR. MEEHAN:

3         Q.   Okay.   Do you remember telling that to the FBI?

4         A.   Can you read it again?

5         Q.   Sure.   "Stewart agreed to do this because he was

6    afraid, if he said no, West would cut him off from the

7    crack-cocaine."

8         A.   Correct.

9         Q.   You weren't afraid of any physical violence?

10        A.   I mean, I don't know what's the unknown, so I don't

11   know.

12             MR. MEEHAN:    Okay.   Thank you.

13             THE COURT:    Mr. Hughes.

14                                    - - -

15                            CROSS-EXAMINATION

16                                    - - -

17   BY MR. HUGHES:

18        Q.   Good afternoon Mr. Stewart.

19        A.   Good afternoon.

20        Q.   Mr. Stewart, you testified that -- actually, yes.

21   You testified you're not a rapper, correct?

22        A.   Correct.

23        Q.   Not a social media guy, right?

24        A.   Correct.

25        Q.   And you've only really seen my client Jamaal Blanding
                                                                        238
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 238 of 282
                                   STEWART - CROSS

1    around, right?

2         A.      Right.

3         Q.      And as far as you know, Mr. Blanding's dealings with

4    Mr. West are music-related; fair to say?

5         A.      Fair to say.

6         Q.      You've never been fronted drugs by my client,

7    correct?

8         A.      Correct.

9         Q.      My client's never purchased drugs from you, right?

10        A.      Right.

11        Q.      That man's never given you a firearm, right?

12        A.      Right.

13        Q.      Nor has he borrowed one from you, right?

14        A.      Right.

15        Q.      In fact, you've probably been in his presence how

16   many times, less than two?

17        A.      Probably two, three times.

18        Q.      Probably haven't even really spoken to him other than

19   what's up, right?

20        A.      Never even did that.

21                MR. HUGHES:    No further questions.

22                THE COURT:    Okay.   Mr. Ortiz.

23                MR. ORTIZ:    I respectfully decline to interview this

24   Government cooperator.

25                THE COURT:    Mr. Goldman.
                                                                       239
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 239 of 282
                               STEWART - CROSS

1               MR. GOLDMAN:   Thank you, Your Honor.

2                                    - - -

3                              CROSS-EXAMINATION

4                                    - - -

5    BY MR. GOLDMAN:

6         Q.    Relax.   You're going to be here a while, okay?       My

7    client's future depends on this.

8               MR. WITHERELL:   Objection.

9               THE COURT:   No, no.   Sustained.    The jury will ignore

10   that.

11              Now, Mr. Goldman, you know better than to interject

12   all of these statements.    Just ask questions, please.

13              MR. GOLDMAN:   I heard a sigh, Your Honor, when I said

14   this will take a while, and I just wanted to explain why.

15   Thank you.

16   BY MR. GOLDMAN:

17        Q.    How often would you get high, on a daily basis?

18        A.    Yeah.

19        Q.    And you would get high off and on through the entire

20   day, correct?

21        A.    I didn't hear you.

22        Q.    You would get high off and on during the entire day,

23   correct?

24        A.    Correct.

25        Q.    And what was your drug of choice?
                                                                        240
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 240 of 282
                                   STEWART - CROSS

1        A.       Weed.

2        Q.       What else?

3        A.       That's it.

4        Q.       How about Suboxone?

5        A.       What's that?

6        Q.       You have no idea what Suboxone is?

7        A.       No.    I don't do that.

8        Q.       Never?

9        A.       No.

10       Q.       You've been doing any drugs while you've been in

11   prison?

12       A.       No.

13       Q.       Mr. Stewart, how much would you smoke on a given day?

14       A.       I smoke an ounce of weed a day.

15       Q.       An ounce of weed a day.      Just help me on this because

16   I don't know.       How many joints would that be a day?

17       A.       An ounce of weed is 28.5 grams.        So probably 25, 30

18   Backwoods.     Joints, no joints.      Backwoods.

19       Q.       Backwoods?

20       A.       Yes.

21       Q.       What's a Backwoods?

22       A.       It's a leaf.

23       Q.       So how many -- were you smoking leaves or joints?

24       A.       Leaves.   A Backwood is a fanta leaf.

25       Q.       Will you help me?     If you're smoking a fanta leaf,
                                                                       241
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 241 of 282
                               STEWART - CROSS

1    what is that?

2         A.    It's a natural leaf.

3         Q.    Of a marijuana plant?

4         A.    No.   It's a leaf.

5         Q.    Okay.    I just have to bridge a gap here.      If you're

6    smoking these leaves all day, could you explain how much

7    marijuana you're smoking a day?

8         A.    Yeah.    I'm smoking an ounce a day.

9         Q.    If we broke it down in the old days, it would be

10   joints.   You roll it up in paper, right?

11        A.    Right.

12        Q.    Do you ever do that?

13        A.    No.

14        Q.    Okay.    So just mechanically how do you smoke a leaf

15   of marijuana?

16        A.    (No response.)

17        Q.    How do you smoke a leaf?     I don't know.    I'm just

18   trying to figure this out.

19        A.    It would be the same way as you would roll a joint up

20   but just...

21        Q.    A hundred percent marijuana, is that what it is?

22        A.    No.   It's just a bigger piece of paper to roll the

23   marijuana.

24        Q.   Oh, is that like the Jamaicans with the bigger

25   joints, the bigger blunts?      Is it like that?
                                                                        242
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 242 of 282
                                   STEWART - CROSS

1         A.      Yes.

2         Q.      Yes?

3         A.      Yeah.

4         Q.      So you would do about 20 or 30 of these a day, these

5    big blunts?

6         A.      Yeah.

7         Q.      Okay.    So basically that must take you throughout the

8    day and night, yes?

9         A.      What you mean by that?

10        Q.      Doesn't it take you the entire day, from morning

11   until night, to smoke 20, 30 blunts, leaves?

12        A.      Yeah.

13        Q.      Okay.    Now, obviously, you're smoking that much

14   because you're getting high during the period of time, right?

15        A.      Right.

16        Q.      You're getting high and it kind of, like, takes you

17   out of your regular mind, right?

18        A.      I would say that.

19        Q.      I mean, you wouldn't be doing it unless it was

20   altering your mind in one way or another, right?

21        A.      Right.

22        Q.      So you've been doing that for, what, all the time

23   that you're not in prison you've been doing that?

24        A.      All the time I'm not in prison?

25        Q.      Since when have you been doing this?
                                                                       243
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 243 of 282
                               STEWART - CROSS

1                THE COURT:    He's been in prison since November of

2    2017; is that right?

3                MR. GOLDMAN:    That's not my point, Your Honor.

4    Sorry.

5                THE COURT:    The question is confusing.

6    BY MR. GOLDMAN:

7           Q.   Going back in time, you know, from your teenage

8    years, when did you start smoking 20, 30 blunts or leaves a

9    day?

10          A.   2016.

11          Q.   You started then?

12          A.   Correct.

13          Q.   Okay.    So it's almost since you've been allegedly

14   involved with our clients you've been smoking at that level,

15   correct?

16          A.   Correct.

17          Q.   Okay.    And so throughout the entire time that you're

18   giving us testimony under oath, it's based upon your

19   recollection of activity that took place while you're smoking

20   20, 30 blunts a day, correct?

21          A.   Can you repeat that again?

22          Q.   Yeah.    Everything you're recalling --

23          A.   Right.

24          Q.   -- is your best recollection, I guess, if it's

25   truthful, your best recollection of a mind under the influence
                                                                          244
                 Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 244 of 282
                                     STEWART - CROSS

1    of 20 to 30 blunts a day, correct, or leaves?

2           A.      Correct.

3           Q.      And when you're recalling conversations back in time,

4    2016, 2017, it's all recollections of conversations under the

5    influence of 20 to 30 blunts a day, correct?

6           A.      Correct.

7           Q.      And when you're recalling who said what, it's under

8    the influence of 20 to 30 blunts a day, correct?

9           A.      Who said what?

10          Q.      Everything you're saying about this defendant or this

11   defendant or this defendant is all clouded, is all affected by

12   your recollection from years ago when you were smoking 20 to 30

13   blunts a day, correct?

14          A.      Incorrect.   Just because I smoke 20 to 30 blunts a

15   day doesn't mean I'm high every minute, hour, second of the

16   clock.

17          Q.      How about the times when you were high from smoking

18   the 20, 30 blunts, you were under the influence of that,

19   correct?

20                  THE COURT:   I don't know if he knows what you mean by

21   "under the influence."

22   BY MR. GOLDMAN:

23          Q.      You know what I mean by "under the influence," don't

24   you?

25          A.      I don't.
                                                                       245
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 245 of 282
                               STEWART - CROSS

1           Q.     People don't take drugs unless it does something to

2    them, right?

3                  THE COURT:   That's an improper question.    Just ask

4    him.

5                  MR. GOLDMAN:   Your Honor, I prefer to do it my way.

6                  THE COURT:   Questions should relate to his direct

7    testimony.

8                  MR. GOLDMAN:   It is, Your Honor.   It's certainly

9    relevant.

10                 THE COURT:   Not when you say what other people do or

11   don't do.      The question is what this witness testified to on

12   direct.      That's the scope of your cross.

13   BY MR. GOLDMAN:

14          Q.     So we're on the same page, as far as during the

15   entire time that you're testifying to today, you're under the

16   influence at least 20 to 30 --

17                 THE COURT:   He said he doesn't know what you meant by

18   "under the influence."       I'm not sure anybody knows or the jury

19   knows.      That's a legal phrase.

20                 MR. GOLDMAN:   No, it isn't, Your Honor.

21                 THE COURT:   Yes, it is.   Next question.

22   BY MR. GOLDMAN:

23          Q.     You were affected by the drugs.     You were mentally

24   and physically affected by the drugs that you smoked, correct?

25          A.     Incorrect.
                                                                        246
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 246 of 282
                                   STEWART - CROSS

1         Q.      So why are you smoking 20, 30 joints or leaves a day

2    if it has no effect on you?

3         A.      You said mentally and physically.

4         Q.      What does it affect, Mr. Stewart?

5         A.      I smoke marijuana because that's my choice, and it

6    make me feel at ease.       And, you know, I got -- I don't take

7    percs.    I don't take pills.      I been shot a few times, so it

8    ease the pain.

9         Q.      That's the only effect it has on you?

10        A.      Correct.

11        Q.      That's what you're telling us?

12        A.      Yes.

13        Q.      Now, would you agree with me that, if you're telling

14   the truth, the truth continues every time you tell a story,

15   does it not?

16                MR. WITHERELL:    Objection, Your Honor.

17                THE COURT:   You can rephrase the question.

18   Sustained.

19   BY MR. GOLDMAN:

20        Q.      If your statements today are truthful, they should be

21   the same as past statements, shouldn't they?

22                THE COURT:   Don't answer that.      Next question.

23   That's argumentative.

24   BY MR. GOLDMAN:

25        Q.      You have lied at various occasions in speaking to
                                                                       247
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 247 of 282
                               STEWART - CROSS

1    people about the events that you testified to today, correct?

2         A.    Incorrect.    I don't understand the question you're

3    asking me.

4         Q.    You don't understand?     Let me see if I can break it

5    down.   You have lied.    You know what a lie is, right?

6         A.    Right.

7         Q.    You have lied to individuals about the events that

8    you have testified to today in court, correct?

9         A.    I can't recollect what you're telling me.        It's not

10   registering in my head.

11        Q.    Has your testimony always been truthful?        Has your

12   statements about what's taken place always been truthful?

13        A.    As of today?

14        Q.    Yeah.

15        A.    Yes.

16        Q.    Okay.    Let's do this first, just so we can have a

17   framework for future questioning.      Mr. Witherell went through

18   quickly your prior criminal record.      The 2004 aggravated

19   assault and the firearm offense, do you remember that case?

20        A.    Yes.

21        Q.    Sorry?

22        A.    Yes.

23        Q.    You shot at a police officer in Philadelphia,

24   correct?

25        A.    Incorrect.
                                                                        248
               Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 248 of 282


1         Q.      You were accused of shooting at a police officer in

2    Philadelphia, correct?

3         A.      Correct.

4         Q.      And you pled guilty to aggravated assault, which is a

5    felony, as a result of that action, correct?

6         A.      Correct.

7         Q.      So you pled guilty but you didn't do it?

8                 THE COURT:   No, that's not necessarily --

9                 MR. GOLDMAN:    He's charged, Your Honor.

10                THE COURT:   That is an improper question.       You can

11   ask him what he did.

12                MR. GOLDMAN:    Your Honor, I don't accept what he

13   says.   I know what he did.

14                THE COURT:   Ladies and gentlemen, we're going to

15   adjourn for the day at this time.         Please keep an open mind and

16   remember not to talk about the case.         Have a nice evening.

17   We'll resume at 9:00 tomorrow.        Everyone remain seated until

18   the jury leaves the room and has a chance to go down the

19   elevator.     9:00 tomorrow morning.      I appreciate everybody being

20   on time.     Thank you very much.     Have a nice evening.

21                           (The jury exits the courtroom at 3:24 p.m.)

22                THE COURT:   Mr. Stewart, you'll return here at 9:00

23   tomorrow morning, please.       You're under cross-examination.       I

24   don't want you talking to anybody about this case.

25                Do you understand that?
                                                                       249
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 249 of 282


1               THE WITNESS:   Yes.

2               THE COURT:   So the prosecutors and the FBI agents,

3    they're not going to come and talk to you about it.

4               Do you understand that?

5               THE WITNESS:   Yes.

6               THE COURT:   Thank you very much.     Get a good night's

7    sleep.

8               MR. WITHERELL:   Your Honor, I'm just going to ask

9    could we just have a quick sidebar as to that one regard?

10              THE COURT:   Well, he's under cross.      I can't be

11   talking --

12              MR. WITHERELL:   Your Honor, I don't plan on talking

13   to him about the specifics of his testimony or the case, but

14   there are certain things that certain people need to speak to

15   him about.

16              THE COURT:   I don't consider that talking about the

17   case if you want to talk to him about the letters he got, but

18   that would be the limit of that.

19              Do you understand that, Mr. Stewart?

20              THE WITNESS:   Yes.

21              THE COURT:   That's okay.    Thank you.    The witness is

22   excused.

23                         (Witness excused.)

24              THE COURT:   Mr. Goldman, this went in excess in front

25   of the prior witness, the detective.      You can't put yourself
                                                                     250
            Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 250 of 282


1    into a question.   No lawyer can put themselves into a question.

2    I'm telling you this.     I'm asking you this.    You're welcome to

3    ask questions.   I have a great admiration.      I know you're a

4    very skillful lawyer.     But you can't ask questions the way you

5    did with the detective, and if you keep doing it with this

6    witness, I'm going to terminate your cross-examination.

7               MR. GOLDMAN:    Your Honor, if I may, I have great

8    respect for the Court.

9               THE COURT:   No.   I don't want to hear anything.       Just

10   plan out your questions, and I'll let you ask him.        I'm not

11   going to put any time limit on it.      He's a very important

12   witness.   But you must ask the questions properly, okay?

13              Now, anything else before we adjourn for the day?

14   I'd like everybody to be here at 9:00.

15              Mr. Ortiz.

16              MR. ORTIZ:   I just heard Your Honor say something,

17   and it's a matter of appearances, which is very important

18   because we're in the middle of cross-examination.        There is a

19   mountain of United States attorneys at the United States

20   Attorney's Office.   They can feel free to interview this

21   witness.   But I am objecting to him being interviewed in any

22   way, shape, or form by one of these prosecutors.

23              THE COURT:   Let's come to sidebar.

24              Do you agree with that?

25              MR. WITHERELL:     I agree, Your Honor.    I was more
                                                                       251
       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 251 of 282


1    concerned with actual agents going to see him.

2              MR. ORTIZ:    That's all we want to make sure.

3              THE COURT:    It's agreed that trial counsel and the

4    case agents in this case will not talk to him.

5              MR. WITHERELL:    No problem.

6              MR. ORTIZ:    Thank you very much, guys.

7              THE COURT:    I'm going to adjourn.     I'm leaving the

8    building, as you know.    See you tomorrow morning.      Please be on

9    time at 9:00.   Court's adjourned.

10                         (Court adjourned at 3:27 p.m.)

11

12                               CERTIFICATE

13

14   I certify that the foregoing is a correct transcript from the

15   record of proceedings in the above-entitled matter.

16

17

18

19   Shannan Gagliardi, RDR, CRR

20

21

22

23

24

25
                                                                                                                                    252


                        Case 2:18-cr-00249-MMB
                                      THE WITNESS:Document
                                                  [53] 8/8 11/15535    Filed
                                                                11/17 17/1   12/19/19
                                                                           1210 [5] 4/4 95/3Page   252
                                                                                            95/5 95/7    of 282
                                                                                                      95/16
                                              18/10 28/21 35/19 38/19 40/18 41/8 44/9      1225 [3] 4/5 95/23 96/9
MR. GOLDMAN: [46] 23/11 23/24 28/5
                                              45/12 45/22 45/24 73/15 80/10 80/14 86/1     1226 [3] 4/5 96/11 96/21
28/18 29/10 30/8 33/14 33/17 35/8 65/10
                                              86/4 86/8 86/12 86/21 87/1 89/19 89/21       1250 [1] 1/14
66/19 70/21 70/25 71/4 85/24 128/1 128/4
                                              90/23 93/1 93/4 99/8 108/5 122/20 125/13     1263 [3] 4/6 97/14 97/21
131/6 134/19 135/5 135/11 135/17 135/21
                                              128/23 133/19 134/2 135/19 140/10 147/11     1267 [3] 4/6 98/6 98/15
139/4 139/6 141/16 143/23 145/15 145/20
                                              162/11 162/14 162/16 162/18 170/19 181/21    1269 [3] 4/7 98/22 99/4
147/9 153/21 156/6 156/10 156/15 156/17
                                              216/18 220/1 220/4 231/17 231/19 233/13      1271 [3] 4/7 99/10 99/24
156/19 175/18 239/1 239/13 243/3 245/5
                                              249/1 249/5 249/20                           1275 [3] 4/8 101/18 102/1
245/8 245/20 248/9 248/12 250/7
                                                                                           1276 [3] 4/8 102/10 102/18
MR. HUGHES: [42] 7/2 7/6 7/10 8/15            $                                            1277 [3] 4/9 102/19 103/2
14/14 16/15 16/18 16/24 17/14 20/8 20/13
                                              $2,000 [3] 15/9 39/24 40/7                   1278 [3] 4/9 103/3 103/10
23/7 30/13 30/16 35/15 36/3 36/5 37/13
                                              $80 [1] 97/4                                 1279 [1] 103/12
37/24 38/15 39/3 39/9 39/12 39/14 39/18
                                                                                           1281 [3] 4/10 104/4 104/12
40/16 45/6 45/10 60/21 61/11 61/13 85/22      '                                            1282 [2] 104/18 105/1
117/19 119/21 148/4 150/7 151/8 151/20
                                              '15 [1] 169/17                               1283 [3] 4/11 105/3 105/11
154/24 161/20 176/25 238/21
                                              '16 [2] 169/17 174/11                        1284 [3] 4/11 105/13 105/21
MR. MEEHAN: [25] 8/12 45/2 45/4 57/6          '18 [1] 94/10                                1285 [4] 4/10 103/12 103/15 103/23
58/4 58/7 58/9 59/10 60/19 84/22 153/2
                                                                                           1286 [3] 4/12 105/23 106/6
181/12 181/16 181/19 213/6 214/6 222/9        -                                            1287 [3] 4/12 106/7 106/16
223/6 228/7 229/7 231/22 232/17 233/6         -3 [1] 1/3                                   1288 [4] 4/13 108/6 108/22 108/24
233/12 237/12                                 -4 [1] 1/3                                   12:22 [1] 147/19
MR. ORTIZ: [12] 23/9 45/8 61/17 65/9          -8 [1] 1/3                                   12:25 [1] 147/15
66/20 85/23 121/5 161/19 238/23 250/16
                                                                                           13 [2] 183/23 184/13
251/2 251/6                                   .                                            13th [1] 1/19
MR. STENGEL: [53] 7/12 7/24 45/14 48/9        .380 [1] 189/10                              14 [7] 28/11 29/1 110/8 197/3 197/4 233/13
54/13 54/22 55/1 55/9 55/13 55/23 56/7        .40 [2] 110/4 111/1                           234/18
56/12 56/17 56/23 57/4 58/6 61/6 65/12        .40-caliber [2] 110/4 111/1                  144 [2] 3/16 4/14
66/17 70/6 70/9 70/13 70/16 70/20 71/14
                                                                                           146 [1] 3/16
72/13 72/16 74/24 75/9 75/19 77/10 78/6       0                                            15 [11] 52/7 94/3 94/9 94/20 95/11 96/16
80/16 81/12 81/16 81/21 82/4 83/14 83/20      002 [2] 30/15 31/11                           100/2 102/4 118/9 119/12 136/4
84/18 86/10 99/25 151/14 151/18 157/12        003 [2] 30/15 33/23                          15th [1] 118/11
157/16 157/20 157/23 158/6 159/1 159/3        0427 [1] 107/6                               15th Street [1] 50/5
159/9 159/11                                  0709 [2] 91/16 94/15                         16 [3] 40/13 40/14 40/14
MR. WITHERELL: [167] 6/10 6/13 6/16
                                                                                           162 [1] 3/18
6/18 6/22 6/24 8/11 11/9 11/11 18/4 18/8      1                                            16439 [1] 107/2
19/14 19/16 22/9 23/23 30/11 31/11 33/23      10 [1] 136/4                                 17 [7] 47/11 49/11 57/13 110/14 112/3
36/1 38/7 38/13 40/24 44/24 65/16 65/21       10,000 [2] 201/3 201/4                        166/19 204/2
66/4 66/7 66/16 67/20 67/22 68/5 68/21        10-inch [1] 127/4                            17th [2] 57/20 59/13
68/23 68/25 69/4 69/8 69/10 69/17 71/23       10/19/2017 selling [1] 203/19                18 [1] 67/18
72/6 72/9 72/20 86/15 90/20 93/10 94/7 94/9   101 [1] 4/8                                  18-249-2 [1] 1/3
94/24 95/3 95/13 95/23 96/7 96/18 96/22       102 [1] 4/8                                  18101 [1] 2/12
97/8 97/14 97/18 98/6 98/12 98/22 99/1 99/7   103 [3] 4/9 4/9 4/10                         1845 [1] 2/4
99/10 99/21 101/18 101/23 102/2 102/10        104 [2] 4/10 67/17                           187 [9] 150/12 194/11 194/15 194/15 194/16
102/15 102/19 102/25 103/3 103/8 103/11       105 [2] 4/11 4/11                             225/11 225/19 225/21 226/25
103/21 103/24 104/4 104/10 104/13 104/18      106 [2] 4/12 4/12                            18th [4] 2/8 180/14 180/15 204/10
104/24 105/2 105/9 105/12 105/19 105/22       108 [1] 4/13                                 19 [18] 84/13 84/17 91/21 107/23 111/12
106/3 106/5 106/7 106/14 106/17 106/19        10:00 [2] 223/15 223/15                       112/5 112/6 114/24 122/6 124/18 128/11
108/6 108/10 108/21 108/25 109/8 109/12       10:22 [1] 66/2                                130/11 143/16 144/14 145/2 145/11 146/1
109/21 110/1 110/9 110/15 110/21 111/5        10:43 [1] 69/25                               146/8
112/10 114/5 122/25 127/25 131/5 133/17       10:52 [1] 40/3                               19103 [1] 2/5
135/16 138/21 139/2 139/17 140/6 141/8        10:52 p.m [1] 39/15                          19106 [2] 1/15 1/25
143/25 144/17 146/12 149/11 150/8 152/18      10:55 [1] 69/25                              19107 [2] 1/19 2/8
153/3 154/19 155/1 155/15 155/21 156/1        10:56 [1] 71/16                              19938 [1] 67/18
157/2 157/5 157/9 157/14 157/24 158/4         10:58 [1] 71/16                              19th [1] 130/14
159/6 160/9 160/17 160/21 161/1 161/5         11 [8] 14/17 38/3 95/9 108/3 108/4 109/7     1:00 [2] 117/14 117/14
161/7 161/9 161/17 161/25 165/23 168/14        116/6 132/6                                 1:14 [1] 49/19
170/20 177/2 201/21 202/19 203/9 204/18       110 [1] 68/8                                 1:15 [1] 155/6
205/12 209/3 212/11 215/18 216/17 219/25      110.830 grams [1] 107/16                     1:33 [1] 162/2
222/7 228/1 236/25 239/8 246/16 249/8         1106E [4] 4/1 54/14 55/10 55/12              1B [2] 107/7 107/10
249/12 250/25 251/5                           112 [1] 4/13
THE CLERK: [10] 41/4 41/6 45/18 45/20         114 [1] 3/14                                 2
73/11 73/13 86/17 86/19 162/7 162/9           117 [1] 3/14                                 2 ounces [10] 180/7 181/2 182/4 182/16
THE COURT: [335]                              11:00 [1] 73/4                                183/2 183/4 183/10 210/23 211/1 215/25
THE MARSHAL: [10] 66/22 66/25 67/4            11:00 p.m [5] 16/22 16/24 16/24 17/8 39/15   2,500 [1] 182/22
67/7 67/10 68/14 154/3 154/11 154/16          11:04 p.m [1] 39/16                          20 [18] 52/7 53/5 57/13 122/15 129/2 164/12
161/23                                        120 [1] 3/15                                  242/4 242/11 243/8 243/20 244/1 244/5
THE TECHNICAL ASSISTANT: [1]                  1202 [5] 4/4 94/7 94/13 94/24 95/2            244/8 244/12 244/14 244/18 245/16 246/1
30/14                                         121 [2] 2/8 3/15                             20-year [2] 136/16 164/17
                                                                                                                                    253



2            Case 2:18-cr-00249-MMB    Document
                                 3200 [4] 43/13 43/14535    Filed 12/19/19
                                                     43/16 48/14             Page
                                                                        615 [1] 1/14 253 of 282
                                              3234 [13] 43/18 48/3 50/19 50/24 51/2 51/4   6300 [1] 93/18
2003 [1] 202/20
                                               51/22 52/6 52/18 60/3 93/20 96/3 99/15      643 [1] 150/12
2004 [2] 164/8 247/18
                                              3371491 [3] 106/12 106/13 107/3              655-3893 [2] 82/3 82/18
2005 [1] 203/10
                                              3400 [1] 92/8                                6680 [1] 2/5
2006 [1] 164/13
                                              3408 [1] 109/5                               6:00 [2] 184/12 184/13
2010 [3] 207/25 208/1 208/9
                                              36 [1] 3/5                                   6:50 p.m [1] 88/24
2011 [2] 150/13 164/18
                                              36 grams [1] 27/2
2015 [5] 168/16 168/17 168/21 168/22                                                       7
                                              360 [1] 167/9
 174/10
                                              3600 [1] 53/20                               7,000 [1] 201/3
2016 [22] 25/12 168/4 168/17 168/22 169/10
                                              371.830 grams [1] 107/11                     701 [1] 1/19
 170/2 170/24 174/10 174/13 179/19 180/8
                                              3787 [1] 2/9                                 702 [3] 76/7 76/14 78/17
 182/4 208/6 208/9 208/13 208/13 209/8
                                              3876 [1] 2/13                                72112 [4] 16/15 16/16 30/13 30/16
 209/14 210/7 224/20 243/10 244/4
                                              3893 [2] 82/3 82/18                          72116 [2] 20/8 20/15
2017 [54] 12/15 12/16 24/3 42/7 42/10 47/11
                                              3:00 [1] 193/15                              7254 [1] 1/25
 49/11 53/5 57/13 57/13 84/12 84/16 88/11
                                              3:24 [1] 248/21                              73 [1] 3/11
 88/24 91/21 94/9 94/20 95/11 100/2 102/4
                                              3:27 [1] 251/10                              75 [2] 4/2 123/12
 107/24 109/4 109/7 111/12 112/4 112/6
                                              3:30 [7] 40/22 40/22 72/15 147/17 155/8      75 percent [1] 123/9
 114/14 114/24 118/9 119/12 121/19 122/6
                                               156/3 197/4                                 77 [1] 4/2
 122/6 124/18 130/10 130/11 134/1 134/8
                                              3rd [2] 89/25 91/6                           7:00 [1] 184/13
 143/16 144/14 145/2 145/11 146/1 146/8
                                              3rd Street [4] 89/3 89/4 89/16 89/17         7:00 p.m [3] 42/14 43/2 184/12
 164/2 166/14 170/2 183/21 183/23 184/13
 211/9 228/22 243/2 244/4                     4                                            8
2018 [21] 14/17 18/1 19/6 19/8 20/15 38/3                                                  81 [1] 4/3
                                              40 [1] 40/8
 84/13 84/17 94/3 96/16 100/20 107/6 108/5                                                 83 [1] 4/3
                                              40 grams [1] 40/5
 108/16 111/11 112/22 116/6 134/1 134/9                                                    8327 [1] 1/15
                                              400 [1] 27/18
 134/10 147/1                                                                              84 [1] 3/12
                                              4000 [5] 190/10 191/3 220/21 222/23 223/8
2019 [7] 1/7 68/10 147/24 148/12 148/12                                                    841-3876 [1] 2/13
                                              403 [1] 5/6
 166/19 204/2                                                                              856 [2] 82/3 82/18
                                              404 [2] 5/6 5/13
2045 [2] 48/8 58/6                                                                         858-3787 [1] 2/9
                                              41 [1] 3/7
205 [3] 3/18 106/21 106/23                                                                 861-8327 [1] 1/15
                                              4173 [1] 1/20
20628 [1] 85/5                                                                             87 [1] 3/13
                                              444 [5] 89/2 89/16 91/6 187/20 206/25
20th [1] 87/15                                                                             8:00ish [1] 184/25
                                              45 [2] 52/15 155/22
211 [1] 1/19                                                                               8AKG592 [1] 111/2
                                              454-6680 [1] 2/5
215 [4] 1/15 1/20 2/5 2/9
                                              46 [1] 3/8
22 [6] 84/12 84/16 88/11 88/24 111/1 114/14
                                              48 [1] 197/9                                 9
23 [4] 3/4 18/1 148/12 164/12                                                              932 [1] 2/4
                                              49 [1] 28/22
2323 [3] 112/20 113/7 158/10                                                               95 [2] 4/4 4/4
                                              4th [1] 147/1
237 [1] 3/19                                                                               958 [4] 4/13 111/19 112/13 135/11
239 [1] 3/19                                  5                                            959 [3] 4/14 144/1 144/20
24 [1] 41/23                                  5/23/17 [1] 110/14                           96 [2] 4/5 4/5
24-caliber [1] 27/3                           50 [1] 123/12                                97 [1] 4/6
24th [1] 178/3                                50 percent [2] 123/6 123/16                  98 [1] 4/6
25 [2] 216/8 240/17                           5001 [1] 110/21                              99 [2] 4/7 4/7
25 feet [1] 113/21                            535 [1] 2/12                                 9:00 [9] 1/7 5/1 223/15 223/15 248/17
26 [1] 188/3                                  55 [1] 4/1                                    248/19 248/22 250/14 251/9
26.9 grams [1] 40/11                          56 [1] 39/23                                 9:00 a.m [2] 5/20 5/23
2609 [1] 1/24                                 56 grams [1] 40/1                            9:06 [1] 8/2
267 [1] 1/25                                  56-gram [1] 18/21                            9:55 p.m [1] 113/11
27 [1] 188/3                                  56.9 grams [4] 17/22 31/17 31/25 40/8
28.5 grams [1] 240/17                         564-4173 [1] 1/20                            A
2800 [1] 217/7                                57 [1] 3/9                                   a.m [12] 1/7 5/1 5/20 5/23 8/3 66/3 69/25
2933 [1] 41/9                                 58.325 grams [1] 107/21                       69/25 70/1 71/16 71/17 73/5
299-7254 [1] 1/25                             5:00 [1] 126/11                              Ab [7] 179/24 181/21 190/16 194/12 204/6
2:00 [1] 193/15                               5:15 p.m [2] 92/20 128/11                     226/21 226/24
2:48 p.m [1] 37/25                                                                         ABDUL [74] 1/5 44/7 49/25 52/11 52/13
2A [2] 107/12 107/15                          6                                             53/1 62/21 96/3 97/24 97/25 110/14 158/20
2B [2] 107/17 107/21                          60 grams [1] 39/23                            165/3 168/19 169/24 172/24 173/1 173/24
3                                             601 [1] 1/24                                  175/17 176/3 176/21 177/16 177/18 179/19
                                              6012 [3] 76/7 76/14 78/17                     180/1 180/5 180/12 180/20 181/3 181/6
3,500 [2] 182/23 216/8                        602A [7] 4/2 74/25 75/9 75/11 76/16 77/16     182/5 182/23 183/15 183/24 184/10 185/5
30 [14] 3/5 240/17 242/4 242/11 243/8          80/21                                        185/18 185/22 185/25 186/1 186/5 186/13
 243/20 244/1 244/5 244/8 244/12 244/14       602B [9] 4/2 76/9 77/11 77/13 78/7 82/23      186/14 186/15 186/22 188/10 188/19 189/10
 244/18 245/16 246/1                           83/23 84/15 84/16                            191/12 191/20 191/24 192/3 192/5 192/11
302 [7] 2/12 17/3 20/15 147/24 148/18         602C [4] 4/3 80/19 81/13 81/15                192/23 193/1 193/10 196/13 196/20 197/20
 150/25 236/25                                602D [5] 4/3 82/13 83/15 83/16 83/19          197/24 198/1 199/3 199/8 199/15 201/12
302's [1] 15/8                                60th [1] 68/8                                 201/14 202/14 203/6 205/2 219/3 219/19
305-6012 [3] 76/7 76/14 78/17                 61 [2] 3/9 3/10                               222/20 234/15
30587 [1] 85/10                               610 [1] 2/13                                 ability [2] 143/10 153/15
                                                                                                                                        254



A                        Case 2:18-cr-00249-MMB         Document
                                       admit [9] 5/24 55/9             53583/16
                                                           75/9 77/10 81/12  Filed213/20
                                                                                    12/19/19      Page
                                                                                         215/22 230/7    254 of 282
                                                                                                      235/19
                                                99/21 212/19 223/4                            air [3] 103/19 104/1 104/2
able [12] 62/10 64/25 74/21 80/3 83/25 84/3
                                               admitted [49] 55/11 55/12 75/10 75/11          Alberto [2] 217/19 217/20
 84/10 126/25 127/3 127/4 127/9 206/8
                                                77/12 77/13 81/14 81/15 83/18 83/19 95/1      all [98] 5/2 5/3 5/4 8/9 17/16 25/16 29/11
about [142] 5/12 5/14 6/21 7/15 7/22 9/21
                                                95/2 95/15 95/16 96/8 96/9 96/21 97/20         31/3 32/20 33/12 36/4 41/10 45/16 52/6
 13/16 16/10 21/21 24/5 24/10 24/15 25/16
                                                97/21 98/14 98/15 99/3 99/4 99/23 99/24        52/19 57/1 61/9 64/19 65/19 65/24 67/16
 27/15 27/21 28/25 29/13 30/1 31/13 35/3
                                                101/25 102/1 102/18 103/1 103/2 103/9          68/3 69/1 69/21 70/21 71/20 72/17 85/20
 40/11 42/11 48/23 51/3 53/12 57/18 57/20
                                                103/10 103/22 103/23 104/12 104/25 105/1       88/10 101/13 104/8 106/1 106/21 107/4
 60/16 61/9 62/6 65/18 65/22 67/19 71/8 80/1
                                                105/11 105/21 106/6 106/16 108/23 108/24       108/11 117/10 123/17 124/18 125/8 127/12
 87/15 87/16 88/7 88/24 92/4 98/4 100/19
                                                112/12 112/13 144/19 144/20 149/2 202/20       128/25 129/23 130/1 130/13 130/18 130/18
 100/25 107/25 108/16 111/9 116/9 120/9
                                               adult [1] 50/2                                  133/9 133/13 136/8 143/1 147/10 147/21
 125/3 126/21 127/4 127/13 131/11 132/17
                                               advise [2] 139/24 140/1                         147/25 148/11 148/24 149/7 150/6 150/10
 135/2 135/23 138/25 139/3 139/13 140/10
                                               advised [4] 5/25 20/24 36/13 139/21             151/10 152/4 152/16 154/8 156/4 157/19
 143/9 143/9 144/25 145/8 147/22 151/10
                                               affect [1] 246/4                                159/23 169/8 174/23 175/16 180/21 182/17
 151/15 152/7 153/24 154/6 155/2 155/17
                                               affected [4] 19/4 244/11 245/23 245/24          182/17 186/1 195/3 200/18 201/3 205/10
 156/2 156/19 157/18 158/12 158/13 158/14
                                               afraid [6] 236/6 236/12 236/17 236/22 237/6     205/21 208/11 212/17 213/15 214/2 221/1
 158/17 158/20 160/13 160/20 163/6 163/15
                                                237/9                                          221/12 221/15 227/1 232/8 233/5 233/6
 163/25 164/1 170/1 170/24 171/14 172/7
                                               African [5] 122/12 122/14 122/23 123/2          234/9 236/2 239/12 241/6 242/22 242/24
 175/4 176/23 177/22 183/20 183/23 185/24
                                                123/18                                         244/4 244/11 244/11 251/2
 186/8 189/12 190/6 191/18 192/7 193/7
                                               after [59] 5/23 12/18 15/11 15/17 18/14 19/8   All-State [1] 169/8
 197/12 197/24 198/11 199/23 200/1 202/17
                                                19/9 19/19 19/25 31/22 32/11 33/3 44/2        allegation [1] 127/14
 205/5 205/6 208/16 208/16 208/20 210/23
                                                49/16 50/3 51/19 52/6 53/1 60/12 71/25        alleged [9] 50/20 53/11 53/14 54/5 55/21
 211/17 211/22 211/24 212/3 212/10 212/14
                                                78/25 79/6 79/12 89/5 89/12 90/9 92/6 93/13    62/11 98/20 99/16 112/24
 213/18 214/23 215/2 215/11 216/7 219/8
                                                94/2 100/22 106/1 106/11 107/3 111/14         allegedly [1] 243/13
 221/22 222/5 240/4 242/4 244/10 244/17
                                                121/21 133/14 140/13 156/19 157/16 158/4      Allentown [1] 2/12
 247/1 247/7 247/12 248/16 248/24 249/3
                                                160/1 164/23 166/14 189/4 192/11 196/13       allow [2] 13/23 159/16
 249/13 249/15 249/16 249/17
                                                196/20 204/8 210/1 211/8 212/10 218/22        allowed [2] 150/1 167/17
above [6] 48/25 49/1 76/5 76/7 172/25
                                                219/15 222/22 226/2 226/4 226/13 233/19       almost [4] 31/7 87/13 89/3 243/13
 251/15
                                                234/7                                         along [1] 101/5
above-entitled [1] 251/15
                                               afternoon [13] 8/6 49/16 49/20 59/22 147/13    already [16] 7/14 28/10 39/1 62/1 113/25
absolutely [4] 30/25 154/16 195/1 195/2
                                                152/16 155/12 157/4 159/14 205/18 205/19       115/11 124/5 126/7 138/12 139/3 139/5
abstract [1] 13/18
                                                237/18 237/19                                  154/11 195/15 195/16 195/16 202/20
accept [1] 248/12
                                               Afterwards [1] 20/2                            alright [3] 174/4 174/6 200/20
accessed [1] 149/22
                                               again [42] 12/22 13/9 18/1 18/14 19/6 22/4     also [39] 7/17 22/19 24/25 36/11 38/24 44/9
accessible [1] 85/17
                                                25/24 28/21 32/13 33/1 48/4 49/12 50/15        46/11 47/9 68/10 70/9 72/8 74/14 79/10
accident [1] 18/11
                                                50/22 52/17 53/6 56/10 60/13 76/6 92/6         89/15 90/15 90/18 95/8 101/11 101/15 105/7
accompaniment [1] 25/1
                                                100/20 102/6 108/18 111/10 114/24 115/4        110/18 115/15 116/3 127/9 135/24 143/12
according [2] 32/19 150/25
                                                115/20 116/14 147/17 163/15 172/21 174/5       145/5 149/25 166/7 166/24 167/2 168/2
account [7] 74/14 75/25 76/1 76/4 79/23
                                                175/23 195/11 210/20 211/1 226/9 226/23        171/18 185/18 192/4 206/15 206/23 209/13
 187/9 188/1
                                                234/3 235/1 237/4 243/21                       227/7
accurately [3] 48/12 48/15 94/19
                                               against [1] 130/25                             altering [1] 242/20
accused [1] 248/1
                                               age [1] 24/16                                  although [1] 233/6
across [4] 90/3 92/15 111/25 126/2
                                               agent [33] 7/24 16/15 16/18 20/20 54/12        Altima [5] 89/1 89/18 90/2 91/7 185/2
act [5] 77/4 77/25 83/9 187/2 227/18
                                                55/14 55/23 56/7 56/12 56/23 75/19 78/7       always [3] 122/20 247/11 247/12
action [3] 56/20 151/4 248/5
                                                78/8 81/21 82/5 83/14 88/7 108/10 110/17      am [9] 5/6 67/25 71/1 74/20 78/13 85/4
activate [1] 218/20
                                                110/18 112/23 131/15 151/18 157/17 158/13      126/5 186/25 250/21
activated [1] 151/17
                                                158/14 158/16 158/17 158/19 166/16 202/19     ambush [1] 193/17
active [2] 122/1 122/3
                                                203/9 237/1                                   AMERICA [1] 1/3
activities [1] 163/24
                                               agents [12] 15/18 37/9 47/17 69/7 101/5        American [4] 122/12 122/14 122/23 123/2
activity [7] 76/21 77/20 80/24 83/1 171/19
                                                140/8 145/10 146/25 161/25 249/2 251/1        Americans [1] 123/19
 185/7 243/19
                                                251/4                                         Amir [1] 165/13
actual [4] 75/23 78/19 230/16 251/1
                                               aggravated [3] 164/8 247/18 248/4              ammunition [1] 27/3
actually [20] 16/5 37/6 40/2 65/7 70/17 76/5
                                               ago [18] 9/3 28/12 28/14 29/2 29/5 121/16      amongst [3] 153/8 226/22 226/24
 84/22 92/14 92/22 103/16 134/10 152/23
                                                126/20 140/4 141/7 145/5 145/14 145/19        amount [14] 12/22 14/17 14/18 15/13 15/14
 158/18 185/17 206/22 216/6 221/8 228/19
                                                145/25 165/19 197/3 215/20 215/21 244/12       31/20 40/2 40/2 40/6 197/22 202/9 206/1
 233/25 237/20
                                               agree [18] 10/11 21/2 36/15 129/2 135/9         212/10 212/14
Acura [1] 113/12
                                                135/13 141/13 149/20 167/20 186/14 186/15     analysis [2] 107/1 107/3
additional [6] 19/11 19/23 20/6 108/18
                                                188/15 194/25 197/3 208/23 246/13 250/24      Andre [3] 168/3 168/10 212/3
 115/17 116/15
                                                250/25                                        another [20] 39/5 52/4 65/21 68/22 68/23
Additionally [2] 10/18 149/3
                                               agreed [8] 167/17 168/2 189/4 208/22            98/10 98/24 100/15 101/16 106/20 130/1
address [16] 6/25 43/19 43/20 44/18 48/3
                                                236/16 236/21 237/5 251/3                      180/14 190/7 193/18 197/1 227/10 227/12
 50/25 51/4 67/17 74/14 89/2 120/21 120/23
                                               agreement [6] 72/18 166/20 167/16 167/20        229/1 234/20 242/20
 184/5 184/5 197/16 198/3
                                                167/25 168/2                                  answer [9] 11/12 11/13 38/18 129/16 135/18
adjacent [1] 49/21
                                               agreements [1] 86/4                             139/18 142/13 232/16 246/22
adjourn [10] 40/22 72/11 117/13 117/14
                                               ahead [13] 16/19 17/16 17/17 18/9 20/18        answered [1] 216/24
 147/13 147/17 151/7 248/15 250/13 251/7
                                                39/13 39/20 44/8 89/20 93/3 117/18 162/17     anticipation [1] 149/16
adjourned [2] 251/9 251/10
                                                231/21                                        anticipatory [4] 149/5 149/8 149/17 149/18
adjournment [1] 40/23
                                               ain't [14] 179/24 186/14 186/15 187/10         any [79] 5/11 5/18 5/19 5/23 14/23 32/5 36/2
admiration [1] 250/3
                                                191/17 197/15 198/4 198/7 205/6 205/10         37/8 41/24 45/3 54/9 54/10 58/25 62/7 64/25
                                                                                                                                       255



A            Case 2:18-cr-00249-MMB
                                  203/5Document      535221/22
                                       204/9 205/2 221/19 Filed  12/19/19
                                                               225/19       Page
                                                                        228/24 231/14255  of 233/8
                                                                                      232/10 282 239/12 245/3
                                                225/21 226/13 238/4 246/1 246/20 249/14        248/11 249/8 250/3 250/4 250/10 250/12
any... [64] 65/3 65/6 66/13 66/13 85/19
                                               area [22] 44/3 44/21 48/2 50/11 53/19 53/21    asked [23] 28/22 34/5 34/15 70/22 77/15
 89/23 91/18 97/11 112/16 118/24 119/16
                                                80/1 91/7 91/8 92/8 137/23 138/1 139/12        139/5 145/8 156/17 186/21 189/1 191/17
 126/16 128/16 128/17 130/20 130/21 130/23
                                                150/14 151/1 181/25 182/2 182/19 190/9         194/11 207/24 208/24 213/5 214/7 216/7
 131/22 132/9 132/12 133/10 142/19 143/6
                                                194/4 225/1 226/20                             221/25 222/4 222/4 222/12 222/16 222/17
 147/7 148/3 148/18 150/3 150/8 150/17
                                               argument [1] 159/17                            asking [13] 9/20 29/18 128/15 138/8 143/18
 150/18 150/18 151/3 151/3 152/7 154/6
                                               argumentative [10] 22/10 129/20 134/17          159/15 186/1 198/16 208/20 214/20 221/22
 154/9 156/11 159/13 159/23 160/15 160/15
                                                137/2 137/3 142/13 145/16 223/5 232/16         247/3 250/2
 161/17 161/18 168/10 168/20 171/19 172/5
                                                246/23                                        asks [1] 218/3
 173/21 174/24 188/22 189/16 190/14 191/20
                                               arguments [2] 160/2 160/6                      aspects [1] 152/19
 202/24 211/19 211/22 218/24 226/5 227/9
                                               armrest [1] 195/18                             ass [2] 28/14 29/6
 233/7 237/9 240/10 250/11 250/21
                                               around [58] 28/11 29/1 37/10 39/23 39/23       assault [3] 164/8 247/19 248/4
anybody [9] 92/18 97/23 99/6 116/23 120/25
                                                42/14 43/2 43/21 46/14 48/2 48/16 88/23       assigned [5] 41/24 46/11 106/24 121/25
 183/18 214/23 245/18 248/24
                                                89/23 92/20 113/11 168/16 168/21 168/25        124/2
anymore [2] 31/10 215/16
                                                169/1 171/3 173/6 173/7 174/7 174/14          ASSISTANT [1] 1/13
anyone [4] 64/7 85/21 147/16 167/13
                                                174/15 177/21 179/24 180/24 181/7 181/22      assistants [1] 152/12
anything [34] 5/20 5/21 13/11 20/5 58/25
                                                181/23 181/24 182/19 187/18 190/9 191/9       assisting [1] 42/19
 69/15 100/3 100/7 111/23 132/14 135/2
                                                192/16 193/15 194/4 194/4 194/9 194/9         associated [7] 76/3 82/2 82/7 82/19 84/4
 141/21 142/1 142/3 142/5 142/7 142/21
                                                194/10 195/10 197/4 197/6 199/24 201/19        84/5 211/13
 142/24 152/6 155/13 159/15 160/13 160/20
                                                207/5 207/7 211/7 211/8 211/10 214/16         assume [6] 5/21 70/24 131/15 131/17 134/14
 163/21 168/10 192/9 199/23 208/21 211/21
                                                223/10 223/16 231/3 238/1                      150/5
 211/22 227/22 228/13 250/9 250/13
                                               arraigned [1] 168/6                            assumed [1] 145/8
anyway [1] 18/17
                                               arranged [1] 15/6                              assuming [2] 20/23 154/13
anywhere [2] 182/22 202/2
                                               arrangements [2] 6/18 190/21                   assure [1] 155/7
aol.com [1] 1/20
                                               arrest [6] 12/6 12/7 31/6 47/2 64/23 155/19    ATM [2] 110/12 117/6
apart [1] 174/19
                                               arrested [27] 13/3 13/6 61/5 100/9 158/20      attached [1] 131/13
apartment [12] 71/9 112/21 113/6 113/13
                                                158/21 164/2 164/23 201/6 217/22 228/15       attending [1] 154/15
 113/19 113/25 143/4 148/6 148/7 149/13
                                                228/16 228/20 228/22 229/20 229/20 229/25     attention [13] 42/9 42/14 47/11 49/19 53/5
 150/14 189/6
                                                230/3 230/8 231/24 233/15 233/19 233/19        88/11 88/23 91/21 92/20 112/22 113/11
Apartments [1] 158/16
                                                233/20 235/4 235/4 235/7                       168/16 223/3
apologize [3] 52/10 108/6 165/24
                                               arresting [1] 155/17                           attorney [5] 25/7 28/22 50/1 68/18 166/15
apparently [2] 136/21 138/18
                                               arrests [2] 158/20 183/21                      ATTORNEY'S [2] 1/14 250/20
appearances [3] 1/11 2/2 250/17
                                               arrive [6] 43/1 51/7 52/10 52/13 64/3 64/10    attorneys [3] 1/13 140/9 250/19
appeared [1] 90/10
                                               arrived [6] 26/11 26/12 52/16 53/24 89/12      audience [1] 6/1
appears [7] 56/21 75/16 97/3 98/5 104/22
                                                89/14                                         audio [3] 10/24 202/25 203/11
 109/18 147/1
                                               arriving [2] 43/14 64/11                       August [4] 47/11 49/11 57/13 59/13
application [1] 160/22
                                               article [2] 177/11 178/9                       August 17 [2] 49/11 57/13
apply [2] 5/12 100/15
                                               Artist [1] 194/2                               AUSA [1] 68/17
appreciate [3] 58/5 72/25 248/19
                                               as [157] 9/13 10/8 10/25 10/25 11/5 11/25      authorized [1] 13/14
approach [7] 28/18 74/24 113/13 113/17
                                                13/14 16/2 17/11 20/16 21/24 22/5 22/6        auto [2] 97/3 101/6
 170/3 170/3 170/10
                                                24/19 24/19 30/12 30/14 30/16 30/22 42/2      available [3] 181/9 181/22 232/24
approached [6] 90/3 113/18 170/5 173/24
                                                42/16 43/15 44/3 44/5 46/11 46/20 47/3 47/6   Avenue [2] 43/2 44/23
 185/9 185/25
                                                47/9 48/7 49/22 53/6 54/4 54/14 55/21 58/17   aware [17] 5/6 34/23 51/6 51/9 65/5 67/20
approaches [1] 136/10
                                                62/11 66/6 67/23 68/1 68/14 68/14 69/1         67/22 67/25 88/12 93/19 93/21 93/23 100/8
approaching [1] 127/8
                                                69/12 70/2 70/8 71/7 71/7 71/18 71/24 74/21    113/1 139/15 204/9 205/2
approve [1] 154/9
                                                74/25 76/9 77/11 80/18 81/13 82/12 82/22      away [10] 58/16 72/19 89/22 124/24 125/5
approximately [14] 12/23 13/8 27/2 49/14
                                                83/17 87/18 87/21 89/16 89/18 92/1 93/19       172/17 181/25 223/25 224/4 232/20
 49/17 49/19 107/10 107/16 107/21 113/8
                                                93/22 94/13 100/15 103/14 105/18 107/24
 122/9 190/24 197/2 199/5
                                                108/1 109/6 110/21 111/13 112/15 112/15       B
April [6] 19/6 19/8 19/19 20/15 20/23 38/3
                                                115/9 116/4 116/4 116/10 116/11 116/11        baby [6] 169/14 169/18 169/24 187/12 188/7
April 11 [1] 38/3
                                                118/9 118/17 118/17 118/23 120/14 122/8       206/9
April 3 [1] 20/23
                                                126/7 126/7 126/22 126/23 127/3 127/7         baby's [1] 68/16
April 6 [2] 19/19 20/15
                                                127/7 127/9 129/3 130/23 131/15 132/24        back [102] 6/6 10/6 15/17 15/19 20/3 22/15
are [112] 5/3 5/16 5/22 6/15 6/16 8/22 8/24
                                                136/10 136/10 136/15 141/7 145/2 145/11       22/20 25/10 26/5 26/8 27/7 30/24 39/9 44/23
 9/16 10/7 18/17 23/19 30/23 33/2 38/23 41/1
                                                148/9 148/21 149/3 149/20 150/11 150/24       51/1 52/19 54/1 55/13 56/22 58/13 58/13
 41/16 41/24 44/15 44/17 46/6 46/7 46/20
                                                152/2 156/2 156/24 159/23 161/9 161/10        59/3 59/17 60/2 60/2 60/3 60/10 60/11 67/1
 51/2 55/3 55/3 57/24 71/19 72/22 72/23
                                                163/7 166/15 166/15 167/2 167/16 167/20       69/19 77/16 90/6 90/9 91/8 92/16 93/12
 72/24 73/21 73/22 74/8 74/18 76/18 76/19
                                                167/21 168/2 169/14 175/5 176/11 177/4        93/17 106/11 109/10 111/11 111/15 119/7
 76/20 76/23 77/1 77/4 77/5 77/8 77/9 79/2
                                                177/22 181/3 181/4 183/5 188/10 190/19        126/4 126/5 127/3 127/4 132/21 134/11
 79/11 79/17 82/17 84/10 86/4 88/11 93/22
                                                197/7 205/25 210/2 210/2 210/3 210/3          140/20 142/5 142/10 147/15 154/9 155/6
 94/17 94/18 95/5 95/7 98/18 100/8 102/12
                                                213/22 213/23 219/4 221/5 238/3 238/3         157/7 158/12 158/18 179/24 179/25 182/11
 102/21 103/5 104/6 104/20 105/5 105/15
                                                241/19 245/14 245/14 246/21 247/13 248/5      182/11 182/14 182/23 183/3 183/5 183/8
 108/15 109/14 109/19 109/23 110/3 123/6
                                                249/9 251/8                                   187/25 188/13 190/11 190/12 190/21 191/12
 123/18 123/22 124/7 124/10 124/10 126/17
                                               ask [42] 17/14 17/18 24/2 24/5 39/5 84/14      191/19 191/19 192/16 192/18 193/16 195/21
 128/19 134/10 137/3 139/15 147/12 148/17
                                                96/11 110/23 120/8 123/24 128/4 129/20        199/1 199/7 200/5 201/5 201/12 202/4
 152/5 152/19 153/20 154/22 156/15 156/16
                                                130/1 131/7 131/17 134/15 137/19 138/12       212/14 213/8 219/16 219/17 220/7 221/21
 157/8 157/16 161/22 163/4 167/24 170/6
                                                139/6 145/16 146/5 149/1 154/24 160/19        228/25 229/17 230/13 230/19 230/21 230/23
 174/24 176/16 176/20 180/2 199/19 200/1
                                                188/6 202/19 202/21 202/23 203/9 217/24       231/18 234/3 234/6 236/16 243/7 244/3
                                                                                                                                      256



B                       Case 2:18-cr-00249-MMB        Document
                                      132/23 136/16 141/13          535
                                                           147/12 157/6     Filed
                                                                        160/14    12/19/19
                                                                                Berto's [5] 215/3Page
                                                                                                 216/13 256
                                                                                                        216/16of230/4
                                                                                                                  282
                                              167/15 170/5 173/4 175/16 191/7 192/23        234/22
backed [1] 113/20
                                              196/3 201/19 205/10 208/10 208/17 208/19      beside [1] 44/5
backup [4] 42/18 42/20 79/11 92/2
                                              208/21 209/1 212/6 212/20 213/22 214/19       besides [3] 34/16 112/15 163/21
Backwood [1] 240/24
                                              216/12 219/9 220/1 221/8 222/19 222/25        best [12] 120/17 121/2 134/6 140/7 147/4
Backwoods [4] 240/18 240/18 240/19
                                              223/2 223/9 224/1 229/1 235/14 235/19         155/23 214/3 214/10 229/19 230/16 243/24
240/21
                                              236/10 236/17 236/21 237/5 240/15 242/14      243/25
bad [1] 230/17
                                              244/14 246/5 250/18                           bet [2] 214/2 214/8
Badge [1] 41/9
                                              Becker [19] 55/14 55/23 56/8 56/13 56/24      better [3] 162/17 206/8 239/11
bag [45] 15/23 16/2 16/5 16/11 16/13 16/13
                                              75/19 78/7 78/8 81/21 82/5 83/14 101/5        between [15] 21/10 21/18 34/14 55/5 55/20
26/19 26/23 27/1 29/17 29/19 29/19 30/3
                                              110/17 112/23 157/17 158/8 158/12 158/19      57/13 85/19 122/6 130/9 133/24 133/24
30/3 50/25 51/3 52/18 56/4 56/20 60/4 60/6
                                              166/16                                        192/21 192/22 208/9 234/18
64/16 64/18 101/11 101/12 101/12 101/16
                                              become [1] 42/5                               big [9] 17/24 31/16 59/4 84/7 126/25 134/15
103/20 104/1 104/2 104/7 104/16 104/22
                                              becoming [2] 145/16 170/11                    144/14 144/23 242/5
105/6 105/7 105/8 105/17 107/13 107/18
                                              been [82] 10/15 12/23 13/10 18/11 20/6 20/7   bigger [3] 241/22 241/24 241/25
142/12 182/17 182/22 200/13 200/19 206/1
                                              22/5 23/1 23/2 25/24 28/9 34/16 41/23 46/16   Bill [1] 158/22
bagged [2] 201/4 234/8
                                              46/18 48/7 54/14 60/8 62/1 67/24 68/2 73/7    birth [1] 23/21
baggies [1] 104/8
                                              74/25 76/6 76/8 80/18 82/12 87/10 87/12       bit [14] 14/10 28/17 51/21 87/24 99/7 113/21
bagging [1] 200/21
                                              90/7 94/13 98/4 100/5 101/2 103/14 106/20     125/14 163/10 163/25 164/5 169/22 195/22
bags [12] 22/15 64/18 65/1 65/4 65/7 101/10
                                              110/17 110/18 110/18 110/19 111/3 115/10      202/17 224/3
101/13 103/18 105/17 107/8 143/6 176/14
                                              116/19 123/3 134/7 141/5 144/10 147/2         black [41] 26/19 26/23 27/1 43/22 44/4 44/6
Baker [6] 165/11 175/9 175/25 176/10
                                              148/20 148/21 153/4 153/4 153/19 160/24       50/2 50/24 51/4 51/6 51/9 51/14 56/4 56/20
190/12 220/15
                                              167/5 167/15 168/6 175/4 187/23 202/20        64/16 64/18 89/1 90/2 90/23 91/7 92/22 93/6
Baker's [1] 116/4
                                              204/2 206/10 210/10 211/12 211/12 211/24      93/8 98/2 101/12 104/7 104/16 109/20
ball [8] 221/18 221/24 222/6 222/12 222/17
                                              212/2 217/22 229/7 238/6 238/15 240/10        111/24 124/19 128/12 128/12 135/13 142/2
226/10 226/14 226/15
                                              240/10 242/22 242/23 242/25 243/1 243/13      144/15 144/23 177/17 185/2 185/5 185/20
ballistics [2] 230/11 230/12
                                              243/14 246/7 247/11 247/12                    199/21
ban [1] 154/14
                                              before [46] 1/9 18/13 22/7 32/8 33/3 60/10    BLANDING [58] 1/5 2/3 6/15 11/2 11/22
bank [1] 96/2
                                              61/24 65/16 65/22 68/17 70/4 71/3 71/7        12/5 14/10 15/4 15/12 15/12 15/13 15/19
barely [1] 208/11
                                              111/9 111/19 132/23 135/6 140/2 146/10        15/20 16/4 19/9 19/20 19/22 20/24 21/7 22/6
base [4] 107/14 107/19 206/2 206/5
                                              147/2 149/18 150/21 151/6 151/9 152/9         22/20 32/15 33/9 33/16 33/21 34/2 34/10
based [5] 74/6 116/18 159/4 210/20 243/18
                                              156/7 157/7 158/8 176/9 182/7 183/7 183/8     34/25 35/2 35/12 35/13 36/13 36/19 36/24
basement [2] 200/17 234/24
                                              184/18 187/23 200/17 207/24 209/25 210/11     37/1 37/2 37/6 37/18 37/22 38/4 38/15 38/19
basically [9] 12/7 12/11 13/21 21/15 159/22
                                              211/21 218/18 225/3 225/6 227/24 228/3        38/23 38/25 72/7 97/5 97/7 100/9 119/9
198/16 227/5 236/1 242/7
                                              233/19 250/13                                 150/3 155/10 157/8 157/9 158/8 158/21
basis [1] 239/17
                                              beforehand [1] 47/20                          165/7 177/14 237/25
Batcave [3] 91/2 187/22 206/25
                                              beginning [9] 75/23 121/23 169/5 169/6        Blanding's [2] 37/19 238/3
Bates [1] 28/2
                                              169/17 170/2 173/22 179/21 179/22             Blindside [3] 9/21 10/2 10/25
bathroom [1] 25/9
                                              begs [1] 149/3                                block [39] 34/17 35/4 43/13 43/14 43/17
batteries [1] 101/11
                                              behalf [1] 150/6                              47/7 48/13 48/14 48/15 49/24 50/4 50/6
BAYLSON [4] 1/9 167/12 167/13 167/21
                                              behind [9] 49/1 49/3 90/11 90/17 90/18        50/13 51/13 51/17 51/18 53/7 53/20 87/18
Baylson's [1] 167/17
                                              90/18 109/15 109/16 224/1                     92/8 92/9 92/10 93/5 145/12 163/8 166/22
be [136] 5/8 5/23 6/3 6/4 6/13 7/25 10/15
                                              behold [2] 229/25 230/11                      174/25 175/2 175/10 181/25 184/7 185/7
10/20 13/12 13/14 15/9 17/14 18/22 19/1
                                              being [18] 19/21 19/22 31/1 33/8 50/20        197/16 199/11 217/4 217/6 217/7 217/11
21/9 21/13 21/17 21/18 24/12 24/17 30/13
                                              58/17 66/11 68/1 97/25 102/13 116/10 129/2    223/25
30/16 38/1 39/16 40/6 40/13 42/24 43/18
                                              129/3 149/22 176/5 193/5 248/19 250/21        blow [1] 28/17
50/2 50/8 53/14 56/5 56/21 61/24 69/14 70/9
                                              believe [31] 9/12 14/8 15/8 25/9 27/9 27/21   blown [1] 81/25
71/4 71/11 71/25 75/16 79/3 85/16 99/14
                                              31/19 31/19 51/20 59/25 62/19 64/10 70/16     blue [8] 95/8 97/8 99/9 115/8 115/10 177/13
101/14 103/19 104/1 104/9 104/15 104/23
                                              93/18 94/18 97/4 110/8 112/3 121/18 124/22    214/17 218/3
107/9 107/14 107/19 109/18 112/9 119/1
                                              126/11 147/25 148/24 149/6 149/25 150/2       blunts [11] 241/25 242/5 242/11 243/8
122/12 123/10 123/20 126/25 127/3 127/4
                                              150/8 150/11 151/4 158/17 160/12              243/20 244/1 244/5 244/8 244/13 244/14
127/9 127/15 127/16 129/5 129/25 130/24
                                              believed [5] 16/1 29/14 101/14 104/9 152/24   244/18
135/23 135/24 138/1 141/17 142/14 145/22
                                              believes [1] 24/22                            bobgoldmanlaw.com [1] 2/13
147/15 148/19 148/22 149/2 150/1 150/18
                                              belonged [1] 88/3                             body [7] 126/3 136/10 211/24 212/3 228/25
152/6 152/14 152/14 153/6 153/7 153/19
                                              belonging [1] 93/23                           229/4 229/5
153/20 154/8 155/3 155/23 156/3 156/11
                                              below [1] 107/4                               boots [6] 93/7 111/25 112/2 128/13 135/24
157/1 159/2 159/3 159/10 161/6 161/15
                                              belt [1] 90/11                                136/1
168/3 168/25 169/1 172/12 172/13 172/14
                                              benefit [1] 190/14                            borrowed [1] 238/13
173/6 173/7 174/19 175/3 180/23 181/13
                                              Benner [10] 28/12 29/2 190/10 190/22          both [11] 10/24 21/18 67/12 95/18 110/17
181/16 182/9 183/14 186/22 198/19 198/22
                                              190/24 191/4 195/14 220/21 222/23 223/8       116/11 117/25 137/7 155/11 191/22 191/25
205/25 207/11 211/19 213/2 213/9 215/17
                                              Bernadette [1] 101/5                          bother [1] 235/21
216/10 225/15 225/22 226/18 230/13 239/6
                                              Berto [45] 193/21 193/23 193/24 194/3         bottom [4] 40/3 49/24 50/6 50/7
240/16 241/9 241/19 242/19 246/20 249/10
                                              194/25 195/10 195/20 195/23 195/25 200/18     bought [2] 21/25 25/9
249/18 250/14 251/8
                                              207/20 215/1 215/2 215/2 215/4 215/6 215/9    box [3] 101/10 103/17 105/16
bears [1] 68/9
                                              216/22 217/1 217/14 224/14 224/16 225/3       boy [3] 24/23 25/1 25/4
Beats [2] 101/15 104/21
                                              225/6 225/10 225/25 226/14 226/19 227/19      Boyer [2] 98/19 165/13
became [1] 232/24
                                              228/25 229/10 229/10 229/13 229/16 230/16     boys [3] 176/17 176/18 176/19
because [57] 5/6 5/8 9/8 21/14 22/6 22/22
                                              230/20 230/21 231/9 231/9 231/15 231/18       bragged [1] 221/8
25/24 31/21 57/20 58/17 124/9 125/18
                                              232/8 234/4 234/5 235/14                      bragging [2] 211/24 212/2
                                                                                                                                        257



B            Case 2:18-cr-00249-MMB
                                 C Document 535 Filed 12/19/19   Page
                                                             192/20 193/7 257
                                                                          194/11of195/6
                                                                                   282195/8 195/17
                                                                                             195/17 195/17 195/19 195/19 195/21 196/1
Brake [2] 179/25 180/1                       calendar [2] 233/11 233/12
                                                                                             198/25 199/17 199/19 223/18 223/22 223/22
Brakes [3] 178/15 181/5 182/23               Cali [2] 20/24 36/16
                                                                                             223/23 223/24 224/1 224/1 224/7 227/4
Bras [28] 178/15 179/25 180/1 180/14         caliber [3] 27/3 110/4 111/1
                                                                                             227/8 227/17 231/18 231/24 232/4 232/6
180/15 180/17 181/1 181/5 181/11 181/24      California [9] 34/6 34/18 35/5 35/13 35/20
                                                                                             232/10 232/12
181/25 182/5 182/24 183/15 196/25 196/25 35/20 36/14 88/6 134/12
                                                                                            care [3] 192/13 214/18 218/1
197/12 197/13 197/20 197/25 198/2 198/2      call [62] 6/15 15/17 15/18 15/19 15/23 21/14
                                                                                            Carol [1] 40/24
198/4 198/8 198/13 202/16 204/1 204/14        38/4 38/22 65/16 65/22 70/14 71/10 72/4
                                                                                            Carolina [2] 7/17 158/11
break [16] 7/1 18/2 19/2 32/4 32/5 65/25      72/10 72/12 74/15 76/13 78/16 78/21 78/22
                                                                                            Caroline [1] 41/8
71/7 72/2 72/18 72/25 102/24 117/15 117/18 78/25 79/1 79/3 79/4 79/7 79/8 79/10 79/10
                                                                                            Carpenter [2] 148/22 150/18
156/19 202/5 247/4                            79/14 79/18 79/19 82/17 84/8 85/5 85/8
                                                                                            carried [1] 176/3
breast [2] 137/23 138/1                       85/10 86/14 86/15 155/6 155/7 155/9 156/14
                                                                                            carriers [1] 150/16
bricks [1] 179/7                              163/2 163/3 175/3 179/12 180/12 180/17
                                                                                            carry [2] 176/4 186/3
bridge [10] 25/15 91/9 189/7 190/9 192/16 180/19 181/22 183/8 184/15 191/16 191/18
                                                                                            carrying [2] 56/22 143/6
194/9 194/10 200/15 217/5 241/5               198/2 202/14 225/10 226/19 234/13 234/14
                                                                                            cars [3] 89/23 116/11 224/6
brief [6] 47/24 50/3 71/8 90/9 148/17 153/24 234/16 235/15
                                                                                            case [34] 54/12 57/24 59/4 61/24 66/1 98/20
briefly [6] 50/3 61/17 95/21 100/22 100/25 called [10] 22/20 41/25 66/11 78/21 137/6
                                                                                             100/8 112/17 120/10 130/5 130/10 130/12
111/11                                        184/2 193/18 194/6 200/8 205/2
                                                                                             136/18 139/10 139/11 144/11 145/10 147/16
bring [24] 6/14 7/13 8/1 31/11 31/12 58/4    calling [9] 6/22 7/25 72/19 78/20 78/24
                                                                                             148/11 150/11 151/5 152/15 152/15 164/11
66/18 70/22 71/4 71/6 71/10 73/3 147/22       79/23 84/1 190/7 225/16
                                                                                             166/17 167/22 229/20 247/19 248/16 248/24
152/20 157/14 160/9 160/11 182/11 182/11 calls [8] 21/13 21/18 38/23 45/14 74/15
                                                                                             249/13 249/17 251/4 251/4
182/14 182/23 198/24 201/14 227/13            79/23 84/1 84/5
                                                                                            caseload [1] 123/6
bringing [2] 22/15 34/3                      cam [1] 158/18
                                                                                            cases [5] 122/17 123/2 123/4 123/16 123/17
brings [1] 24/11                             came [29] 15/17 26/6 26/8 26/23 27/6 33/12
                                                                                            Casey [1] 101/5
bro [1] 29/18                                 33/16 33/21 39/6 50/24 51/21 52/17 60/11
                                                                                            cash [1] 14/23
Broad [1] 2/8                                 67/13 68/14 88/25 92/24 93/4 112/7 112/8
                                                                                            CAST [1] 158/23
broke [1] 241/9                               119/7 125/17 140/2 142/10 195/23 205/9
                                                                                            catch [2] 12/18 14/5
Brooks [45] 6/15 11/2 11/22 12/5 14/10 15/4 205/11 227/25 228/3
                                                                                            cause [1] 155/18
15/12 15/13 15/19 15/20 16/4 19/9 19/20      camera [35] 7/4 48/10 49/7 71/8 131/22
                                                                                            ceiling [2] 200/21 235/18
19/22 20/24 21/7 22/6 22/20 32/15 33/9        132/2 132/3 132/7 132/10 134/14 134/15
                                                                                            cell [26] 6/2 6/2 6/3 6/5 6/7 41/2 70/10 74/2
33/16 33/21 34/2 34/25 35/2 35/12 36/13       134/18 147/22 148/5 148/9 148/11 148/12
                                                                                             79/17 79/18 79/18 79/19 79/19 80/2 80/2
36/19 36/24 37/1 37/6 37/18 37/19 37/22       148/13 148/14 148/14 148/17 148/21 148/23
                                                                                             80/9 85/6 85/10 85/15 85/25 134/23 150/21
38/4 38/15 38/19 38/23 38/25 72/7 100/9       148/25 149/1 149/5 149/15 149/17 149/20
                                                                                             215/15 215/23 216/12 218/21
155/10 157/8 157/9 158/8                      150/2 150/4 151/1 151/9 151/15 151/17
                                                                                            Center [1] 97/3
Brooks-Blanding [39] 11/2 11/22 12/5 14/10 cameras [7] 130/5 131/16 131/20 131/21
                                                                                            certain [15] 5/7 5/7 80/9 86/4 88/3 100/12
15/4 15/12 15/13 15/19 15/20 16/4 19/9        131/23 149/4 149/7
                                                                                             112/24 152/19 153/5 183/3 206/1 212/10
19/20 19/22 20/24 21/7 22/6 22/20 32/15      can [91] 5/3 5/7 11/12 13/24 29/10 31/11
                                                                                             212/14 249/14 249/14
33/9 33/16 33/21 34/2 34/25 35/2 35/12        31/12 36/5 38/1 39/16 48/18 55/13 55/23
                                                                                            certainly [5] 112/2 136/2 137/12 143/17
36/13 36/19 36/24 37/1 37/6 37/18 37/22       58/4 58/7 58/11 58/23 61/15 62/4 62/25 69/7
                                                                                             245/8
38/4 38/15 38/19 38/23 38/25 72/7 100/9       70/7 70/7 71/2 73/1 75/3 75/19 76/5 78/14
                                                                                            certainty [1] 65/7
Brooks-Blanding's [1] 37/19                   79/22 81/16 83/14 84/10 94/7 96/22 103/16
                                                                                            CERTIFICATE [1] 251/12
brother [5] 16/7 212/7 212/15 212/21 213/1 108/10 126/9 130/9 130/19 131/7 132/19
                                                                                            certify [1] 251/14
brought [13] 32/2 33/24 34/1 38/6 38/8 39/1 132/20 134/6 134/15 135/5 135/18 137/11
                                                                                            cetera [1] 128/19
39/2 39/11 66/8 93/24 152/23 154/20 223/3 137/18 138/4 144/1 144/17 147/4 150/15
                                                                                            chain [2] 48/21 48/23
brown [6] 93/7 111/25 128/13 135/24           152/15 155/8 156/18 157/12 157/25 159/7
                                                                                            chair [1] 175/20
158/10 178/11                                 159/21 159/25 160/2 160/4 160/15 160/18
                                                                                            challenge [2] 150/3 150/9
brushed [1] 198/17                            161/24 162/15 163/9 167/21 172/11 177/16
                                                                                            Challenger [2] 185/6 185/21
buckle [1] 90/11                              179/5 181/11 181/15 192/18 192/20 193/17
                                                                                            chance [4] 156/11 234/9 236/5 248/18
building [6] 148/7 149/14 149/14 150/1        201/12 201/13 217/4 226/17 235/16 237/4
                                                                                            change [2] 145/21 154/6
151/2 251/8                                   243/21 246/17 247/4 247/16 248/10 250/1
                                                                                            changed [1] 173/23
bulk [5] 101/12 101/16 104/23 105/7 115/24 250/20
                                                                                            charge [7] 5/15 5/18 5/22 159/21 159/22
bull [13] 28/14 29/6 194/13 194/19 194/21 can't [19] 13/9 60/6 65/6 67/25 70/24 85/16
                                                                                             160/3 160/6
194/21 194/22 194/24 200/7 200/8 203/16       127/15 127/21 131/17 153/22 156/10 180/1
                                                                                            charged [3] 116/20 116/23 248/9
203/17 203/20                                 205/9 214/7 226/11 247/9 249/10 249/25
                                                                                            charges [1] 167/5
bullets [1] 111/3                             250/4
                                                                                            Charles [7] 160/23 161/5 161/11 161/23
bunch [1] 72/22                              capacity [1] 42/19
                                                                                             170/16 170/18 170/20
Bureau [4] 32/20 100/10 146/3 146/7          captain [2] 7/20 158/11
                                                                                            Chase [8] 53/11 54/5 55/5 55/22 56/3 88/7
business [13] 76/21 77/11 77/17 77/19 80/24 car [102] 16/8 20/5 24/8 24/9 24/13 24/17
                                                                                             112/24 165/17
81/13 83/1 83/17 174/24 175/2 175/17 176/4 24/19 25/8 25/8 25/19 26/18 26/19 26/22
                                                                                            check [2] 21/20 232/3
214/15                                        27/6 27/7 31/14 31/18 32/16 32/17 33/12
                                                                                            Cheese [2] 161/10 161/11
business's [1] 76/23                          50/9 51/16 51/17 51/19 56/22 59/17 60/3
                                                                                            chemistry [1] 106/25
business-wise [1] 176/4                       60/17 62/2 64/1 90/17 93/9 93/15 109/17
                                                                                            Cherokee [8] 49/23 89/14 89/21 90/4 90/15
buy [19] 12/19 14/17 14/20 18/14 18/14        113/16 115/11 117/4 125/4 125/5 125/9
                                                                                             90/19 94/15 109/3
19/19 20/1 20/2 21/11 22/8 32/8 32/9 32/11 125/12 126/6 140/15 140/20 140/21 140/22
                                                                                            chest [3] 28/11 29/1 56/22
34/24 35/1 39/22 87/25 111/11 227/18          140/25 141/20 141/21 141/25 142/1 142/4
                                                                                            Chestnut [1] 1/14
buying [11] 12/18 12/25 14/5 15/9 31/2 34/7 142/6 142/6 142/7 142/7 142/10 142/21
                                                                                            Chevy [12] 54/2 55/6 55/19 56/6 63/24 95/8
37/19 37/22 38/11 38/20 210/4                 142/24 142/24 143/1 143/1 185/1 185/6
                                                                                             97/12 99/18 100/4 100/25 101/21 107/5
buys [6] 12/6 21/9 32/12 34/16 37/17 42/6     185/9 185/25 189/6 191/8 191/12 192/17
                                                                                            child [1] 24/9
                                                                                                                                     258



C                       Case 2:18-cr-00249-MMB          Document 535 Filed
                                      collections [1] 119/3                12/19/19
                                                                         connection      Page
                                                                                    [7] 42/15    258112/17
                                                                                              112/11  of 282
                                                                                                           144/9
                                              column [3] 78/21 78/23 79/8                   144/18 164/2 164/23
child's [1] 67/15
                                              columns [5] 78/19 79/2 79/17 85/4 85/4       connections [1] 79/15
chill [1] 173/13
                                              columns are [1] 79/2                         consent [3] 149/15 150/1 150/25
chilling [4] 171/6 171/7 171/22 173/15
                                              comcast.net [1] 2/9                          consider [2] 167/21 249/16
Chlebowski [1] 158/13
                                              come [45] 20/2 37/10 37/15 41/3 45/16 49/23 consist [1] 123/17
choice [2] 239/25 246/5
                                               50/19 59/3 60/10 60/10 67/5 69/19 89/21     consisted [1] 107/12
chop [1] 182/17
                                               112/20 113/12 138/15 150/15 154/7 155/6     consistent [1] 5/16
chronologically [1] 88/10
                                               156/23 161/2 162/1 168/19 169/23 179/24     consists [2] 107/7 107/17
CHS [2] 36/11 92/7
                                               183/23 184/5 186/7 187/25 195/3 202/4       conspiracy [2] 164/25 166/21
chunk [1] 78/8
                                               208/25 212/19 213/3 213/10 213/14 216/13 conspirator [5] 50/21 53/11 54/5 55/21
chunky [3] 107/8 107/13 107/18
                                               225/15 226/17 227/3 227/19 230/13 234/13 112/24
CI [6] 9/17 10/6 33/8 91/10 93/13 221/14
                                               249/3 250/23                                conspirators [2] 62/11 98/20
circle [2] 172/20 172/22
                                              comes [8] 26/5 44/12 59/17 60/2 60/3 137/7 constant [2] 30/23 64/8
circling [1] 137/22
                                               160/1 211/17                                Constitution [1] 150/20
Circuit [3] 5/16 150/12 150/13
                                              coming [6] 70/3 70/12 127/7 134/11 156/11 CONT'D [1] 2/2
circumstances [1] 113/16
                                               219/4                                       contact [9] 15/3 21/18 71/11 164/6 180/1
city [6] 46/10 122/8 123/22 168/23 169/21
                                              Comma [1] 36/19                               184/1 194/3 196/20 218/25
 199/24
                                              comment [3] 127/17 137/19 145/22             contacted [4] 30/24 183/24 184/10 202/8
civilian [3] 9/18 157/5 158/6
                                              commercial [1] 54/7                          contained [6] 78/11 81/5 83/7 107/8 107/13
Clayton [1] 67/17
                                              common [9] 12/2 19/25 22/4 23/5 136/2         107/18
clean [1] 77/15
                                               150/14 151/1 185/12 185/14                  container [3] 101/15 104/21 104/22
clear [20] 9/17 40/6 101/10 101/11 101/13
                                              commonly [2] 12/3 201/16                     containing [7] 27/3 101/11 101/16 103/18
 101/16 103/18 104/8 104/15 104/22 105/7
                                              Commonwealth [1] 45/14                        104/9 104/22 105/16
 105/7 105/16 107/7 107/12 107/17 143/25
                                              communicate [1] 21/8                         contend [2] 136/14 136/14
 153/14 168/9 174/19
                                              communicated [1] 15/23                       contends [1] 137/8
Clerk [1] 5/1
                                              communication [5] 10/2 64/9 66/24 66/25 content [1] 74/16
client [19] 37/6 37/12 37/13 60/11 120/15
                                               67/8                                        context [4] 10/19 37/5 151/5 205/7
 124/19 124/20 124/25 125/6 126/10 130/12
                                              communications [2] 23/3 31/8                 continue [2] 155/5 156/4
 133/16 134/7 134/25 135/8 141/1 141/4
                                              community [1] 46/23                          continued [6] 18/6 18/12 19/4 22/24 133/8
 237/25 238/6
                                              companies [1] 86/5                            183/20
client's [3] 122/23 238/9 239/7
                                              company [2] 74/1 207/13                      continues [1] 246/14
clientele [1] 214/16
                                              compartment [7] 101/3 101/8 102/24 103/20 continuing [1] 159/14
clients [2] 152/6 243/14
                                               109/15 119/16 119/17                        contractor [1] 205/23
clip [2] 48/9 202/21
                                              competitors [1] 86/3                         contrary [1] 159/24
clips [1] 149/19
                                              complain [2] 22/20 32/14                     control [2] 21/19 151/19
clock [3] 117/16 174/9 244/16
                                              complete [3] 166/1 192/19 218/23             controlled [42] 9/22 10/3 10/20 11/2 13/4
close [5] 126/9 126/25 131/11 153/22 160/22
                                              completed [1] 117/18                          13/7 15/19 18/6 18/13 18/14 19/2 19/8 19/12
closed [3] 90/10 93/9 193/15
                                              completes [1] 40/17                           19/19 19/25 20/2 20/15 20/22 21/9 21/11
closely [2] 103/16 149/16
                                              complex [3] 112/21 113/6 113/19               22/7 23/3 24/10 31/22 32/5 34/16 36/12 37/9
closer [3] 162/12 162/15 175/19
                                              concerned [1] 251/1                           37/17 42/6 42/15 87/25 88/13 88/16 91/18
closeup [1] 103/6
                                              concerning [5] 42/11 112/23 166/16 168/3      91/22 92/3 107/9 107/14 107/20 111/11
closing [1] 160/8
                                               196/21                                       112/16
clothes [2] 179/15 179/16
                                              concerns [1] 72/23                           conversation [11] 16/4 22/1 28/20 34/1
clothing [7] 100/5 112/1 115/15 144/13
                                              concert [4] 8/24 37/10 61/3 149/5             34/14 50/3 85/14 91/4 185/17 185/24 198/11
 177/12 178/9 179/17
                                              conclude [1] 159/5                           conversations [3] 189/17 244/3 244/4
clouded [1] 244/11
                                              condition [2] 77/5 78/1                      convicted [5] 13/10 164/8 164/13 164/18
clouds [1] 49/12
                                              condos [5] 180/14 180/15 182/2 204/11         167/3
club [4] 189/25 190/1 190/2 193/11
                                               204/12                                      cooperate [3] 12/11 166/8 168/1
co [6] 50/21 53/11 54/5 55/21 62/11 112/24
                                              conduct [4] 47/1 148/23 167/21 190/4         cooperating [6] 24/7 25/1 26/1 26/6 142/11
co-conspirator [5] 50/21 53/11 54/5 55/21
                                              conducted [10] 76/21 77/19 80/24 83/1         155/11
 112/24
                                               93/20 94/1 94/21 94/22 107/1 118/16         cooperation [3] 166/16 166/19 167/25
co-conspirators [1] 62/11
                                              conducting [3] 48/6 53/6 88/17               cooperator [7] 25/20 26/15 26/22 27/12
Coast [1] 194/16
                                              conference [1] 159/21                         29/17 161/17 238/24
cocaine [27] 27/2 101/12 101/14 101/17
                                              Conferring [2] 201/24 204/19                 corner [8] 44/10 53/24 53/25 176/17 176/18
 104/9 104/23 105/7 107/9 107/14 107/19
                                              confidence [2] 19/3 19/3                      195/14 195/20 231/3
 114/19 114/22 115/4 115/22 115/23 166/25
                                              confidential [52] 9/12 9/13 9/17 9/21 9/22 Correa [1] 150/12
 180/3 180/3 180/17 181/4 182/4 203/20
                                               10/7 10/12 10/19 10/24 11/1 11/5 11/13      correct [360]
 206/13 211/1 236/18 236/23 237/7
                                               11/23 11/25 13/14 18/2 20/4 20/16 21/5 21/8 correctly [7] 9/3 29/3 29/7 29/20 29/24
code [2] 11/1 61/5
                                               21/11 21/14 21/15 22/13 22/24 23/5 25/6      51/14 52/3
coding [1] 80/2
                                               26/7 30/22 32/2 32/8 32/9 32/9 32/10 33/1   correspondence [1] 68/15
coffee [1] 25/9
                                               34/6 34/23 42/16 43/2 43/4 46/24 46/24      could [42] 5/24 11/19 16/15 18/11 18/18
coke [17] 29/19 30/3 170/7 172/15 174/1
                                               88/13 88/19 89/6 107/24 111/14 111/16        18/24 22/5 27/25 31/11 31/13 33/23 37/25
 175/3 176/5 176/14 179/7 179/23 180/2
                                               114/20 114/25 115/2 221/9                    39/9 39/14 49/20 70/10 75/15 78/6 78/8
 181/21 196/25 198/4 200/21 200/23 200/25
                                              confusing [1] 243/5                           81/21 82/4 82/15 90/17 95/23 97/8 99/7
cold [1] 222/24
                                              confusion [1] 5/9                             99/10 108/6 122/11 123/10 123/20 127/2
Coleman [1] 158/14
                                              connect [1] 188/10                            136/3 136/7 138/18 140/21 175/18 194/15
collar [1] 163/10
                                              connected [5] 66/13 80/11 80/15 85/19         231/14 231/15 241/6 249/9
collecting [1] 197/7
                                               188/13                                      couldn't [8] 66/19 90/6 172/24 180/13
                                                                                                                                       259



C            Case 2:18-cr-00249-MMB    Document
                                 custodian           535
                                           [3] 7/13 74/4 74/5 Filed 12/19/19   Page
                                                                          decline      259 of 282
                                                                                  [1] 238/23
                                               custodians [1] 150/16                         deemed [1] 50/2
couldn't... [4] 201/19 202/15 223/24 224/7
                                               custody [8] 72/8 72/9 102/7 102/8 109/6       deems [1] 152/9
counsel [19] 5/4 6/3 40/22 44/5 71/20 147/25
                                                227/24 228/3 232/6                           defendant [24] 1/7 1/18 2/3 2/7 2/11 5/19
 148/10 148/24 149/6 151/6 151/13 152/1
                                               customer [4] 12/1 21/15 206/2 206/5           30/15 30/15 34/11 44/7 49/25 53/1 90/21
 152/5 156/23 157/21 159/13 160/7 161/18
                                               cut [6] 188/24 236/7 236/9 236/17 236/22      93/2 93/13 97/25 112/19 177/14 177/18
 251/3
                                                237/6                                        178/12 179/2 244/10 244/11 244/11
Counselor [1] 46/5
                                                                                             defendants [10] 5/3 66/13 71/10 118/25
counsels [1] 150/22                            D                                             150/6 150/9 160/4 160/16 160/19 162/1
count [1] 176/15
                                               D-1 [1] 30/13                                 defense [15] 5/4 28/22 30/16 32/24 71/20
counting [1] 52/5
                                               D-2 [1] 39/14                                 147/25 148/24 149/19 150/22 157/21 159/13
counts [1] 166/24
                                               D-3 [1] 36/11                                 159/19 159/20 160/7 161/18
couple [9] 25/18 113/10 120/8 122/7 123/25
                                               D-4 [2] 37/24 37/25                           definitely [1] 217/8
 140/4 194/14 199/11 204/6
                                               D-O-N-T-E-Z [1] 162/24                        degree [2] 65/6 166/7
course [7] 5/24 76/20 77/17 80/24 82/25
                                               daily [2] 234/19 239/17                       Delaware [1] 67/17
 122/21 139/25
                                               Daisy [16] 11/1 11/4 11/7 11/23 16/8 20/17    delay [3] 5/10 70/19 73/7
court [24] 1/1 1/23 1/24 5/1 47/3 65/17
                                               21/5 22/13 34/2 36/23 38/3 38/22 39/22 61/4   deliveries [1] 37/9
 65/22 69/20 74/10 74/12 130/25 147/13
                                               61/5 61/9                                     delivery [6] 10/3 13/4 13/7 18/6 19/2 150/15
 150/19 153/13 153/17 160/22 165/22 165/23
                                               damn [2] 191/13 198/16                        demand [1] 74/9
 167/18 167/19 168/7 247/8 250/8 251/10
                                               danger [1] 5/9                                demands [2] 74/6 74/8
Court's [4] 7/6 110/15 111/5 251/9
                                               Daniel [1] 38/5                               Denise [1] 158/10
courthouse [1] 154/4
                                               dark [9] 67/23 68/1 113/12 124/22 170/14      Dennis [1] 165/15
courtroom [26] 8/2 41/2 66/2 67/3 67/24
                                               171/5 172/25 172/25 204/6                     Department [5] 7/18 41/19 41/22 87/9 94/22
 70/17 73/4 90/22 92/23 147/19 153/4 153/6
                                               darker [1] 143/17                             Department's [1] 106/24
 153/14 153/22 154/1 154/5 154/14 160/22
                                               Daryl [5] 116/3 165/11 175/9 175/25 176/10    depending [2] 80/9 160/3
 160/24 161/6 162/2 168/11 177/9 178/7
                                               dashboard [6] 101/3 101/8 103/6 103/17        depends [1] 239/7
 178/21 248/21
                                               110/5 111/1                                   depicted [1] 98/17
cousin [7] 20/24 34/6 34/9 35/13 35/19
                                               data [1] 74/16                                depot [1] 63/10
 35/20 36/13
                                               date [29] 7/20 19/20 26/9 79/2 79/4 88/19     deputy [2] 5/25 67/6
covered [1] 84/11
                                               94/8 94/20 100/2 108/2 113/1 113/5 132/20     describe [3] 78/14 112/23 171/9
crack [37] 27/2 101/12 101/17 104/23
                                               133/15 133/19 133/25 134/14 136/15 139/21     described [1] 75/17
 105/17 114/19 114/22 115/4 115/22 115/23
                                               146/18 146/19 167/11 174/9 189/2 208/15       descriptive [1] 136/17
 166/25 169/19 176/5 180/3 180/4 180/5
                                               233/5 233/10 233/11 233/12                    designer [1] 126/17
 180/17 181/4 182/4 193/3 196/25 197/12
                                               dated [1] 147/24                              despite [7] 18/2 18/2 19/1 22/25 23/2 63/5
 197/13 198/4 198/15 198/18 198/24 200/16
                                               dates [1] 208/20                              230/16
 200/19 203/20 206/13 211/1 214/14 214/15
                                               day [73] 13/9 15/11 38/3 42/18 47/12 47/17    destination [2] 43/8 43/9
 236/18 236/23 237/7
                                               48/1 49/10 50/15 50/18 51/12 53/3 53/10       detail [6] 67/14 74/15 76/13 79/9 82/17 84/8
crack-cocaine [19] 27/2 101/12 101/17
                                               53/16 88/17 88/24 89/2 89/4 90/19 92/5        details [2] 25/13 25/18
 104/23 114/19 114/22 115/4 115/22 166/25
                                               92/21 93/18 100/4 126/10 130/4 132/15         detective [17] 3/13 68/25 86/21 87/8 87/10
 180/3 180/17 181/4 182/4 203/20 206/13
                                               132/24 134/7 134/8 134/25 135/3 137/9         100/2 114/11 117/24 118/12 121/11 121/15
 211/1 236/18 236/23 237/7
                                               140/17 149/18 151/9 152/16 155/8 171/11       129/3 131/14 141/11 142/20 249/25 250/5
Credit [3] 96/3 110/13 117/8
                                               173/11 173/20 183/3 197/9 199/6 201/11        detectors [1] 153/21
credo [1] 212/24
                                               208/18 209/20 213/12 213/14 217/9 223/12      determination [3] 13/24 107/4 154/25
Creek [1] 67/17
                                               233/3 239/20 239/22 240/13 240/14 240/15      determined [3] 107/9 107/14 107/19
crew [1] 213/10
                                               240/16 241/6 241/7 241/8 242/4 242/8          developed [2] 206/3 206/5
Crime [2] 118/20 119/4
                                               242/10 243/9 243/20 244/1 244/5 244/8         device [4] 14/25 80/3 84/3 84/5
crimen [1] 13/18
                                               244/13 244/15 246/1 248/15 250/13             devices [1] 100/6
crimes [1] 13/19
                                               day's [1] 225/23                              diagnosis [1] 78/1
criminal [7] 13/18 13/22 142/24 163/24
                                               daylight [2] 143/11 143/12                    Diagonally [1] 53/25
 164/6 171/19 247/18
                                               days [11] 20/22 22/7 36/12 36/14 36/17        dialed [1] 78/23
cropped [1] 76/6
                                               57/21 67/24 173/9 233/17 233/22 241/9         Diane [1] 158/15
cross [44] 3/4 3/4 3/9 3/9 3/10 3/12 3/14
                                               daytime [1] 49/12                             did [259]
 3/14 3/15 3/15 3/18 3/19 3/19 8/10 8/17
                                               dead [3] 28/14 29/6 43/24                     didn't [74] 14/22 22/16 22/18 27/10 27/11
 17/20 23/13 30/16 34/3 39/1 44/25 57/5 57/8
                                               deal [10] 7/8 31/10 38/25 69/3 72/23 122/12   32/17 53/13 59/6 59/12 62/7 64/6 119/2
 60/23 61/19 84/20 84/24 114/6 114/8 117/21
                                               122/14 166/21 227/10 227/12                   122/18 127/2 128/14 128/16 128/17 128/21
 119/25 121/8 200/2 205/13 205/15 208/25
                                               dealer [4] 24/12 24/22 29/14 194/1            129/25 130/3 130/17 131/6 132/1 132/2
 222/9 237/15 239/3 245/12 248/23 249/10
                                               dealing [10] 26/1 72/22 73/7 123/13 166/25    132/3 134/17 134/19 136/18 138/9 138/19
 250/6 250/18
                                               176/4 192/3 192/3 193/1 210/6                 139/6 140/20 141/25 142/3 142/5 143/6
cross-examination [22] 8/10 8/17 17/20
                                               dealings [2] 194/5 238/3                      156/9 157/14 169/12 191/7 191/13 192/24
 23/13 34/3 57/8 60/23 61/19 84/20 84/24
                                               dealt [1] 206/12                              193/1 196/3 198/6 202/12 202/12 207/1
 114/8 117/21 119/25 121/8 205/15 208/25
                                               debrief [1] 19/25                             207/1 207/19 208/5 214/22 217/21 219/12
 222/9 237/15 239/3 248/23 250/6 250/18
                                               December [6] 108/3 108/4 108/16 111/10        222/3 222/17 222/18 222/25 223/2 224/22
Cross-examine [4] 44/25 57/5 114/6 205/13
                                               116/6 133/9                                   224/24 227/9 227/10 228/12 232/15 234/1
cross-marked [1] 30/16
                                               December 11 [3] 108/3 108/4 116/6             234/9 235/14 235/19 235/21 236/5 236/6
crossed [4] 93/5 93/7 93/16 125/18
                                               deception [1] 13/11                           239/21 248/7
CRR [2] 1/23 251/19
                                               decide [4] 137/18 224/9 224/12 225/18         difference [1] 141/14
crystal [4] 31/24 35/24 36/20 40/4
                                               decided [1] 156/10                            different [11] 62/10 80/22 85/15 86/2 108/2
cuff [1] 225/19
                                               decides [1] 225/25                            122/20 138/13 189/14 193/4 228/9 228/11
cumulative [1] 5/11
                                               decision [1] 155/23                           difficult [1] 143/14
                                                                                                                                      260



D                        Case 2:18-cr-00249-MMB         Document
                                       150/2 150/8 150/17 152/6 152/18535
                                                                      153/10 Filed193/2
                                                                                    12/19/19
                                                                                        193/5 195/6Page
                                                                                                    199/12260   of210/4
                                                                                                           199/13  282
                                                153/12 154/5 155/3 155/7 156/3 158/2 158/2   210/4 210/8 213/23 217/3 221/5 227/7 227/8
digital [3] 79/16 101/10 105/6
                                                159/17 160/14 164/22 168/18 173/18 174/8     227/9 227/13 234/6 234/8 234/8 238/6 238/9
digits [1] 78/23
                                                174/21 177/21 177/24 179/11 181/12 181/16    240/10 245/1 245/23 245/24
dipped [2] 16/11 16/12
                                                187/1 187/14 188/21 191/1 191/18 193/8       dude [4] 194/24 200/8 226/22 226/24
direct [29] 3/7 3/8 3/11 3/13 3/18 41/13 46/1
                                                196/11 200/4 205/8 207/10 208/15 208/17      dudes [2] 185/6 199/11
61/9 73/18 87/3 116/9 139/13 155/19 159/2
                                                208/21 211/20 213/2 213/12 213/14 214/12     Duke [1] 34/2
159/12 162/20 218/11 218/12 218/17 222/16
                                                214/13 215/5 215/12 215/13 215/22 216/1      Duke's [1] 16/8
222/18 222/18 222/20 222/22 222/25 223/2
                                                216/12 216/13 216/18 216/23 217/8 217/11     Dukes [14] 11/1 11/5 11/8 11/23 20/17 21/6
223/4 245/6 245/12
                                                217/23 218/19 218/19 219/8 219/8 220/17      22/13 36/23 38/4 38/22 39/22 61/4 61/5 61/9
directed [4] 147/23 159/16 159/18 190/9
                                                222/19 222/24 223/3 223/9 225/14 225/17      Dunkin' [2] 25/8 26/12
direction [2] 80/15 125/16
                                                225/17 228/14 229/14 230/4 231/11 232/10     duration [1] 79/6
directions [1] 154/6
                                                232/16 233/6 236/14 237/10 237/10 240/7      during [26] 11/17 11/19 12/14 12/14 24/6
directly [7] 39/4 39/12 99/8 149/13 149/23
                                                240/16 241/17 244/20 244/23 244/25 245/1     24/9 25/20 32/5 37/8 37/17 70/23 84/5 87/25
180/17 224/1
                                                245/11 246/6 246/7 246/22 247/2 247/4        88/2 88/5 88/6 92/3 96/15 107/4 122/21
disagree [1] 232/15
                                                248/12 248/24 249/12 249/16 250/9            133/9 233/22 234/9 239/22 242/14 245/14
discover [1] 129/10
                                                done [21] 9/23 42/15 61/24 69/14 112/16
discovery [1] 149/19                                                                         E
                                                112/24 117/14 118/19 118/20 147/24 152/14
discretion [2] 153/14 153/16
                                                155/24 156/3 158/4 159/10 182/10 182/11      each [7] 18/13 65/7 100/17 160/7 186/12
discuss [6] 6/20 66/1 69/7 147/16 152/5
                                                184/18 196/13 201/21 205/2                    207/13 231/4
199/8
                                                DONTEZ [54] 3/17 9/24 10/25 24/2 42/6        earlier [6] 32/7 98/1 112/23 116/9 146/22
discussed [3] 65/20 92/2 147/23
                                                42/16 42/24 43/1 50/20 51/3 51/13 52/21       196/23
discussing [3] 9/20 186/8 186/10
                                                52/25 60/8 62/23 66/8 66/10 66/20 66/24      early [7] 67/13 70/15 72/2 72/17 72/25
discussion [10] 66/6 69/23 70/2 71/15 71/18
                                                67/1 67/9 69/15 70/15 71/25 72/12 72/19       158/12 196/3
73/2 152/2 153/24 156/5 156/24
                                                82/11 82/20 83/25 87/25 88/14 88/18 90/1     ease [2] 246/6 246/8
discussions [1] 151/23
                                                91/19 91/23 92/4 107/24 111/14 114/16        easily [1] 18/24
display [4] 16/15 20/8 20/9 20/13
                                                120/18 130/13 145/3 152/23 154/20 156/14     east [2] 52/3 92/9
displayed [3] 17/14 38/1 39/16
                                                157/2 157/8 157/17 158/5 160/13 162/11       eastbound [1] 50/4
dispute [1] 158/3
                                                162/14 162/16 162/24                         EASTERN [2] 1/1 1/24
disregard [2] 137/19 139/19
                                                Donuts [2] 25/8 26/12                        Edgewater [1] 112/21
distance [3] 89/22 92/10 125/13
                                                door [15] 24/20 90/3 90/4 90/10 90/14 91/6   edited [2] 157/21 157/25
DISTRICT [5] 1/1 1/1 1/10 1/24 1/24
                                                92/17 93/8 93/9 93/15 102/13 140/23 148/7    edmeehan1420 [1] 1/20
Ditman [1] 217/5
                                                149/13 195/24                                educated [1] 124/3
DM [5] 187/16 188/1 218/9 218/23 219/17
                                                doors [2] 91/6 113/19                        EDWARD [2] 1/18 1/18
DM'd [3] 186/16 187/6 220/4
                                                double [2] 107/17 200/2                      effect [2] 246/2 246/9
DNA [3] 118/18 118/23 119/3
                                                double-cross [1] 200/2                       eight [10] 37/9 44/19 221/18 221/24 222/6
do [284]
                                                down [54] 21/23 31/14 43/23 45/11 49/23       222/12 222/17 226/10 226/14 226/15
document [15] 36/11 54/9 76/10 78/18
                                                57/23 63/10 63/13 70/3 70/8 70/9 70/12       eighteen [2] 233/17 233/22
127/20 127/24 128/1 128/3 128/7 128/22
                                                71/11 79/21 82/5 89/2 90/10 90/11 90/12      eighth [1] 12/24
129/12 138/25 147/1 148/18 148/19
                                                92/7 99/9 101/6 108/10 109/5 109/12 110/1    either [11] 18/12 18/18 69/17 117/3 121/3
documented [3] 10/20 32/20 32/23
                                                110/9 129/6 130/24 136/3 136/23 137/7         133/24 179/25 181/17 182/5 208/17 222/1
documenting [1] 20/15
                                                149/24 163/10 173/13 173/14 189/7 191/13     either/or [2] 179/25 222/1
documents [1] 127/13
                                                194/11 194/15 195/3 195/5 195/22 202/5       elaborate [2] 11/20 14/14
does [30] 10/19 17/11 44/22 48/12 48/15
                                                207/1 212/25 217/13 225/11 225/19 225/21     elbow [1] 137/11
80/12 80/19 85/25 94/19 95/10 103/15 118/9
                                                226/25 241/9 247/5 248/18                    electronic [1] 100/6
153/10 156/7 168/10 170/1 171/9 171/19
                                                downstairs [1] 6/6                           element [1] 79/13
182/8 194/19 194/25 196/8 197/24 201/16
                                                draw [8] 42/14 47/11 88/11 88/23 91/21       elevator [1] 248/19
204/21 218/6 231/18 245/1 246/4 246/15
                                                112/22 113/11 168/16                         Eleven [1] 164/12
doesn't [10] 36/15 59/9 80/14 129/14 160/5
                                                drawing [3] 49/19 53/5 92/20                 else [23] 64/7 85/21 92/18 100/4 115/10
216/19 229/13 242/10 244/15 245/17
                                                dressed [1] 189/21                            116/16 116/22 120/25 155/13 157/10 158/21
dog [2] 27/19 27/20
                                                drive [4] 91/13 100/6 181/23 196/3            163/21 180/25 183/18 193/18 202/2 204/8
doing [33] 46/6 47/3 48/16 59/9 73/22 88/12
                                                driver [2] 49/24 53/14                        204/15 204/17 224/12 229/14 240/2 250/13
90/7 90/7 114/12 120/4 129/14 134/10
                                                driver's [12] 24/20 51/20 54/5 64/2 90/2     emblem [2] 93/6 144/23
168/24 172/1 172/2 189/20 201/11 205/20
                                                90/14 92/14 92/16 102/13 109/16 185/20       empty [1] 89/3
206/10 208/13 209/8 209/25 210/3 211/17
                                                185/22                                       end [16] 11/1 38/25 43/24 50/12 53/3 57/15
211/22 225/3 226/19 240/10 242/19 242/22
                                                drives [1] 60/17                              69/23 71/15 73/2 79/2 79/4 121/18 156/5
242/23 242/25 250/5
                                                driving [2] 185/1 199/19                      167/14 169/9 236/1
Dollar [1] 191/4
                                                drop [1] 235/17                              ended [3] 79/5 79/19 234/25
dollars [2] 182/24 216/4
                                                dropped [2] 196/2 196/10                     ends [1] 114/19
don't [160] 5/11 5/21 7/16 7/22 12/14 12/22
                                                drove [6] 50/4 142/6 189/6 189/7 192/16      enemy [3] 192/4 192/5 192/8
14/12 15/16 16/13 19/16 19/24 20/7 21/24
                                                195/24                                       enforcement [16] 8/25 9/18 9/23 10/8 10/8
24/16 25/13 27/22 28/25 30/23 31/19 32/18
                                                drug [24] 14/2 21/16 22/3 24/6 24/12 24/22    13/12 16/1 47/16 87/14 100/13 102/8 129/2
37/21 37/21 38/19 39/17 51/2 57/16 58/17
                                                29/14 41/25 42/2 46/13 46/15 87/17 158/23     136/16 138/24 155/20 204/3
59/21 63/22 66/1 69/2 69/8 69/14 69/18
                                                172/4 187/3 187/5 190/4 194/1 207/2 221/2    enormous [2] 126/18 136/9
70/18 113/9 116/23 119/1 119/6 119/14
                                                221/3 227/2 227/5 239/25                     enough [4] 18/22 19/1 24/17 143/23
121/4 122/11 123/23 124/4 124/22 125/4
                                                drugs [51] 12/6 12/8 14/23 15/13 23/1 25/5   enter [1] 5/14
126/19 129/16 131/10 132/4 132/4 132/14
                                                26/1 26/5 26/8 27/13 33/5 33/8 35/4 37/2     entered [8] 25/7 26/15 44/1 53/2 91/5 93/7
133/1 133/11 133/19 133/22 135/1 137/14
                                                37/6 37/19 37/22 38/11 38/20 43/10 47/4       106/20 113/25
139/18 139/23 142/13 146/23 147/2 147/16
                                                134/12 134/16 142/12 163/24 171/22 176/21    entering [1] 143/1
                                                                                                                                     261



E            Case 2:18-cr-00249-MMB
                                  73/18Document      535
                                       84/20 84/24 87/3 114/8Filed
                                                              116/1012/19/19     Page
                                                                     117/21 fashion      261 135/24
                                                                                    [4] 135/15 of 282136/8 137/6
                                                118/17 119/25 121/8 144/3 146/15 162/20    fast [3] 79/16 202/21 203/10
enters [3] 8/2 73/4 162/2
                                                205/15 208/25 222/9 237/15 239/3 248/23    faster [1] 28/19
entire [7] 137/7 160/24 239/19 239/22
                                                250/6 250/18                               fat [8] 28/14 29/6 200/7 200/8 200/8 203/16
 242/10 243/17 245/15
                                               examine [4] 44/25 57/5 114/6 205/13          203/17 203/20
entitled [1] 251/15
                                               examining [1] 226/16                        favor [1] 163/9
entrance [1] 113/19
                                               except [2] 6/3 166/7                        FBI [27] 7/24 17/3 20/15 31/21 35/3 46/11
entry [4] 16/24 17/8 17/9 127/14
                                               exception [1] 5/22                           47/6 87/8 113/1 122/1 131/12 131/14 131/15
epiphany [1] 129/19
                                               excess [1] 249/24                            131/20 140/8 144/10 147/23 149/15 149/17
equipment [1] 19/10
                                               exchange [2] 91/11 195/6                     149/25 150/25 155/16 158/22 236/24 237/1
Eric [38] 11/2 11/22 12/5 14/10 15/3 15/12
                                               excluded [3] 160/25 161/6 161/15             237/3 249/2
 15/13 15/19 15/20 16/4 19/9 19/20 19/22
                                               excuse [4] 28/9 148/8 159/12 222/9          FBI's [1] 53/6
 20/23 21/7 22/6 22/20 32/15 33/9 33/16
                                               excused [6] 40/19 45/13 65/14 86/13 249/22  February [5] 121/18 122/6 133/9 148/12
 33/21 34/2 34/24 35/1 35/12 36/19 36/23
                                                249/23                                      164/13
 37/1 37/6 37/17 37/19 37/21 38/4 38/15
                                               executed [2] 101/6 118/10                   February 2006 [1] 164/13
 38/19 38/22 38/24 100/9
                                               execution [1] 118/13                        federal [12] 8/24 32/20 96/3 100/10 110/13
escaping [1] 158/21
                                               exhibit [44] 3/20 36/5 48/8 54/14 55/12      122/7 129/3 145/10 146/3 146/7 164/24
especially [2] 10/19 149/23
                                                56/24 74/25 75/11 76/9 76/16 77/13 78/7     166/20
ESQUIRE [6] 1/12 1/13 1/18 2/3 2/7 2/11
                                                80/19 81/13 81/15 82/13 83/16 83/19 95/2   feel [2] 246/6 250/20
essence [3] 79/22 82/22 83/22
                                                95/16 96/9 96/21 97/21 98/15 99/4 99/24    feet [3] 113/21 125/3 222/24
essentially [1] 92/1
                                                102/1 102/18 103/2 103/10 103/23 104/12    fell [4] 16/13 18/11 18/25 22/21
establish [1] 130/21
                                                105/1 105/11 105/21 106/6 106/16 106/21    felon [1] 167/3
established [3] 10/15 146/23 154/11
                                                106/23 108/24 111/19 112/13 135/10 144/20  felony [1] 248/5
estimate [3] 62/6 122/17 181/15
                                               Exhibit 1106E [1] 54/14                     fence [4] 48/21 48/23 49/22 191/22
estimating [1] 181/17
                                               Exhibit 2045 [1] 48/8                       Ferry [1] 109/5
et [1] 128/19
                                               Exhibit 205 [1] 106/21                      few [19] 20/22 25/6 27/15 27/17 30/21 36/12
EVAN [1] 2/3
                                               Exhibit 602A [2] 74/25 76/16                 36/14 36/16 61/25 67/24 92/15 93/9 100/6
evan.hughes [1] 2/6
                                               Exhibit 602B [2] 76/9 78/7                   120/6 140/24 177/24 187/24 202/18 246/7
even [17] 21/8 63/6 117/14 131/10 158/7
                                               Exhibit 602C [1] 80/19                      fifteen [2] 57/17 172/14
 162/15 167/18 187/1 207/4 208/25 216/6
                                               Exhibit 602D [2] 82/13 83/16                figure [3] 192/20 225/10 241/18
 221/19 225/6 225/17 229/19 238/18 238/20
                                               Exhibit 958 [1] 111/19                      fill [1] 155/8
evening [2] 248/16 248/20
                                               exhibits [1] 30/12                          final [2] 85/18 160/6
event [5] 77/5 78/1 83/10 138/25 139/16
                                               exit [4] 44/9 54/5 90/1 113/23              finally [2] 145/5 145/19
events [4] 77/23 81/7 247/1 247/7
                                               exited [6] 43/15 43/16 44/1 44/2 93/15      find [6] 32/17 100/3 132/20 136/4 136/13
eventually [2] 91/5 92/8
                                                140/25                                      156/13
ever [25] 22/3 34/15 37/2 37/5 37/6 37/10
                                               exiting [1] 143/1                           fine [3] 46/8 73/22 232/17
 37/15 37/15 63/6 92/18 118/24 130/5 132/19
                                               exits [3] 66/2 147/19 248/21                fingerprint [3] 118/17 118/24 119/3
 166/1 172/5 175/5 176/24 177/4 180/17
                                               expectation [1] 150/14                      fingerprints [1] 119/7
 184/18 218/17 218/24 225/3 235/17 241/12
                                               expected [1] 15/14                          finish [4] 87/15 166/1 169/11 169/12
EVERETT [2] 1/12 71/11
                                               experience [1] 210/20                       finished [2] 8/12 39/3
everett.witherell [1] 1/16
                                               expert [3] 154/25 158/23 158/24             finishes [1] 85/11
every [8] 23/5 173/11 173/20 180/8 181/8
                                               explain [4] 123/22 172/11 239/14 241/6      Fire [3] 96/2 110/13 117/8
 217/9 244/15 246/14
                                               exposure [1] 136/9                          firearm [8] 110/16 116/14 116/20 116/24
everybody [12] 123/5 135/19 153/21 171/6
                                               Express [1] 97/3                             117/5 167/2 238/11 247/19
 171/7 171/15 172/8 172/9 172/10 172/14
                                               extent [1] 59/16                            firearms [2] 164/9 164/14
 248/19 250/14
                                               extremely [2] 9/8 10/11                     FIRM [1] 2/4
Everybody's [1] 128/18
                                               extrinsic [1] 5/13                          first [49] 7/8 11/4 13/4 13/5 13/6 14/8 32/9
everyone [7] 5/2 20/9 20/14 38/1 147/18
                                               eye [4] 212/22 212/23 212/24 212/24          52/24 55/13 63/13 67/16 79/17 88/19 111/15
 204/21 248/17
                                               eyes [1] 25/19                               128/4 130/4 130/18 130/21 139/10 143/9
everything [6] 32/23 129/8 193/13 204/17
                                                                                            144/1 145/7 145/25 149/11 152/4 156/13
 243/22 244/10                                 F                                            156/25 158/7 162/23 164/1 164/6 169/5
Everything's [1] 231/4
                                               F.3d [1] 150/12                              170/10 170/23 171/11 171/23 172/16 173/9
Everywhere [1] 169/21
                                               face [2] 140/21 167/7                        179/18 180/20 180/23 191/3 195/8 197/11
evidence [60] 5/8 5/11 5/12 31/12 55/12
                                               Facetimed [3] 191/12 196/23 198/1            197/13 206/25 209/8 218/24 247/16
 75/11 77/13 81/15 83/19 94/24 95/2 95/14
                                               facing [3] 54/3 89/22 136/10                five [16] 9/3 27/3 28/13 29/5 51/3 52/25
 95/16 96/9 96/19 96/21 97/19 97/21 98/12
                                               fact [9] 10/23 18/20 37/19 140/18 148/4      57/17 57/18 59/12 60/16 62/4 62/6 63/1 63/5
 98/15 99/2 99/4 99/21 99/24 101/24 102/1
                                                149/25 212/20 214/2 238/15                  134/4 134/6
 102/16 102/18 102/25 103/2 103/8 103/10
                                               facts [1] 142/19                            flip [2] 12/10 31/7
 103/21 103/23 104/10 104/12 104/24 105/1
                                               factual [3] 129/20 145/17 149/12            floor [2] 2/8 151/2
 105/11 105/19 105/21 106/6 106/14 106/16
                                               fair [8] 10/16 14/6 16/1 19/1 36/24 82/25   Florida [1] 113/13
 108/22 108/24 112/13 118/18 118/23 118/24
                                                238/4 238/5                                flying [1] 22/5
 142/19 142/23 144/20 148/16 150/17 151/25
                                               fairly [3] 48/12 48/15 94/19                focus [3] 16/21 97/8 127/2
 156/8 159/13 160/15 202/20
                                               falsi [1] 13/18                             folks [1] 191/16
exact [8] 12/22 15/16 25/13 48/3 84/14
                                               familiar [4] 53/21 74/18 78/11 197/15       follow [8] 38/22 42/23 43/8 43/13 88/21
 122/12 133/19 219/8
                                               family's [1] 67/15                           93/17 119/2 134/15
exactly [10] 32/18 39/19 70/25 113/9 113/9
                                               fanta [2] 240/24 240/25                     followed [6] 44/13 44/23 89/1 91/8 92/7
 115/17 122/7 124/23 146/23 209/1
                                               far [17] 56/4 71/7 80/1 80/12 116/11 124/24 184/6
examination [33] 8/10 8/17 17/20 23/13
                                                125/3 126/7 126/7 133/14 178/25 194/8      following [5] 37/10 78/19 89/8 107/4 128/12
 30/18 34/3 36/8 41/13 46/1 57/8 60/23 61/19
                                                210/2 210/3 213/22 238/3 245/14            follows [7] 66/6 70/2 71/18 150/11 152/2
                                                                                                                                       262



F                        Case 2:18-cr-00249-MMB         Document 535 Filed187/2
                                       G-1271 [2] 4/7 99/24                 12/19/19      Page
                                                                                187/3 189/21      262
                                                                                             201/12    of210/8
                                                                                                    210/4 282
                                               G-1275 [2] 4/8 102/1                           212/14 213/23 221/5 242/14 242/16
follows... [2] 156/24 157/7
                                               G-1276 [2] 4/8 102/18                         girl [2] 200/16 200/20
footage [12] 148/9 148/11 148/12 148/13
                                               G-1277 [2] 4/9 103/2                          girlfriend [4] 153/9 196/10 196/12 231/1
 148/14 148/15 148/17 148/21 148/24 148/25
                                               G-1278 [2] 4/9 103/10                         girlfriend's [3] 234/1 234/22 235/17
 149/2 151/10
                                               G-1281 [2] 4/10 104/12                        give [22] 7/20 22/18 68/6 68/11 110/23
force [25] 8/20 8/22 8/23 9/6 16/7 21/3
                                               G-1282 [1] 105/1                               122/17 155/12 160/3 160/7 167/14 181/4
 32/17 40/7 46/11 46/12 46/18 46/20 47/6
                                               G-1283 [2] 4/11 105/11                         181/6 181/8 181/24 182/10 183/18 186/15
 61/4 71/23 86/15 87/8 87/12 88/12 121/17
                                               G-1284 [2] 4/11 105/21                         186/16 188/22 197/21 200/12 226/5
 123/3 123/13 124/2 129/4 158/8
                                               G-1285 [2] 4/10 103/23                        given [11] 28/2 33/12 80/3 116/16 135/15
force's [1] 19/3
                                               G-1286 [2] 4/12 106/6                          151/5 151/10 183/11 202/5 238/11 240/13
foregoing [1] 251/14
                                               G-1287 [2] 4/12 106/16                        gives [1] 226/13
forensic [1] 106/23
                                               G-1288 [2] 4/13 108/24                        giving [5] 72/25 155/22 195/4 236/15 243/18
forget [2] 189/9 192/10
                                               G-602A [2] 4/2 75/11                          glass [6] 58/22 188/12 189/19 190/8 219/20
forgot [3] 107/25 190/11 195/19
                                               G-602B [2] 4/2 77/13                           221/13
form [2] 115/24 250/22
                                               G-602C [2] 4/3 81/15                          glasses [3] 28/25 92/23 178/25
formation [1] 133/16
                                               G-602D [2] 4/3 83/19                          Glenloch [6] 217/6 217/6 217/7 217/11
forth [2] 183/9 221/21
                                               G-958 [2] 4/13 112/13                          226/16 231/3
Forty [2] 23/20 24/4
                                               G-959 [2] 4/14 144/20                         Glock [3] 109/20 110/4 111/1
Forty-nine [1] 23/20
                                               GADSON [38] 1/6 2/11 92/24 93/2 93/13         GMC [1] 63/24
Forty-seven [1] 24/4
                                                93/15 111/13 111/22 111/23 112/19 112/20     go [99] 5/3 6/6 16/19 17/16 17/17 18/9 18/18
forward [2] 202/21 203/10
                                                113/23 121/1 121/13 125/11 125/20 125/24      20/18 22/7 22/16 25/18 27/7 27/17 31/12
found [18] 11/7 16/10 16/12 31/18 32/16
                                                126/10 126/24 129/24 132/22 133/10 134/7      31/13 33/23 33/23 39/9 39/13 39/15 39/20
 32/18 43/19 95/22 96/15 98/18 98/24 99/18
                                                135/6 139/16 140/14 140/19 141/16 142/3       44/8 44/22 47/22 50/19 52/16 54/6 54/22
 100/3 100/3 101/8 101/15 116/19 117/3
                                                144/8 145/6 145/11 146/1 146/9 165/9 179/2    55/13 55/23 56/7 58/3 71/7 72/4 75/19 81/22
four [16] 24/15 24/19 28/12 29/2 46/19
                                                181/4 202/1                                   85/14 89/20 93/3 95/21 109/12 110/1 111/11
 108/9 108/11 125/4 125/5 125/12 149/6
                                               Gadson's [2] 128/20 146/24                     115/19 117/18 127/12 136/3 140/21 141/20
 158/13 198/19 198/22 203/10 208/25
                                               GAGLIARDI [2] 1/23 251/19                      150/23 151/24 157/17 158/8 159/19 159/21
four-year-old [1] 24/19
                                               gain [1] 210/11                                162/17 170/25 171/4 172/24 172/24 173/10
fourteen [1] 195/23
                                               game [2] 172/14 225/15                         183/3 183/5 189/5 189/21 190/11 190/21
fourth [1] 79/21
                                               games [1] 172/2                                191/13 195/5 196/24 197/11 197/14 197/25
frame [2] 37/11 52/14
                                               Gang [1] 46/13                                 198/1 198/2 198/3 198/15 199/1 199/3 200/6
framework [1] 247/17
                                               gap [1] 241/5                                  210/13 210/18 213/8 214/15 217/14 220/10
Frankford [4] 28/11 29/2 169/21 182/19
                                               garb [1] 50/3                                  220/18 220/24 221/6 222/23 223/8 226/4
free [2] 182/13 250/20
                                               garnered [1] 149/25                            226/14 226/20 230/22 231/21 235/2 235/16
Friday [3] 159/5 183/7 183/8
                                               gather [1] 46/22                               248/18
friend [3] 234/7 234/23 235/10
                                               gave [27] 14/20 26/6 28/5 28/11 29/1 30/14    God [1] 225/22
friend's [1] 234/2
                                                68/13 115/17 149/14 150/25 184/5 191/5       goes [10] 12/6 21/10 44/12 135/25 135/25
front [39] 17/21 18/16 18/22 27/18 32/17
                                                194/8 195/10 195/11 195/20 196/2 196/24       136/11 153/9 153/21 153/22 176/23
 32/19 48/18 54/3 54/4 54/17 55/4 75/13
                                                198/3 200/13 200/18 207/3 220/2 228/9        going [137] 5/14 5/22 10/7 12/23 18/15
 75/16 81/19 81/25 84/7 89/15 90/8 90/10
                                                234/4 234/5 236/23                            18/16 18/17 21/13 21/14 21/16 21/17 21/18
 91/5 91/6 93/7 99/9 102/22 111/25 113/7
                                               general [2] 84/4 87/14                         22/14 32/11 40/22 43/10 47/19 59/3 61/24
 113/19 113/22 125/22 126/23 127/8 144/23
                                               generally [4] 5/16 75/4 78/14 150/20           68/4 68/11 69/15 70/22 71/7 71/9 71/20
 148/7 153/6 161/13 182/10 216/3 224/6
                                               generated [1] 31/22                            71/25 72/11 72/12 77/16 79/3 84/14 87/24
 249/24
                                               gentleman [2] 44/5 206/9                       88/10 96/11 102/5 106/19 108/21 110/16
fronted [9] 179/22 179/23 182/8 182/9
                                               Gentleman's [1] 190/2                          110/23 111/6 112/10 117/17 122/4 122/24
 202/14 206/1 207/3 213/23 238/6
                                               gentlemen [11] 8/4 9/16 10/23 40/21 65/24      123/24 126/6 128/4 133/13 136/22 137/9
fronting [5] 210/17 226/7 226/9 236/9
                                                73/6 117/13 142/15 147/14 162/4 248/14        141/16 144/9 147/13 147/14 147/17 151/3
 236/10
                                               get [103] 9/6 12/11 27/8 27/13 43/10 51/4      152/14 153/5 153/19 153/20 154/14 155/19
fruits [1] 119/2
                                                51/20 63/21 63/22 64/2 71/2 71/3 102/24       156/14 157/1 157/6 157/8 157/16 159/4
fucking [1] 191/16
                                                113/8 124/2 124/3 126/6 129/19 140/14         159/6 159/7 159/10 159/12 159/14 160/6
full [8] 41/6 45/20 73/13 86/19 152/16 162/9
                                                140/18 140/19 140/21 153/10 155/24 157/7      160/19 160/21 164/5 166/11 167/10 167/13
 224/22 225/17
                                                161/24 164/5 164/16 166/12 168/17 173/5       167/19 169/8 173/20 181/12 183/7 185/7
fully [1] 155/1
                                                174/1 174/12 174/16 176/21 179/22 179/22      186/2 186/4 186/6 186/25 187/1 187/2 188/6
funny [1] 208/19
                                                180/1 180/10 180/13 180/17 181/21 181/23      188/15 189/22 190/19 191/18 191/19 195/4
further [17] 11/20 23/7 36/1 40/16 44/24
                                                182/13 183/4 184/1 188/12 192/18 194/3        195/5 195/5 195/6 195/7 196/21 200/3
 57/4 65/9 84/18 114/5 119/21 125/13 126/5
                                                195/6 195/8 196/20 196/21 197/11 197/12       200/23 200/24 201/14 202/4 202/19 202/21
 146/12 154/10 190/3 205/12 238/21
                                                197/14 197/23 198/4 198/8 198/15 199/1        202/23 203/7 203/9 203/24 212/10 215/11
future [3] 17/17 239/7 247/17
                                                199/15 199/17 201/13 202/14 203/22 206/8      222/21 224/10 226/25 227/2 227/3 227/4
G                                               214/14 219/15 222/24 224/12 225/25 226/15     227/7 227/18 236/3 236/12 239/6 243/7
                                                227/4 227/17 228/19 228/19 228/22 228/24      248/14 249/3 249/8 250/6 250/11 251/1
G-1106E [2] 4/1 55/12
                                                229/1 229/19 229/20 230/3 230/8 230/22        251/7
G-1202 [2] 4/4 95/2
                                                231/6 231/9 231/13 231/18 232/12 233/7       gold [4] 93/6 111/24 126/23 128/13
G-1210 [2] 4/4 95/16
                                                233/15 233/19 233/19 233/20 234/9 235/7      GOLDMAN [16] 2/11 2/11 3/4 3/15 3/16
G-1225 [2] 4/5 96/9
                                                235/11 235/16 239/17 239/19 239/22 249/6      3/19 23/10 45/9 121/6 127/22 137/2 138/11
G-1226 [2] 4/5 96/21
                                               gets [10] 26/18 26/22 59/17 60/17 128/13       144/25 238/25 239/11 249/24
G-1263 [2] 4/6 97/21
G-1267 [2] 4/6 98/15
                                                218/6 218/7 220/6 229/25 232/10              gonna [1] 194/21
G-1269 [2] 4/7 99/4                            getting [22] 69/4 72/21 89/8 115/8 125/22     good [35] 5/2 8/4 8/20 8/21 23/16 23/17
                                                137/3 140/20 142/6 179/21 183/2 183/2         41/16 41/17 46/4 46/5 46/7 56/24 57/11
                                                                                                                                    263



G            Case 2:18-cr-00249-MMB
                                  230/22Document
                                         232/8 232/11 535    Filed 233/18
                                                      232/12 232/22 12/19/19
                                                                           221/1Page
                                                                                 222/22 263
                                                                                        223/8of 282
                                                                                             224/9 229/25 230/12
                                                233/20 233/23 234/4 234/5 234/7 234/10     230/13
good... [22] 57/12 61/1 61/2 61/22 61/23
                                                234/25 235/2 235/7 235/8 235/11 236/1      happy [1] 151/14
 73/21 73/23 85/2 114/13 120/3 121/11
                                               gunning [1] 212/25                          hard [3] 27/16 67/18 100/6
 121/12 168/24 205/18 205/19 215/22 215/24
                                               guns [1] 235/16                             Harmon [1] 165/15
 216/10 225/23 237/18 237/19 249/6
                                               gunshot [1] 232/3                           Harvey [1] 68/8
got [100] 25/8 25/10 27/22 29/23 43/25
                                               guy [20] 24/6 24/11 25/5 27/10 29/13 122/1  has [42] 6/5 23/18 23/24 25/25 35/3 67/16
 49/14 66/9 66/20 67/11 68/17 71/4 91/16
                                                124/15 133/3 138/20 140/14 140/16 140/19   67/24 68/2 71/13 76/6 76/8 80/18 90/21
 92/14 92/16 106/11 111/9 113/10 115/9
                                                169/14 186/16 187/1 212/25 215/11 221/10   110/18 130/21 131/15 131/20 138/24 144/10
 141/20 141/25 142/6 142/11 142/11 142/12
                                                225/18 237/23                              147/21 150/3 152/3 153/4 153/4 153/13
 142/23 155/9 155/10 155/22 164/1 164/11
                                               guy's [1] 192/10                            153/18 153/19 153/25 166/11 167/13 217/22
 164/21 169/3 169/5 172/16 174/4 174/6
                                               guys [11] 57/14 57/24 115/19 134/10 146/21  229/3 229/5 229/10 229/10 232/8 238/13
 181/3 181/11 182/5 182/7 184/24 185/3
                                                186/8 212/22 213/10 217/13 220/7 251/6     246/2 246/9 247/11 247/11 248/18
 185/9 185/17 187/10 187/12 187/15 188/13
                                                                                           have [221] 5/18 6/2 6/4 6/7 6/7 6/10 7/22
 188/21 189/6 189/14 190/17 190/18 190/20      H                                           10/12 10/15 11/12 12/23 13/9 14/22 18/11
 191/4 191/12 191/13 191/16 194/7 194/10
                                               had [151] 6/1 7/13 7/14 7/18 8/12 9/23 10/1 18/24 20/6 20/7 21/6 21/8 21/16 21/17 22/5
 195/19 195/24 196/1 196/1 196/25 197/1
                                               10/2 11/24 13/5 15/3 16/5 16/11 17/20 18/11 22/21 23/9 25/13 25/24 27/4 27/18 28/17
 197/13 197/16 198/2 198/13 200/5 200/17
                                               18/21 22/1 22/6 22/25 23/1 23/2 24/7 24/9   28/25 30/21 31/9 34/16 36/1 37/4 37/9 38/23
 201/5 203/23 204/8 207/14 207/20 208/10
                                               24/18 25/19 27/1 27/16 30/22 32/14 33/5     38/24 41/10 44/24 45/23 46/16 46/18 47/24
 209/13 211/9 218/19 218/22 221/10 221/13
                                               33/8 33/12 34/2 35/23 36/23 38/3 38/22 40/1 57/23 58/24 59/7 61/12 61/25 65/9 66/10
 228/24 230/19 230/21 231/24 232/12 232/13
                                               50/18 51/10 51/11 57/14 60/8 60/10 62/1     66/12 66/23 67/5 67/12 67/21 68/22 69/6
 232/20 234/3 234/6 234/6 234/7 234/13
                                               66/25 67/8 89/5 89/21 91/4 100/13 107/23    70/4 70/6 70/10 71/8 71/20 72/2 72/4 72/13
 235/3 235/15 246/6 249/17
                                               107/24 107/25 111/9 111/13 113/6 113/24     72/23 72/24 73/7 78/20 78/25 79/12 80/11
gotten [3] 5/18 7/14 233/22
                                               115/10 115/11 116/16 117/16 127/4 127/8     84/7 84/18 85/13 85/25 86/3 86/5 87/10
government [44] 1/12 3/2 28/2 28/5 48/7
                                               138/15 145/5 146/8 147/2 148/20 153/24      87/12 90/7 94/7 96/22 100/5 101/2 102/5
 54/14 55/9 69/3 69/13 72/1 74/25 76/9 76/16
                                               155/1 159/4 170/5 170/7 170/12 172/8 172/9 111/3 111/19 112/16 116/19 120/6 120/14
 77/10 78/7 80/18 81/13 82/12 83/16 94/13
                                               172/19 172/20 172/22 172/24 176/9 180/23 122/3 122/16 123/4 123/11 126/17 127/24
 95/23 96/11 103/14 106/21 110/21 111/18
                                               183/7 183/10 184/18 185/24 187/12 187/17 128/1 128/7 130/19 131/23 132/2 132/5
 129/4 136/13 137/8 139/21 139/24 140/1
                                               189/1 189/9 189/9 189/10 189/18 190/13      132/9 132/14 132/19 133/3 133/15 134/7
 140/2 140/4 140/14 145/8 148/5 148/10
                                               190/15 191/5 192/12 192/17 192/18 193/11 134/18 134/21 134/23 137/15 138/20 140/20
 151/12 152/9 166/20 167/16 167/25 238/24
                                               193/17 193/18 194/5 195/16 195/17 196/1     141/14 142/19 142/23 146/12 147/2 147/16
Government's [4] 5/15 71/24 159/22 161/3
                                               196/2 196/7 196/9 196/13 196/23 198/8       147/25 148/18 148/20 150/9 150/22 151/1
grabbed [1] 52/18
                                               200/17 200/18 200/18 200/25 201/20 204/2 151/23 151/23 152/12 152/12 152/16 152/18
grainy [1] 137/15
                                               204/13 206/3 206/5 206/10 206/20 206/22     152/21 153/15 154/11 155/7 155/17 155/19
gram [1] 18/21
                                               207/9 207/23 208/3 209/19 210/10 211/12     155/24 156/4 157/5 157/8 157/11 157/21
grams [14] 17/22 27/2 31/17 31/25 39/23
                                               211/22 211/24 211/25 212/2 212/7 214/3      157/25 158/2 158/4 158/6 159/17 159/18
 40/1 40/5 40/8 40/8 40/11 107/11 107/16
                                               214/11 218/17 218/24 224/16 224/20 225/8 159/23 159/24 160/2 160/4 160/11 160/15
 107/21 240/17
                                               225/15 227/12 228/12 228/25 229/7 230/22 161/2 161/14 161/19 161/25 162/1 167/5
grand [11] 89/14 90/4 90/15 90/18 94/15
                                               231/10 234/7                                167/17 168/2 168/10 170/24 172/23 173/2
 164/24 183/1 189/23 189/24 193/12 193/15
                                               hadn't [3] 53/13 211/21 233/22              173/3 175/4 175/10 179/20 180/10 180/19
Granite [3] 91/9 194/9 194/10
                                               half [13] 16/10 46/19 49/18 59/24 60/1      183/6 183/8 185/10 185/12 185/14 185/17
grant [1] 151/3
                                               126/19 127/13 164/12 198/19 198/20 198/22 186/6 187/9 187/23 188/24 189/16 191/20
granted [1] 100/23
                                               198/23 206/19                               192/8 193/4 197/14 198/11 201/9 202/12
gravel [1] 54/1
                                               hallway [3] 149/14 149/24 151/1             202/12 202/13 205/12 210/14 227/19 228/5
great [2] 250/3 250/7
                                               Hamilton [1] 2/12                           229/3 229/23 232/6 233/18 235/14 235/15
Green [1] 158/15
                                               Han [2] 178/18 178/19                       236/5 240/6 241/5 242/25 246/25 247/5
GREG [2] 3/3 8/8
                                               hand [12] 41/4 45/18 52/6 55/16 55/18 73/11 247/7 247/8 247/16 248/16 248/20 249/9
Gregory [3] 61/4 61/11 88/12
                                               86/17 132/5 134/14 162/7 179/24 179/24      250/3 250/7
grille [1] 54/4
                                               handed [1] 52/4                             haven't [8] 65/3 69/11 69/15 69/17 69/18
grounds [2] 155/19 214/16
                                               handgun [4] 27/3 109/20 109/24 110/4        70/10 155/1 238/18
group [5] 8/23 43/22 47/19 163/20 171/18
                                               handle [2] 70/7 71/13                       having [8] 15/12 28/22 127/13 150/22
groups [3] 63/6 123/14 123/23
                                               handled [1] 175/16                          159/21 225/6 227/22 230/16
growing [1] 138/1
                                               handling [1] 57/24                          Hawk [1] 67/17
guard [1] 158/9
                                               handset [1] 78/24                           he [370]
guess [4] 181/11 186/14 230/12 243/24
                                               handwriting [4] 67/13 152/25 154/22 154/25 he'd [3] 188/22 193/16 202/15
guessing [6] 57/19 57/24 58/16 58/22 181/13
                                               handwritten [4] 68/3 68/10 130/19 130/23 he'll [2] 71/11 156/3
 224/5
                                               Haneef [1] 52/1                             he's [40] 7/15 19/17 30/1 33/17 43/10 44/12
guests [1] 150/15
                                               hang [2] 211/7 217/1                        56/4 56/21 59/16 67/25 68/21 70/17 71/4
guidance [1] 133/14
                                               hanging [3] 210/10 211/8 211/10             72/7 92/22 126/22 139/3 140/24 141/4
guilty [11] 13/18 166/3 166/6 166/7 166/14
                                               HANS [9] 1/6 111/13 132/21 140/14 145/6     145/20 146/10 153/19 158/25 161/9 161/11
 166/20 166/24 167/2 167/18 248/4 248/7
                                               145/11 146/1 165/9 181/3                    177/12 178/9 178/23 178/25 181/22 192/7
gun [66] 24/12 25/5 26/3 26/8 27/8 27/13
                                               happen [10] 18/15 32/12 53/23 68/19 159/6 193/14 194/1 203/18 223/22 225/11 243/1
 27/21 109/25 110/4 110/25 116/19 142/11
                                               171/19 172/19 188/20 201/16 231/16          248/9 249/10 250/11
 185/12 189/12 189/16 195/13 195/25 196/4
                                               happened [23] 10/3 12/5 39/22 51/19 57/20 head [5] 173/1 186/5 186/25 195/7 247/10
 200/18 200/19 200/20 201/5 201/9 201/11
                                               91/4 93/14 118/22 147/6 169/7 170/17 174/7 header [1] 78/18
 201/13 201/19 201/20 203/19 220/10 225/6
                                               188/9 191/2 195/9 196/14 197/24 209/1       headphone [2] 101/15 104/21
 225/8 228/20 228/22 228/25 229/3 229/10
                                               219/15 222/20 226/19 234/16 234/17          hear [6] 29/10 66/19 156/9 160/13 239/21
 229/10 229/16 229/21 230/1 230/4 230/4
                                               happening [2] 19/21 56/3                    250/9
 230/6 230/7 230/9 230/13 230/19 230/21
                                               happens [11] 12/3 160/2 161/24 220/16       heard [15] 10/24 24/6 24/7 28/9 42/10 66/23
                                                                                                                                       264



H                        Case 2:18-cr-00249-MMB        Document
                                       207/18 207/19 208/5 210/4 210/4535
                                                                      210/6 Filed 12/19/19
                                                                                hopes            Page 264 of 282
                                                                                      [2] 159/5 170/10
                                               210/13 210/14 212/10 213/5 213/18 213/22      hoping [1] 173/14
heard... [9] 69/15 69/17 88/7 112/23 156/11
                                               213/23 213/24 213/24 214/14 214/21 214/22     hour [9] 59/18 59/19 59/22 72/2 117/15
195/23 208/21 239/13 250/16
                                               218/25 218/25 219/3 219/4 219/19 220/2        147/15 160/7 193/12 244/15
hearing [3] 25/24 27/16 209/20
                                               220/18 221/9 221/22 223/8 224/20 225/21       hours [8] 49/16 49/18 59/18 59/20 59/24
heavily [1] 37/8
                                               226/2 226/21 226/21 227/1 227/1 227/3         60/1 113/10 197/9
heavy [2] 16/5 44/4
                                               227/4 227/9 227/11 227/13 227/18 227/19       house [27] 20/5 44/12 52/21 52/23 60/4
heavy-set [1] 44/4
                                               230/24 231/6 232/11 232/12 232/13 232/20      60/11 71/9 99/17 150/14 171/3 171/10 196/9
held [2] 150/13 150/19
                                               234/6 234/18 236/17 236/22 237/6 238/18       196/11 196/12 198/13 200/16 200/20 230/22
hell [1] 236/20
                                               245/4 248/11 249/13 249/15 249/17 250/10      230/25 231/1 234/2 234/7 234/22 234/23
Hello [1] 85/3
                                               250/21 251/1 251/4                            235/4 235/8 235/9
help [4] 124/3 194/25 240/15 240/25
                                               him/her [1] 36/13                             how [144] 6/21 11/7 12/16 12/19 13/5 23/19
helping [1] 215/12
                                               himself [3] 25/9 161/12 230/17                24/3 25/4 25/5 28/22 29/17 41/16 41/21
Hence [1] 148/25
                                               his [101] 7/15 7/16 20/24 24/12 24/18 24/23   44/17 46/6 46/7 46/16 46/18 49/17 51/9
her [61] 7/21 11/6 11/7 11/24 12/6 12/6 12/7
                                               24/25 25/4 25/19 25/20 27/6 27/13 28/10       57/14 59/17 60/15 69/2 73/21 73/22 74/18
12/7 12/10 12/11 12/18 12/18 13/3 13/4 13/4
                                               34/6 34/9 35/13 35/20 35/24 36/13 36/20       79/6 80/12 87/10 87/12 88/24 113/9 114/12
13/6 13/6 13/13 13/15 13/17 13/19 13/19
                                               42/19 43/15 44/1 49/25 51/16 51/17 51/19      120/4 121/21 122/5 122/6 122/9 122/11
14/2 14/9 14/16 14/17 14/20 14/22 14/23
                                               51/21 52/5 60/17 67/14 67/15 67/15 68/16      122/14 123/2 124/24 125/3 125/3 126/5
14/25 15/2 15/3 15/3 16/12 17/21 17/21 18/6
                                               68/16 68/16 68/18 89/9 90/6 90/11 90/11       126/9 126/21 131/11 133/14 135/23 137/9
18/12 18/12 18/15 18/22 19/3 19/3 19/4 19/6
                                               90/12 92/7 92/9 124/21 126/16 126/21 133/5    140/1 147/6 157/10 159/2 159/4 163/4 164/1
19/19 20/24 22/7 22/17 22/22 22/23 32/12
                                               136/8 136/10 137/10 137/11 137/16 139/12      168/13 170/3 170/8 170/10 170/17 170/25
32/14 32/16 32/16 33/8 35/19 36/13 38/24
                                               140/20 140/21 141/5 145/21 153/25 154/21      171/4 171/16 172/11 173/9 173/23 176/23
40/12 235/22
                                               159/2 161/4 168/23 168/23 170/15 172/25       177/1 177/22 178/4 179/5 179/19 179/20
here [64] 5/4 6/2 6/12 7/11 7/15 21/24 22/5
                                               174/3 175/8 175/18 178/17 179/10 179/14       180/5 180/10 181/2 181/4 181/11 182/16
34/11 34/21 39/22 42/21 48/24 55/16 56/19
                                               186/25 188/13 191/5 192/4 193/14 193/20       182/20 182/20 182/25 184/1 186/2 186/25
58/7 58/13 61/12 66/11 66/19 67/3 67/25
                                               193/22 194/5 194/8 195/7 195/17 196/10        187/4 187/11 187/15 192/18 192/20 193/17
68/2 68/23 70/8 71/12 71/20 75/22 78/15
                                               196/11 210/11 215/5 215/12 215/15 216/12      194/3 195/4 196/16 196/21 197/20 197/25
96/25 102/12 102/21 103/5 104/6 104/20
                                               218/21 220/24 223/23 224/1 224/22 230/22      198/18 199/1 200/25 201/1 201/1 201/2
105/5 105/15 105/25 109/2 109/14 110/3
                                               230/25 231/10 238/15 245/6 249/13             204/5 205/20 206/17 207/6 207/23 208/8
118/23 121/22 127/12 137/22 138/10 141/14
                                               history [1] 13/22                             208/16 208/16 216/3 216/7 218/19 219/23
150/9 152/13 153/19 153/19 154/8 154/15
                                               hit [5] 186/3 195/7 204/8 226/21 227/8        221/17 221/22 222/4 222/19 223/16 224/16
164/2 167/15 168/11 177/9 178/7 178/21
                                               hold [2] 69/14 196/4                          226/9 226/17 227/24 228/3 231/6 231/9
200/3 205/10 239/6 241/5 248/22 250/14
                                               holes [2] 126/16 126/18                       234/18 235/7 235/11 238/15 239/17 240/4
Here's [1] 69/12
                                               home [1] 157/6                                240/13 240/16 240/23 241/6 241/14 241/17
heroin [4] 114/22 115/6 116/1 117/2
                                               homicide [2] 190/14 194/16                    244/17
hey [4] 21/16 115/18 225/10 225/19
                                               honest [2] 112/9 168/3                        however [2] 116/18 159/20
HICKSON [9] 1/6 2/7 63/3 63/6 120/15
                                               Honestly [1] 177/21                           HUGHES [20] 2/3 2/4 3/4 3/5 3/9 3/14 3/19
121/3 158/22 165/5 178/12
                                               honesty [2] 13/19 13/19                       8/14 30/12 31/7 31/16 32/4 33/24 34/1 45/5
hidden [2] 101/3 101/8
                                               honor [126] 6/11 6/16 7/2 7/10 7/12 8/11      60/20 117/12 148/2 150/5 237/13
hide [1] 133/5
                                               8/15 11/15 14/14 23/7 23/9 23/11 28/18        hughesfirm.pro [1] 2/6
hiding [1] 57/14
                                               28/21 30/9 30/11 30/11 33/18 35/8 36/3        huh [4] 175/14 222/21 226/11 229/22
high [10] 22/6 56/22 123/10 239/17 239/19
                                               37/13 38/7 39/3 39/12 40/18 40/24 45/6 45/8   human [4] 9/12 9/17 20/16 22/24
239/22 242/14 242/16 244/15 244/17
                                               45/10 45/12 48/9 55/9 57/4 60/21 61/6 61/13   hundred [3] 112/8 152/12 241/21
higher [1] 76/7
                                               61/17 65/10 65/16 66/5 66/7 68/5 70/21 72/6   hung [3] 217/1 217/3 225/1
him [219] 6/14 7/20 12/6 16/23 21/25 22/1
                                               72/20 74/24 75/9 77/10 80/16 81/12 83/16      hustle [1] 210/21
24/3 24/10 24/13 24/19 26/23 27/10 27/11
                                               85/22 85/24 86/10 86/12 87/1 93/10 94/25      Hustlers [11] 34/17 35/4 47/7 53/7 87/18
27/11 34/2 36/13 37/16 38/17 39/19 43/20
                                               95/13 96/7 96/18 97/18 98/13 99/1 99/22       145/12 163/8 166/22 174/25 175/2 175/11
50/15 51/7 51/10 51/11 51/20 62/16 63/22
                                               101/23 102/15 102/25 103/8 103/21 104/10
63/25 64/2 64/16 64/19 66/11 66/18 67/5
                                               104/24 105/9 105/19 106/14 106/19 108/5       I
68/18 69/18 71/6 72/10 89/8 91/8 99/9
                                               108/22 110/15 111/5 112/11 117/19 119/22      I'd [20] 17/16 27/15 42/9 48/7 66/4 70/3
120/18 121/4 126/25 128/4 130/4 131/7
                                               128/23 131/5 131/6 144/18 145/15 145/20        72/20 94/24 96/18 97/18 98/12 99/1 99/21
131/17 132/1 132/24 132/25 133/12 139/5
                                               147/11 148/4 148/19 149/3 149/11 149/21        101/23 149/11 151/6 152/20 160/9 230/18
139/6 140/16 140/20 140/21 145/21 146/5
                                               150/7 151/8 151/14 151/20 154/20 154/24        250/14
155/7 155/17 155/19 156/17 170/11 170/25
                                               155/2 156/1 157/2 157/16 160/9 170/20         I'll [25] 5/21 7/20 12/10 14/14 27/17 31/6
171/1 173/25 174/1 176/22 176/24 177/11
                                               175/18 201/21 204/18 212/10 212/14 239/1       68/6 68/11 69/19 70/15 71/6 72/25 73/1
177/24 177/24 177/25 178/7 178/21 179/12
                                               239/13 243/3 245/5 245/8 245/20 246/16         152/1 155/5 160/3 160/7 161/21 180/13
180/12 180/23 181/22 181/24 182/5 184/4
                                               248/9 248/12 249/8 249/12 250/7 250/16         181/24 182/10 213/6 225/10 233/6 250/10
184/6 185/24 186/1 186/5 186/6 186/6 186/7
                                               250/25                                        I'm [160] 5/14 10/6 12/4 12/16 12/23 18/24
186/16 186/22 186/23 186/24 186/25 186/25
                                               HONORABLE [1] 1/9                              20/23 23/22 28/5 28/14 28/14 28/22 29/5
187/3 187/6 187/18 188/10 188/11 188/24
                                               hood [2] 133/3 140/20                          29/6 29/18 39/3 39/8 39/14 40/14 46/10
189/18 189/18 190/3 190/7 190/7 190/8
                                               hooded [9] 111/24 128/12 135/8 135/14          46/11 47/3 50/12 52/14 57/19 57/24 58/11
190/10 191/3 191/3 191/6 191/7 191/13
                                               135/20 136/1 137/7 142/2 144/23                58/16 58/22 61/24 65/5 67/19 67/20 67/22
191/18 191/18 191/19 192/11 192/12 192/18
                                               hoodie [2] 112/2 144/15                        67/24 68/4 68/11 69/4 71/7 72/11 73/22 74/4
192/24 192/24 193/17 194/5 194/6 194/11
                                               hook [1] 179/25                                76/8 82/12 84/14 87/8 87/24 88/10 93/21
194/12 194/18 194/18 195/4 195/5 195/7
                                               Hoover [18] 53/11 53/12 54/5 55/5 55/22        94/9 94/13 95/6 96/11 103/14 106/19 108/9
195/11 195/14 195/20 196/1 196/2 196/2
                                               56/3 62/14 63/20 64/14 64/23 76/2 88/7         108/21 110/16 110/23 111/6 112/8 112/10
196/2 196/4 196/10 196/17 196/18 198/4
                                               98/19 112/25 113/24 114/2 120/23 165/17        114/13 115/8 116/14 117/16 122/3 122/7
198/11 198/17 200/10 202/1 202/2 206/20
                                               Hoover's [1] 113/2                             122/13 122/24 123/10 123/24 125/20 125/20
206/22 206/23 206/25 207/1 207/2 207/2
                                               hope [1] 153/10                                125/24 126/1 126/24 126/24 127/2 127/7
                                                                                                                                      265



I            Case 2:18-cr-00249-MMB    Document
                                 indicted [1] 164/24 535 Filed 12/19/19
                                                                      133/8Page    265 152/10
                                                                            146/4 146/8 of 282
                                             indictment [2] 139/10 139/11                   investigations [5] 42/4 46/22 122/4 122/5
I'm... [80] 127/7 128/4 129/14 131/14 133/14
                                             indictments [1] 139/16                          123/23
 137/22 138/10 138/10 141/3 141/16 144/9
                                             individual [26] 20/1 24/7 25/2 26/1 42/16      investigators [3] 113/1 150/23 151/24
 145/9 150/10 151/3 151/14 153/13 153/16
                                              67/23 68/1 82/7 100/8 111/13 141/20 142/5     involve [2] 123/5 123/23
 154/12 154/14 155/19 155/19 155/20 155/22
                                              142/11 142/20 143/3 143/14 145/2 153/3        involved [13] 34/17 42/5 91/18 91/22 117/24
 157/14 159/12 159/15 160/19 160/21 174/1
                                              153/18 154/13 154/15 154/21 160/23 161/3       118/21 122/5 152/15 171/18 174/24 176/10
 181/12 186/1 186/6 186/23 187/2 187/2
                                              178/14 179/8                                   180/11 243/14
 188/6 188/12 191/18 191/19 193/13 194/21
                                             individuals [10] 50/18 98/17 123/14 153/19     involvement [3] 87/16 163/6 164/1
 194/22 195/5 195/5 195/6 198/8 199/24
                                              154/1 160/23 161/12 168/11 202/10 247/7       involves [1] 8/23
 200/2 200/2 201/21 202/19 202/20 202/23
                                             industrial [1] 53/19                           involving [2] 42/6 209/22
 203/9 209/1 213/18 214/2 214/8 214/19
                                             influence [8] 243/25 244/5 244/8 244/18        iPhone [3] 132/6 132/9 184/6
 219/13 219/19 223/1 223/23 224/4 224/10
                                              244/21 244/23 245/16 245/18                   is [381]
 226/25 227/2 235/15 241/8 241/17 242/24
                                             inform [1] 68/17                               isn't [7] 16/11 37/20 85/18 128/10 128/20
 244/15 245/18 249/8 250/2 250/2 250/6
                                             informant [30] 9/21 10/12 10/19 10/24 11/1      230/17 245/20
 250/10 251/7 251/7
                                              11/5 11/13 11/23 11/25 13/14 18/3 20/4 21/5   issue [5] 7/3 14/10 147/22 149/23 160/12
I've [10] 5/15 41/23 67/22 91/15 108/13
                                              21/11 21/14 21/15 23/6 25/6 26/7 32/8 32/9    issues [2] 23/1 73/8
 110/17 110/18 128/23 151/22 167/15
                                              32/11 88/13 88/19 89/6 107/25 114/20          it [491]
IBRAHIM [1] 1/5
                                              114/25 115/2 221/9                            it's [110] 5/8 5/12 9/13 12/2 16/1 16/24
ID [1] 79/13
                                             informant's [2] 9/22 32/9                       19/25 22/10 24/22 28/2 28/9 28/10 28/18
idea [8] 35/3 122/16 123/4 123/11 191/20
                                             informants [5] 9/13 10/7 21/8 30/22 46/25       28/21 31/12 32/1 35/9 35/17 41/25 48/14
 198/9 211/19 240/6
                                             information [36] 19/11 19/23 19/24 20/6         56/20 58/6 59/3 65/21 67/18 68/3 75/15
identification [1] 143/15
                                              21/22 23/3 37/4 46/23 66/10 72/22 74/13        75/17 78/3 78/17 79/15 79/23 80/10 80/15
identified [24] 11/4 11/6 20/16 44/5 54/4
                                              74/14 75/6 75/24 75/25 77/2 77/6 78/11 80/6    81/2 81/4 81/7 81/8 81/10 82/25 83/12 85/14
 55/21 97/25 111/13 128/18 128/19 133/2
                                              80/21 81/5 83/7 83/10 83/22 85/17 100/12       86/21 94/15 96/2 96/13 97/3 97/5 101/21
 146/8 146/10 146/11 148/9 148/21 150/24
                                              101/2 102/5 115/9 115/11 115/18 116/15         103/6 106/10 109/3 109/4 109/25 110/19
 152/21 153/5 153/6 161/9 161/10 161/11
                                              116/18 131/2 150/21 153/7                      112/6 116/15 120/14 123/10 123/12 124/5
 161/14
                                             informed [7] 66/8 66/9 68/14 110/17 110/19      124/19 125/18 129/4 129/11 132/7 135/13
identifies [1] 161/12
                                              148/10 196/13                                  136/1 136/2 136/16 136/22 137/17 138/18
identify [3] 68/6 145/11 177/11
                                             initial [5] 25/25 85/18 92/6 119/12 149/19      138/18 139/4 141/4 141/16 142/16 144/15
identifying [2] 44/7 178/9
                                             initially [10] 26/6 40/8 89/14 93/6 93/14       149/12 149/12 149/13 149/23 150/12 152/5
identity [2] 133/5 146/24
                                              125/17 206/10 228/9 228/12 228/19              152/14 153/16 163/20 171/18 173/18 189/25
ignore [3] 127/16 142/16 239/9
                                             initiate [1] 46/22                              201/3 202/20 208/19 216/19 222/9 227/8
II [3] 107/9 107/14 107/19
                                             injure [1] 236/13                               240/22 241/2 241/4 241/22 243/13 243/18
illegal [1] 130/12
                                             inquire [1] 156/25                              243/24 244/4 244/7 245/8 247/9 250/17
image [2] 48/20 49/10
                                             inside [10] 90/5 99/18 101/8 101/12 103/17      251/3
images [1] 55/4
                                              104/8 115/18 119/15 142/24 235/8              item [6] 107/7 107/10 107/12 107/15 107/17
imagine [2] 9/6 70/24
                                             insist [1] 155/8                                107/21
immediately [1] 54/2
                                             Instagram [7] 144/10 187/9 187/14 188/1        items [4] 54/7 107/1 107/4 115/14
Impala [18] 95/8 97/12 98/10 98/18 98/24
                                              218/7 218/19 222/19                           its [3] 54/3 85/25 148/6
 99/19 100/4 100/19 101/1 101/9 101/21
                                             instance [1] 10/1
 102/4 107/5 109/6 115/8 115/8 115/10
                                             instances [2] 5/7 47/24                        J
 117/25
                                             instruct [1] 71/6                              jacket [2] 144/14 144/15
implicated [1] 25/11
                                             instructed [2] 35/1 71/4                       jail [3] 153/9 168/17 169/3
important [8] 9/2 9/9 10/12 10/18 129/11
                                             instructions [1] 5/17                          JAMAAL [14] 1/5 15/12 34/10 35/13 37/2
 152/5 250/11 250/17
                                             instrument [1] 109/16                           97/5 97/7 119/9 165/7 177/8 177/9 177/14
importantly [1] 150/2
                                             intend [1] 69/2                                 178/6 237/25
impossible [1] 224/3
                                             Intensive [2] 41/25 42/2                       Jamaicans [1] 241/24
impound [2] 93/24 109/5
                                             intention [1] 20/13                            JAMEEL [2] 1/6 165/5
impounded [2] 93/23 95/8
                                             interact [1] 52/2                              James [2] 7/24 66/22
impression [1]   148/25
                                             interaction [2] 21/2 21/6                      January [3] 14/17 18/1 133/9
improper [2] 245/3 248/10
                                             interactions [1] 170/23                        January 11 [1] 14/17
inch [1] 127/4
                                             interest [1] 155/24                            January 23 [1] 18/1
incident [1] 143/9
                                             interfere [1] 69/2                             JASON [3] 3/8 45/14 45/22
included [2] 20/14 165/3
                                             interior [2] 7/4 148/6                         jawn [3] 27/19 27/20 27/22
includes [2] 75/5 75/24
                                             interject [1] 239/11                           jeans [9] 99/9 124/22 126/17 135/14 135/20
including [1] 158/7
                                             interview [3] 20/3 238/23 250/20                135/25 136/9 136/12 136/17
incoming [2] 74/15 79/1
                                             interviewed [1] 250/21                         Jeep [19] 49/23 50/23 51/1 52/19 89/14
incoming/outgoing [1] 74/15
                                             intrinsic [1] 5/13                              89/21 90/4 91/13 94/15 94/19 100/4 108/1
Incorrect [6] 221/7 236/20 244/14 245/25
                                             introduce [2] 151/25 158/14                     108/1 108/15 109/3 111/1 116/7 116/9
 247/2 247/25
                                             introduced [1] 5/8                              117/25
indeed [1] 40/2
                                             investigate [3] 21/20 46/14 47/4               Jim [1] 66/17
independent [1] 205/22
                                             investigated [2] 34/15 152/14                  job [6] 43/7 43/8 88/21 122/1 182/13 192/19
indicate [1] 190/13
                                             investigating [1] 123/18                       jobs [1] 176/20
indicated [12] 7/18 15/8 16/5 17/20 25/11
                                             investigation [34] 12/1 21/16 22/25 32/21      JOHN [3] 3/11 64/9 73/15
 31/16 35/19 37/23 63/16 90/21 116/3 205/25
                                              34/17 34/21 34/24 35/3 41/25 42/3 42/5        Johnson [34] 164/3 164/24 165/20 167/19
indicates [3] 78/25 79/8 85/6
                                              42/23 47/7 53/7 87/17 87/19 87/21 88/14        187/16 188/2 188/13 188/16 190/22 191/21
Indicating [6] 90/24 93/2 177/14 177/18
                                              93/19 93/22 100/10 113/4 117/24 118/21         192/12 193/14 196/22 197/4 197/8 201/6
 178/12 179/2
                                              121/22 121/23 121/25 122/21 124/3 124/11       206/20 218/17 220/4 220/6 220/13 220/20
                                                                                                                                       266



J                        Case 2:18-cr-00249-MMB
                                       keep [31] 3/11 6/7Document       53531/8Filed163/7
                                                          7/2 7/6 7/15 30/23          12/19/19
                                                                                          173/4 173/5Page
                                                                                                      207/23266
                                                                                                             208/3of 282
                                                                                                                   224/16
                                               31/9 36/5 41/10 45/23 66/1 71/11 73/15       224/20 225/16
Johnson... [12] 220/23 221/6 221/13 221/22
                                               73/21 75/3 75/13 75/15 78/12 81/25 84/18     knows [5] 131/7 152/25 244/20 245/18
 221/25 222/4 222/12 222/23 226/5 228/17
                                               86/23 117/17 138/8 162/13 175/18 175/20      245/19
 230/13 231/15
                                               183/8 213/22 248/15 250/5                    Krewer [1] 64/9
Johnson's [1] 166/12
                                               keeping [1] 212/24                           Krieger [4] 7/25 158/9 158/16 158/17
join [2] 44/10 150/6
                                               Kelly [1] 158/10
joint [1] 241/19                                                                            L
                                               kept [8] 31/16 74/18 76/20 77/16 80/23
joints [7] 240/16 240/18 240/18 240/23
                                               82/25 109/6 198/25                           LA [1] 194/16
 241/10 241/25 246/1
                                               Kevin [3] 67/7 158/19 158/20                 label [1] 78/17
JR [2] 1/18 1/18
                                               KFC [1] 107/6                                labor [1] 119/2
judge [42] 1/10 5/7 11/9 58/7 59/10 67/20
                                               KFC-0427 [1] 107/6                           laboratory [4] 106/25 107/1 107/2 107/3
 68/21 69/4 69/11 69/17 72/9 72/25 85/23
                                               Khazi [2] 176/23 177/4                       ladies [11] 8/4 9/16 10/23 40/21 65/24 73/6
 100/23 106/5 138/21 150/8 152/19 152/21
                                               Khazi's [2] 177/7 177/20                      117/13 142/15 147/14 162/4 248/14
 153/12 153/18 155/20 156/6 157/14 159/6
                                               kid's [1] 68/16                              Lane [1] 67/17
 160/17 166/11 167/12 167/13 167/17 167/19
                                               kill [9] 186/1 186/25 188/15 189/4 191/6     language [1] 28/9
 167/21 178/23 181/12 213/6 214/6 216/7
                                               191/7 194/18 194/18 207/19                   large [3] 107/12 127/8 137/9
 222/7 223/6 228/7 233/12 236/25
                                               killed [6] 188/21 191/21 192/12 207/14       last [30] 5/25 7/21 24/9 40/3 41/7 45/21 66/9
judges [1] 154/4
                                               207/18 212/20                                 66/10 67/24 72/15 73/14 79/17 79/17 79/19
jumped [3] 191/5 195/17 231/19
                                               killing [1] 213/2                             85/4 85/4 86/20 140/10 140/10 158/25
jumping [1] 10/6
                                               kind [17] 13/20 19/2 50/8 90/4 90/5 131/21    162/10 162/18 168/13 170/18 175/23 215/7
June [9] 42/10 84/12 84/16 88/11 88/24
                                               131/22 132/9 148/3 152/7 169/18 179/16        215/12 216/13 216/16 217/21
 114/14 130/10 209/17 210/7
                                               189/9 191/15 199/19 208/19 242/16            lastly [1] 119/8
June 22 [5] 84/12 84/16 88/11 88/24 114/14
                                               kinds [1] 136/1                              lasts [1] 79/7
June 6 [1] 42/10
                                               kite [1] 22/6                                later [22] 6/20 43/19 44/2 44/5 50/18 51/3
jurors [1] 82/15
                                               knee [2] 136/8 136/9                          52/14 54/4 55/21 59/18 59/20 91/14 100/8
jury [69] 5/10 5/17 7/11 7/16 7/22 8/1 8/2
                                               knees [2] 126/16 126/18                       111/10 122/24 129/10 140/18 143/13 190/3
 8/5 9/16 10/23 16/17 17/15 17/18 20/12
                                               knew [15] 18/15 22/19 32/11 140/2 140/4       193/12 232/13 233/17
 20/14 29/9 40/6 40/21 41/21 49/20 62/8 66/2
                                               183/7 193/18 200/16 207/5 207/8 210/20       law [18] 1/18 8/24 9/18 9/23 10/8 10/8 13/12
 73/3 73/4 73/6 78/14 81/17 87/7 95/13 96/7
                                               216/3 225/1 225/8 228/25                      16/1 47/16 87/14 100/13 102/8 129/2 136/16
 96/23 99/25 100/22 102/2 104/13 105/2
                                               Knock [1] 179/23                              138/24 149/21 155/20 204/3
 105/12 105/22 106/3 106/17 108/25 111/6
                                               knotted [4] 101/13 104/8 107/7 107/17        Lawrence [1] 53/20
 113/15 117/13 126/9 127/16 137/18 137/19
                                               know [197] 7/16 13/23 16/14 19/16 20/4       lawyer [2] 250/1 250/4
 139/18 147/18 147/19 147/21 151/25 160/13
                                               20/6 21/24 22/1 24/16 25/15 25/16 25/25      lead [1] 148/2
 162/2 162/4 164/25 166/5 172/11 178/23
                                               26/10 26/11 29/14 32/18 34/9 37/21 37/21     leading [5] 33/14 33/17 35/9 150/11 176/25
 179/19 182/8 185/3 203/1 203/12 239/9
                                               38/19 47/22 49/24 51/2 53/12 53/13 59/3      leaf [7] 240/22 240/24 240/25 241/2 241/4
 245/18 248/18 248/21
                                               61/24 66/10 69/18 70/16 75/4 85/16 91/1       241/14 241/17
just [158] 7/2 7/6 7/12 8/12 9/16 10/6 13/9
                                               91/2 96/12 98/17 103/12 105/25 106/9 112/6   leaned [1] 90/5
 16/18 20/9 21/23 22/1 23/21 25/5 25/14
                                               116/23 118/23 119/1 122/19 124/10 124/10     leaning [1] 56/21
 25/15 25/18 27/15 27/17 27/22 28/11 28/17
                                               125/4 126/17 128/21 128/24 130/3 130/17      learns [1] 138/25
 29/1 30/21 31/11 31/13 32/12 34/24 35/1
                                               130/24 131/9 131/10 131/23 132/4 132/5       least [6] 25/19 62/4 63/1 137/9 160/7 245/16
 35/17 36/6 36/16 39/15 40/6 40/25 41/18
                                               136/8 139/23 141/3 142/22 147/2 147/6        leave [9] 25/4 27/11 27/11 51/3 51/5 52/25
 42/10 48/9 56/20 58/19 61/25 63/9 63/25
                                               149/7 153/12 153/13 153/14 153/18 154/9       72/25 155/5 226/4
 68/14 69/4 69/5 69/19 72/20 72/21 75/3
                                               154/21 156/3 161/21 163/7 167/7 167/10       leaves [15] 26/5 43/4 43/7 44/20 59/17 60/13
 75/16 76/5 76/7 76/15 77/15 78/8 78/14
                                               167/24 168/23 168/24 168/24 169/14 170/8      147/18 240/23 240/24 241/6 242/11 243/8
 78/17 79/11 79/13 79/15 79/20 80/21 82/19
                                               170/15 171/4 173/18 174/14 174/17 175/5       244/1 246/1 248/18
 83/22 84/10 84/22 87/15 87/24 88/10 92/2
                                               175/8 176/4 176/6 176/21 177/4 177/7         leaving [3] 26/23 29/13 251/7
 92/15 93/10 95/21 97/8 100/22 103/6 104/15
                                               177/21 177/22 177/23 177/24 178/4 178/14     left [27] 24/25 24/25 25/6 26/8 27/7 27/10
 105/18 106/1 106/19 108/11 109/10 111/9
                                               178/17 179/8 182/11 184/8 186/2 186/7         44/3 44/21 50/13 55/18 60/10 91/7 93/17
 111/11 111/18 119/16 120/8 123/22 123/24
                                               186/21 186/24 186/24 187/1 187/15 188/21      102/8 107/24 126/3 126/21 127/1 127/7
 124/22 130/1 133/14 137/19 143/25 145/16
                                               191/6 192/7 192/19 192/20 192/21 193/1        136/8 136/9 137/16 137/23 137/24 147/21
 146/5 147/12 155/20 156/15 156/17 157/6
                                               193/8 193/16 196/5 196/11 197/2 197/25        155/23 226/2
 161/16 163/10 168/23 171/10 173/6 173/7
                                               198/4 198/6 198/7 198/14 198/16 198/17       left-hand [1] 55/18
 174/17 174/19 177/16 177/21 180/10 182/8
                                               198/18 199/1 200/2 200/4 204/5 204/22        legal [5] 73/7 74/6 74/8 74/9 245/19
 186/7 186/7 186/10 192/19 194/14 197/16
                                               204/24 205/8 205/8 207/4 207/10 208/15       legitimate [1] 174/24
 197/16 198/17 202/8 214/4 214/7 216/12
                                               208/17 208/19 210/14 211/20 213/12 213/14    lengths [3] 125/4 125/5 125/12
 221/2 221/3 221/5 221/10 222/4 223/20
                                               214/12 214/13 215/5 215/7 215/9 215/12       less [2] 215/20 238/16
 223/24 224/3 225/1 225/10 226/7 227/5
                                               215/13 215/15 216/18 216/20 216/23 217/1     let [19] 24/2 24/5 40/25 47/11 51/23 54/9
 227/21 230/13 231/14 234/22 235/4 235/16
                                               217/8 217/23 218/19 218/21 219/8 219/8        68/6 75/4 155/4 156/13 156/25 193/16
 239/12 239/14 240/15 241/5 241/14 241/17
                                               219/23 220/17 222/19 224/22 224/24 225/3      195/14 210/14 213/8 220/1 226/18 247/4
 241/20 241/22 244/14 245/3 247/16 249/8
                                               225/6 225/14 225/17 225/18 229/14 229/19      250/10
 249/9 250/9 250/16
                                               232/1 235/19 235/21 236/14 237/10 237/11     let's [25] 13/16 33/23 37/24 69/6 95/3 97/11
justice [1] 164/6
                                               238/3 239/11 240/16 241/17 243/7 244/20       100/19 103/12 109/12 110/1 127/12 130/9
JYD [2] 91/16 94/15
                                               244/23 245/17 246/6 247/5 248/13 250/3        137/5 140/18 170/1 175/4 180/6 183/20
JYD-0709 [2] 91/16 94/15
                                               251/8                                         183/23 190/21 193/7 202/17 228/19 247/16
K                                              knowing [3] 18/17 22/21 192/17                250/23
                                               knowledge [8] 64/8 77/2 77/23 81/5 83/7      letter [20] 67/11 67/14 68/4 68/11 70/16
K-E-E-P [1] 73/16
                                               113/24 121/2 153/25                           70/22 75/16 75/17 138/2 152/23 153/1 153/3
Kaisinger [1] 38/5
                                               known [13] 42/16 47/9 67/23 68/1 87/17        154/1 154/14 154/17 154/17 154/22 155/18
                                                                                                                                      267



L            Case 2:18-cr-00249-MMB
                                  194/8Document      535 220/24
                                       196/24 197/1 220/22 Filed 12/19/19
                                                                       malesPage   26744/10
                                                                            [17] 43/22 of 282
                                                                                            44/15 50/24 50/25
                                              locations [2] 149/8 211/8                      51/1 51/21 51/24 51/25 52/6 52/17 52/18
letter... [2] 161/9 161/11
                                              lock [4] 101/11 105/8 105/17 107/12            53/2 90/16 122/12 122/14 135/13
letters [12] 67/10 67/12 69/3 72/1 75/5 152/3
                                              locked [3] 205/9 205/11 208/10                 Malik [6] 51/25 52/4 52/5 62/19 97/24 99/15
 152/22 153/25 154/20 160/13 161/4 249/17
                                              logged [2] 187/14 187/15                       mama [1] 188/7
level [1] 243/14
                                              long [25] 12/16 25/4 25/5 41/21 42/4 46/16     man [6] 29/15 71/11 155/14 168/24 169/1
Lewis [2] 158/19 158/20
                                               46/18 49/17 65/20 79/6 85/14 87/10 87/12      191/16
lie [1] 247/5
                                               113/9 159/2 159/20 160/5 160/8 165/19         man's [1] 238/11
lied [3] 246/25 247/5 247/7
                                               206/17 207/23 215/20 224/16 227/24 228/3      management [2] 149/14 150/1
lieutenant [3] 175/12 175/13 175/25
                                              Long-term [1] 42/4                             manager [3] 150/24 158/10 158/15
life [7] 67/14 67/15 67/15 68/16 68/16 167/9
                                              look [38] 13/17 16/21 16/23 20/11 37/24        manned [1] 158/18
 218/4
                                               40/3 48/20 66/12 69/1 72/24 75/3 78/16        Mansion [37] 171/1 171/2 171/9 171/12
light [8] 15/24 16/2 22/19 22/21 126/12
                                               78/19 80/19 80/19 82/13 95/10 96/11 97/11     171/19 171/21 171/23 172/5 172/12 172/16
 126/14 177/13 178/11
                                               103/15 103/16 124/13 124/21 125/22 128/22     173/9 173/10 173/21 175/5 175/6 176/8
Light-skinned [1] 177/13
                                               136/8 137/5 137/22 150/23 151/24 152/20       176/21 176/24 177/5 178/1 179/4 180/11
lighter [1] 32/14
                                               153/17 154/12 155/3 171/9 219/12 227/1        180/13 180/13 181/22 182/2 182/3 185/14
like [128] 12/23 13/11 13/22 25/7 26/10
                                               227/2                                         186/23 204/2 204/8 207/7 207/9 207/11
 27/15 29/19 30/3 32/7 32/12 35/9 42/9 43/21
                                              looked [9] 43/21 49/22 90/7 94/20 105/18       210/10 211/7 211/8
 48/7 49/10 49/11 58/22 58/23 58/25 59/23
                                               119/8 125/17 153/2 218/14                     many [25] 44/17 122/5 122/6 122/9 122/11
 60/15 67/18 68/5 68/9 70/4 72/1 72/21 75/4
                                              looking [34] 43/10 47/22 49/7 51/21 55/3       122/14 123/2 144/10 150/15 157/10 171/16
 75/16 79/20 79/21 80/20 90/7 90/11 91/8
                                               85/5 90/6 93/5 95/5 95/6 95/7 96/25 102/12    172/11 173/9 173/18 178/4 181/2 181/4
 94/20 94/24 96/13 96/18 97/18 98/12 99/1
                                               102/21 103/5 104/6 104/20 105/5 105/15        181/11 191/9 207/10 223/9 223/16 238/16
 99/21 100/6 100/6 101/15 101/23 103/15
                                               105/25 109/2 109/4 109/14 109/19 109/23       240/16 240/23
 103/18 103/19 106/1 108/11 110/12 113/20
                                               110/3 123/18 125/20 133/1 133/14 144/10       map [1] 197/17
 115/16 119/9 124/21 127/21 129/14 132/6
                                               192/17 192/25 193/8                           March [9] 112/22 132/23 133/24 134/8
 133/2 133/12 136/25 138/1 143/10 145/14
                                              looks [12] 49/10 56/15 67/18 68/9 75/4         134/9 134/19 134/21 146/10 147/1
 149/6 149/11 151/6 151/17 152/20 160/9
                                               79/21 96/13 106/1 110/12 112/2 132/6          March 4 [2] 112/22 132/23
 163/23 171/9 171/17 172/13 172/13 172/14
                                               143/10                                        March 4th [1] 147/1
 173/14 174/9 174/9 174/15 175/12 175/12
                                              lot [28] 9/11 25/24 48/21 49/3 49/5 53/19      marijuana [9] 197/11 199/2 211/4 241/3
 175/25 176/4 179/23 180/7 183/1 183/3
                                               53/23 53/25 53/25 54/1 62/10 63/23 89/3       241/7 241/15 241/21 241/23 246/5
 186/22 186/24 187/2 188/3 189/10 193/12
                                               89/15 90/3 93/24 102/9 109/5 115/10 122/8     marked [11] 30/16 48/7 54/14 74/25 76/9
 193/13 194/24 195/3 195/18 195/19 195/20
                                               163/24 171/24 172/13 179/25 185/14 211/7      80/18 82/12 94/13 103/14 110/21 149/20
 195/23 197/22 198/1 198/14 198/14 198/15
                                               211/9 211/12                                  Market [2] 1/24 136/3
 198/16 198/16 198/16 198/19 198/20 198/23
                                              Lounge [3] 178/1 178/2 204/17                  marshal [2] 67/6 161/2
 198/23 208/11 214/19 218/14 219/13 223/17
                                              luck [1] 230/17                                marshals [13] 5/25 6/4 6/5 6/19 66/8 66/15
 223/24 224/17 227/18 232/9 241/24 241/25
                                              LUIS [1] 2/7                                   66/16 152/20 153/12 153/15 154/5 154/6
 242/16 250/14
                                              luisaortiz [1] 2/9                             155/17
likely [1] 160/2
                                              lunch [10] 6/25 49/16 71/7 72/2 72/17 72/25    Marvine [7] 184/9 184/22 190/13 197/1
likes [1] 85/13
                                               117/15 117/17 147/17 156/19                   199/1 200/5 200/11
limit [5] 39/5 39/20 154/7 249/18 250/11
                                              luncheon [3] 70/15 147/14 156/22               matched [1] 118/24
limited [3] 38/8 39/2 80/11
                                              lyrics [2] 205/8 205/8                         material [2] 129/11 133/13
line [4] 40/3 72/13 137/6 213/22
                                                                                             matter [2] 250/17 251/15
lines [1] 46/24                               M                                              maximum [1] 167/7
link [7] 48/21 48/23 188/12 191/19 198/1
                                              M-O-O-R-E [1] 168/14                           may [19] 6/2 6/4 6/6 7/12 21/9 28/18 45/11
 219/14 219/19
                                              mad [1] 191/17                                 90/20 100/5 101/2 116/19 119/1 148/12
list [2] 7/19 157/12
                                              made [36] 5/5 6/18 15/19 34/23 62/25 63/5      155/18 155/23 159/5 174/15 175/4 250/7
listed [3] 76/2 79/7 82/11
                                               63/20 76/20 77/1 77/4 77/5 77/16 77/22        May 23 [1] 148/12
listen [3] 29/22 29/23 213/18
                                               77/25 80/23 81/4 81/7 82/25 83/6 83/9 88/5    maybe [26] 28/13 29/5 44/19 52/7 52/14
listening [2] 19/20 186/11
                                               92/6 107/3 110/18 110/19 120/10 133/15        52/15 52/25 58/22 59/19 59/25 79/20 100/5
litigation [2] 148/20 149/1
                                               140/4 140/8 148/11 161/3 190/21 193/13        113/20 113/21 122/10 122/10 125/4 127/2
little [29] 25/1 28/17 28/23 29/15 51/21
                                               195/18 225/13 236/25                          136/7 140/4 155/11 158/22 200/4 211/4
 57/14 69/10 69/19 76/7 87/24 99/7 113/21
                                              magazine [1] 110/5                             211/24 216/6
 125/13 127/12 163/10 163/25 164/5 169/22
                                              magazines [1] 111/2                            McGann [1] 158/9
 175/19 184/7 191/13 192/23 195/20 195/22
                                              mail [6] 66/9 67/11 67/11 67/14 68/15 100/3    McSwain [1] 152/13
 199/25 202/17 210/11 211/4 224/3
                                              main [2] 91/6 113/19                           me [140] 5/25 7/9 10/11 12/4 21/2 23/18
live [4] 110/6 110/7 216/22 229/13
                                              Major [1] 7/18                                 23/24 24/2 24/5 27/18 28/1 28/6 28/9 28/17
lived [1] 224/24
                                              make [44] 7/12 7/19 11/1 13/10 13/23 14/2      28/22 29/10 30/14 36/15 38/22 40/25 47/11
lives [4] 215/9 215/13 225/18 229/14
                                               14/22 20/2 21/9 21/10 33/2 33/5 46/25 46/25   51/23 54/9 54/17 58/11 68/6 68/14 72/22
living [2] 46/9 58/1
                                               68/18 76/23 77/15 81/2 83/3 124/16 127/9      72/24 75/4 80/19 92/4 118/19 120/20 122/17
LLC [2] 2/4 2/11
                                               128/17 138/16 143/15 151/14 154/5 154/25      125/8 125/11 129/2 129/14 135/9 135/13
lo [9] 67/23 68/1 170/14 171/5 172/25
                                               155/23 156/12 160/21 161/24 168/9 182/20      138/8 141/13 145/7 148/8 155/4 155/7
 172/25 204/6 229/25 230/11
                                               183/10 183/12 190/3 192/21 192/22 193/10      156/13 156/15 156/25 158/22 159/12 159/15
loaded [1] 110/6
                                               210/18 210/21 227/2 246/6 251/2               162/23 163/3 163/9 171/9 171/14 172/7
local [1] 79/4
                                              makes [5] 114/24 129/5 154/18 175/15 176/2     172/25 177/16 180/22 181/1 181/6 184/4
located [1] 109/15
                                              making [14] 10/25 19/8 79/15 89/25 114/16      184/5 184/5 186/1 186/3 186/5 186/6 186/15
location [31] 44/4 48/6 50/19 50/23 51/5
                                               114/19 148/2 150/5 182/25 183/1 187/3         186/15 186/21 186/23 186/24 186/24 188/11
 52/18 52/20 53/2 55/4 62/2 62/12 80/2 84/3
                                               213/24 213/24 216/7                           188/19 188/21 188/24 190/8 190/9 190/9
 84/4 89/13 89/15 91/1 91/8 93/17 93/18
                                              male [10] 44/4 50/2 52/1 54/4 90/15 92/22      190/15 190/19 191/5 191/6 193/16 193/16
 93/20 95/19 113/21 150/21 180/14 184/6
                                               123/2 124/19 128/12 142/2                     194/8 194/13 196/4 196/23 196/24 196/24
                                                                                                                                    268



M                       Case 2:18-cr-00249-MMB      Document
                                      methamphetamines [1] 26/7 535 Filed 12/19/19
                                                                        Moved [1] 106/3Page 268 of 282
                                              MICHAEL [1] 1/9                             movement [1] 89/14
me... [44] 197/3 197/24 198/1 198/3 199/3
                                              microphone [4] 41/11 86/24 162/13 175/20 moving [2] 180/5 181/2
199/3 200/4 200/13 200/19 202/15 202/16
                                              mid [2] 65/25 170/2                         Mr [23] 3/4 3/4 3/5 3/5 3/7 3/8 3/9 3/9 3/10
203/4 203/18 205/6 207/3 207/3 207/5 207/7
                                              Mid-2016 [1] 170/2                          3/11 3/12 3/13 3/14 3/14 3/15 3/15 3/16 3/16
207/10 213/8 213/13 213/15 213/23 214/18
                                              mid-morning [1] 65/25                       3/18 3/18 3/19 3/19 43/4
214/20 218/10 219/22 220/1 220/2 222/9
                                              middle [4] 51/17 93/5 109/18 250/18         Mr. [231] 6/15 6/21 6/22 8/14 9/13 9/20 10/1
226/19 226/21 226/22 226/24 232/15 236/9
                                              might [10] 12/23 69/10 86/3 90/7 129/5      23/8 23/10 27/16 30/12 31/7 31/16 32/4
236/9 240/15 240/25 246/6 246/13 247/3
                                              130/24 134/7 135/23 135/24 158/7            33/24 34/1 39/18 40/1 42/24 43/1 43/7 43/8
247/4 247/9
                                              million [1] 127/13                          43/13 43/15 43/25 44/1 44/2 44/12 44/13
mean [49] 59/7 61/5 74/9 80/8 115/24 123/4
                                              mind [13] 66/1 69/8 123/18 133/16 162/23    44/20 44/21 45/1 45/5 45/7 45/9 46/4 50/1
125/12 152/5 163/18 172/3 173/2 182/8
                                              163/9 178/9 179/19 192/8 242/17 242/20      50/3 50/13 50/22 51/1 52/4 52/8 52/10 52/11
182/9 186/4 189/8 190/18 192/2 194/17
                                              243/25 248/15                               52/13 53/12 57/5 59/16 60/12 60/12 60/20
194/19 195/2 196/8 196/8 205/22 207/11
                                              mine [5] 189/7 234/2 234/7 234/23 235/10    61/16 62/14 63/3 63/6 63/20 64/14 64/23
207/15 208/8 208/13 208/24 209/12 209/15
                                              minus [1] 102/22                            68/12 68/13 70/3 70/5 70/8 70/9 70/22 71/19
211/21 212/6 212/9 212/9 214/14 218/22
                                              minute [8] 35/17 69/9 69/24 117/16 151/11 71/19 72/4 72/22 72/24 73/21 75/3 75/13
225/16 227/23 227/24 228/11 229/6 233/1
                                              214/4 228/5 244/15                          75/15 78/12 81/25 84/18 84/21 88/3 88/14
233/11 237/10 242/9 242/19 244/15 244/20
                                              minutes [16] 25/6 51/3 52/7 52/15 52/25     88/21 88/25 89/1 90/17 90/18 90/22 90/24
244/23
                                              60/16 65/25 69/11 69/21 71/12 92/15 93/9    91/5 91/6 91/13 91/23 92/4 92/12 92/24 93/2
meaning [3] 9/22 36/19 37/12
                                              140/24 155/23 203/10 208/25                 93/8 93/15 93/23 98/19 98/19 99/8 99/15
means [7] 20/23 79/9 79/9 79/10 194/15
                                              misleading [1] 5/10                         111/22 111/23 112/20 113/23 113/24 114/2
204/25 205/1
                                              misquote [1] 153/10                         114/16 114/19 114/24 116/4 116/10 116/19
meant [2] 145/9 245/17
                                              missing [5] 17/12 22/14 22/16 40/2 102/23   116/25 117/12 119/23 120/15 120/23 121/1
mechanically [1] 241/14
                                              mission [2] 191/6 192/19                    121/3 121/6 121/13 125/11 125/20 125/24
media [4] 47/2 133/2 157/18 237/23
                                              mistaken [1] 117/17                         126/10 127/22 135/6 137/2 138/11 142/3
MEEHAN [14] 1/18 1/18 3/9 3/12 3/14 3/18
                                              mobile [1] 78/25                            144/8 144/25 146/1 146/9 146/24 148/2
9/13 9/20 10/1 45/1 50/1 57/5 84/21 205/13
                                              model [2] 5/17 49/23                        149/9 149/9 150/3 150/5 152/11 152/11
meet [42] 15/6 37/2 43/2 47/19 92/6 92/18
                                              mom [2] 68/16 187/12                        152/13 152/23 153/8 153/25 154/13 155/6
93/12 93/18 166/15 170/25 180/12 180/13
                                              moment [4] 69/5 93/10 187/25 201/21         155/9 155/10 155/13 155/24 157/8 157/9
180/15 181/25 183/13 184/20 189/10 190/3
                                              Monday [2] 159/8 159/10                     158/8 158/21 158/22 162/12 163/4 170/3
190/9 190/10 190/21 193/16 194/7 195/5
                                              monetary [1] 201/2                          170/4 170/5 170/10 170/23 184/20 187/4
198/3 200/6 200/10 202/1 202/2 203/25
                                              money [22] 14/20 40/7 52/5 172/4 176/5      189/1 190/11 190/12 190/12 202/1 202/23
204/16 220/7 220/10 220/12 220/13 220/18
                                              176/7 176/15 179/24 179/25 182/11 182/14 205/13 205/18 205/25 206/9 206/18 207/23
220/19 222/23 223/8 226/14 226/17 226/20
                                              183/18 190/19 190/20 195/6 195/19 200/25 208/3 208/8 208/14 208/20 209/8 209/22
meeting [4] 21/11 93/13 130/15 190/12
                                              213/24 213/25 216/3 226/5 236/10            209/23 209/25 210/3 210/8 211/13 212/7
Melliano [1] 177/22
                                              monitor [1] 42/22                           212/15 212/20 213/9 218/3 218/17 219/21
Melliano's [1] 178/5
                                              monitored [3] 9/23 10/20 21/3               219/22 219/23 220/15 220/15 220/20 221/6
member [3] 46/13 145/12 193/19
                                              monitoring [2] 30/23 113/2                  221/13 222/2 222/4 222/13 222/23 225/16
members [17] 41/21 87/6 94/21 99/16 99/16
                                              month [7] 12/13 21/10 23/21 132/20 133/21 225/25 226/5 227/22 228/12 236/7 237/13
100/9 100/22 110/19 113/15 146/3 146/7
                                              208/16 209/7                                237/18 237/20 238/3 238/4 238/22 238/25
164/25 166/5 166/15 166/21 185/3 204/7
                                              months [3] 31/4 134/4 134/6                 239/11 240/13 246/4 247/17 248/22 249/19
memorialize [2] 59/1 129/6
                                              Moore [9] 168/3 168/10 168/14 209/22        249/24 250/15
men [1] 52/2
                                              209/23 212/3 212/7 212/15 212/20            Mr. Abdul [2] 52/11 52/13
mentally [2] 245/23 246/3
                                              more [33] 13/16 21/25 26/5 27/15 37/9 49/18 Mr. Baker [2] 190/12 220/15
mention [4] 63/3 139/15 148/16 156/18
                                              53/14 69/10 109/12 110/9 122/10 123/6       Mr. Berto [1] 225/25
mentioned [19] 30/22 33/1 55/6 55/19 61/11
                                              123/8 123/12 136/6 136/16 138/25 143/14     Mr. Blanding [2] 150/3 158/21
62/14 104/21 105/6 107/23 120/15 145/5
                                              150/2 151/20 151/23 160/11 188/22 189/17 Mr. Blanding's [1] 238/3
153/8 153/9 179/4 202/5 204/21 205/6 205/7
                                              193/14 198/21 202/8 202/9 206/8 227/11      Mr. Boyer [1] 98/19
211/21
                                              227/13 227/18 250/25                        Mr. Brooks-Blanding [5] 6/15 155/10 157/8
message [21] 74/16 74/16 74/17 79/9 218/11
                                              morning [42] 5/2 5/20 8/4 8/20 8/21 23/16   157/9 158/8
218/12 218/14 218/17 218/22 218/23 219/2
                                              23/17 41/16 41/17 46/4 46/5 57/11 57/12     Mr. Dontez [7] 42/24 43/1 88/14 91/23 92/4
219/2 219/12 222/17 222/18 222/18 222/20
                                              61/1 61/2 61/22 61/23 65/25 66/7 66/24 67/9 114/16 152/23
222/22 222/25 223/2 223/4
                                              73/21 85/2 114/13 120/3 121/11 121/12       Mr. Gadson [18] 92/24 93/2 93/15 111/22
messages [2] 220/6 221/21
                                              152/4 152/13 155/9 155/12 155/25 156/4      111/23 112/20 113/23 121/1 121/13 125/11
met [26] 15/12 15/18 21/24 24/2 24/3 37/4
                                              159/24 159/25 196/3 196/23 197/5 242/10     125/20 125/24 126/10 135/6 142/3 144/8
88/19 89/5 91/10 111/14 111/14 130/13
                                              248/19 248/23 251/8                         146/9 202/1
145/2 150/25 171/1 184/6 187/17 191/3
                                              most [2] 47/24 86/5                         Mr. Gadson's [1] 146/24
191/3 196/24 196/25 199/7 206/20 206/22
                                              mostly [1] 86/7                             Mr. Goldman [10] 23/10 45/9 121/6 127/22
207/2 226/2
                                              motherfucker [1] 200/4                      137/2 138/11 144/25 238/25 239/11 249/24
metal [1] 153/21
                                              motion [5] 148/3 150/5 151/3 151/17 151/22 Mr. Hans [1] 146/1
meth [23] 14/3 18/3 21/25 30/1 36/20 114/22
                                              motion-activated [1] 151/17                 Mr. Hickson [5] 63/3 63/6 120/15 121/3
115/6 116/1 117/2 187/3 189/19 191/5
                                              Motor [1] 7/18                              158/22
192/17 192/25 193/8 195/17 203/19 203/22
                                              mountain [1] 250/19                         Mr. Hoover [9] 53/12 62/14 63/20 64/14
207/3 207/3 221/6 221/9 221/22
                                              move [33] 55/9 75/9 77/10 81/12 83/16       64/23 98/19 113/24 114/2 120/23
methamphetamine [25] 12/19 12/19 14/5
                                              94/24 95/14 96/18 97/18 98/12 99/1 101/23 Mr. Hughes [13] 8/14 30/12 31/7 31/16 32/4
14/9 14/16 15/2 15/9 16/10 17/12 18/21
                                              102/15 102/25 103/8 103/21 104/10 104/24 33/24 34/1 45/5 60/20 117/12 148/2 150/5
22/14 22/14 31/2 31/2 31/14 31/17 31/24
                                              105/9 105/19 106/14 108/21 144/9 155/10     237/13
32/1 33/12 34/7 35/14 36/16 38/17 39/23
                                              160/6 162/12 175/20 213/6 223/24 224/3      Mr. Johnson [4] 218/17 221/6 222/4 226/5
40/4
                                              224/7 235/17 235/19                         Mr. Keep [7] 73/21 75/3 75/13 75/15 78/12
                                                                                                                                   269



M            Case 2:18-cr-00249-MMB
                                  205/6Document      535 214/14
                                       208/25 213/8 213/22 Filed214/15
                                                                 12/19/19   Page
                                                                       night's       269 of 282
                                                                               [1] 249/6
                                              214/15 214/15 214/15 214/15 214/16 220/1    nights [4] 28/12 28/14 29/2 29/5
Mr. Keep... [2] 81/25 84/18
                                              224/1 231/19 237/25 238/6 238/9 239/6       Nighttime [1] 223/13
Mr. McSwain [1] 152/13
                                              243/3 245/5 246/5 247/10                    nine [3] 23/20 27/23 29/1
Mr. Meehan [8] 9/13 9/20 10/1 45/1 50/1
                                              myself [3] 101/4 173/1 173/24               Nissan [19] 51/4 51/6 51/9 51/14 89/13
57/5 84/21 205/13
                                                                                          89/16 89/18 89/23 90/2 91/7 93/8 93/16
Mr. Moore [5] 209/22 209/23 212/7 212/15      N                                           141/22 185/2 191/4 191/5 199/20 199/21
212/20
                                              name [66] 7/15 7/16 7/21 8/7 11/1 25/14     231/20
Mr. Ortiz [6] 23/8 45/7 61/16 119/23 238/22
                                              41/6 41/7 45/20 45/21 61/5 66/21 67/6 73/13 no [215] 6/6 11/15 13/25 14/1 16/5 18/10
250/15
                                              73/14 73/15 74/14 76/2 82/11 86/19 86/20    18/11 21/8 22/19 23/7 23/9 26/6 27/11 27/24
Mr. Robbie [3] 220/20 221/13 222/23
                                              96/3 100/9 110/14 116/4 116/4 128/18        29/10 31/19 32/7 33/5 33/8 34/14 35/3 36/1
Mr. Stengel [6] 70/3 71/19 72/22 72/24
                                              128/20 154/21 160/23 161/4 161/10 161/13 37/7 38/7 39/8 39/14 40/16 44/24 45/4 45/6
149/9 152/11
                                              162/9 162/10 162/18 162/23 168/13 168/23 45/8 45/10 49/12 49/18 52/9 52/12 57/4 59/2
Mr. Stewart [40] 27/16 43/7 43/8 43/13
                                              170/15 170/18 175/8 176/23 177/7 178/5      60/7 61/13 62/9 63/5 64/24 65/9 65/10 65/12
43/15 43/25 44/1 44/2 44/12 44/20 44/21
                                              178/14 178/17 179/8 179/10 192/9 192/10     65/21 67/22 68/21 80/13 84/18 85/22 85/23
52/4 60/12 68/13 70/5 72/4 88/21 88/25 89/1
                                              193/20 193/22 205/1 205/6 205/7 215/3       85/24 86/10 88/20 89/13 102/9 104/1 111/2
90/18 91/6 93/8 114/19 114/24 155/6 155/9
                                              215/5 215/7 215/12 216/13 216/16 217/18     114/4 114/5 115/7 116/2 116/21 117/1 117/2
155/13 155/24 162/12 163/4 190/11 202/23
                                              217/21 224/22 225/17                        117/4 118/23 119/6 119/21 121/4 122/16
205/18 225/16 237/18 237/20 240/13 246/4
                                              named [2] 38/5 62/11                        123/4 123/11 126/23 128/4 129/16 129/16
248/22 249/19
                                              names [3] 11/13 128/19 161/13               130/13 130/17 131/2 131/17 132/17 132/23
Mr. Stewart's [2] 92/12 153/8
                                              narcotic [1] 42/4                           133/4 133/7 134/19 134/22 136/18 139/8
Mr. Updegraff [2] 6/21 6/22
                                              narcotics [31] 11/17 11/19 11/20 11/21      139/15 141/15 141/15 141/24 142/3 142/19
Mr. West [52] 44/13 50/3 50/13 50/22 51/1
                                              11/24 11/25 19/9 34/18 34/24 36/12 65/3     142/23 143/3 143/8 143/13 143/19 143/20
52/8 52/10 59/16 60/12 88/3 90/17 90/22
                                              91/11 106/1 106/10 164/18 166/21 169/4      143/21 143/22 145/4 146/2 146/12 147/7
90/24 91/5 91/13 93/23 99/8 99/15 116/10
                                              169/13 169/18 172/17 173/21 176/11 179/4 147/9 148/25 149/22 150/13 161/19 161/20
116/25 170/3 170/4 170/5 170/10 170/23
                                              182/9 182/13 183/11 188/23 197/7 202/5      164/7 166/2 166/13 167/6 167/15 168/12
184/20 187/4 189/1 190/12 206/9 206/18
                                              202/13 204/9                                169/12 172/18 173/16 173/22 174/8 174/21
207/23 208/3 208/8 208/14 209/8 209/25
                                              narcotics-related [1] 164/18                175/1 178/14 179/24 180/1 181/1 181/5
210/3 210/8 211/13 213/9 218/3 219/21
                                              narrow [1] 217/4                            182/23 183/19 184/17 184/19 186/6 186/22
219/22 219/23 220/15 222/2 222/13 227/22
                                              natural [1] 241/2                           186/22 187/10 188/20 188/22 188/25 189/3
228/12 236/7 238/4
                                              NBR [2] 78/20 78/22                         190/8 193/9 197/22 198/9 199/16 205/10
Mr. West's [2] 116/4 116/19
                                              near [8] 25/15 53/21 77/4 77/25 81/7 83/9   205/12 207/17 207/19 211/23 212/5 212/18
Mr. Witherell [14] 39/18 40/1 68/12 70/8
                                              113/18 231/4                                214/22 215/8 215/10 217/12 217/21 217/25
70/9 70/22 71/19 149/9 152/11 153/25
                                              nearly [1] 39/3                             218/2 218/19 222/18 222/25 223/2 223/21
154/13 205/25 208/20 247/17
                                              necessarily [1] 248/8                       224/1 224/8 224/23 225/5 226/6 227/8
Mr. Yerges [1] 46/4
                                              neck [2] 163/11 174/12                      227/16 228/3 229/23 230/5 230/24 231/25
much [40] 12/19 13/5 30/8 50/23 53/14
                                              need [23] 5/19 7/16 27/23 65/17 65/22 69/5 232/5 232/7 232/14 233/20 233/24 234/2
59/17 60/15 84/19 86/11 121/25 126/5
                                              69/10 69/19 71/1 72/3 124/3 152/20 156/6    234/4 234/17 234/23 235/6 236/1 236/3
179/20 180/5 182/16 182/20 182/20 182/25
                                              156/11 156/12 158/3 159/7 160/4 193/14      236/17 236/21 236/22 237/6 238/21 239/9
197/20 198/18 200/25 201/1 201/1 201/2
                                              194/7 219/20 227/11 249/14                  239/9 240/6 240/7 240/9 240/12 240/18
208/8 208/10 208/17 208/22 209/2 216/3
                                              needed [14] 102/24 174/1 183/5 183/5 184/4 241/4 241/13 241/16 241/22 245/20 246/2
216/7 221/17 221/22 222/4 226/9 240/13
                                              184/16 185/25 186/24 189/19 190/8 201/19 248/8 250/1 250/9 251/5
241/6 242/13 248/20 249/6 251/6
                                              202/8 202/9 202/15                          No. [3] 41/9 107/2 107/3
Mulla [1] 179/13
                                              needlessly [1] 5/10                         No. 18-16439 [1] 107/2
Mullaz [1] 179/8
                                              needs [1] 27/25                             No. 2933 [1] 41/9
MULLIGAN [1] 1/13
                                              nefarious [1] 142/24                        No. 3371491 [1] 107/3
multiple [4] 91/15 122/3 123/17 183/3
                                              NEID [1] 79/12                              nobody [2] 58/23 213/2
murder [26] 164/3 164/24 165/20 166/7
                                              neighborhood [1] 163/17                     nobody's [1] 230/7
166/12 167/19 167/21 168/3 168/10 186/8
                                              network [1] 79/12                           non [1] 34/1
186/10 196/21 197/8 199/8 201/6 201/20
                                              never [17] 13/10 37/1 37/7 102/8 120/17     non-recorded [1] 34/1
209/23 210/1 210/1 211/17 215/12 228/16
                                              121/2 133/10 189/1 208/21 234/16 234/17     Nope [3] 132/13 221/20 224/25
229/6 229/8 230/17 230/25
                                              236/4 238/6 238/9 238/11 238/20 240/8       normal [1] 184/15
murdered [1] 197/4
                                              new [5] 21/17 102/5 133/13 201/13 201/19 north [32] 1/19 7/17 35/24 36/21 43/18 48/2
music [3] 168/24 174/22 238/4
                                              newer [2] 49/23 211/15                      48/3 48/14 49/22 50/19 50/24 51/2 51/4
music-related [1] 238/4
                                              newest [1] 213/10                           51/22 52/7 52/18 89/2 89/16 89/22 90/2 91/6
Muslim [1] 50/3
                                              next [50] 5/14 6/9 6/9 13/9 17/18 22/10     92/7 92/8 92/11 93/5 125/1 125/17 158/11
must [8] 22/21 37/9 41/2 134/14 134/15
                                              29/11 35/21 40/20 49/25 50/1 52/15 54/22    169/21 178/3 197/15 197/18
142/16 242/7 250/12
                                              55/1 55/24 56/7 56/12 56/17 56/23 65/15     Northeast [1] 182/19
my [91] 20/13 28/25 29/14 34/15 37/6 37/13
                                              65/16 65/19 68/20 71/25 73/8 78/21 78/23    Northeast/Frankford [1] 182/19
42/22 43/8 50/4 51/5 55/4 64/8 67/1 69/20
                                              79/2 79/8 86/14 91/4 109/8 109/21 109/23    northwest [1] 53/25
72/9 73/15 87/15 92/10 117/16 120/15
                                              126/24 127/18 129/17 131/24 139/8 141/9     not [195] 5/8 5/18 5/22 6/3 6/4 10/8 10/8
122/23 124/19 124/24 125/6 125/22 126/3
                                              141/17 142/14 142/17 156/25 162/5 197/9     11/25 13/24 14/4 14/13 15/12 15/14 18/7
126/5 126/9 127/1 127/3 127/4 127/7 127/8
                                              200/4 209/5 245/21 246/22                   18/22 19/4 19/11 19/20 19/21 21/2 21/5 21/6
130/11 132/5 133/16 134/7 134/7 134/25
                                              nice [4] 49/10 147/16 248/16 248/20         21/20 22/4 22/4 22/19 22/21 27/11 28/14
135/8 138/15 148/13 149/21 151/5 159/15
                                              nickname [2] 204/21 204/22                  29/6 30/1 31/3 31/17 33/11 34/5 35/15 37/1
160/14 160/16 166/15 172/20 172/22 184/6
                                              nigga [3] 28/11 29/1 29/23                  37/8 37/17 38/6 40/2 52/14 57/22 58/17 59/2
186/15 186/16 187/8 187/12 187/15 187/16
                                              night [13] 66/9 66/10 126/11 143/13 183/6   62/15 62/16 63/3 64/23 64/25 65/5 66/25
189/6 189/6 191/4 191/16 192/17 192/20
                                              195/10 207/14 207/15 226/2 230/24 232/9     67/19 67/22 68/4 68/11 68/21 69/15 70/14
195/17 195/21 195/21 197/16 198/25 200/15
                                              242/8 242/11                                70/22 70/24 71/4 71/6 72/4 72/11 74/16
                                                                                                                                      270



N                       Case 2:18-cr-00249-MMB
                                      O        Document 535 Filed  12/19/19
                                                                officer           Page
                                                                        [44] 3/3 3/6      270
                                                                                     3/8 8/8 8/20of 282
                                                                                                  8/22 16/25
                                                                                             23/18 30/21 32/18 40/24 41/8 41/16 41/18
not... [129] 85/19 90/11 100/7 112/8 114/2   oath [3] 8/9 212/19 243/18
                                                                                             41/23 42/10 42/19 45/14 46/10 46/11 46/12
114/22 114/22 115/6 115/6 116/1 116/1        OBH [23] 47/9 87/18 99/16 163/7 163/7
                                                                                             46/16 46/20 47/6 57/11 58/11 61/1 61/3
116/20 116/25 117/14 118/11 118/19 119/15     163/12 163/16 163/17 164/25 169/14 171/18
                                                                                             61/22 64/9 65/13 71/22 71/23 86/15 87/6
120/14 122/7 123/10 130/13 135/4 135/14       177/20 179/17 193/18 193/23 193/24 194/1
                                                                                             88/12 92/2 130/24 136/16 138/24 155/20
136/17 136/20 136/21 137/1 137/13 137/18      194/3 194/25 204/22 226/24 236/7 236/9
                                                                                             158/9 247/23 248/1
138/7 138/17 139/12 140/6 140/19 141/3       object [5] 11/10 158/2 161/18 181/12 181/18
                                                                                            officers [5] 8/24 16/7 47/16 61/4 64/8
141/16 141/20 142/9 142/16 142/22 143/8      objecting [1] 250/21
                                                                                            OFFICIAL [1] 1/23
145/1 145/4 145/15 147/7 148/8 148/8 148/8   objection [40] 11/9 11/16 18/4 18/8 19/14
                                                                                            offset [1] 113/21
148/14 148/23 149/2 149/12 149/13 149/15      19/15 19/16 22/9 23/23 33/14 35/8 35/10
                                                                                            often [5] 30/23 57/14 179/5 234/18 239/17
149/20 149/23 151/3 151/4 151/9 152/11        35/15 38/13 61/6 77/12 81/14 122/25 127/25
                                                                                            OG [1] 177/22
152/15 153/10 153/13 153/16 154/12 155/6      131/5 133/17 135/16 138/21 138/22 139/2
                                                                                            OG's [1] 178/5
155/19 155/20 156/3 159/6 159/11 159/15       139/17 140/6 141/8 145/20 176/25 209/3
                                                                                            oh [14] 52/25 58/20 70/25 72/16 130/15
159/17 160/12 160/19 160/22 165/19 167/5      212/11 215/18 216/17 219/25 222/7 228/1
                                                                                             191/16 212/6 217/8 219/23 220/6 221/8
169/5 169/5 169/14 172/19 173/16 173/17       236/25 239/8 246/16
                                                                                             225/21 227/17 241/24
173/22 174/9 174/20 174/22 174/23 176/22     objectionable [1] 135/17
                                                                                            okay [119] 5/3 5/14 6/9 8/4 12/16 24/2 27/18
180/19 188/6 192/12 192/17 194/8 194/22      obligation [5] 129/4 129/11 138/24 139/4
                                                                                             28/10 40/17 40/25 41/3 42/12 56/19 57/19
201/1 201/21 207/20 208/10 208/24 209/1       139/7
                                                                                             58/16 59/16 60/2 60/6 60/17 60/19 69/21
209/4 213/18 213/21 215/16 218/22 219/24     observation [5] 64/11 92/4 133/15 140/5
                                                                                             71/19 72/5 72/6 73/3 75/7 75/22 80/23 82/4
221/19 224/10 226/18 229/13 235/3 236/9       140/13
                                                                                             84/14 85/20 88/23 110/24 112/10 116/22
237/1 237/21 237/23 242/23 242/24 243/3      observations [8] 62/25 63/20 87/25 88/5
                                                                                             118/21 119/19 124/15 131/4 131/11 134/5
245/10 245/18 246/15 247/9 248/8 248/16       90/1 120/9 129/5 130/20
                                                                                             136/19 137/22 150/10 151/22 154/3 156/23
249/3 250/10 251/4                           observe [7] 37/1 37/5 63/13 64/6 64/7 64/25
                                                                                             160/12 164/23 192/11 206/8 206/17 206/20
notation [1] 63/6                             88/25
                                                                                             207/4 208/5 208/24 209/12 209/19 210/7
note [4] 62/10 124/16 151/25 160/21          observed [18] 11/24 25/23 37/8 38/17 43/12
                                                                                             210/10 210/17 213/8 214/10 214/17 214/23
notes [3] 130/19 130/23 132/17                44/4 54/1 54/2 54/4 62/4 64/9 90/1 90/14
                                                                                             217/7 217/18 218/12 218/14 218/24 219/15
nothing [8] 57/20 61/8 130/11 139/12 168/1    92/22 112/3 120/20 142/9 203/24
                                                                                             219/23 220/6 220/10 220/15 220/18 220/22
207/1 207/2 221/1                            observing [3] 62/1 63/10 154/2
                                                                                             220/24 221/12 221/21 222/16 222/21 223/12
notice [12] 136/15 136/18 136/19 136/22      obtain [2] 118/11 150/20
                                                                                             223/24 224/9 224/12 225/10 225/21 225/25
136/25 137/12 138/7 138/9 138/9 138/17       obtained [4] 101/4 118/10 118/12 149/8
                                                                                             226/4 226/9 226/13 227/17 227/21 228/15
138/18 138/19                                obtaining [1] 118/6
                                                                                             229/13 230/8 231/4 231/13 232/8 233/17
noticed [2] 126/23 138/8                     obvious [1] 58/17
                                                                                             235/7 235/9 235/11 236/6 236/10 237/3
November [19] 1/7 53/5 57/13 68/10 100/20    obviously [4] 70/21 104/1 160/4 242/13
                                                                                             237/12 238/22 239/6 241/5 241/14 242/7
101/7 101/22 107/6 111/10 133/9 140/3        occasion [3] 14/8 14/9 92/2
                                                                                             242/13 243/13 243/17 247/16 249/21 250/12
147/24 164/2 183/21 201/8 228/22 233/15      occasionally [1] 130/8
                                                                                            old [10] 23/19 24/3 24/15 24/19 24/23 25/4
234/19 243/1                                 occasions [2] 63/7 246/25
                                                                                             28/22 144/23 163/4 241/9
November 2 [3] 201/8 233/15 234/19           Occupants [1] 48/2
                                                                                            once [12] 13/13 17/17 18/1 37/1 37/8 92/6
November 20 [2] 53/5 57/13                   occur [3] 12/13 19/11 176/7
                                                                                             104/22 123/24 147/17 208/21 218/4 218/25
November 2017 [1] 228/22                     occurred [3] 13/17 25/15 92/12
                                                                                            one [100] 7/24 14/8 25/23 40/25 42/6 50/20
November 4 [1] 68/10                         occurs [1] 77/6
                                                                                             50/25 51/25 52/4 52/18 64/18 65/7 66/14
November 6 [1] 147/24                        October [31] 67/19 84/17 91/21 107/23
                                                                                             66/16 67/11 67/13 67/16 68/7 68/8 70/4
November 8 [4] 100/20 101/7 101/22 107/6      111/12 112/3 112/4 112/5 112/6 114/24
                                                                                             70/21 71/21 75/5 79/21 84/7 84/22 85/5
now [77] 5/18 9/11 9/20 10/6 11/4 12/16       122/6 124/18 128/11 130/11 132/21 133/9
                                                                                             91/25 93/10 93/21 97/4 97/16 100/17 105/17
14/8 16/18 18/1 24/5 27/15 33/23 34/13        143/16 144/14 145/2 145/11 146/1 146/8
                                                                                             109/12 110/9 117/15 119/16 119/17 119/19
36/23 41/24 49/25 56/3 63/5 67/2 67/25        166/19 183/23 184/13 197/3 197/4 204/2
                                                                                             122/2 125/18 128/14 134/21 140/8 140/8
67/25 68/4 68/11 69/5 71/9 71/20 71/24        233/13 234/18 236/16
                                                                                             143/11 143/15 143/15 147/15 149/12 149/13
72/21 73/1 78/6 85/16 92/23 95/6 119/8       October 13 [2] 183/23 184/13
                                                                                             149/24 151/15 152/22 152/24 153/25 154/20
120/14 123/12 124/18 126/4 126/5 126/9       October 14 [4] 197/3 197/4 233/13 234/18
                                                                                             155/11 155/12 155/12 156/6 157/24 157/25
126/24 127/12 129/3 129/15 132/14 132/20     October 17 [3] 112/3 166/19 204/2
                                                                                             158/15 158/18 160/11 160/15 160/19 161/4
136/3 137/5 138/12 138/15 140/3 140/18       October 19 [17] 84/17 91/21 107/23 111/12
                                                                                             161/13 168/9 186/13 187/10 187/12 187/18
145/21 146/21 147/15 147/21 150/22 151/6      112/5 112/6 114/24 122/6 124/18 128/11
                                                                                             189/14 198/21 201/21 203/24 204/16 204/18
151/25 154/4 155/5 155/14 158/22 159/20       130/11 143/16 144/14 145/2 145/11 146/1
                                                                                             206/20 206/22 206/23 211/15 213/10 214/3
161/16 167/8 179/18 183/10 183/20 208/19      146/8
                                                                                             214/7 214/10 221/10 222/5 222/21 232/24
210/10 223/3 231/11 239/11 242/13 246/13     October 2 [1] 236/16
                                                                                             233/8 234/13 238/13 242/20 249/9 250/22
250/13                                       October 2017 [1] 112/4
                                                                                            one-way [1] 125/18
nowhere [2] 213/9 213/9                      odd [1] 31/4
                                                                                            ongoing [1] 124/5
number [30] 74/17 76/3 76/6 76/14 76/15      off [42] 6/7 14/2 15/20 20/3 29/23 41/2 50/4
                                                                                            only [20] 5/22 26/10 40/4 40/8 57/19 66/10
78/20 78/22 78/24 80/22 81/22 82/2 82/3       60/17 107/13 107/18 140/18 142/6 144/1
                                                                                             85/18 117/4 125/5 127/14 127/20 128/10
82/8 82/18 82/19 84/4 84/5 85/5 85/15         148/2 151/16 172/15 179/23 182/22 182/23
                                                                                             148/16 148/16 148/18 149/15 152/22 207/16
106/12 135/10 154/7 158/6 188/14 194/5        182/25 187/3 187/6 187/8 188/24 190/7
                                                                                             237/25 246/9
215/15 216/12 218/21 231/6 231/10             195/22 195/24 196/1 196/2 196/10 198/4
                                                                                            open [5] 66/1 90/15 166/9 213/22 248/15
numbered [1] 28/3                             198/17 203/23 210/4 210/4 221/10 225/18
                                                                                            opened [4] 90/4 93/15 104/22 195/24
numbers [7] 79/22 79/23 83/25 215/23          236/18 236/22 237/6 239/19 239/22
                                                                                            opening [1] 103/17
215/24 216/10 226/13                         off-white [2] 107/13 107/18
                                                                                            opens [2] 5/1 26/18
numerical [1] 79/13                          offense [1] 247/19
                                                                                            operate [2] 51/10 51/11
numerous [2] 120/9 172/13                    offenses [3] 164/9 164/14 164/19
                                                                                            operating [2] 53/15 89/2
                                             offer [1] 112/10
                                                                                            operation [2] 47/14 48/5
                                             office [5] 1/14 1/18 106/11 166/15 250/20
                                                                                            operator [1] 90/19
                                                                                                                                        271



O            Case 2:18-cr-00249-MMB
                                  44/17Document
                                       61/6 98/3 176/6535    Filed198/13
                                                       185/6 191/8 12/19/19   Page
                                                                         pen [1] 50/9 271 of 282
                                               outstanding [1] 7/3                            penalty [1] 167/7
opinion [4] 12/25 78/1 141/14 150/13
                                               outweighed [1] 5/9                             PENNSYLVANIA [4] 1/1 94/16 106/25
opportunity [1] 159/18
                                               over [19] 9/3 13/13 13/17 27/17 32/13 32/13    107/5
opposed [2] 181/3 181/5
                                                32/23 40/8 58/7 59/7 66/9 93/7 95/21 126/19   Penrose [1] 109/5
opposite [2] 27/24 89/25
                                                131/3 152/12 206/5 210/23 222/16              people [54] 6/1 35/24 36/20 37/10 37/20
option [1] 156/3
                                               overall [1] 151/5                              38/11 41/1 44/17 47/2 50/20 62/10 120/12
order [6] 5/14 74/10 159/24 160/19 161/21
                                               overloaded [1] 79/11                           122/19 124/10 126/17 136/4 144/10 150/15
 202/15
                                               overnight [1] 155/13                           150/15 152/15 153/5 153/8 154/7 154/22
ordered [1] 148/19
                                               overrule [2] 11/16 35/10                       163/2 171/16 171/17 171/24 172/11 172/13
orders [1] 74/12
                                               Overruled [11] 11/12 18/9 33/19 133/18         173/18 175/4 183/16 185/14 191/8 191/9
organization [9] 87/17 163/7 163/17 163/18
                                                135/18 145/22 181/20 212/12 220/3 222/8       193/4 202/6 207/11 211/7 211/7 211/10
 179/14 183/18 193/4 204/9 204/13
                                                222/10                                        211/12 211/15 213/15 214/13 223/10 223/16
original [13] 34/17 35/4 47/7 53/7 87/18
                                               own [4] 85/25 86/6 206/5 221/6                 223/17 224/4 245/1 245/10 247/1 249/14
 93/17 145/12 163/8 166/22 174/25 175/2
                                               Oxford [1] 93/18                               people's [1] 203/3
 175/10 191/6
                                                                                              percent [5] 112/8 123/6 123/9 123/16 241/21
originally [2] 32/1 89/5                       P                                              percs [1] 246/7
ORTIZ [9] 2/7 3/10 3/15 23/8 45/7 61/16
                                               p.m [19] 16/22 16/24 16/24 17/8 37/25 39/15    Perfect [2] 76/1 76/8
 119/23 238/22 250/15
                                               39/15 39/16 42/14 43/2 88/24 92/20 113/11      performed [1] 190/13
other [68] 7/24 13/17 13/20 14/23 15/18
                                               128/11 147/20 162/3 184/12 248/21 251/10       perhaps [5] 123/12 136/5 136/6 136/24
 25/18 37/20 37/22 38/11 38/25 40/25 44/15
                                               PA [11] 1/6 1/15 1/19 1/24 1/25 2/5 2/8 2/12   137/14
 47/16 48/22 50/18 51/1 51/25 53/1 57/21
                                               68/9 91/16 164/14                              period [8] 13/17 60/8 84/11 90/9 170/24
 61/4 63/9 68/7 70/11 71/13 71/21 72/5 73/7
                                               pack [1] 176/19                                206/6 206/17 242/14
 83/10 86/2 89/23 91/18 99/16 100/5 100/7
                                               packaged [1] 106/1                             perjury [1] 13/11
 112/16 115/11 116/18 122/5 143/4 147/7
                                               page [19] 4/1 16/22 20/8 35/16 37/25 54/22     permission [4] 54/13 74/24 110/16 111/6
 149/3 149/4 153/5 153/8 155/11 157/10
                                               55/1 55/13 55/24 56/7 56/12 56/17 56/23        person [32] 6/6 13/10 13/12 13/24 68/1
 157/25 159/23 161/12 164/13 164/25 166/21
                                               68/3 68/10 75/16 75/20 81/22 245/14            70/10 71/21 77/1 77/22 81/4 83/6 85/13
 173/11 173/20 185/6 186/12 193/4 201/13
                                               page 2 [1] 37/25                               129/19 132/21 140/25 141/2 141/13 142/1
 206/9 207/15 209/20 211/7 211/8 214/13
                                               page 3 [2] 16/22 20/8                          142/23 143/6 144/6 145/6 154/19 158/7
 218/25 231/4 238/18 245/10
                                               paid [3] 27/18 196/21 199/2                    177/23 186/9 186/18 192/7 192/8 194/23
other's [1] 207/13
                                               pain [1] 246/8                                 203/5 203/17
others [1] 128/18
                                               panel [1] 109/16                               person's [1] 13/10
otherwise [7] 31/9 67/23 68/1 77/8 78/3
                                               pants [4] 90/11 90/12 124/21 126/16            personal [2] 13/1 13/2
 81/10 83/12
                                               paper [2] 241/10 241/22                        personally [5] 121/4 131/2 207/20 210/14
ought [1] 156/2
                                               paperwork [4] 100/7 115/16 117/5 139/1         222/16
ounce [13] 12/24 16/10 179/23 182/22
                                               paragraph [3] 20/9 20/11 20/20                 Peters [1] 118/12
 182/23 183/7 202/9 203/8 216/4 240/14
                                               Pardon [2] 213/13 218/10                       Philadelphia [31] 1/6 1/15 1/19 1/25 2/5 2/8
 240/15 240/17 241/8
                                               park [4] 49/23 50/23 51/16 54/2                8/23 34/19 35/5 41/19 41/22 46/10 46/15
ounces [12] 180/7 181/2 182/4 182/16 183/2
                                               parked [19] 43/15 50/6 51/17 51/19 52/17       48/3 48/4 53/20 53/22 68/9 87/9 88/6 92/7
 183/4 183/10 198/20 198/23 210/23 211/1
                                               53/24 89/3 89/13 89/16 89/22 92/9 92/10        94/21 106/24 106/25 113/2 117/8 194/22
 215/25
                                               92/13 124/24 194/9 195/15 195/16 195/16        197/18 230/9 247/23 248/2
our [15] 7/19 13/23 21/19 65/25 75/5 77/15
                                               224/1                                          Philly [6] 35/24 36/21 169/21 169/22 178/3
 79/11 80/11 86/5 102/7 106/11 109/6 156/19
                                               parking [7] 48/21 49/3 49/5 53/19 54/1         197/15
 158/23 243/14
                                               113/20 125/2                                   phone [56] 6/2 6/5 6/7 15/17 15/18 15/19
out [141] 16/11 16/12 16/13 18/3 18/11
                                               part [21] 8/22 30/22 42/2 53/6 63/9 86/5       15/23 21/13 21/17 28/13 51/21 70/10 74/15
 18/25 20/24 22/14 22/21 25/8 26/18 26/19
                                               87/16 87/19 87/21 93/19 93/22 135/24 137/9     74/21 76/3 78/20 78/21 78/22 78/22 78/23
 26/22 26/23 33/2 33/9 36/14 36/16 39/2 39/6
                                               137/16 138/2 167/16 167/20 168/2 174/17        78/24 79/3 79/4 79/6 79/10 79/10 79/22 82/2
 39/11 39/15 40/1 42/23 43/19 44/12 47/19
                                               174/18 175/23                                  85/14 117/5 132/9 134/23 184/2 186/16
 47/23 49/7 50/4 50/24 50/25 51/5 51/20
                                               participate [2] 47/7 47/14                     186/16 187/6 187/7 187/8 187/13 187/15
 51/21 52/17 52/19 52/24 54/2 58/3 58/17
                                               participated [3] 17/5 118/6 118/13             187/16 188/1 188/13 190/7 197/16 215/15
 58/18 59/1 59/12 59/23 59/25 63/21 63/22
                                               particular [12] 15/11 21/21 41/24 42/18        215/23 218/6 218/7 218/21 219/10 220/1
 64/2 64/16 64/19 70/22 71/5 71/6 71/10 90/9
                                               85/6 91/22 91/25 111/23 166/17 168/20          220/2 220/7 231/10 235/15
 92/14 113/7 113/22 124/3 126/12 126/14
                                               192/8 203/24                                   phones [5] 6/2 6/3 41/2 47/1 74/2
 127/21 128/8 131/2 132/20 134/10 134/16
                                               parties [2] 21/18 106/21                       photo [10] 56/15 58/4 95/11 98/18 98/24
 136/13 141/25 142/7 142/11 143/7 150/23
                                               partner [1] 67/1                               99/18 102/13 109/21 112/8 161/25
 153/8 156/13 158/7 168/17 168/19 169/3
                                               party [1] 170/12                               photograph [13] 98/10 99/6 109/8 109/18
 169/5 173/1 176/3 176/4 177/11 183/6 183/7
                                               pass [1] 176/14                                109/23 111/19 111/21 112/7 133/10 133/12
 185/9 186/3 189/6 189/8 189/16 189/21
                                               passed [1] 13/5                                144/6 144/7 217/14
 191/4 192/18 192/20 193/13 193/13 193/15
                                               passenger [3] 54/3 119/17 195/24               photographs [11] 94/17 97/23 100/3 108/9
 195/4 195/8 195/14 195/16 195/19 197/15
                                               passenger's [12] 54/6 56/5 56/6 90/3 93/8      115/14 124/6 143/4 143/21 157/19 157/20
 198/3 199/11 199/17 201/13 201/14 201/18
                                               93/15 101/9 103/19 140/23 185/23 231/19        158/15
 205/9 205/11 210/10 213/9 213/15 214/17
                                               232/4                                          photos [9] 54/11 55/7 63/18 97/11 97/16
 216/7 217/1 217/2 217/3 217/14 218/3
                                               passing [1] 172/15                             100/7 108/13 108/15 144/10
 222/20 225/1 227/3 227/4 228/6 229/1
                                               past [6] 13/21 18/13 126/22 128/23 133/3       phrase [1] 245/19
 232/23 234/10 235/2 235/16 236/3 236/4
                                               246/21                                         physical [3] 48/6 79/15 237/9
 236/5 236/7 236/9 241/18 242/17 250/10
                                               Patel [1] 106/23                               physically [3] 206/22 245/24 246/3
outfit [2] 137/8 138/15
                                               pay [3] 32/14 179/20 190/19                    pick [3] 37/2 199/4 217/14
outgoing [2] 74/15 79/1
                                               payment [2] 183/11 197/8                       picked [3] 35/23 36/20 230/24
outside [12] 10/3 21/9 21/19 23/3 44/16
                                               payments [1] 183/12                            picking [3] 116/14 200/3 200/3
                                                                                                                                      272



P                        Case 2:18-cr-00249-MMB
                                       possible [6] 10/21Document     535 Filed
                                                         58/5 145/12 149/16     12/19/19
                                                                              provided        Page
                                                                                       [14] 19/22 20/7272
                                                                                                      54/11of 282
                                                                                                            84/12 84/16
                                               152/21 166/16                                 100/12 100/13 148/8 148/13 149/19 151/9
picks [1] 60/3
                                               Possibly [1] 127/11                           172/16 173/21 193/2
picture [15] 37/15 53/13 95/6 104/7 105/18
                                               postal [1] 150/16                             providing [1] 23/2
109/25 132/1 135/5 136/14 137/15 137/18
                                               postmark [2] 67/18 68/9                       pseudo [1] 161/13
161/24 186/23 194/12 227/2
                                               pound [3] 35/24 36/20 101/6                   PTN [1] 78/17
pictures [4] 57/1 62/7 109/4 132/12
                                               powder [6] 101/14 101/14 104/9 107/8          public [4] 149/13 149/22 152/7 153/23
piece [3] 21/21 148/16 241/22
                                               115/23 180/2                                  publish [13] 81/16 95/13 96/7 99/25 102/15
pills [1] 246/7
                                               power [1] 153/14                              103/11 103/24 104/13 105/2 105/12 106/17
place [13] 5/23 30/12 78/24 143/7 143/7
                                               practice [5] 12/2 14/4 76/23 81/2 83/3        108/25 111/6
143/11 143/16 149/15 149/22 199/7 200/5
                                               predetermined [1] 14/18                       published [1] 96/22
243/19 247/12
                                               prefer [1] 245/5                              pull [6] 27/25 37/24 78/7 83/15 95/3 113/22
placed [9] 30/12 56/5 64/21 148/6 149/4
                                               prejudice [1] 5/9                             pulled [5] 51/13 89/15 92/10 113/18 189/10
149/7 149/18 149/23 151/9
                                               prejudicial [1] 151/4                         pulling [4] 63/23 63/24 63/25 163/10
placement [1] 148/6
                                               preliminary [1] 209/20                        purchase [22] 10/20 11/2 11/24 14/9 14/16
places [1] 78/21
                                               prepare [3] 128/15 147/23 193/17              15/2 19/9 19/12 20/16 20/23 24/10 31/22
plan [11] 6/22 69/20 72/9 157/17 186/10
                                               prepared [4] 70/11 106/11 150/10 154/12       32/6 33/2 35/13 36/13 42/15 88/13 88/16
192/18 193/17 225/15 226/17 249/12 250/10
                                               prerecorded [1] 14/20                         91/22 92/3 112/16
plane [1] 7/14
                                               presence [1] 238/15                           purchased [4] 18/20 23/2 40/7 238/9
planning [3] 6/15 186/8 232/22
                                               present [11] 88/2 88/5 88/18 94/5 110/16      purchaser [1] 11/24
plans [4] 186/2 186/4 190/3 230/16
                                               118/22 153/4 153/4 159/13 159/15 160/5        purchases [6] 9/22 9/23 10/25 46/25 46/25
plant [1] 241/3
                                               presenting [1] 5/11                           91/18
plastic [7] 16/13 64/18 101/12 104/7 104/16
                                               presume [1] 157/3                             purchasing [3] 24/12 36/15 36/23
107/7 107/18
                                               pretty [9] 17/24 50/23 56/15 58/11 121/25     purse [2] 16/12 17/21
play [5] 157/23 157/24 193/5 202/18 203/10
                                               212/25 213/3 215/24 216/10                    put [39] 14/25 18/16 64/17 70/10 72/21
played [3] 202/25 203/11 203/14
                                               previous [4] 32/12 92/1 109/4 194/5           95/23 99/10 106/21 108/6 125/8 125/11
playing [6] 28/14 29/6 172/2 172/14 191/22
                                               previously [4] 51/10 51/11 55/19 107/23       141/21 141/25 142/3 142/5 144/1 144/17
191/25
                                               Primarily [1] 46/14                           150/2 155/4 156/7 158/7 184/5 195/18 196/2
plea [5] 166/9 166/20 167/16 167/20 168/2
                                               printed [1] 32/23                             196/6 196/6 196/7 196/8 196/9 197/16
plead [1] 166/20
                                               prior [14] 20/22 33/6 33/8 36/12 47/19 51/6   200/15 202/20 233/25 234/2 235/12 235/13
please [81] 5/3 8/1 8/7 11/19 16/21 16/21
                                               66/11 130/15 138/25 187/17 189/1 210/20       249/25 250/1 250/11
20/8 20/9 20/11 37/24 40/20 41/3 41/4 41/6
                                               247/18 249/25                                 putting [3] 131/2 142/7 142/20
41/11 45/17 45/18 45/20 45/23 49/20 54/22
                                               prison [4] 240/11 242/23 242/24 243/1
55/10 55/14 55/23 56/12 56/17 56/23 65/15
                                               privacy [1] 150/14                            Q
66/1 66/1 67/6 71/9 73/3 73/10 73/11 73/13
                                               privilege [1] 152/10                          quantities [1] 179/5
75/19 78/6 78/7 78/14 81/16 81/21 81/23
                                               probable [1] 155/17                           quarter [4] 221/24 226/10 226/14 226/15
82/4 82/13 82/15 83/14 84/15 86/14 86/17
                                               probably [29] 57/18 59/22 103/19 105/17       question [50] 14/13 17/18 19/17 22/11 23/25
86/19 86/25 87/6 94/7 94/8 95/24 97/14 98/6
                                               123/8 126/8 127/6 127/7 136/3 159/7 171/17    28/4 28/7 29/11 34/16 35/18 35/21 39/5
98/22 99/10 101/18 102/10 103/24 106/22
                                               173/11 175/12 180/7 181/25 184/25 188/21      84/22 95/10 127/18 127/21 128/5 128/8
108/7 109/21 137/19 147/15 147/15 149/10
                                               193/12 197/9 198/20 201/3 207/10 214/3        129/17 129/21 130/1 131/24 138/13 139/8
156/23 162/6 162/7 162/9 162/12 172/21
                                               214/10 224/17 238/15 238/17 238/18 240/17     139/19 141/9 141/18 142/14 142/17 145/17
203/10 239/12 248/15 248/23 251/8
                                               probation [2] 164/12 164/17                   148/14 208/24 209/4 209/5 213/8 214/5
pled [9] 166/3 166/6 166/7 166/14 166/24
                                               problem [1] 251/5                             214/6 228/6 231/14 232/18 243/5 245/3
167/2 167/18 248/4 248/7
                                               procedure [1] 18/2                            245/11 245/21 246/17 246/22 247/2 248/10
plenty [2] 72/13 163/22
                                               proceed [8] 8/10 54/7 70/4 70/7 86/25 152/8   250/1 250/1
pocket [1] 90/11
                                               152/15 162/5                                  questioning [2] 154/10 247/17
point [23] 12/1 13/13 13/15 22/2 26/3 43/4
                                               proceedings [1] 251/15                        questions [39] 23/7 23/9 24/5 30/21 36/1
44/18 63/25 89/3 102/23 129/10 160/10
                                               process [4] 9/5 13/8 13/13 13/16              40/16 44/24 45/3 45/8 57/4 61/13 61/25 65/9
169/13 177/11 186/13 199/23 201/5 210/13
                                               processed [2] 79/4 79/14                      65/10 77/15 84/18 85/22 85/23 114/5 119/21
211/6 224/9 224/16 229/20 243/3
                                               produced [1] 148/19                           120/6 131/18 137/3 137/20 146/13 147/8
pointed [5] 40/1 148/7 149/12 149/13 171/5
                                               producer [1] 174/22                           149/3 205/12 208/20 216/24 222/14 235/24
points [7] 5/15 5/18 5/22 7/13 159/22 159/23
                                               product [10] 170/5 170/6 182/12 206/1         238/21 239/12 245/6 250/3 250/4 250/10
159/24
                                               206/8 206/9 206/12 210/17 226/16 227/15       250/12
pole [22] 7/3 48/10 71/8 130/5 147/22 148/5
                                               production [1] 17/6                           quick [4] 7/12 61/25 75/3 249/9
148/9 148/11 148/12 148/13 148/21 149/1
                                               products [1] 206/18                           quickly [1] 247/18
149/4 149/5 149/7 149/15 149/17 149/20
                                               promised [2] 166/11 167/13                    quite [1] 115/10
150/2 150/3 151/1 158/18
                                               proof [3] 18/10 18/12 18/22
police [31] 3/3 3/6 3/8 8/8 8/24 17/3 17/5
                                               proper [5] 14/13 80/2 139/12 142/16 147/7     R
18/17 41/8 41/19 41/22 42/22 46/10 46/16
                                               properly [1] 250/12                           race [8] 112/20 113/7 120/20 122/19 143/5
87/9 93/24 94/21 96/2 102/9 106/24 109/5                                                      143/11 143/14 158/10
                                               property [12] 43/16 44/2 44/3 44/9 44/15
110/13 115/10 117/8 132/19 150/20 158/12
                                               106/10 106/12 107/2 116/3 150/24 158/10       races [1] 122/20
228/10 232/6 247/23 248/1
                                               158/15                                        radar [2] 7/3 7/7
pops [1] 54/17                                                                               radio [4] 42/22 64/9 131/3 131/4
                                               prosecutor [1] 123/24
porch [1] 200/11                                                                             raise [5] 41/4 45/18 73/11 86/17 162/7
                                               prosecutors [3] 146/25 249/2 250/22
portion [3] 34/5 97/9 106/20                                                                 ran [2] 180/23 195/23
                                               protocol [2] 32/4 32/5
position [7] 9/2 49/15 49/21 125/8 159/16                                                    Randy [2] 158/23 159/3
                                               proud [6] 212/17 212/20 212/22 212/25
161/19 161/20
                                               213/2 213/3                                   range [2] 80/9 80/11
positive [2] 67/19 155/4                                                                     rap [9] 157/18 157/21 163/20 163/21 171/18
                                               proven [2] 10/12 10/15
possession [3] 167/2 229/4 230/14                                                             174/21 205/2 205/8 205/10
                                               provide [4] 37/6 74/6 74/11 74/13
                                                                                                                                       273



R            Case 2:18-cr-00249-MMB   Document
                                 recovered [15] 22/16535    Filed
                                                      27/1 31/20    12/19/19
                                                                 40/12           Page
                                                                       96/5 reported [2] 273   of 282
                                                                                         10/2 10/4
                                                97/11 97/16 98/10 101/9 101/11 106/2 110/5    REPORTER [1] 1/23
rapper [4] 174/20 194/2 205/10 237/21
                                                110/25 117/4 119/11                           reports [4] 32/21 128/14 128/16 128/17
rapping [1] 171/19
                                               recross [7] 3/5 3/16 36/2 36/8 38/8 39/2       represent [3] 48/13 48/15 121/13
rarity [1] 135/14
                                                146/15                                        representation [1] 151/15
rather [4] 17/17 39/15 66/4 72/19
                                               rectangular [1] 56/21                          representative [1] 7/17
RDR [2] 1/23 251/19
                                               red [7] 53/15 53/16 54/7 55/17 56/4 63/22      represented [1] 85/16
re [1] 226/17
                                                64/5                                          request [8] 108/18 148/11 148/13 153/16
re-meet [1] 226/17
                                               redirect [13] 3/5 3/16 30/10 30/18 35/17        155/2 161/3 161/15 202/10
reach [1] 90/10
                                                38/6 38/9 39/2 39/6 65/11 86/9 143/24 144/3   requested [2] 72/18 100/23
read [13] 29/3 29/7 29/20 29/24 67/18 67/21
                                               redirected [1] 39/18                           requesting [1] 153/13
 68/4 68/5 68/11 69/11 106/19 159/21 237/4
                                               refer [1] 42/9                                 require [4] 6/6 31/8 148/5 154/8
reading [1] 28/5
                                               reference [2] 5/6 188/6                        required [1] 148/22
ready [6] 70/14 72/4 73/8 162/5 189/21
                                               referenced [1] 76/15                           requires [1] 150/20
 235/15
                                               referred [1] 9/13                              resale [1] 13/1
real [8] 154/21 170/15 175/8 177/7 178/5
                                               referring [7] 19/17 30/6 74/8 145/7 170/6      residence [2] 94/2 98/3
 178/17 179/10 215/3
                                                180/2 203/5                                   residences [3] 47/2 149/4 149/6
realized [2] 132/21 145/25
                                               reflect [2] 13/19 90/20                        residue [1] 232/3
really [11] 17/16 85/13 89/23 151/4 173/16
                                               reflected [1] 83/10                            respect [4] 106/21 106/23 148/17 250/8
 173/18 193/8 208/5 214/13 237/25 238/18
                                               refresh [1] 17/11                              respectfully [2] 152/11 238/23
reapplied [1] 101/4
                                               reg [1] 2/13                                   respond [1] 219/17
rear [4] 56/6 90/12 90/16 113/23
                                               regard [1] 249/9                               responded [1] 188/13
reason [6] 6/4 31/1 168/20 212/6 234/25
                                               regarding [2] 7/3 9/12                         response [9] 35/18 74/11 75/5 75/24 148/13
 236/2
                                               regards [6] 27/16 112/19 127/14 128/11          149/9 174/3 212/18 241/16
reasonable [1] 65/6
                                                130/12 144/11                                 responsibilities [2] 46/21 167/24
reasonably [1] 59/4
                                               registered [2] 116/10 116/19                   responsibility [3] 42/21 42/22 114/3
reasons [1] 159/17
                                               registering [1] 247/10                         responsible [2] 142/20 155/14
recall [36] 9/3 9/24 10/4 12/4 12/14 12/22
                                               registration [4] 91/16 94/16 107/5 113/13      rest [2] 157/3 221/12
 14/12 15/16 15/17 15/21 19/15 19/23 19/24
                                               regret [1] 73/7                                result [4] 100/15 115/9 116/15 248/5
 20/7 39/17 49/12 49/22 49/24 57/16 57/22
                                               regular [8] 76/20 76/23 77/16 81/2 83/3        resume [3] 72/3 73/8 248/17
 59/2 59/9 59/21 61/15 62/5 62/16 62/19
                                                132/4 171/10 242/17                           retrieved [1] 200/18
 62/25 119/14 119/15 121/4 135/4 137/14
                                               regularly [4] 76/21 77/19 80/24 83/1           retrieving [2] 235/2 236/1
 143/8 143/10 146/23
                                               relate [2] 159/25 245/6                        return [6] 50/22 67/16 68/8 75/15 113/2
recalling [3] 243/22 244/3 244/7
                                               related [5] 39/10 39/12 65/3 164/18 238/4       248/22
recap [1] 208/18
                                               relates [1] 160/12                             returned [7] 15/11 15/13 26/11 33/11 91/7
receipt [11] 96/13 97/1 106/10 106/12 107/3
                                               relating [1] 46/15                              92/16 93/12
 110/12 110/13 116/3 117/6 119/8 119/11
                                               relation [1] 120/10                            reveal [1] 11/13
receive [1] 131/6
                                               Relax [1] 239/6                                revealing [2] 31/25 40/4
received [12] 13/25 66/12 67/10 67/13 68/15
                                               relayed [1] 19/10                              review [1] 108/11
 78/22 101/2 127/13 127/14 127/20 147/25
                                               relevancy [2] 23/19 23/24                      reviewed [1] 5/15
 160/14
                                               relevant [4] 5/8 39/4 167/21 245/9             Revoked [1] 164/17
receiving [2] 79/23 84/1
                                               reliability [1] 10/13                          revolver [4] 24/19 24/23 27/23 27/25
recently [4] 35/23 36/20 140/1 168/6
                                               rely [1] 154/4                                 reweighed [2] 31/24 32/1
recess [10] 7/8 69/7 69/9 69/24 69/25 70/15
                                               remain [3] 41/2 147/18 248/17                  Richard [9] 53/11 54/5 55/5 55/22 56/3 76/2
 71/16 147/15 152/4 156/22
                                               remainder [1] 57/1                              88/6 112/24 165/17
recognize [24] 48/13 51/23 54/20 54/24 76/9
                                               remained [2] 44/3 93/9                         rid [1] 233/22
 94/14 96/1 97/23 98/8 99/6 99/9 99/12 99/14
                                               remarks [1] 160/8                              ride [1] 27/7
 101/20 108/13 110/24 111/21 112/1 132/25
                                               remember [48] 19/13 34/2 49/14 52/3 59/4       right [212] 5/2 8/9 8/10 8/13 10/9 12/11
 144/6 144/22 202/23 203/3 203/14
                                                63/22 113/9 116/11 119/6 124/23 126/19         14/20 14/23 15/4 16/2 16/5 16/8 16/8 16/11
recognized [4] 132/23 133/12 144/13 145/1
                                                133/1 133/11 133/19 133/22 135/1 147/16        17/16 17/24 22/15 22/22 27/4 27/18 29/11
recollect [1] 247/9
                                                164/11 164/21 164/22 168/17 168/18 171/11      31/21 36/4 37/20 38/25 41/4 41/10 41/11
recollection [8] 17/11 120/17 132/14 140/7
                                                174/7 179/11 184/10 184/24 187/25 190/25       41/24 45/16 45/18 50/8 54/9 55/16 57/24
 243/19 243/24 243/25 244/12
                                                191/1 197/2 201/6 203/19 207/12 208/21         58/14 58/18 59/5 59/8 65/19 65/24 67/2
recollections [1] 244/4
                                                215/22 215/25 215/25 216/3 216/6 216/12        67/16 67/25 68/3 68/4 68/11 69/1 69/21
record [32] 5/3 8/7 10/13 20/14 41/7 45/21
                                                217/11 226/11 231/11 236/15 237/3 247/19       70/17 71/9 72/17 72/18 72/19 73/11 75/18
 66/21 70/10 72/21 73/14 74/21 77/11 77/15
                                                248/16                                         76/17 79/25 80/1 80/5 81/11 82/21 82/24
 78/1 80/23 81/13 82/2 82/22 83/4 83/10
                                               remembered [1] 216/8                            83/24 84/2 84/6 85/7 85/12 85/20 86/17
 83/17 84/10 84/11 86/20 90/20 129/6 135/2
                                               remembering [1] 215/23                          86/23 88/10 92/23 95/6 105/7 113/7 113/22
 153/11 156/12 162/10 247/18 251/15
                                               Remind [1] 7/9                                  115/15 117/10 120/14 124/6 124/7 124/13
recorded [9] 10/21 19/22 34/1 34/13 38/23
                                               remote [1] 151/18                               124/13 124/18 125/8 125/9 125/20 125/21
 85/19 129/7 130/19 131/10
                                               removed [3] 19/2 19/10 111/3                    125/24 126/5 127/10 127/12 128/25 129/6
recorder [2] 20/1 20/3
                                               repair [2] 97/3 150/15                          129/10 129/15 136/1 136/3 136/23 138/15
recording [7] 14/25 19/10 23/4 81/8 91/2
                                               repairs [1] 96/14                               138/20 140/22 147/10 147/21 150/10 154/13
 202/25 203/11
                                               repeat [1] 243/21                               158/4 158/22 159/19 160/6 162/7 167/7
recordings [1] 10/24
                                               repetitive [2] 138/11 216/19                    172/17 172/24 178/25 182/15 183/17 184/14
records [18] 7/13 7/15 71/21 74/4 74/5 74/6
                                               rephrase [5] 214/4 214/6 216/14 232/18          186/1 189/15 191/7 191/7 192/21 192/22
 74/7 74/15 74/18 75/23 76/13 76/18 76/18
                                                246/17                                         193/10 193/16 195/3 198/8 198/10 202/7
 76/24 77/2 78/12 78/17 82/17
                                               report [9] 17/3 17/5 24/18 31/21 32/19          205/21 206/13 207/21 207/22 208/6 208/12
recover [2] 115/22 116/14
                                                107/2 128/20 132/19 138/25                     209/13 210/15 210/16 210/18 210/19 210/21
                                                                                                                                    274



R                        Case 2:18-cr-00249-MMB        Document
                                       191/23 192/25 193/14          535194/7
                                                            193/14 193/15  Filed  12/19/19
                                                                               search [32] 18/17Page   274
                                                                                                 47/1 74/9    of 88/2
                                                                                                           74/12 282
                                              194/7 194/11 194/12 194/12 194/14 194/15 93/20 94/1 94/2 94/22 96/5 96/15 100/15
right... [69] 210/22 210/25 212/10 212/17
                                              194/17 194/19 194/21 195/2 195/5 202/1       100/16 100/17 100/19 100/23 100/25 101/4
 213/21 214/2 215/14 218/5 218/7 218/8
                                              206/21 210/24 216/19 219/13 219/19 222/6 102/5 107/5 108/19 108/19 115/19 115/19
 218/13 219/4 219/6 219/11 220/8 221/1
                                              226/20 226/21 226/24 227/1 227/2 232/13      118/6 118/16 119/12 149/16 149/17 149/18
 221/12 223/18 227/1 227/5 227/7 227/12
                                              232/14 233/25 236/17 236/22 237/6 239/13 211/9 231/24
 227/13 227/14 227/19 227/20 228/10 228/20
                                              244/7 244/9 245/17 246/3                    searched [16] 14/22 16/8 18/13 18/14 32/7
 228/21 228/23 229/3 229/10 230/8 230/23
                                             said '18 [1] 94/10                            32/10 32/10 32/16 33/2 95/18 101/21 102/4
 231/4 231/5 232/8 232/10 232/20 234/3
                                             sale [2] 114/19 114/24                        108/1 116/6 117/2 204/2
 234/5 234/6 235/3 235/13 235/16 235/23
                                             salesman [1] 214/10                          searches [4] 111/10 112/15 118/3 153/22
 236/11 237/23 238/1 238/2 238/9 238/10
                                             Salley [10] 67/17 67/23 160/23 161/5 161/12 searching [1] 150/21
 238/11 238/12 238/13 238/14 238/19 241/10
                                              161/23 170/16 170/19 170/20 170/20          season [2] 208/16 209/7
 241/11 242/14 242/15 242/17 242/20 242/21
                                             same [48] 9/14 9/17 26/9 26/23 32/11 36/5 seat [21] 17/21 18/16 18/22 22/17 24/17
 243/2 243/23 245/2 247/5 247/6
                                              50/23 56/1 56/10 56/20 57/2 76/15 82/22      32/17 32/17 32/19 40/12 41/10 45/23 51/20
right-hand [1] 55/16
                                              83/22 84/14 89/15 89/18 92/1 95/6 95/10      54/6 64/2 90/2 90/8 103/19 109/16 185/20
ring [1] 195/22
                                              95/10 95/18 95/19 102/4 102/14 102/22        185/22 185/23
ringing [1] 168/23
                                              105/18 109/3 109/24 109/25 115/2 122/4      seated [4] 41/1 49/25 147/18 248/17
rings [1] 28/13
                                              136/4 136/12 140/16 152/25 153/2 154/19     seating [1] 154/7
Road [2] 109/5 220/21
                                              154/22 154/23 160/21 199/6 199/7 210/6      second [17] 7/21 10/7 26/8 36/6 56/15 68/8
robbery [4] 227/5 227/6 227/8 227/15
                                              226/2 241/19 245/14 246/21                   75/20 81/22 91/10 152/8 202/21 204/18
Robbie [34] 186/21 187/16 187/17 188/1
                                             sandwich [3] 101/10 103/18 105/16             222/5 227/25 228/4 228/6 244/15
 188/12 188/15 189/4 189/17 190/22 191/20
                                             sat [2] 192/16 217/13                        seconds [1] 79/7
 192/12 193/11 193/14 195/15 195/15 195/17
                                             Sauer [2] 195/10 195/12                      secreted [1] 119/15
 196/22 197/3 197/8 203/23 206/20 220/4
                                             saw [51] 43/20 49/20 50/22 51/3 51/20 52/5 section [5] 31/12 31/13 33/24 41/1 203/14
 220/6 220/13 220/20 220/23 221/13 221/22
                                              52/25 54/8 56/15 59/13 59/16 62/11 63/20    security [5] 148/23 148/25 152/19 154/5
 221/25 222/12 222/23 226/3 226/18 230/13
                                              63/25 64/2 64/16 64/18 64/19 82/19 82/23     158/9
ROBERT [15] 2/11 2/11 7/18 160/24 161/7
                                              83/22 89/11 91/13 92/12 92/21 112/20        sedan [4] 51/4 51/6 51/9 113/12
 161/8 161/23 164/3 164/24 165/20 166/12
                                              113/12 113/22 120/12 120/23 121/3 125/11 see [109] 13/18 16/17 16/25 17/8 20/5 20/12
 167/19 201/6 228/16 231/15
                                              128/11 129/8 130/4 130/11 130/25 132/15      20/20 20/25 26/11 26/13 26/22 28/15 28/15
rock [3] 17/24 18/21 31/17
                                              132/21 133/10 133/11 134/7 140/14 140/16 29/9 37/3 37/5 37/15 43/1 43/10 48/18 48/21
role [9] 42/12 48/5 78/25 88/16 113/4 164/25
                                              140/19 140/21 143/1 152/12 178/4 179/5       50/8 50/12 50/15 52/2 52/24 53/16 53/23
 175/10 177/20 179/14
                                              185/4                                        55/16 56/19 58/11 58/23 60/6 64/3 67/25
roles [2] 91/25 193/5
                                             Sawyer [1] 7/19                               73/1 75/13 75/22 76/5 78/15 78/16 81/19
roll [3] 241/10 241/19 241/22
                                             say [90] 5/7 10/16 12/23 14/6 15/3 16/1       81/25 82/7 82/14 89/8 90/6 90/17 90/22
rolled [1] 195/21
                                              21/16 36/15 36/24 40/25 42/20 44/17 44/19 103/16 111/15 120/25 122/23 124/18 126/9
Ron [1] 68/8
                                              50/6 61/5 66/14 68/13 69/18 74/8 74/9 74/22 126/16 126/18 126/22 126/25 127/3 127/4
room [4] 1/24 147/18 149/24 248/18
                                              79/14 82/25 97/4 113/20 123/8 124/18 125/5 127/9 128/16 130/9 135/14 135/19 137/9
roughly [2] 125/4 210/7
                                              129/23 129/25 134/6 134/19 135/19 141/16 137/11 137/15 137/18 138/2 138/4 140/21
rounds [3] 27/3 110/6 110/7
                                              142/15 146/21 152/17 154/12 154/20 156/4 143/6 143/14 145/4 151/6 152/1 158/2 158/3
routed [1] 79/1
                                              163/18 170/6 171/7 172/21 173/25 174/5       159/7 159/25 168/11 172/5 175/5 176/7
row [2] 153/6 173/10
                                              174/19 175/15 175/23 175/24 176/2 178/4      176/11 176/24 177/4 177/9 177/25 178/7
rows [1] 154/9
                                              180/2 180/6 181/3 184/3 186/20 192/8 194/6 178/21 179/6 179/7 198/2 199/15 217/21
rule [5] 5/5 5/6 6/2 6/8 150/10
                                              195/11 198/21 202/3 204/24 206/17 207/1      219/12 220/2 225/11 226/19 231/15 231/16
Rule 403 [1] 5/6
                                              208/21 210/13 211/6 211/6 213/10 213/18      232/3 234/20 247/4 251/1 251/8
ruled [1] 151/22
                                              213/20 214/7 214/21 214/22 219/7 219/18     seeing [17] 28/23 49/24 51/7 62/16 62/19
rules [5] 61/12 154/7 180/11 180/19 180/19
                                              223/9 225/18 225/21 226/23 228/12 229/5      63/22 113/16 119/6 121/4 124/10 126/3
ruling [5] 151/5 151/8 160/14 160/16 160/17
                                              229/23 230/18 238/4 238/5 242/18 245/10      137/14 145/2 179/4 207/5 207/7 218/25
run [4] 7/16 157/12 183/6 201/19
                                              250/16                                      seeked [1] 173/1
rundown [1] 195/4
                                             saying [16] 31/16 138/10 141/3 141/4 144/13 seem [2] 193/13 195/18
runners [2] 176/14 176/16
                                              153/16 186/12 188/11 191/14 191/15 194/22 seemingly [2] 60/2 213/9
running [4]   183/8 199/24 200/3 235/4
                                              198/8 224/5 228/14 235/15 244/10            seems [1] 31/4
RYAN [3] 3/11 7/15 73/15
                                             says [21] 15/10 24/18 28/13 29/5 29/14       seen [25] 22/6 37/7 50/18 51/10 51/11 53/13
S                                             29/17  29/19   29/22 30/3 31/21 35/15 36/16  63/6 91/14 91/15 111/19 120/18 128/23
                                              40/3 59/9 67/18 68/8 97/4 214/18 225/22      157/21 176/9 177/24 187/18 195/20 206/22
S-A-L-L-E-Y [1] 170/21
                                              225/22 248/13                                206/25 207/1 207/9 207/10 218/4 231/17
S-C-H-L-O-S-S-E-R [1] 86/22
                                             scale [2]  101/10 105/6                       237/25
S-T-E-W-A-R-T [1] 162/18
                                             scene  [6]  43/21 57/2 118/20 119/4 142/10   seized  [3] 65/3 107/4 118/1
S86090 [1] 20/16
                                              230/12                                      selected  [1] 9/2
safe [3] 46/13 110/18 110/19
                                             schedule   [4]   107/9 107/14 107/19 155/5   sell [21]  163/24 173/21 175/3 179/15 179/15
safety [1] 72/23
                                             Schedule    II [3] 107/9 107/14 107/19        179/16 179/23 182/14 182/16 182/19 182/21
said [96] 19/21 25/7 27/25 32/4 35/12 35/23
 59/23 67/11 67/12 68/17 69/12 70/25 75/15 SCHLOSSER [8]
                                                                   3/13 68/25 71/14 71/22  183/7 188/23 200/24 202/6 202/9 204/9
                                              71/23 86/15 86/22 87/6                       206/2 206/15 214/15 221/6
 80/8 89/17 89/18 93/12 94/10 104/15 110/7
 115/18 121/15 124/19 130/3 133/12 134/17    school  [1]  169/8                           seller [1] 170/11
 141/2 143/3 150/22 152/7 152/9 153/25       schooling [1] 169/11                         sellers [1] 214/3
 154/21 156/10 159/23 171/18 171/23 172/22 scientist [1]                                  selling [15] 169/4 169/13 169/18 169/20
                                                             106/24
 175/25 176/10 179/18 182/7 184/4 185/18     scope  [2]  61/7 245/12                       169/23 169/24 179/18 182/4 199/12 199/13
 185/25 186/13 186/14 186/21 186/25 187/1    scratch  [1]   79/21                          203/19 206/18 214/13 215/25 217/3
 188/20 188/22 189/21 190/15 190/17 191/22   screen  [4]  28/20  50/7 54/17 137/16        send  [9] 14/16 20/1 157/6 180/24 181/1
                                             scroll [3] 82/4 108/10 110/9                  202/16 222/22 222/25 223/2
                                                                                                                                        275



S            Case 2:18-cr-00249-MMB   Document
                                 show [16]           535
                                           17/17 27/17      Filed57/1
                                                       48/7 54/13  12/19/19    Page
                                                                      62/7 241/14 241/17275  of 244/14
                                                                                         242/11 282 246/5
                                               94/19 105/22 111/18 128/2 152/23 152/24        smoked [2] 29/23 245/24
sending [2] 22/7 221/21
                                               157/19 158/1 174/17 180/10                     smoking [15] 172/2 172/15 196/4 240/23
sends [1] 218/7
                                              showed [4] 186/23 194/12 217/16 227/1            240/25 241/6 241/7 241/8 242/13 243/8
sensitive [1] 9/8
                                              showing [7] 76/8 80/18 82/12 94/13 103/14        243/14 243/19 244/12 244/17 246/1
sent [14] 13/4 14/17 15/2 15/3 33/2 33/8
                                               108/9 124/6                                    snippets [1] 148/17
 39/22 70/16 74/17 155/18 218/14 218/17
                                              shown [4] 102/2 106/3 108/13 152/4              Snook [2] 200/7 200/8
 222/20 223/4
                                              shows [1] 60/12                                 so [213] 7/20 9/16 10/11 11/23 12/4 13/12
sentence [3] 166/12 167/10 167/20
                                              shut [2] 20/3 151/15                             13/25 14/5 18/12 18/14 18/20 20/6 21/13
sentenced [1] 167/5
                                              Shute [1] 158/22                                 21/17 21/24 22/5 22/13 24/11 24/22 25/19
sentencing [2] 167/11 167/22
                                              sic [1] 178/6                                    25/23 26/10 27/9 27/13 27/16 31/6 31/12
Separate [1] 100/17
                                              side [38] 24/20 43/23 48/22 52/3 54/3 54/6       31/19 32/1 32/14 33/11 39/22 40/6 40/11
September [17] 84/13 94/3 94/9 94/20 95/9
                                               55/16 55/18 56/4 56/5 56/6 58/24 89/4 89/17     40/22 44/12 47/6 49/19 50/6 51/13 55/16
 95/11 96/16 100/2 102/4 109/4 109/7 118/9
                                               89/25 90/3 90/14 92/9 92/11 92/14 92/17         57/13 58/3 58/11 58/13 58/16 58/23 59/12
 118/12 119/12 165/19 166/14 211/9
                                               93/4 93/8 93/15 93/16 101/9 102/13 125/1        60/6 63/25 64/11 64/25 65/6 68/18 69/5 69/7
September 11 [2] 95/9 109/7
                                               126/3 126/21 127/1 127/7 136/9 140/23           71/11 71/20 75/16 78/16 79/20 82/19 82/25
September 15 [9] 94/3 94/9 94/20 95/11
                                               191/4 211/4 231/19 232/4                        83/25 85/4 85/13 86/2 104/1 119/2 121/25
 96/16 100/2 102/4 118/9 119/12
                                              sidebar [17] 66/4 66/6 69/23 70/2 71/15          123/12 123/16 123/24 124/2 124/6 124/15
September 19 [1] 84/13
                                               71/18 73/2 151/6 152/1 152/2 156/5 156/21       125/4 125/12 125/20 126/9 129/14 130/9
Serial [1] 111/2
                                               156/23 156/24 157/15 249/9 250/23               130/9 130/18 131/11 132/14 133/5 133/8
series [1] 108/9
                                              sides [3] 137/7 191/22 191/25                    134/15 140/3 140/20 142/10 144/22 144/25
serious [2] 69/2 72/23
                                              SIG [2] 195/10 195/12                            146/10 148/2 151/3 152/15 154/5 155/22
seriously [3] 69/13 209/7 213/3
                                              sigh [1] 239/13                                  157/6 158/8 159/17 159/25 160/16 160/18
set [12] 44/4 63/23 76/13 89/12 113/6 187/2
                                              sign [1] 166/19                                  172/24 173/5 173/20 180/2 181/2 182/4
 187/4 197/22 220/7 220/22 227/9 227/21
                                              signal [1] 195/21                                182/13 182/25 183/8 186/1 186/8 187/4
setting [2] 11/25 227/12
                                              signature [1] 119/9                              187/13 187/14 189/4 189/16 191/11 191/17
seven [5] 24/4 59/13 87/11 129/3 201/4
                                              signed [2] 97/5 97/6                             191/18 192/11 192/19 193/12 193/17 195/19
seventh [1] 151/1
                                              significance [1] 57/20                           196/4 197/3 197/24 198/2 199/7 200/8 201/5
several [7] 57/16 62/13 87/21 88/6 150/22
                                              silver [1] 27/2                                  201/12 201/13 205/9 208/13 208/24 209/7
 166/24 173/20
                                              similar [3] 56/15 80/21 112/3                    209/25 210/7 210/23 212/2 212/22 212/24
Shaddi [10] 175/5 176/22 185/5 185/18
                                              Simpson [5] 88/8 101/5 110/18 158/19             213/8 214/17 215/11 217/13 218/3 219/21
 185/22 186/2 186/6 186/13 186/14 199/8
                                               158/21                                          220/6 220/18 220/24 221/3 221/5 221/12
Shady [2] 204/24 205/3
                                              since [12] 109/6 123/3 131/11 145/11 146/8       221/21 221/25 222/19 222/21 223/8 223/22
SHANNAN [2] 1/23 251/19
                                               180/8 207/25 208/1 224/20 242/25 243/1          223/24 224/3 224/7 224/9 224/20 225/8
shape [2] 56/21 250/22
                                               243/13                                          225/10 225/21 225/25 226/7 226/18 226/19
share [2] 86/5 86/7
                                              sir [63] 57/25 58/2 58/12 89/19 91/15 93/1       226/25 227/5 227/9 227/12 227/15 228/9
Shawn [1] 158/9
                                               93/21 94/23 95/6 95/12 95/20 96/6 98/5          229/25 230/13 230/18 230/19 231/13 232/8
she [57] 12/5 12/19 12/20 12/25 13/13 13/18
                                               98/25 99/13 99/20 100/17 102/7 104/3            232/10 233/15 233/17 233/22 234/22 235/15
 13/25 14/2 14/22 15/8 15/11 15/13 15/17
                                               104/17 106/2 106/10 106/13 109/25 110/8         236/1 237/10 240/17 240/23 241/14 242/4
 15/23 16/11 16/12 18/10 18/13 18/14 18/15
                                               111/4 111/17 112/5 112/9 114/12 114/15          242/7 242/22 243/13 243/17 245/14 246/1
 18/20 18/21 18/23 19/1 19/10 19/19 19/22
                                               114/18 116/8 116/11 116/17 116/24 117/9         246/7 247/16 248/7 249/2
 21/20 21/23 21/24 22/1 22/5 22/6 22/15
                                               118/5 118/12 118/19 119/1 119/4 120/4          social [4] 47/2 133/2 157/18 237/23
 22/18 22/18 22/19 22/19 22/20 23/1 23/2
                                               121/14 121/20 121/23 123/4 126/19 129/7        sold [7] 25/5 25/5 26/8 193/5 193/13 221/9
 32/13 32/13 33/11 33/12 34/23 34/24 35/3
                                               132/8 133/12 134/2 134/13 135/20 136/18         221/14
 35/7 35/12 35/19 35/23 40/7 40/8 107/1
                                               137/11 138/8 143/2 147/1 154/11 174/20         sole [1] 25/1
 235/19 235/21
                                               236/4 236/21                                   some [87] 6/1 9/11 12/1 12/14 19/2 19/11
she's [2] 14/6 35/1
                                              sit [5] 21/24 22/5 118/23 173/13 205/9           19/23 24/5 32/16 36/24 43/4 46/20 47/24
shipment [2] 134/11 134/16
                                              site [2] 80/2 150/21                             50/18 50/25 52/19 54/11 58/18 58/24 63/16
shirt [5] 44/6 92/23 92/25 127/8 179/1
                                              sitting [23] 18/21 44/5 67/25 70/17 99/8 99/9    63/18 64/11 73/7 86/7 87/25 88/2 88/5 95/21
shit [2] 29/17 213/19
                                               99/16 159/11 161/12 173/14 177/16 177/17        96/13 97/11 99/15 100/3 100/3 102/5 110/12
shocked [1] 198/14
                                               178/24 178/25 185/5 185/20 191/8 192/20         115/10 115/14 115/15 115/17 117/5 123/22
Shocking [2] 213/16 213/17
                                               193/7 223/21 224/4 234/22 234/23                149/12 157/18 157/20 158/13 158/17 159/4
shoebox [1] 196/6
                                              situation [1] 69/2                               169/13 174/1 174/2 175/4 185/6 187/2 187/3
shoot [11] 186/5 186/7 186/25 200/4 213/11
                                              six [5] 44/19 59/13 101/13 107/7 164/17          188/12 189/19 190/8 190/21 191/14 195/19
 218/4 226/22 226/24 227/4 227/19 231/15
                                              sixteen [1] 233/17                               196/6 196/25 196/25 197/1 198/4 198/4
shooting [13] 25/11 25/12 25/13 209/17
                                              size [2] 138/2 138/15                            200/7 200/8 200/8 200/16 200/20 201/5
 209/19 209/22 212/15 225/3 230/12 232/25
                                              skeptical [3] 199/24 199/25 200/1                206/10 206/15 208/14 209/8 209/13 210/13
 233/10 236/7 248/1
                                              skillful [1] 250/4                               210/14 210/17 211/6 211/8 211/13 219/20
shootings [1] 211/22
                                              skin [1] 178/11                                  225/15 227/11 234/25
short [5] 5/6 44/2 89/12 89/22 92/10
                                              skinned [1] 177/13                              somebody [25] 6/5 24/11 31/6 31/7 60/3
shortly [4] 44/13 60/12 70/12 94/2
                                              sleep [1] 249/7                                  115/9 116/15 116/22 129/4 129/5 129/14
shot [8] 48/12 48/18 212/7 212/20 213/1
                                              sleeve [2] 126/22 137/6                          130/24 134/14 143/10 145/6 180/24 186/1
 221/10 246/7 247/23
                                              small [4] 24/17 28/21 29/22 202/9                186/9 193/18 213/2 213/11 214/18 218/4
shots [2] 195/22 195/23
                                              smaller [3] 101/13 101/13 104/8                  224/12 225/16
should [17] 5/8 6/13 20/12 69/13 69/14
                                              Smedley [5] 92/8 203/25 203/25 204/16           somebody's [3] 20/5 79/15 196/11
 103/19 104/1 147/23 151/25 152/6 152/14
                                               204/17                                         someone [10] 13/9 38/5 115/17 158/21
 153/17 155/16 159/24 160/13 245/6 246/20
                                              Smith [2] 236/16 236/20                          161/10 161/10 175/5 176/23 177/4 177/22
shoulder [1] 137/24
                                              smoke [15] 194/13 194/17 194/18 194/18          something [41] 5/24 18/16 39/10 39/23 52/5
shouldn't [1] 246/21
                                               194/21 208/17 208/22 209/1 240/13 240/14        58/23 59/13 65/17 65/23 66/12 90/7 107/25
                                                                                                                                          276



S                       Case 2:18-cr-00249-MMB
                                      square [1] 56/21 Document 535 Filed213/14
                                                                           12/19/19      Page
                                                                                224/2 224/22    276
                                                                                             224/24   of 282
                                                                                                    226/11 233/18
                                               squirreled [1] 58/16                            stipulation [1] 106/20
something... [29] 109/19 110/13 129/11
                                               stabbed [1] 153/10                              Stokes [1] 52/1
 136/15 136/16 136/19 136/22 136/25 137/12
                                               stabbings [1] 153/9                             stomping [1] 214/16
 138/7 138/16 138/18 138/19 142/15 143/25
                                               stadium [1] 53/21                               stood [2] 90/4 146/21
 153/17 184/4 184/16 189/11 190/11 198/2
                                               stadiums [1] 63/11                              stop [8] 12/6 12/7 12/18 51/23 54/9 152/18
 198/23 199/4 219/8 219/13 227/21 228/24
                                               staff [1] 110/19                                 236/9 236/10
 245/1 250/16
                                               stalker [1] 58/18                               stopped [4] 12/20 43/9 92/8 169/23
Sometime [1] 49/16
                                               stand [11] 6/10 8/5 8/6 41/3 45/15 45/16        stored [1] 148/14
sometimes [4] 47/21 85/13 124/8 130/8
                                                58/17 68/18 73/9 86/16 162/5                   story [4] 227/25 228/4 228/6 246/14
somewhere [6] 130/10 178/3 186/6 197/15
                                               standing [5] 43/23 90/18 150/3 150/9 223/20     straight [1] 25/24
 197/18 229/14
                                               stands [2] 79/12 163/7                          street [86] 1/14 1/19 1/24 2/4 2/8 2/12 25/15
son [7] 24/12 24/15 24/19 25/7 27/6 27/7
                                               start [17] 11/7 79/2 121/15 121/16 121/21        43/14 43/15 43/17 43/18 43/23 44/18 48/4
 27/13
                                                127/21 128/8 168/9 169/13 170/1 197/7           48/10 48/14 49/21 50/5 50/19 51/22 52/4
soon [2] 68/14 121/21
                                                208/5 208/13 209/25 210/8 210/23 243/8          52/7 53/20 68/9 89/3 89/4 89/16 89/17 89/25
sophisticated [1] 151/20
                                               started [12] 13/15 71/2 79/3 90/15 121/23        92/9 92/11 92/15 93/5 93/20 94/2 96/4 98/3
sorry [16] 12/16 23/22 39/8 39/14 40/14
                                                121/24 130/10 169/24 179/18 200/21 209/8        99/15 112/20 113/7 120/21 125/1 125/17
 50/12 61/12 94/9 96/20 117/16 122/13 145/9
                                                243/11                                          125/18 125/19 126/2 136/3 143/4 143/5
 157/14 223/1 243/4 247/21
                                               starts [3] 79/18 85/8 210/17                     143/11 143/15 158/11 158/16 158/18 176/14
sort [15] 46/21 47/24 50/25 52/19 58/16 78/8
                                               stash [1] 115/18                                 176/16 178/3 181/23 184/8 184/9 184/22
 96/13 110/12 116/14 205/22 209/12 210/11
                                               stashed [3] 196/9 200/20 234/7                   189/7 190/10 190/22 192/9 193/22 194/9
 211/15 212/9 221/8
                                               stashing [1] 171/22                              195/15 197/1 199/1 200/11 200/15 201/3
sorts [1] 74/11
                                               state [21] 8/7 41/6 45/20 65/6 66/21 67/6        203/25 203/25 204/16 204/17 212/22 217/6
sought [1] 168/19
                                                73/13 86/19 100/23 108/18 158/12 159/16         217/6 220/21 222/23 223/9 226/16 231/2
sound [2] 118/9 159/23
                                                162/9 165/22 165/23 166/11 166/12 167/18        231/3
sounded [1] 192/23
                                                167/19 168/6 169/8                             streets [2] 46/13 176/6
source [15] 9/17 20/16 22/13 22/25 32/2
                                               stated [5] 10/9 36/12 62/1 153/19 153/20        stricken [9] 127/16 127/16 129/25 137/17
 33/1 34/6 34/23 38/17 42/16 43/2 43/5 89/9
                                               statement [12] 5/5 71/8 96/2 135/25 140/8        141/15 141/17 142/14 142/16 145/23
 111/15 111/16
                                                148/3 228/9 228/11 236/15 236/16 236/23        Strike [2] 12/17 39/8
sourced [1] 38/5
                                                237/1                                          Strip [1] 190/1
sources [4] 9/12 46/23 46/24 170/9
                                               statements [4] 239/12 246/20 246/21 247/12      stripe [1] 145/1
south [10] 2/8 53/20 53/20 53/21 68/8 89/16
                                               states [13] 1/1 1/3 1/10 1/13 1/14 20/22        studio [8] 91/2 187/18 187/19 203/5 203/7
 90/12 90/15 125/18 169/22
                                                27/22 36/11 131/12 150/12 150/19 250/19         206/25 207/7 218/25
southeast [1] 53/24
                                                250/19                                         Studios [1] 91/3
space [1] 125/2
                                               stay [3] 49/17 147/12 227/8                     stuff [8] 13/22 21/17 46/21 100/6 115/16
span [1] 197/10
                                               stayed [1] 175/16                                122/8 133/2 138/9
speak [7] 41/11 65/17 65/22 86/23 152/21
                                               stays [1] 43/5                                  Styrofoam [1] 196/6
 207/1 249/14
                                               steal [2] 18/16 227/7                           subject [8] 47/25 76/6 81/22 112/11 144/9
speaking [2] 145/7 246/25
                                               stealing [2] 18/3 18/10                          144/17 148/20 150/18
Special [25] 55/14 55/23 56/7 56/12 56/23
                                               steering [1] 109/16                             subjects [1] 47/25
 75/19 78/6 78/7 81/21 82/5 83/14 88/7 101/5
                                               STENGEL [9] 1/13 3/8 3/11 70/3 71/19            submit [4] 5/19 5/20 5/21 5/22
 108/10 110/17 110/17 112/23 157/17 158/14
                                                72/22 72/24 149/9 152/11                       submitted [1] 107/2
 158/16 158/17 158/19 166/16 202/19 203/9
                                               step [2] 45/11 191/8                            Suboxone [2] 240/4 240/6
specialized [2] 8/23 13/25
                                               stepped [1] 90/9                                subpoena [1] 74/10
specific [7] 14/17 19/12 19/24 20/4 151/18
                                               steps [2] 99/16 223/21                          subpoenas [1] 74/12
 175/10 208/15
                                               STEVENS [10] 3/3 8/8 8/20 8/22 30/21            subscriber [5] 74/13 75/6 75/24 76/1 80/21
specifically [12] 42/9 42/11 57/16 59/21
                                                42/10 42/19 61/4 61/11 88/12                   subsequent [1] 118/3
 90/6 112/19 119/6 121/16 133/1 133/11
                                               STEWART [116] 3/17 9/24 10/25 24/3 24/6         substance [8] 107/9 107/10 107/13 107/15
 147/2 207/12
                                                24/11 24/18 24/22 24/25 25/19 26/12 26/16       107/15 107/18 107/20 107/20
specifics [1] 249/13
                                                26/18 27/8 27/16 29/5 29/13 29/14 29/19        substantive [1] 166/24
spectator [2] 6/6 41/1
                                                30/6 42/6 42/17 42/24 43/1 43/4 43/7 43/8      Suburban [1] 55/6
spectators [2] 6/3 154/8
                                                43/13 43/15 43/25 44/1 44/2 44/12 44/20        sudden [4] 31/3 129/23 130/1 130/18
speeches [1] 35/9
                                                44/21 50/20 51/3 51/13 52/4 52/21 52/25        suit [6] 44/6 90/23 98/2 177/13 177/17
spell [7] 41/7 45/21 73/14 86/20 162/10
                                                60/8 60/12 62/23 66/8 66/11 66/20 66/24         178/11
 168/13 177/1
                                                67/1 67/9 68/13 69/15 70/5 70/15 71/25 72/4    Suite [4] 1/14 1/19 2/4 2/12
spelling [1] 162/23
                                                72/12 72/19 82/11 82/20 84/1 87/25 88/14       summer [1] 42/6
spend [1] 208/8
                                                88/18 88/21 88/25 89/1 90/1 90/18 91/6         sunny [2] 49/10 49/13
split [1] 232/9
                                                91/19 91/23 92/5 93/8 107/24 111/14 114/16     superseding [1] 139/10
spoke [4] 108/15 111/9 140/10 197/11
                                                114/19 114/24 120/18 128/19 130/13 142/6       supervisors [1] 13/23
spoken [1] 238/18
                                                142/11 145/3 152/23 154/20 155/6 155/9         supplement [1] 5/5
sports [1] 138/2
                                                155/13 155/24 156/14 157/2 157/8 157/17        supplier [3] 30/24 31/3 31/8
spot [6] 57/14 89/22 113/20 115/18 117/2
                                                158/5 160/14 161/13 162/11 162/12 162/14       supply [2] 89/9 202/15
 204/13
                                                162/16 162/18 163/4 190/11 202/23 205/18       supposed [7] 173/5 181/13 181/16 197/20
spread [1] 153/7
                                                225/16 236/21 237/5 237/18 237/20 240/13        197/23 198/19 198/22
springtime [4] 209/9 209/10 209/12 209/14
                                                246/4 248/22 249/19                            supposedly [1] 126/9
Sprint [12] 7/13 73/25 74/3 74/19 74/22
                                               Stewart's [4] 92/12 140/15 153/8 161/16         suppression [2] 148/20 149/23
 75/7 76/18 76/21 80/24 81/13 83/1 85/25
                                               stick [1] 222/21                                Supreme [1] 150/19
Sprint's [2] 81/2 83/3
                                               still [19] 6/10 7/3 8/6 8/9 48/12 52/21 59/21   sure [29] 13/10 14/2 14/22 18/22 33/5 50/10
squad [5] 42/1 42/3 42/19 46/14 122/3
                                                84/7 95/6 126/12 126/14 204/16 213/12           52/14 86/21 87/1 110/25 112/8 120/7 122/7
                                                                                                                                     277



S            Case 2:18-cr-00249-MMB
                                  163/6Document
                                       163/15 163/25 535    Filed
                                                     164/1 170/1   12/19/19
                                                                 175/4        Page
                                                                          123/12 125/13277  of 202/8
                                                                                        143/15 282 206/9 207/15
                                              175/19 183/20 183/23 192/11 193/7 202/17 215/20 218/25 238/16 238/18 239/11
sure... [16] 123/10 124/1 124/5 124/17
                                              214/23 215/2 215/11 248/16 249/3 249/17      thank [58] 7/10 8/15 24/5 30/8 30/9 31/14
 125/10 127/2 129/13 161/24 207/15 209/1
                                              251/4                                         40/16 40/18 41/6 45/12 45/20 45/24 46/8
 221/19 229/7 230/22 237/5 245/18 251/2
                                             talked [9] 5/12 7/15 57/23 69/18 116/9 120/9 56/24 57/6 58/5 58/9 60/19 65/12 65/13 67/5
surfaces [1] 118/18
                                              143/9 192/24 234/18                           69/21 73/13 73/23 76/8 78/5 80/16 83/20
surprised [2] 214/17 214/19
                                             talking [24] 27/21 29/13 30/1 31/3 40/11       84/19 85/20 86/11 86/12 86/19 106/5 116/12
surrounding [1] 149/1
                                              44/15 48/23 50/1 52/4 57/19 98/4 144/25       117/10 117/19 119/19 119/21 121/5 135/21
surveillance [35] 38/24 38/24 42/19 42/20
                                              158/20 170/24 185/6 189/12 192/7 203/17       143/23 144/16 146/12 147/10 162/9 162/17
 44/3 47/1 47/14 47/23 48/1 48/5 48/6 48/16
                                              203/18 211/1 248/24 249/11 249/12 249/16 175/20 218/3 225/22 231/22 237/12 239/1
 53/3 53/6 53/9 61/10 88/17 92/2 112/16
                                             talks [1] 31/13                                239/15 248/20 249/6 249/21 251/6
 113/6 113/16 114/16 116/18 124/9 124/15
                                             tall [2] 58/11 92/22                          thanks [2] 59/10 70/3
 128/20 130/23 131/12 131/15 134/8 134/11
                                             tape [1] 27/16                                that [1079]
 148/23 158/13 158/14 158/17
                                             target [14] 20/2 21/6 21/12 21/15 26/15       that's [169] 6/7 8/13 13/21 14/4 14/13 15/10
surveilling [1] 114/2
                                              32/15 33/2 42/23 42/24 53/9 88/14 88/18       16/6 18/22 18/24 22/4 22/4 23/5 25/16 25/22
suspect [2] 129/5 130/11
                                              128/13 187/16                                 26/17 26/21 26/25 29/18 29/25 30/5 30/25
suspected [2] 27/2 31/24
                                             target's [1] 21/13                             31/14 31/17 31/19 31/23 33/5 34/8 34/22
suspects [4] 123/17 124/7 124/10 124/12
                                             targeting [1] 186/17                           35/6 35/15 36/18 36/22 40/10 41/20 42/8
suspicious [1] 226/18
                                             task [26] 8/20 8/22 8/23 9/6 16/7 19/3 21/3 43/6 44/14 49/1 53/8 55/17 56/2 56/20 58/1
sustained [5] 22/10 138/22 141/9 239/9
                                              32/17 40/7 46/11 46/12 46/18 46/20 47/6       60/5 60/18 61/8 62/3 62/18 62/20 64/19 65/2
 246/18
                                              61/4 71/23 86/15 87/8 87/12 88/12 121/17      66/10 66/13 70/18 71/7 72/18 72/20 74/2
SUV [3] 54/2 54/6 55/19
                                              123/3 123/13 124/2 129/4 158/8                74/15 75/18 76/17 78/17 78/20 78/22 78/23
swabbed [1] 118/17
                                             tattoo [2] 163/13 174/12                       78/24 79/6 79/7 79/10 79/13 79/18 79/25
swap [9] 201/13 201/14 201/18 229/1 234/10
                                             Taz [5] 163/3 188/11 204/21 204/22 219/13 80/5 80/7 81/11 82/21 82/24 83/24 84/2 84/6
 235/2 235/16 236/3 236/5
                                             team [4] 14/6 59/7 119/5 217/13                85/7 85/8 85/9 85/12 86/8 91/16 93/14 93/16
swapped [3] 189/6 189/8 236/4
                                             Technically [1] 120/5                          97/4 101/3 103/18 104/7 104/21 105/6
swapping [1] 232/22
                                             teenage [1] 243/7                              105/16 106/20 110/4 124/15 126/7 128/14
SWAT [1] 79/10
                                             Telecom [1] 74/1                               128/15 129/11 129/20 131/10 134/4 134/6
swear [2] 73/10 162/6
                                             telephone [7] 71/11 71/21 76/6 76/13 82/3      134/17 135/24 136/9 136/15 136/18 137/2
sweater [1] 138/2
                                              82/17 132/7                                   137/12 138/7 138/11 138/16 139/12 140/6
sweatshirt [7] 93/6 111/24 128/12 135/8
                                             tell [71] 7/22 15/20 21/5 23/18 41/21 43/12 141/4 141/15 142/13 143/17 143/23 145/1
 137/7 142/2 144/24
                                              43/20 49/20 54/17 66/23 69/20 79/22 80/3      147/4 147/7 151/5 152/10 152/16 156/4
sweatshirts [3] 135/14 135/20 136/1
                                              80/10 80/12 80/14 82/15 82/15 83/25 84/3      156/11 159/6 160/14 160/16 162/17 171/5
switch [4] 79/4 79/11 79/13 79/14
                                              84/10 87/6 88/24 89/11 92/4 92/21 96/25       171/5 171/7 187/18 195/13 203/4 203/16
switchboard [1] 79/14
                                              100/22 100/25 109/2 113/15 140/13 146/22 204/11 205/1 209/4 210/6 221/25 222/14
switched [1] 189/16
                                              146/25 159/15 159/21 166/5 168/1 170/17       223/5 226/18 230/17 232/14 232/16 232/17
switching [1] 222/3
                                              170/23 171/14 172/7 173/23 177/16 178/23 235/3 236/23 236/25 240/3 243/3 245/3
sworn [6] 10/8 41/5 45/19 73/12 86/18 162/8
                                              179/5 180/22 182/8 184/15 185/3 185/24        245/12 245/19 246/5 246/9 246/11 246/23
Sydenham [28] 43/14 43/15 43/17 43/18
                                              186/9 186/18 189/20 189/22 190/6 190/16       248/8 249/21 251/2
 44/18 48/3 48/10 48/14 49/21 50/19 50/24
                                              191/2 191/17 192/11 194/15 195/9 197/20      theft [1] 13/11
 51/2 51/4 51/22 52/7 52/18 57/15 62/2 62/15
                                              197/24 197/25 198/11 229/16 230/4 230/6      their [13] 6/2 6/5 6/7 30/24 31/8 34/18 35/4
 62/16 63/1 93/20 94/2 96/3 98/3 99/15 171/3
                                              230/7 246/14                                  118/18 126/18 128/19 152/10 160/5 176/20
 181/23
                                             telling [11] 18/23 18/24 21/21 145/20 179/19 them [52] 5/19 5/19 6/7 9/13 30/12 30/14
system [1] 164/6
                                              227/11 237/3 246/11 246/13 247/9 250/2        30/23 31/3 31/10 33/6 55/20 66/9 69/11 70/7
systems [1] 79/11
                                             temporary [2] 149/4 149/7                      70/8 87/24 119/4 122/11 122/14 123/18
T                                            ten [11] 46/17 57/17 65/25 69/9 69/10 69/21 123/18 135/14 146/22 152/21 152/22 155/11
                                              69/24 71/12 171/17 172/14 195/23              157/6 157/24 158/1 159/25 160/15 160/18
T-E-Z [1] 162/25
T-O-L-A-N-D [1] 66/22                        ten-minute     [2] 69/9 69/24                  160/25 161/25 172/8 172/9 173/4 173/5
T.L [1] 2/3                                  term   [4]  12/10  31/6 42/4 194/23            173/19 174/17 181/3 182/14 185/7 191/17
table [2] 10/7 177/17                        terminate [1] 250/6                            194/15 202/6 217/16 230/4 230/6 230/7
tag [1] 109/11                               terminated     [1] 19/10                       233/6 245/2
                                             test [3]   14/2 22/3 230/11                   themselves  [1] 250/1
take [51] 12/7 16/21 20/11 37/24 62/7 63/9
 64/16 64/19 65/25 69/1 69/6 69/9 69/12      tested  [3]   107/8 107/13 107/19             then  [92] 5/21 5/24 12/10 13/14 13/22 15/2
 70/15 71/1 72/1 72/17 75/3 80/19 82/13      testified [11] 24/10 32/7 36/18 50/12 61/9     16/4 16/7 16/8 17/8 25/10 26/5 26/7 26/15
                                              139/3 237/20 237/21 245/11 247/1 247/8        26/18 26/22 27/22 28/13 29/5 29/17 29/22
 117/17 123/16 132/1 132/3 132/12 136/8
 136/23 137/5 137/22 147/14 151/3 151/24     testifies  [2]  158/5 161/17                   32/16 35/23 40/12 49/3 50/4 51/13 52/5
 153/7 156/6 157/3 159/17 160/5 190/18       testify  [9]  47/2 69/16 74/7 74/21 107/1      60/10 60/10 60/12 61/14 64/14 64/21 64/23
                                              127/15 145/15 155/24 156/7                    69/19 70/14 72/3 72/3 74/6 85/10 88/23
 192/13 194/14 201/12 214/18 219/12 227/9
 228/5 239/14 242/7 242/10 245/1 246/6       testifying   [3]  130/25 161/16 245/15         90/12 91/7 92/16 93/12 111/15 115/15
 246/7                                       testimony     [22] 5/23 9/11 9/11 40/17 42/10  115/17 116/6 120/20 125/18 125/24 126/5
                                              62/17 63/10 70/23 71/2 88/7 141/5 145/1       127/3 132/19 133/24 138/25 140/24 140/25
taken [10] 69/25 71/16 102/13 108/15 109/7
                                              145/21 159/5 159/19 159/20 160/1 160/5        141/25 142/6 142/11 147/6 151/9 155/14
 115/11 136/14 136/15 156/22 247/12
                                              243/18 245/7 247/11 249/13                    158/18 158/19 159/18 159/21 186/15 188/9
takes [4] 26/19 60/4 159/20 242/16
                                             text [10] 74/16 79/9 79/9 188/11 196/18        189/18 200/21 207/2 210/11 211/7 211/22
taking [3] 22/13 56/4 124/13
                                              218/22 218/23 219/3 219/19 220/6              218/6 219/15 219/18 220/7 222/6 222/24
Talaya [2] 7/20 158/11
                                             texted   [4]  189/18 196/17 199/3 219/4        227/18 231/18 232/11 232/22 234/3 234/25
talk [37] 13/16 27/15 29/22 42/11 80/1 85/14
 87/16 100/19 150/24 151/12 155/13 155/16    texting   [2]  188/10 193/11                   235/7 243/11
 156/19 157/18 158/12 158/13 158/14 158/16   than   [23]  13/17  32/14 37/22 39/15 49/18   there  [124] 9/5 9/11 10/1 10/2 13/22 14/10
                                              53/14 69/10 72/19 86/2 100/5 100/7 123/6      14/11 19/15 20/6 22/25 24/25 26/19 28/16
                                                                                                                                       278



T                       Case 2:18-cr-00249-MMB
                                      170/12   Document 535 Filed  12/19/19
                                                                tinted-out       Page 278 of 282
                                                                           [1] 54/2
                                              third-degree [1] 166/7                         Tioga [4] 180/14 180/15 202/1 204/10
there... [111] 32/5 32/23 43/25 48/25 49/25
                                              Thirty [1] 163/5                               tip [1] 46/24
 50/8 51/23 52/8 52/11 54/9 58/3 58/18 59/1
                                              Thirty-two [1] 163/5                           tire [1] 97/4
 59/12 59/17 59/23 59/25 60/8 63/13 64/11
                                              this [285]                                     today [25] 5/15 6/23 7/25 21/24 22/5 23/19
 68/23 70/17 72/23 72/24 85/16 86/4 89/12
                                              those [35] 5/11 34/14 50/25 51/23 52/6 57/1     34/21 40/22 40/23 41/16 47/3 62/8 72/14
 89/13 89/23 91/2 93/21 101/2 101/16 104/1
                                               63/5 63/6 63/7 65/1 65/3 65/7 74/7 76/18       73/21 118/23 163/6 168/11 177/9 178/7
 109/18 112/20 113/8 113/10 113/10 113/12
                                               76/24 84/5 94/1 95/18 95/22 97/23 98/17        178/21 245/15 246/20 247/1 247/8 247/13
 119/8 120/25 121/3 121/4 121/24 124/2
                                               108/15 108/21 118/13 122/15 123/16 123/17     together [1] 225/25
 125/9 140/24 143/3 148/10 149/22 152/19
                                               136/1 149/19 164/16 167/5 173/20 183/16       Toland [2] 66/17 66/22
 152/22 164/1 168/19 169/23 171/4 171/14
                                               206/18 216/24                                 told [43] 21/23 22/22 22/23 34/6 34/24 35/7
 171/15 171/23 171/24 172/14 173/12 173/18
                                              though [9] 22/18 122/21 128/15 141/3            35/12 41/18 68/18 119/4 120/20 126/23
 175/16 175/17 176/3 179/6 179/7 179/7
                                               167/18 196/12 198/5 215/24 229/19              138/8 138/9 140/16 145/6 146/21 156/15
 180/11 180/13 181/23 183/23 184/24 185/3
                                              thought [5] 153/2 222/2 222/5 226/18            172/25 174/1 184/5 186/6 186/15 186/22
 185/18 187/23 191/7 191/7 191/7 191/9
                                               232/13                                         186/22 186/24 188/19 188/24 189/4 189/18
 193/16 194/14 195/16 198/3 199/3 199/10
                                              thousand [2] 182/24 216/4                       190/7 190/8 190/8 191/13 191/18 192/12
 199/11 199/15 199/15 200/3 203/3 207/1
                                              threat [8] 66/9 66/12 66/20 67/12 154/18        192/24 196/2 196/4 196/24 199/3 220/1
 207/11 211/12 217/9 223/20 224/4 224/6
                                               156/7 160/12 160/13                            227/1
 225/15 225/15 232/3 235/11 235/12 235/13
                                              threatening [3] 152/22 153/1 155/18            tomorrow [13] 6/18 6/23 7/25 72/10 152/16
 235/16 235/20 235/21 249/14 250/18
                                              threatens [1] 67/14                             155/9 156/4 157/9 157/10 248/17 248/19
there's [30] 7/3 7/17 7/24 13/8 17/8 18/10
                                              threats [1] 68/16                               248/23 251/8
 19/16 21/13 21/17 21/18 25/25 29/22 48/21
                                              three [22] 7/12 24/15 24/18 24/23 25/4 39/9    too [12] 67/5 126/7 153/2 157/6 165/19
 61/8 65/17 72/22 91/2 115/18 122/7 122/20
                                               52/2 52/6 52/19 87/13 87/13 121/16 139/15      173/18 191/9 194/8 208/17 208/22 209/2
 123/16 139/15 150/13 150/17 156/11 158/3
                                               149/6 164/17 183/1 198/20 198/23 208/25        223/9
 211/9 212/9 212/14 223/9
                                               213/5 223/17 238/17                           took [18] 5/23 18/23 27/13 50/25 54/11 55/7
thereafter [1] 44/13
                                              three-year-old [2] 24/23 25/4                   63/16 63/18 94/17 132/17 143/11 143/15
therein [1] 83/7
                                              through [35] 9/5 25/18 46/23 46/23 49/22        158/15 187/13 190/19 198/25 227/15 243/19
these [39] 7/22 37/8 50/20 52/2 55/3 55/7
                                               67/11 68/15 79/20 84/12 84/16 85/15 87/24     top [6] 20/8 48/20 50/7 78/9 78/16 81/23
 58/13 66/13 67/21 68/13 69/3 69/18 74/18
                                               103/6 118/3 133/2 133/8 133/13 138/12         Torresdale [7] 43/1 44/23 91/9 190/9 192/16
 78/12 82/17 94/17 100/16 118/3 118/7
                                               153/21 153/22 157/12 170/9 170/12 172/25       217/5 217/5
 118/17 118/24 119/3 119/16 123/22 135/23
                                               180/23 186/2 186/4 199/3 204/6 204/6 204/6    total [9] 31/19 40/2 40/6 60/1 101/13 107/10
 135/23 137/2 146/21 149/7 153/24 154/22
                                               206/9 217/14 239/19 247/17                     107/15 107/20 154/7
 155/10 197/7 211/12 239/12 241/6 242/4
                                              throughout [4] 22/25 68/2 242/7 243/17         totally [1] 33/17
 242/4 250/22
                                              throw [1] 135/5                                touch [3] 231/6 231/9 231/13
they [80] 5/16 6/7 10/15 20/2 20/4 20/5
                                              Thursday [3] 183/6 183/6 183/6                 Touchdown [1] 196/19
 29/10 30/23 31/7 31/9 33/2 33/5 37/4 43/22
                                              tie [1] 90/23                                  touched [1] 10/1
 51/2 52/3 57/1 76/19 76/20 76/23 77/1 77/4
                                              till [1] 227/4                                 tough [1] 226/13
 77/5 77/8 77/9 91/4 92/1 94/4 94/18 115/19
                                              Timberlands [1] 135/23                         toward [2] 55/4 56/22
 118/12 123/6 124/22 131/23 136/12 136/13
                                              time [140] 5/10 7/14 12/14 12/20 13/3 13/3     towards [7] 43/23 49/7 50/4 90/12 90/16
 136/14 137/18 149/7 150/1 150/6 153/2
                                               13/5 13/5 13/6 16/23 18/13 19/12 21/9 21/10    91/5 138/16
 153/6 153/7 153/8 153/9 153/10 156/10
                                               24/25 26/8 27/6 27/16 31/4 36/24 39/8 40/23   tower [13] 79/18 79/19 80/2 80/9 80/10
 156/15 156/16 157/23 157/24 158/2 159/25
                                               43/13 48/16 50/22 52/8 52/11 52/14 52/21       80/13 80/14 80/15 85/6 85/10 85/18 85/19
 160/4 161/15 161/21 163/3 163/21 163/22
                                               53/12 53/13 60/9 60/15 63/13 63/23 65/25       85/19
 172/1 176/21 185/9 186/4 186/9 186/10
                                               69/19 74/17 77/4 77/5 77/25 80/3 81/7 83/9    towers [5] 80/11 85/15 85/25 86/5 86/6
 186/12 186/16 186/18 186/20 186/21 189/4
                                               84/11 89/12 89/24 90/1 90/9 90/14 90/16       town [1] 158/7
 190/13 220/17 230/11 231/24 232/3 246/20
                                               91/11 95/18 98/13 101/10 101/14 102/7         trace [2] 160/15 160/18
 246/21 250/20
                                               102/9 104/9 109/6 111/15 112/20 113/8         track [1] 10/12
they're [18] 10/8 21/16 44/16 55/4 58/15
                                               113/12 113/24 115/11 117/25 122/4 126/10      tractor [5] 53/15 53/16 54/1 54/3 55/17
 86/2 86/7 98/3 124/6 124/12 150/23 156/13
                                               128/21 129/10 130/3 130/4 130/9 130/17        trade [1] 46/15
 159/22 174/18 174/19 223/20 223/21 249/3
                                               133/10 133/13 145/7 145/11 145/25 151/10      trafficking [2] 87/17 158/24
thing [23] 5/25 9/14 9/17 19/25 26/10 32/11
                                               153/5 153/13 155/1 160/4 160/24 168/19        Trailblazer [2] 64/17 64/21
 40/25 56/1 56/10 69/4 69/12 70/21 84/15
                                               169/3 169/23 170/24 171/23 173/9 174/7        trailer [1] 49/1
 117/4 127/12 128/10 136/4 152/8 156/7
                                               174/9 174/14 180/21 181/8 183/24 184/10       training [1] 13/25
 157/23 157/25 160/11 168/9
                                               184/24 185/10 187/18 190/24 191/3 193/17      trait [1] 13/19
things [19] 20/4 25/23 27/15 27/17 72/24
                                               197/6 198/21 204/16 206/6 206/17 206/20       transaction [13] 11/17 11/19 11/20 11/21
 74/11 87/22 95/21 123/25 149/12 154/2
                                               206/22 206/23 207/16 208/8 208/15 208/18       24/6 25/25 187/3 187/5 190/4 207/2 221/2
 160/3 163/22 192/21 192/22 193/10 194/14
                                               209/13 210/6 210/7 211/13 218/24 223/12        221/3 227/2
 202/18 249/14
                                               223/14 233/1 233/5 233/8 234/9 242/14         transactions [7] 25/20 172/2 172/3 172/4
think [47] 5/11 27/24 27/24 29/10 49/18
                                               242/22 242/24 243/7 243/17 244/3 245/15        172/4 176/7 176/11
 59/23 63/18 69/13 72/11 79/14 115/14 126/7
                                               246/14 248/15 248/20 250/11 251/9             transcript [3] 27/18 28/15 251/14
 134/11 136/25 143/23 150/17 151/25 152/4
                                              timeframe [1] 59/22                            transferred [1] 176/5
 152/6 152/11 152/18 153/16 155/1 155/14
                                              times [24] 25/20 47/1 57/16 59/13 62/4 63/1    transmission [1] 131/4
 155/17 156/2 156/2 157/6 159/10 159/22
                                               63/5 91/15 135/15 172/12 177/24 178/4         transmitted [3] 77/22 81/4 83/6
 160/14 181/13 181/16 184/25 188/20 188/22
                                               180/1 181/2 181/4 181/11 183/3 187/24         transportation [2] 34/18 35/4
 196/10 196/11 198/19 206/21 209/7 213/2
                                               208/20 213/5 238/16 238/17 244/17 246/7       transported [1] 77/1
 216/6 225/13 225/22 230/25 233/6
                                              TIMOTHY [1] 1/13                               trapping [1] 199/12
thinking [1] 200/2
                                              timothy.stengel [1] 1/16                       Trapping's [1] 199/13
thinks [2] 24/12 69/13
                                              tint [1] 58/24                                 trash [2] 200/13 200/19
third [6] 5/16 79/20 150/12 150/13 166/7
                                              tinted [2] 54/2 58/22                          Tree [1] 191/4
                                                                                                                                  279



T            Case 2:18-cr-00249-MMB
                                  155/21Document
                                         156/1 160/17 535    Filed247/4
                                                      228/14 247/2 12/19/19    Page
                                                                         utilizing     279 of 282
                                                                                   [1] 21/11
                                  248/25 249/4 249/19
trees [1]58/13                                                           V
                                 understanding [1] 149/21
Trendsetta [2] 204/24 205/3
                                          Understood [2] 70/20 228/7                    vague [1] 19/17
trial [14] 1/9 68/2 69/14 70/4 70/19 72/3
                                          undue [1] 5/10                                value [2] 79/13 201/2
 140/2 152/9 152/19 155/4 161/16 165/20
                                          unfair [1] 5/9                                Vanity [4] 189/23 189/24 193/12 193/15
 166/1 251/3
                                          unidentified [4] 43/22 50/2 50/24 53/1        various [4] 25/20 172/12 202/6 246/25
tried [1] 123/22
                                          unintelligible [1] 137/6                      Vaughn [1] 158/11
trip [1] 158/13
                                          Union [3] 96/3 110/14 117/8                   vehicle [48] 17/21 18/15 18/17 22/17 25/7
trips [3] 88/6 112/24 158/12
                                          unit [3] 41/24 118/20 119/4                    25/10 26/12 26/15 32/10 43/15 43/16 44/1
trouble [3] 28/23 209/13 209/15
                                          UNITED [10] 1/1 1/3 1/10 1/13 1/14 131/12      51/10 51/11 55/5 58/19 58/20 58/24 89/15
truck [23] 49/1 50/1 53/14 53/15 53/16
                                          150/11 150/19 250/19 250/19                    90/5 90/8 90/13 90/16 92/7 92/9 92/10 92/12
 53/23 54/1 54/3 54/6 54/7 55/5 55/17 56/5
                                          unknown [1] 237/10                             92/15 92/16 93/16 96/14 100/18 101/3
 63/10 63/14 63/21 63/22 63/24 64/3 64/10
                                          unless [6] 70/8 154/17 159/25 160/18 242/19    102/14 102/22 108/19 110/5 113/18 113/22
 64/11 64/17 64/19
                                          245/1                                          113/23 115/19 116/20 117/3 119/13 119/14
true [3] 38/11 119/1 140/6
                                          unload [1] 54/7                                126/2 128/13 185/9
trunk [9] 26/19 26/20 26/23 141/21 142/1
                                          unsupervised [1] 21/6                         vehicles [17] 7/18 88/3 93/23 94/1 95/18
 142/4 142/7 142/21 200/15
                                          until [11] 72/15 117/17 130/10 130/14 155/8    95/22 96/5 96/15 100/16 111/10 112/15
trust [5] 23/18 23/24 172/20 172/22 210/11
                                          160/18 183/20 195/8 208/6 242/11 248/17        118/3 118/7 118/18 119/16 119/18 119/19
trustworthy [7] 10/16 13/12 77/8 77/8 78/3
                                          unzipped [1] 101/16                           verdicts [2] 159/16 159/18
 81/10 83/12
                                          up [156] 13/17 26/18 27/25 28/17 29/18        version [1] 157/25
truth [5] 21/21 168/1 168/1 246/14 246/14
                                          29/19 29/19 30/3 30/3 31/11 31/12 33/24       versus [2] 150/12 150/18
truthful [5] 168/3 243/25 246/20 247/11
                                          34/1 34/3 35/23 36/5 36/20 37/2 37/2 37/24    very [21] 5/6 5/16 30/8 46/7 48/20 61/17
 247/12
                                          38/6 38/9 39/1 41/3 41/11 45/16 45/23 48/25    79/16 84/19 85/14 86/11 95/21 120/6 148/17
try [5] 68/18 123/15 124/17 175/20 200/4
                                          51/17 54/17 58/4 60/3 60/12 63/23 63/23        152/5 160/5 248/20 249/6 250/4 250/11
trying [13] 89/10 133/5 174/1 188/12 192/18
                                          63/24 63/25 66/18 67/5 69/14 70/18 71/1        250/17 251/6
 192/20 198/8 219/13 219/19 226/17 229/1
                                          72/13 78/7 81/25 83/15 86/23 89/12 91/10      vet [1] 13/9
 234/20 241/18
                                          95/3 95/23 99/10 106/21 108/6 113/6 113/18    vetted [1] 13/13
TT [2] 188/3 188/4
                                          113/22 114/19 116/15 119/2 123/12 130/14      vetting [4] 9/5 13/16 13/20 13/21
Tuesday [8] 5/20 5/24 6/24 159/9 159/12
                                          133/3 135/5 137/10 137/17 138/1 140/21        via [1] 66/9
 159/13 159/25 160/1
                                          143/25 144/1 146/21 147/22 149/15 149/18      video [15] 54/11 58/25 59/5 59/12 62/7
turn [5] 20/1 125/24 127/3 127/9 138/16
                                          150/2 155/5 156/6 160/9 160/11 161/2           63/16 143/19 148/8 148/17 148/19 148/21
turned [8] 6/1 6/4 6/5 32/13 32/13 32/23
                                          162/13 170/25 175/18 175/20 175/21 176/15      149/20 150/4 150/9 151/10
 40/8 59/7
                                          179/25 180/10 181/23 182/17 182/17 182/22     videos [3] 157/18 157/20 157/22
turning [1] 210/23
                                          183/20 186/7 186/7 187/2 187/4 188/11         view [6] 50/4 51/5 72/1 103/18 109/10 154/8
twenty [2] 122/10 171/17
                                          188/12 189/10 190/7 190/21 191/3 191/16       vines [1] 58/15
twice [1] 222/4
                                          191/19 193/11 194/7 195/5 195/7 196/3         violence [2] 46/14 237/9
two [65] 13/8 13/17 14/6 22/6 34/14 49/18
                                          196/7 196/8 196/24 196/25 198/1 198/15        Violent [1] 46/13
 49/18 50/23 51/1 51/21 52/17 53/1 59/3
                                          198/16 199/4 200/3 200/3 200/21 201/4         visual [2] 38/23 38/24
 59/18 59/20 59/22 59/23 59/25 59/25 64/18
                                          202/1 203/25 205/9 205/11 206/1 208/10        voice [11] 24/7 41/10 45/23 79/9 79/10 79/10
 67/10 68/3 68/10 70/6 71/20 79/2 79/17 85/4
                                          209/1 210/13 219/14 219/19 220/7 220/22        86/23 162/13 175/18 175/21 203/15
 85/4 90/16 93/23 94/1 96/5 98/17 98/20
                                          222/3 224/3 226/2 226/17 226/17 226/20        voices [2] 202/24 203/3
 100/16 111/2 118/6 126/19 140/3 140/13
                                          227/9 227/12 227/19 227/21 227/25 228/3       volume [1] 201/3
 140/18 141/7 145/5 145/14 145/19 145/25
                                          230/24 233/25 234/2 234/8 234/20 234/25       Volvo [5] 53/15 53/16 54/7 55/17 64/5
 152/22 152/23 154/9 154/20 157/5 160/22
                                          236/1 238/19 241/10 241/19                    vs [1] 1/4
 161/12 163/5 183/16 206/18 207/12 215/20
                                          Updegraff [3] 6/21 6/22 158/23
 217/4 222/14 223/17 235/24 238/16 238/17
                                          upon [3] 43/14 149/21 243/18                  W
two-hour [1] 59/22                                                                      W-I-L-L-I-A-M-S [1] 41/9
                                          upset [2] 191/13 192/23
two-page [2] 68/3 68/10                                                                 wait [13] 117/16 137/17 137/17 172/25
                                          upstairs [1] 68/15
two-week [1] 13/17                                                                      173/2 173/3 195/7 214/4 227/4 228/5 233/4
                                          us [30] 13/23 18/23 21/23 41/18 43/12 43/20
type [5] 58/25 79/8 82/22 148/23 151/21                                                 233/4 233/4
                                          66/23 82/15 88/24 89/11 92/21 96/25 100/25
typed [1] 78/24                                                                         waited [2] 195/21 195/22
                                          109/2 152/4 157/23 157/24 170/17 170/23
typical [1] 74/13                                                                       waiting [5] 40/21 186/11 234/11 234/12
                                          173/23 179/5 185/24 186/23 190/6 191/2
U                                         195/9 198/11 224/6 243/18 246/11              234/14
                                          USA    [4] 16/16 20/14 59/7 217/13            waived [1] 209/19
U.S [1] 1/24
                                          usdoj.gov    [2] 1/16 1/16                    walk [6] 52/24 58/7 79/20 90/15 126/2 195/7
Uh [2] 175/14 229/22
                                          use  [22]   7/20 9/21 12/10 13/1 13/2 13/9    walked [6] 90/2 90/12 91/5 92/15 133/3
Uh-huh [2] 175/14 229/22
                                          13/21 13/24 18/6 18/12 19/4 22/24 31/6        198/14
ultimately [1] 38/4
                                          58/25 59/12 132/4 148/5 151/18 187/14         Walker [4] 160/24 161/7 161/8 161/23
unable [1] 7/19
                                          194/16 218/20 222/19                          walking [4] 125/16 126/1 126/22 126/24
unaccounted [1] 40/12
                                          used [21] 13/6 14/9 18/12 19/6 31/7 32/12     walks [1] 60/2
under [21] 5/5 5/13 8/9 44/3 107/2 148/22
                                          59/4 79/19 135/6 149/5 171/21 171/22          Walnut [1] 2/4
148/24 154/21 212/19 217/18 243/18 243/25
                                          179/12 187/15 188/1 192/13 197/17 215/17      want [89] 5/5 5/20 7/6 16/17 16/23 25/18
244/4 244/7 244/18 244/21 244/23 245/15
                                          220/1 229/6 229/7                             26/10 27/17 28/15 29/9 31/9 42/11 42/14
245/18 248/23 249/10
                                          user  [1] 31/2                                44/19 58/17 61/15 63/9 69/6 69/14 70/8
undercover [1] 46/25
                                          uses  [1]   161/13                            70/18 71/8 72/3 87/16 88/11 88/23 91/21
underneath [1] 144/15
                                          using   [2]  13/15 30/22                      95/21 104/15 111/11 111/18 112/22 113/11
underscore [3] 78/20 78/21 188/3
                                          utilize  [1]  46/24                           120/8 122/11 124/9 128/2 128/22 143/25
understand [13] 51/14 61/13 67/8 71/24
                                          utilized [1] 13/14                            147/22 148/2 152/8 152/17 153/10 153/12
                                                                                                                                   280



W                       Case 2:18-cr-00249-MMB         Document
                                      46/13 56/24 71/9 71/20          535
                                                             72/21 73/8 96/25 Filed215/25
                                                                                     12/19/19      Page
                                                                                          216/7 217/9 221/5280   of224/4
                                                                                                            223/16  282
                                             105/25 109/2 121/22 147/12 147/14 147/17     227/12 227/24 228/3 228/15 232/22 235/4
want... [44] 154/5 154/6 155/3 155/4 155/6
                                             157/6 158/19 159/11 160/6 162/4 164/5        236/6 236/12 240/23 244/12 244/17 244/18
156/21 157/24 159/13 160/8 160/25 163/6
                                             181/13 181/16 202/4 211/1 212/22 245/14      245/23 245/23 248/1
163/15 163/25 164/1 166/5 168/9 168/16
                                             248/14 250/18                                weren't [4] 89/23 214/17 217/9 237/9
177/11 178/23 190/11 194/12 194/14 196/3
                                             we've [9] 18/12 25/24 42/10 61/24 98/4       west [148] 1/5 1/18 43/23 44/7 44/13 49/25
201/18 202/17 210/14 213/10 214/18 216/10
                                             112/23 143/9 155/10 155/22                   50/3 50/13 50/22 51/1 51/25 52/5 52/5 52/8
216/13 217/6 223/4 226/21 226/22 226/24
                                             weapon [4] 185/10 189/9 229/2 234/21         52/10 52/11 52/13 53/1 59/16 60/12 62/19
228/24 229/3 229/16 233/4 235/14 248/24
                                             weapons [6] 172/5 172/8 172/9 185/15 189/7   62/21 88/3 89/4 89/17 90/17 90/22 90/24
249/17 250/9 251/2
                                             189/8                                        91/5 91/13 92/11 93/4 93/16 93/23 96/3
wanted [7] 68/17 157/23 186/5 191/20
                                             wear [1] 126/17                              97/24 97/24 97/25 99/8 99/15 110/14 116/10
213/22 235/14 239/14
                                             wearing [11] 93/6 111/23 128/12 134/25       116/25 125/1 134/16 158/20 165/3 168/19
wanting [1] 234/25
                                             135/2 135/20 136/4 136/12 137/8 177/12       169/24 170/3 170/4 170/5 170/10 170/23
wants [2] 69/3 156/7
                                             178/10                                       172/24 173/1 173/24 175/17 176/3 176/22
warrant [14] 74/9 93/20 100/16 100/23
                                             Wednesday [2] 159/14 160/3                   177/16 177/18 179/19 180/1 180/5 180/12
101/4 101/6 108/19 115/19 148/5 148/22
                                             weed [19] 172/15 179/7 179/15 193/3 197/1    180/20 181/3 181/4 181/6 181/8 182/5
149/17 149/18 150/20 211/9
                                             200/13 200/16 200/22 200/23 200/25 206/15    182/23 183/15 183/24 184/11 184/15 184/20
warrants [10] 47/1 74/12 94/1 100/17 118/7
                                             208/18 208/22 209/2 214/15 240/1 240/14      185/5 185/18 185/22 185/25 186/2 186/5
118/10 118/11 118/14 149/5 149/8
                                             240/15 240/17                                186/13 186/15 186/15 186/22 187/4 188/10
was [526]
                                             week [14] 13/8 13/17 140/10 140/11 180/6     188/19 189/1 189/10 190/12 191/12 191/20
wasn't [21] 14/10 32/8 34/13 114/2 133/5
                                             180/8 181/2 182/16 183/3 183/4 183/10        191/24 192/3 192/5 192/11 192/23 193/1
145/14 145/19 164/6 173/4 175/17 176/3
                                             210/24 215/25 233/4                          193/10 194/16 196/13 196/20 197/20 197/25
180/24 181/24 197/22 212/22 214/14 215/20
                                             weeks [8] 14/6 21/10 140/4 141/7 145/5       198/1 199/3 199/8 199/15 201/12 201/14
219/21 219/22 222/13 236/12
                                             145/14 145/19 145/25                         202/6 202/14 203/6 205/2 206/9 206/18
wasting [1] 5/10
                                             weighed [2] 15/14 40/4                       207/23 208/3 208/8 208/14 209/8 209/25
watch [2] 29/14 130/5
                                             weight [5] 15/20 107/10 107/15 107/20        210/3 210/8 211/13 213/9 218/3 219/3
watched [2] 107/24 113/22
                                             201/1                                        219/19 219/21 219/22 219/23 220/15 222/2
watching [5] 12/5 59/1 153/7 153/20 161/13
                                             weights [1] 23/1                             222/13 222/20 227/22 228/12 234/15 236/7
Water [3] 143/4 158/16 158/18
                                             welcome [11] 5/19 117/11 119/20 147/11       236/17 236/22 237/6 238/4
way [34] 10/6 18/12 18/18 27/24 54/10
                                             150/23 151/12 151/23 151/23 151/24 152/5     West's [2] 116/4 116/19
66/13 95/10 98/5 125/18 134/8 150/18
                                             250/2                                        what [362]
150/18 152/7 155/4 172/20 172/22 186/13
                                             well [54] 6/25 10/25 11/4 11/10 13/4 16/2    what's [45] 16/23 23/25 27/20 28/4 28/7
186/14 190/14 193/15 199/19 207/18 207/23
                                             17/16 22/16 24/19 57/17 57/23 59/3 61/8      35/18 38/18 48/7 54/13 55/16 56/3 60/6 74/5
211/6 214/15 215/3 226/4 229/19 230/3
                                             65/19 66/14 69/1 70/8 89/1 93/14 105/18      74/25 82/12 91/1 94/8 94/13 103/14 110/11
241/19 242/20 245/5 250/4 250/22
                                             108/1 109/6 112/15 114/13 116/4 118/17       127/18 128/5 139/21 141/17 161/4 163/10
we [188] 5/3 5/12 6/2 6/10 6/16 6/22 7/13
                                             122/8 123/21 132/24 136/13 155/3 156/13      170/18 171/2 175/8 179/10 187/21 188/11
7/14 7/16 7/18 7/20 9/20 10/8 13/8 13/9
                                             166/15 173/4 176/11 207/12 207/15 207/20     193/20 193/22 198/15 198/16 198/17 209/4
13/12 13/15 13/21 13/24 14/4 16/13 16/15
                                             209/4 209/12 209/19 214/21 215/17 217/9      215/3 234/20 237/10 238/19 240/5 240/21
18/11 18/12 19/25 20/1 20/3 21/9 21/10
                                             218/3 219/10 225/15 227/24 228/12 232/25     247/12
21/23 22/1 22/4 22/16 22/23 24/6 25/23
                                             233/25 235/9 236/15 249/10                   whatever [4] 43/9 72/2 160/4 202/14
30/12 31/11 31/11 31/12 31/13 32/7 32/12
                                             went [37] 9/5 18/20 20/4 25/8 25/9 38/4      whatsoever [1] 142/19
32/14 32/14 32/16 32/16 37/4 37/25 39/9
                                             43/16 51/2 52/6 52/19 59/12 60/11 101/6      wheel [1] 109/16
39/14 43/13 46/14 46/24 47/2 55/3 55/13
                                             111/15 138/12 142/10 143/4 171/11 171/23     when [172] 6/17 11/4 11/20 12/4 13/6 14/16
55/16 56/15 56/19 58/4 61/12 65/16 65/20
                                             172/25 173/9 173/12 178/14 189/14 194/10     15/3 15/11 22/7 23/18 24/3 26/11 27/1 27/6
68/14 70/6 70/7 70/16 70/21 71/1 71/2 71/3
                                             195/21 197/1 198/15 199/7 200/15 200/17      29/13 31/6 33/1 33/11 42/20 43/7 43/20
72/13 73/7 74/13 74/22 75/22 78/15 78/16
                                             200/19 226/15 226/20 230/24 247/17 249/24    43/25 47/22 49/14 50/6 50/17 52/10 52/13
78/19 78/25 79/12 80/1 82/19 82/22 83/22
                                             were [165] 9/2 9/20 12/5 19/20 23/4 24/3     52/16 53/24 54/17 58/3 60/2 61/4 61/5 63/10
86/5 88/7 89/1 89/10 91/7 92/2 92/7 93/17
                                             40/11 42/15 43/23 44/10 47/11 47/16 48/16    63/20 66/8 74/8 74/9 79/3 79/5 79/14 79/19
94/7 95/5 95/7 95/23 96/22 97/8 99/7 99/10
                                             48/19 51/6 51/9 52/3 53/5 57/14 59/1 59/23   85/10 88/18 92/12 93/16 94/20 94/21 101/15
101/2 101/4 101/8 101/11 101/15 101/15
                                             61/3 62/10 63/10 63/13 64/25 87/19 88/2      111/15 112/20 113/9 113/12 113/18 117/2
101/21 102/12 102/21 102/24 103/5 104/6
                                             88/5 88/18 89/8 89/10 90/17 91/18 91/22      117/18 118/10 118/16 118/22 121/15 121/16
104/9 104/20 105/5 105/15 105/17 106/1
                                             91/25 92/1 93/19 93/23 94/4 94/5 95/18       121/24 129/19 129/23 130/18 130/25 132/25
106/11 108/6 108/10 109/3 109/14 109/19
                                             95/22 97/11 100/12 101/12 104/8 107/4        133/3 133/11 133/15 136/13 138/1 138/24
109/23 110/3 111/9 111/9 113/10 122/3
                                             109/3 111/12 113/1 113/2 113/10 113/15       140/7 141/25 142/15 144/25 145/2 146/22
122/8 123/4 123/15 131/6 131/23 132/14
                                             114/2 115/14 116/11 117/24 117/25 118/12     146/23 147/3 148/10 149/23 155/6 163/18
133/1 133/12 136/8 137/15 140/2 140/10
                                             118/21 122/5 124/22 124/24 126/25 130/20     167/22 168/17 168/19 169/3 169/5 169/9
141/13 144/1 146/23 147/6 148/18 149/1
                                             131/11 133/1 133/12 136/12 143/3 144/13      169/16 169/23 170/1 170/6 172/16 173/12
151/6 151/9 151/10 152/18 152/21 153/18
                                             145/6 148/24 149/4 149/8 149/19 151/9        174/12 174/19 175/17 176/3 180/2 182/10
153/24 154/4 154/11 154/24 155/6 155/8
                                             151/10 152/3 152/22 153/5 164/2 164/8        182/11 183/10 183/24 185/3 185/17 189/9
156/6 156/10 156/12 156/18 157/5 157/6
                                             164/13 164/18 164/23 164/24 165/19 169/3     189/16 190/12 192/7 192/23 192/24 192/25
157/16 158/6 158/7 158/8 159/18 160/2
                                             169/18 169/20 171/24 172/1 172/16 173/5      193/1 193/14 193/16 194/6 196/1 196/1
161/10 161/13 161/23 161/24 164/1 188/13
                                             173/14 173/21 179/20 180/5 180/11 182/25     196/10 197/7 198/13 199/5 199/15 200/5
195/3 219/23 223/3 241/9 247/16 249/9
                                             183/2 183/2 183/11 183/16 183/24 184/10      201/7 205/9 205/11 206/24 206/25 207/2
250/13 251/2
                                             185/1 186/4 186/8 186/12 188/15 190/12       207/3 207/9 207/12 208/13 208/19 208/24
we'll [25] 6/20 6/25 7/8 7/25 20/3 46/22
                                             191/9 192/25 193/1 193/2 193/2 193/5         209/1 209/7 209/13 210/7 214/17 215/2
46/22 46/25 47/24 65/24 69/9 71/10 72/4
                                             196/13 196/21 199/23 200/23 201/11 201/14    216/10 217/13 220/15 221/21 226/1 226/15
72/17 117/13 117/14 117/17 117/17 136/13
                                             202/8 203/7 203/24 205/22 206/8 206/18       226/18 228/15 229/5 230/3 231/24 232/10
152/16 156/19 158/4 159/20 187/25 248/17
                                             207/4 207/13 211/15 212/17 212/19 212/25     232/12 232/22 232/25 234/6 235/3 239/13
we're [32] 29/13 34/21 40/11 40/21 40/22
                                             213/3 213/24 213/24 214/2 214/10 214/13      242/25 243/8 244/3 244/7 244/12 244/17
                                                                                                                                      281



W            Case 2:18-cr-00249-MMB
                                  35/10Document
                                       46/24 47/2 70/9535    Filed
                                                       72/1 80/10   12/19/19
                                                                  80/14 86/5 181/1Page    281 181/6
                                                                                   181/3 181/4 of 282
                                                                                                    181/8 181/21
                                              127/15 127/16 127/16 129/25 137/19 139/18     181/22 181/24 182/7 182/16 182/17 182/20
when... [1] 245/10
                                              141/17 142/14 145/22 155/8 155/12 157/3       182/20 182/22 183/8 183/11 183/13 183/14
whenever [7] 79/11 181/6 181/21 183/5
                                              158/16 159/2 159/3 159/17 159/18 159/19       188/18 188/20 188/24 188/24 190/14 202/2
183/5 232/24 235/15
                                              239/9 239/14 240/25 251/4                     202/9 202/10 202/13 202/14 203/25 204/8
where [96] 13/11 17/11 27/6 31/13 32/18
                                              WILLIAM [2] 3/13 86/21                        205/25 206/1 206/2 206/17 211/19 213/8
37/9 37/21 42/15 43/10 44/22 48/18 50/8
                                              WILLIAMS [6] 3/6 40/24 41/8 41/16 41/18       213/9 213/14 214/14 225/22 229/3 235/22
50/9 52/16 53/18 56/5 67/24 72/7 73/24 76/5
                                              67/7                                          236/7 236/17 236/22 237/6 239/17 239/19
79/15 80/1 80/3 80/8 80/9 85/8 86/4 87/7
                                              willing [2] 214/2 214/8                       239/22 240/13 240/16 241/9 241/19 241/19
89/8 91/10 104/1 109/5 112/6 112/8 113/15
                                              window [2] 19/12 195/22                       242/4 242/18 246/13 249/18
119/11 122/23 124/24 124/24 125/11 128/16
                                              windshield [3] 102/22 102/23 103/7            wouldn't [6] 13/12 127/1 127/5 187/15
130/19 131/4 131/7 131/9 132/19 147/12
                                              wise [1] 176/4                                235/21 242/19
150/15 150/19 169/20 170/24 171/5 171/6
                                              withdraw [1] 223/6                            wound [2] 190/7 193/11
171/7 177/16 177/25 178/2 178/23 182/7
                                              withdrawn [3] 107/25 163/15 167/17            write [2] 129/5 130/24
187/2 189/5 189/20 189/22 194/8 194/9
                                              WITHERELL [21] 1/12 3/5 3/7 3/13 3/16         writer [1] 152/25
194/10 197/11 197/14 198/3 198/13 198/24
                                              3/18 39/18 40/1 68/12 70/8 70/9 70/22 70/25   writing [6] 111/25 126/21 127/1 128/13
200/5 200/10 203/22 204/8 204/15 210/21
                                              71/19 149/9 152/11 153/25 154/13 205/25       137/5 137/9
215/9 215/13 216/22 217/1 217/1 217/3
                                              208/20 247/17                                 written [5] 57/23 152/24 154/19 154/21
220/15 220/17 220/18 224/24 225/18 226/4
                                              within [7] 14/6 19/11 59/22 80/8 81/5 197/9   161/11
226/14 226/20 229/14 230/19 230/21 230/24
                                              197/9                                         wrong [5] 12/4 117/16 138/20 194/22 203/14
231/2
                                              without [6] 77/12 81/14 142/6 148/18 154/9    wrote [7] 21/23 128/10 153/3 154/1 154/13
Whereupon [1] 156/22
                                              227/22                                        154/22 161/4
whether [12] 5/12 13/24 16/12 16/13 19/1
                                              witness [60] 6/9 6/10 7/19 8/5 26/7 40/19
21/20 33/11 34/5 74/21 137/18 140/19 155/5
                                              40/20 41/3 41/5 45/13 45/16 45/19 54/13       Y
which [31] 5/7 10/2 14/9 38/3 54/4 54/11
                                              61/15 65/14 65/15 65/17 65/19 65/20 65/21     Y-E-R-G-E-S [1] 45/22
89/13 93/18 103/17 107/7 107/8 107/12
                                              65/22 68/20 68/22 68/23 68/24 70/4 70/11      yeah [148] 12/21 47/4 47/9 70/13 72/16
107/13 107/17 107/18 119/13 119/14 123/17
                                              71/13 71/25 73/8 73/9 73/10 73/12 74/25       96/13 108/3 109/3 109/25 110/25 111/24
125/16 136/10 147/24 147/24 149/8 149/14
                                              86/13 86/14 86/18 90/21 108/11 110/16         112/2 112/21 122/20 124/5 124/9 126/2
150/13 182/2 187/16 189/19 194/8 248/4
                                              111/18 114/5 117/14 117/18 128/2 138/12       130/7 130/16 134/10 137/11 141/12 156/21
250/17
                                              155/18 156/25 158/25 162/5 162/5 162/6        169/2 169/15 169/25 171/8 171/13 171/20
while [16] 19/20 19/21 32/16 40/21 41/2
                                              162/8 245/11 249/21 249/23 249/25 250/6       171/25 172/6 173/8 175/7 176/1 176/12
44/2 116/19 147/18 159/3 161/16 161/17
                                              250/12 250/21                                 176/19 177/6 177/10 178/8 178/16 178/20
197/3 239/6 239/14 240/10 243/19
                                              witnesses [9] 7/23 71/21 72/5 72/13 155/7     178/22 179/9 180/9 180/12 180/16 180/18
white [27] 44/6 49/23 50/9 50/23 54/2 55/6
                                              155/11 157/5 157/11 158/6                     181/10 182/6 183/25 184/21 184/23 185/11
55/19 56/6 56/22 63/24 63/24 64/4 64/17
                                              woman [3] 14/5 22/3 150/24                    185/13 185/16 185/19 186/19 186/24 188/5
64/18 89/14 90/18 91/13 92/23 92/25 101/14
                                              won't [2] 31/9 183/8                          188/8 188/17 188/24 189/13 189/18 190/5
107/8 107/13 107/18 126/21 126/25 137/5
                                              wonder [1] 163/9                              190/15 190/19 191/10 192/1 192/6 192/10
179/1
                                              woodwork [1] 227/3                            192/14 193/6 193/25 194/12 194/24 195/14
who [108] 6/9 7/25 8/5 8/24 11/4 11/6 11/7
                                              word [3] 199/13 205/9 205/9                   196/15 196/23 197/6 197/19 199/9 199/14
29/13 34/9 38/14 38/19 41/1 43/21 44/4
                                              words [7] 28/10 191/14 191/15 192/13          199/18 199/22 200/9 201/10 201/15 201/17
47/25 49/24 51/2 52/24 53/9 55/20 66/14
                                              204/24 219/9 222/3                            202/11 203/4 203/16 203/21 204/4 204/23
67/1 67/1 67/23 67/23 68/2 68/24 70/16
                                              work [25] 9/8 41/18 73/24 87/7 87/8 123/2     205/4 206/16 207/5 208/2 208/4 208/7
71/13 76/1 82/10 97/6 98/17 111/21 119/6
                                              123/4 172/15 172/20 172/22 174/2 179/22       209/11 210/12 212/1 212/4 214/19 214/24
120/25 124/6 125/5 128/21 129/4 130/3
                                              189/19 206/10 208/14 209/8 209/25 210/2       215/22 216/2 216/5 216/9 216/11 217/10
130/17 141/20 142/23 143/3 146/23 150/24
                                              210/3 210/14 210/21 218/20 225/23 236/9       217/15 217/17 219/1 219/17 219/22 224/6
150/24 152/25 153/3 153/18 154/1 154/7
                                              236/10                                        224/19 225/2 225/7 225/9 225/12 225/20
154/13 154/22 155/7 156/25 157/7 157/10
                                              worked [4] 41/21 122/17 179/20 205/22         225/22 225/24 226/8 226/12 227/1 227/7
158/7 158/9 158/10 158/11 158/16 158/21
                                              workers [1] 150/16                            227/11 230/19 231/12 231/17 232/2 233/3
158/23 158/23 161/4 161/8 161/21 167/10
                                              working [16] 8/24 9/18 11/7 37/10 42/18       233/16 233/21 234/20 236/5 239/18 241/8
170/13 171/14 183/11 183/14 185/20 186/9
                                              47/12 47/16 61/3 111/12 121/15 121/16         242/3 242/6 242/12 243/22 247/14
186/16 186/18 186/21 191/23 192/7 194/20
                                              121/21 123/13 145/10 149/16 208/5             year [17] 12/13 12/15 23/21 24/19 24/23
200/6 202/10 203/5 203/14 203/17 203/25
                                              works [2] 10/6 131/14                         25/4 87/15 132/20 133/23 136/16 146/25
204/13 207/4 207/5 207/8 214/25 216/7
                                              worried [1] 199/23                            164/17 165/19 206/19 224/17 224/18 225/17
219/21 220/12 220/19 220/22 222/2 222/5
                                              worry [2] 28/25 191/18                        years [19] 9/3 24/15 41/23 46/17 46/19 59/3
223/4 225/17 229/25 234/14 236/20 244/7
                                              worth [3] 15/9 39/24 201/2                    87/11 87/13 121/16 126/20 129/2 129/3
244/9
                                              worthy [1] 152/10                             140/3 140/13 140/18 164/12 215/20 243/8
who's [1] 160/23
                                              would [140] 5/23 7/20 9/6 10/11 13/19 15/9    244/12
whoever [5] 133/5 140/25 183/13 196/9
                                              19/25 20/6 20/7 21/2 30/13 32/14 36/15        yellow [3] 103/16 105/16 111/24
230/25
                                              40/13 42/24 43/18 44/17 49/18 50/8 56/5       Yep [1] 221/16
whole [7] 102/7 102/9 153/5 157/12 157/23
                                              57/23 59/4 59/7 62/6 68/5 68/18 72/1 81/12    YERGES [8] 3/8 32/18 45/14 45/22 46/4
157/25 201/13
                                              106/25 108/11 113/20 123/8 126/8 126/25       58/11 61/1 61/3
whom [2] 11/21 231/7
                                              127/9 135/8 135/13 135/19 136/15 136/19       yes [295]
whose [3] 204/13 225/17 235/9
                                              136/19 136/25 136/25 137/1 137/12 137/12      yesterday [10] 6/1 7/14 8/5 9/12 9/21 67/12
why [29] 34/21 101/4 102/23 132/1 132/3
                                              138/1 138/7 138/7 138/16 138/17 141/13        67/14 147/23 147/25 148/19
135/17 170/3 172/19 173/2 173/17 174/16
                                              148/5 148/20 148/22 149/1 149/6 150/1         yet [4] 5/18 69/11 201/22 211/17
180/22 188/18 191/20 201/18 211/19 213/8
                                              150/6 150/9 150/18 153/7 153/7 154/9          yo [3] 219/13 226/21 234/13
213/12 213/14 213/21 214/19 228/24 229/3
                                              154/24 155/3 158/8 162/23 172/12 172/13       Yogita [1] 106/23
232/10 235/13 235/17 235/19 239/14 246/1
                                              173/12 176/4 176/7 176/14 179/7 179/16        you [1458]
will [36] 6/5 13/23 13/23 14/6 15/24 30/16
                                              179/22 180/10 180/10 180/12 180/15 180/24     you'd [7] 127/3 127/4 179/6 182/13 192/12
                                                                                             282



Y                       Case 2:18-cr-00249-MMB Document 535 Filed 12/19/19 Page 282 of 282
you'd... [2] 202/1 202/6
you'll [7] 48/21 71/10 72/2 78/16 122/23
 228/5 248/22
you're [117] 5/19 8/9 18/16 18/23 22/7 31/1
 31/2 31/3 41/2 43/10 47/22 48/23 49/5 49/7
 53/21 57/19 58/3 58/13 58/16 58/17 58/20
 70/14 70/22 72/4 72/12 72/18 74/18 74/21
 78/11 80/3 83/25 84/3 102/5 114/16 117/11
 119/20 121/25 122/1 123/13 124/2 124/9
 124/13 124/15 125/5 125/22 126/3 126/7
 128/15 131/12 131/12 134/8 136/22 143/17
 147/11 151/12 151/22 151/23 151/24 159/7
 159/10 159/14 166/11 170/24 174/20 174/22
 181/2 182/4 182/10 182/11 193/7 193/7
 194/21 195/7 198/8 201/5 212/19 215/11
 215/24 216/10 221/19 221/21 222/5 222/21
 223/18 223/22 224/5 225/16 227/3 227/3
 227/7 227/18 228/14 230/8 237/21 239/6
 240/25 241/5 241/7 242/13 242/14 242/16
 242/23 243/17 243/19 243/22 244/3 244/7
 244/10 245/15 245/15 246/11 246/13 247/2
 247/9 248/23 250/2 250/3
you've [21] 41/21 63/5 91/13 120/9 120/17
 123/3 155/9 167/18 168/6 213/5 218/4
 225/16 237/25 238/6 238/15 240/10 240/10
 242/22 242/23 243/13 243/14
young [2] 24/16 135/13
your [304]
yours [2] 86/7 189/8
yourself [7] 70/8 129/23 206/2 209/13
 212/25 213/4 249/25
Z
zip [4] 101/11 105/8 105/17 107/12
zip-lock [4] 101/11 105/8 105/17 107/12
zoom [5] 37/25 39/15 78/8 81/22 99/7
